[exhibit105a02001.jpg]
EXECUTION VERSION AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT AND
SECURITIES CONTRACT Dated as of May 9, 2018 between GP COMMERCIAL WF LLC, as
Seller and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Buyer LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02002.jpg]
TABLE OF CONTENTS Page ARTICLE 1
APPLICABILITY.....................................................................................................
1 Section 1.01 Applicability.
................................................................................................
1 ARTICLE 2 DEFINITIONS AND INTERPRETATION
............................................................. 1 Section 2.01
Definitions.....................................................................................................
1 Section 2.02 Rules of Interpretation
................................................................................
36 ARTICLE 3 THE TRANSACTIONS
.........................................................................................
38 Section 3.01
Procedures...................................................................................................
38 Section 3.02 Transfer of Purchased Assets; Servicing
Rights......................................... 41 Section 3.03 Maximum
Amount......................................................................................
41 Section 3.04 Early Repurchase Date; Mandatory
Repurchases....................................... 42 Section 3.05
Repurchase..................................................................................................
42 Section 3.06 Termination Date Extension Options, Maximum Amount Upsize
Options and Revolving Period Extension Option........................... 43
Section 3.07 Payment of Price Differential and Fees.
..................................................... 44 Section 3.08 Payment,
Transfer and
Custody.................................................................. 45
Section 3.09 Repurchase Obligations
Absolute............................................................... 45
Section 3.10 Future Funding
Transaction........................................................................
46 Section 3.11 Additional
Advances...................................................................................
47 Section 3.12 Partial
Repurchases.....................................................................................
48 ARTICLE 4 MARGIN MAINTENANCE
..................................................................................
49 Section 4.01 Margin
Deficit.............................................................................................
49 ARTICLE 5 APPLICATION OF
INCOME................................................................................
50 Section 5.01 Waterfall
Account.......................................................................................
50 Section 5.02 Before a Default or an Event of Default.
.................................................... 50 Section 5.03 After
Default or Event of Default
............................................................... 51 Section 5.04
Seller to Remain Liable
..............................................................................
51 ARTICLE 6 CONDITIONS PRECEDENT
................................................................................
51 Section 6.01 Conditions Precedent to Initial
Transaction................................................ 51 Section 6.02
Conditions Precedent to All
Transactions................................................... 52 ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF SELLER................................. 55
Section 7.01 Seller
...........................................................................................................
55 Section 7.02 Repurchase
Documents...............................................................................
55 Section 7.03
Solvency......................................................................................................
56 Section 7.04
Taxes...........................................................................................................
56 Section 7.05 Financial
Condition.....................................................................................
56 Section 7.06 True and Complete
Disclosure....................................................................
57 Section 7.07 Compliance with Laws
...............................................................................
57 Section 7.08 Compliance with
ERISA.............................................................................
58 -i- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02003.jpg]
Page Section 7.09 No Default or Material Adverse
Effect....................................................... 58 Section 7.10
Purchased
Assets.........................................................................................
59 Section 7.11 Purchased Assets Acquired from
Transferors............................................. 59 Section 7.12
Transfer and Security
Interest..................................................................... 60
Section 7.13 No
Broker....................................................................................................
60 Section 7.14
Reserved......................................................................................................
60 Section 7.15
Separateness................................................................................................
60 Section 7.16 Investment Company Act
........................................................................... 60
Section 7.17 Other
Indebtedness......................................................................................
60 Section 7.18 Location of Books and
Records.................................................................. 60
Section 7.19 Chief Executive Office; Jurisdiction of Organization
................................ 61 Section 7.20 Anti-Money Laundering Laws and
Anti-Corruption Laws. ....................... 61 Section 7.21
Sanctions.....................................................................................................
61 ARTICLE 8 COVENANTS OF
SELLER...................................................................................
61 Section 8.01 Existence; Governing Documents; Conduct of Business
........................... 61 Section 8.02 Compliance with Laws, Contractual
Obligations and Repurchase
Documents...............................................................................
62 Section 8.03 Structural
Changes......................................................................................
62 Section 8.04 Protection of Buyer’s Interest in Purchased Assets
.................................... 62 Section 8.05 Actions of Seller Relating
to Distributions, Indebtedness, Guarantee Obligations, Contractual Obligations,
Investments and
Liens.....................................................................................................
63 Section 8.06 Maintenance of Property, Insurance and Records
...................................... 64 Section 8.07 Delivery of Income
.....................................................................................
64 Section 8.08 Delivery of Financial Statements and Other
Information........................... 64 Section 8.09 Delivery of
Notices.....................................................................................
66 Section 8.10
Reserved......................................................................................................
67 Section 8.11 Escrow
Imbalance.......................................................................................
67 Section 8.12 Pledge and Security
Agreement.................................................................. 67
Section 8.13
Taxes...........................................................................................................
67 Section 8.14
Reserved......................................................................................................
67 Section 8.15 Management Internalization.
...................................................................... 67
Section 8.16
Reserved......................................................................................................
67 Section 8.17 Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.....................................................................................................
67 Section 8.18 Compliance with
Sanctions.........................................................................
68 ARTICLE 9 SINGLE-PURPOSE ENTITY
................................................................................
68 Section 9.01 Covenants Applicable to
Seller................................................................... 68
Section 9.02 Covenants Applicable to
Pledgor................................................................ 70
Section 9.03 Covenants Applicable to Seller and Pledgor.
............................................. 72 ARTICLE 10 EVENTS OF DEFAULT
AND REMEDIES ....................................................... 73 Section
10.01 Events of Default
........................................................................................
73 Section 10.02 Remedies of Buyer as Owner of the Purchased Assets.
............................. 75 ARTICLE 11 SECURITY INTEREST
.......................................................................................
77 -ii- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02004.jpg]
Page Section 11.01 Grant
...........................................................................................................
77 Section 11.02 Effect of Grant
............................................................................................
78 Section 11.03 Seller to Remain Liable
..............................................................................
78 Section 11.04 Waiver of Certain
Laws..............................................................................
78 ARTICLE 12 INCREASED COSTS; CAPITAL ADEQUACY
................................................ 79 Section 12.01 Market
Disruption.......................................................................................
79 Section 12.02 Illegality
......................................................................................................
79 Section 12.03
Breakfunding...............................................................................................
79 Section 12.04 Increased Costs
...........................................................................................
79 Section 12.05 Capital
Adequacy........................................................................................
80 Section 12.06
Taxes...........................................................................................................
80 Section 12.07 Payment and Survival of Obligations
......................................................... 83 ARTICLE 13
INDEMNITY AND
EXPENSES..........................................................................
84 Section 13.01 Indemnity.
...................................................................................................
84 Section 13.02 Expenses
.....................................................................................................
86 ARTICLE 14 INTENT
................................................................................................................
86 Section 14.01 Safe Harbor
Treatment................................................................................
86 Section 14.02
Liquidation..................................................................................................
87 Section 14.03 Qualified Financial
Contract.......................................................................
87 Section 14.04 Netting
Contract..........................................................................................
87 Section 14.05 Master Netting
Agreement..........................................................................
87 ARTICLE 15 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS ......... 87
ARTICLE 16 NO RELIANCE
....................................................................................................
88 ARTICLE 17 SERVICING
.........................................................................................................
89 Section 17.01 Servicing
Rights..........................................................................................
89 Section 17.02 Accounts Related to Purchased Assets.
...................................................... 90 Section 17.03
Servicing
Reports........................................................................................
90 Section 17.04 Servicer Event of
Default............................................................................
90 ARTICLE 18 MISCELLANEOUS
.............................................................................................
90 Section 18.01 Governing Law.
..........................................................................................
90 Section 18.02 Submission to Jurisdiction; Service of Process.
......................................... 91 Section 18.03 IMPORTANT
WAIVERS..........................................................................
91 Section 18.04
Integration...................................................................................................
93 Section 18.05 Single
Agreement........................................................................................
93 Section 18.06 Use of Employee Plan Assets.
.................................................................... 93 Section
18.07 Survival and Benefit of Seller’s
Agreements.............................................. 93 Section 18.08
Assignments and Participations.
................................................................. 93 Section
18.09 Ownership and Hypothecation of Purchased Assets.
................................. 95 Section 18.10 Confidentiality.
...........................................................................................
96 Section 18.11 No Implied Waivers; Amendments.
........................................................... 96 Section 18.12
Notices and Other Communications.
.......................................................... 96 Section 18.13
Counterparts; Electronic
Transmission....................................................... 97 -iii-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02005.jpg]
Page Section 18.14 No Personal Liability.
.................................................................................
97 Section 18.15 Protection of Buyer’s Interests in the Purchased Assets;
Further
Assurances......................................................................................
97 Section 18.16 Default Rate.
...............................................................................................
99 Section 18.17 Set-off.
........................................................................................................
99 Section 18.18 Seller’s Waiver of Set-off.
........................................................................ 100
Section 18.19 Power of
Attorney.....................................................................................
100 Section 18.20 Periodic Due Diligence
Review................................................................ 100
Section 18.21 Time of the
Essence..................................................................................
101 Section 18.22
Reserved....................................................................................................
101 Section 18.23 PATRIOT Act Notice.
..............................................................................
101 Section 18.24 Successors and Assigns; No Third Party Beneficiaries.
........................... 101 Section 18.25 Acknowledgement of Anti-Predatory
Lending Policies........................... 101 Section 18.26 Amendment and
Restatement. ..................................................................
101 SCHEDULES Schedule 1(a) Representations and Warranties with Respect to
Purchased Assets Consisting of Whole Loans Schedule 1(b) Representations and
Warranties with Respect to Purchased Assets Consisting of Senior Interests
Schedule 1(c) Representations and Warranties with Respect to Purchased Assets
Consisting of Mezzanine Loans Schedule 2 Notice Addresses and Wire Instructions
EXHIBITS Exhibit A Form of Transaction Request Exhibit B Form of Confirmation
Exhibit C Form of Power of Attorney Exhibit D-1 Form of Closing Certificate
Exhibit D-2 Form of Compliance Certificate Exhibit E Form of Purchased Asset
Data Summary Exhibit F Form of Assignment and Acceptance Exhibit G Form of
Servicer Notice Exhibit H Form of Irrevocable Redirection Notice Exhibit I Form
of Servicing Agreement Exhibit J Form of Amended and Restated Confirmation
Exhibit K Form of Servicing Agreement Extension Notice -iv- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02006.jpg]
THIS AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT,
dated as of May 9, 2018 (as may be further amended, modified, waived,
supplemented, extended, restated or replaced from time to time, this
“Agreement”), is made by and between GP COMMERCIAL WF LLC, a Delaware limited
liability company (as more specifically defined below, (“Seller”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (as more
specifically defined below, “Buyer”). Seller and Buyer (each also a “Party” and,
collectively, the “Parties”) hereby agree as follows: PRELIMINARY STATEMENTS A.
Seller and Buyer are parties to a Master Repurchase Agreement and Securities
Contract dated as of June 28, 2017 (the “Existing Agreement”). B. Seller has
requested that Buyer consent to the amendment and restatement of the Existing
Agreement to accommodate certain changes and modifications to the Existing
Agreement. C. Upon the Amendment Effective Date, each reference to the Existing
Agreement in any other document, instrument or agreement shall mean and be a
reference to this Agreement, and this Agreement shall supersede the Existing
Agreement in all respects. D. Subject to the terms and conditions herein
contained, the parties hereby agree to amend and restate the terms and
conditions of the Existing Agreement in their entirety as follows: ARTICLE 1
APPLICABILITY Section 1.01 Applicability. Subject to the terms and conditions of
the Repurchase Documents, from time to time during the Revolving Period and at
the request of Seller, the Parties may enter into transactions in which Seller
agrees to sell, transfer and assign to Buyer certain Assets and all related
rights in, and interests related to, such Assets on a servicing released basis,
against the transfer of funds by Buyer representing the Purchase Price for such
Assets, with a simultaneous agreement by Buyer to transfer such Assets to Seller
for subsequent repurchase on the related Repurchase Date, which date shall not
be later than the Termination Date, against the transfer of funds by Seller
representing the Repurchase Price for such Assets. ARTICLE 2 DEFINITIONS AND
INTERPRETATION Section 2.01 Definitions. As used in this Agreement, the
following terms shall have the following meanings: LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02007.jpg]
“Accelerated Repurchase Date”: Defined in Section 10.02. “Actual Knowledge”:
With respect to any Person, the actual knowledge of such Person without further
inquiry or investigation; provided, that for the avoidance of doubt, such actual
knowledge shall include the actual knowledge of such Person and each of its
employees, officers, directors and agents. “Additional Advance”: Defined in
Section 3.11. “Additional Advance Amount”: The amount funded with respect to an
Additional Advance. “Additional Advance Capacity”: With respect to a Purchased
Asset subject to an Additional Advance, an amount equal to the difference
between (x) the Maximum Purchase Price of such Purchased Asset minus (y) the
outstanding Purchase Price of such Purchased Asset (in each case, calculated as
of the date of the proposed Additional Advance). “Affiliate”: With respect to
any Person, any other Person directly or indirectly Controlling, Controlled by,
or under common Control with, such Person; provided, however, that in no event
shall any of the following entities be considered an “Affiliate” of Seller or
Guarantor; (i) the Pine River Entities or (ii) any Subsidiary or other
Affiliates of, or any fund or other entity managed or advised from time to time
by, any of the Pine River Entities solely to the extent that such Person would
be considered an Affiliate solely as a result of a Pine River Entity’s direct or
indirect ownership therein. “Agreement”: The meaning set forth in the preamble
to this Amended and Restated Master Repurchase Agreement and Securities
Contract. “Aggregate Amount Outstanding”: On each date of the determination
thereof, the total amount due and payable to Buyer by Seller in connection with
all Transactions (including all Future Funding Transactions) under this
Agreement outstanding on such date. “Alternative Rate”: A per annum rate based
on an index approximating the behavior of LIBOR, as determined by Buyer.
“Amended and Restated Confirmation”: Defined in Section 3.01(d). “Amendment
Effective Date”: May 9, 2018. “Anti-Corruption Laws”: The U.S. Foreign Corrupt
Practices Act, the UK Bribery Act, the Canadian Corruption of Foreign Public
Officials Act or any other law applicable to Seller or any of its Affiliates
that prohibits the bribery of foreign officials to gain a business advantage.
“Anti-Money Laundering Laws”: The applicable laws or regulations in any
jurisdiction in which Seller, Guarantor or any Affiliate of Seller or Guarantor
is located or doing -2- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02008.jpg]
business that relate to money laundering, any predicate crime to money
laundering or any financial record keeping and reporting requirements related
hereto. “Applicable Percentage”: Defined in the Fee Letter, which definition is
incorporated herein by reference. “Appraisal”: An appraisal of the related
Mortgaged Property conducted by an Independent Appraiser in accordance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
and, in addition, certified by such Independent Appraiser as having been
prepared in accordance with the requirements of the Uniform Standards of
Professional Appraisal Practice of the Appraisal Foundation, addressed to
(either directly or pursuant to a reliance letter in favor of Buyer or reliance
language in such Appraisal running to the benefit of Buyer as a successor and/or
assign) and reasonably satisfactory to Buyer. “Approved Representation
Exception”: With respect to a Purchased Asset, any Representation Exception
furnished by Seller to Buyer and approved in writing by Buyer in its discretion
prior to the related Purchase Date for such Purchased Asset. “Asset”: Any Whole
Loan, Mezzanine Loan or Senior Interest, the Mortgaged Property for which is
included in the categories for Types of Mortgaged Property, but excluding (i)
any distressed debt or (ii) any Equity Interest issued by a special purpose
entity organized to issue collateralized debt or loan obligations. “Assignee”:
Defined in Section 18.08(c). “Assignment and Acceptance”: Defined in Section
18.08(c). “Bailee”: With respect to any Transaction involving a Wet Mortgage
Asset, (i) a national title insurance company or nationally-recognized real
estate counsel acceptable to Buyer or (ii) any other entity approved by Buyer,
in its sole discretion, which may be a title company, escrow company or attorney
in accordance with local law and practice in the appropriate jurisdiction of the
related Wet Mortgage Asset. “Bailee Agreement”: Defined in the Custodial
Agreement, which definition is incorporated herein by reference. “Bankruptcy
Code”: Title 11 of the United States Code, as amended. “Basic Mortgage Asset
Documents”: Means the following original (except as otherwise permitted in
Section 2.01 of the Custodial Agreement), fully executed and complete documents:
(1) the Mortgage Note and/or Mezzanine Note, as applicable and/or, in the case
of a Senior Interest consisting of a participation interest, the related
participation certificate, with a certified true and correct copy of the related
Mortgage Note, (2) the Mortgage and UCC-1 financing statements executed in
connection therewith and/or, in the case of a Mezzanine Loan, -3-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02009.jpg]
each original certificate representing the related Equity Interests, all related
pledge and security agreements and UCC-1 financing statements executed in
connection therewith, (3) the assignment of leases and rents, if any, (4) the
Interim Assignment Documents and (5) the Blank Assignment Documents. “Blank
Assignment Documents”: Defined in Section 6.02(m). “Book Value”: For each
Purchased Asset, as of any date, an amount equal to the lesser of (a) the
outstanding principal amount or par value thereof as of such date, and (b) the
price that Seller initially paid or advanced in respect thereof, plus any
additional amounts advanced by Seller that were funded in connection with
Seller’s future funding obligations under the related Purchased Asset Documents
minus Principal Payments received by Seller and as further reduced by losses
realized and write-downs taken by Seller, together with all other reductions in
the unpaid balance due in connection with the related Whole Loan (including,
with respect to any Senior Interest that is a participation, any reduction in
the principal balance of the related Whole Loan) . The Book Value of each
Purchased Asset shall be certified by Seller in the related Confirmation.
“Business Day”: Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, Minnesota or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day on which dealings in Dollar deposits are not carried on in the
London interbank market. “Buyer”: Wells Fargo Bank, National Association, in its
capacity as Buyer under this Agreement and the other Repurchase Documents,
together with its successors and permitted assigns. “Capital Lease Obligations”:
With respect to any Person, the amount of all obligations of such Person to pay
rent or other amounts under a lease of property to the extent and in the amount
that such obligations are required to be classified and accounted for as a
capital lease on a balance sheet of such Person. “Capital Stock”: Any and all
shares, interests, participations or other equivalents (however designated) of
capital stock of a corporation, any and all equivalent equity ownership
interests in a Person which is not a corporation, including, without limitation,
any and all member or other equivalent interests (certificated or
uncertificated) in any limited liability company, and any and all partnership or
other equivalent interests in any partnership or limited partnership, and any
and all warrants or options to purchase any of the foregoing. “Cause”: With
respect to an Independent Director or Independent Manager, (i) acts or omissions
by such Independent Director or Independent Manager that constitute willful
disregard of, or bad faith or gross negligence with respect to, such Independent
Director or -4- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02010.jpg]
Independent Manager’s duties under the applicable by-laws, limited partnership
agreement or limited liability company agreement, (ii) that such Independent
Director or Independent Manager has engaged in or has been charged with, or has
been convicted of, fraud or other acts constituting a crime under any law
applicable to such Independent Director or Independent Manager, (iii) that such
Independent Director or Independent Manager is unable to perform his or her
duties as Independent Director or Independent Manager due to death, disability
or incapacity, or (iv) that such Independent Director or Independent Manager no
longer meets the definition of Independent Director or Independent Manager.
“Change of Control”: Defined in the Fee Letter, which definition is incorporated
herein by reference. “Class”: With respect to an Asset, such Asset’s
classification as a Whole Loan, Mezzanine Loan or Senior Interest. “Closing
Certificate”: A true and correct certificate in the form of Exhibit D-1,
executed by a Responsible Officer of Seller. “Closing Date”: June 28, 2017.
“Code”: The Internal Revenue Code of 1986, and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time. “Commercial Asset”: An Asset that is not a Multifamily Asset or
Hotel Asset but is otherwise secured by an acceptable Type of Mortgaged
Property. “Compliance Certificate”: A true and correct certificate in the form
of Exhibit D-2, executed by a Responsible Officer of Seller and Guarantor.
“Confirmation”: A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by Seller and Buyer in accordance with Section
3.01. “Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Contingent Liabilities”: With respect to any Person as of
any date of determination, all of the following as of such date: (a) liabilities
and obligations (including any Guarantee Obligations) of such Person in respect
of “off-balance sheet arrangements” (as defined in the Off-Balance Sheet Rules
defined below in this definition), (b) obligations of such Person, including
Guarantee Obligations, whether or not required to be disclosed in the footnotes
to such Person’s financial statements, guaranteeing in whole or in part any
Non-Recourse Indebtedness, lease, dividend or other obligation, excluding,
however (i) contractual indemnities (including any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other -5-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02011.jpg]
assets) and (ii) guarantees of non-monetary obligations that have not yet been
called on or quantified, of such Person or any other Person, and (c) forward
commitments or obligations to fund or provide proceeds with respect to any loan
or other financing that is obligatory and non-discretionary on the part of the
lender. The amount of any Contingent Liabilities described in the preceding
clause (b) shall be deemed to be (i) with respect to a guarantee of interest or
interest and principal, or operating income guarantee, the sum of all payments
required to be made thereunder (which, in the case of an operating income
guarantee, shall be deemed to be equal to the debt service for the note secured
thereby), through (x) in the case of an interest or interest and principal
guarantee, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (y) in the case of an
operating income guarantee, the date through which such guarantee will remain in
effect, and (ii) with respect to all guarantees not covered by the preceding
clause (i), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and in the footnotes to the most recent financial statements of
such Person. “Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33-8182; 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982 (Feb.
5, 2003) (codified at 17 CFR Parts 228, 229 and 249). “Contractual Obligation”:
With respect to any Person, any provision of any securities issued by such
Person or any indenture, mortgage, deed of trust, deed to secure debt, contract,
undertaking, agreement, instrument or other document to which such Person is a
party or by which it or any of its property or assets are bound or are subject.
“Contribution Agreement”: For each Purchased Asset, collectively, the allonge,
the general assignment, the assignment of security instrument and the assignment
of assignment of leases and rents from Residual Pledgor to Seller. “Control”:
With respect to any Person, the direct or indirect possession of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling,” “Controlled” and “under common Control” have correlative
meanings. “Controlled Account Agreement”: Those certain control agreements with
respect to (i) the Waterfall Account, dated as of the Closing Date, among
Seller, Buyer and Deposit Account Bank and (ii) the Servicer Account, dated as
of the Closing Date, among Seller, Servicer, Buyer and Deposit Account Bank.
“Controlling Participation Interest”: An interest in a performing Whole Loan as
identified by Seller to Buyer from time to time which (a) has a minimum
principal balance of $1,000,000, (b) represents a controlling position in such
Asset as reasonably determined by Buyer, (c) that is pari passu with all other
interests in such Asset, and (d) vests the holders thereof with -6-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02012.jpg]
the exclusive approval or veto rights over customary major decisions concerning
such Whole Loan as further set forth in and subject to the applicable Purchased
Asset Documents. “Core Purchased Asset”: Defined in the Fee Letter, which
definition is incorporated herein by reference. “Current Mark-to-Market Value”:
For any Purchased Asset as of any date, the market value for such Purchased
Asset as of such date as determined by Buyer in its sole discretion. “Custodial
Agreement”: The Amended and Restated Custodial Agreement, dated as of the date
hereof, among Buyer, Seller and Custodian, as the same may be further amended,
modified, waived, supplemented, extended, replaced or restated from time to
time. “Custodian”: Wells Fargo Bank, National Association, or any successor
permitted by the Custodial Agreement. “Debt Yield”: With respect to any
Purchased Asset, as of any date of determination, the percentage equivalent of
the quotient obtained by dividing (i) the underwritten annual net cash flow as
of such date with respect to the Mortgaged Properties securing such Purchased
Asset, as determined by Buyer in its discretion, by (ii) the Purchase Price of
such Purchased Asset as of such date. “Default”: Any event that, with the giving
of notice or the lapse of time, or both, would become an Event of Default.
“Default Rate”: Defined in the Fee Letter, which definition is incorporated
herein by reference. “Defaulted Asset”: Any Purchased Asset (or, if the
Purchased Asset is a Senior Interest or Mezzanine Loan, the related Whole Loan),
(a) that is thirty (30) or more days (or, in the case of payments due at
maturity, one (1) day) delinquent in the payment of principal, interest, fees,
distributions or any other amounts payable under the related Purchased Asset
Documents, in each case, without regard to any waivers or modifications of, or
amendments to, the related Purchased Asset Documents, other than those that were
disclosed in writing to Buyer prior to the Purchase Date of the related
Purchased Asset, unless consented to by Buyer in accordance with the terms of
this Agreement, (b) for which there is a material non-monetary event of default
under the related Purchased Asset Documents beyond any applicable notice or cure
period in each case, without regard to any waivers or modifications of, or
amendments to, the related Purchased Asset Documents other than those that were
disclosed in writing to Buyer prior to the Purchase Date of the related
Purchased Asset, (c) as to which an Insolvency Event has occurred with respect
to the Underlying Obligor, (d) as to which a Material Modification is made
without the prior written consent of Buyer or (e) for which Seller or a Servicer
has received notice of the foreclosure or proposed foreclosure of any Lien on
the related Mortgaged Property; provided that with respect to any Senior
Interest or Mezzanine Loan, in addition to the foregoing, such Senior Interest
or -7- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02013.jpg]
Mezzanine Loan will also be considered a Defaulted Asset to the extent that the
underlying Whole Loan or underlying Mezzanine Loan would be considered a
Defaulted Asset as described in this definition; provided, further, in each
case, without regard to any waivers or modifications of, or amendments to, the
related Purchased Asset Documents. “Deposit Account Bank”: Wells Fargo Bank,
National Association, or any other bank approved by Buyer. “Derivatives
Contract”: Any rate swap transaction, basis swap, credit derivative transaction,
forward rate transaction, commodity swap, commodity option, forward commodity
contract, equity or equity index swap or option, bond or bond price or bond
index swap or option or forward bond or forward bond price or forward bond index
transaction, interest rate option, forward foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross–currency rate swap transaction, currency option, spot contract, or any
other similar transaction or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, including any
obligations or liabilities thereunder. “Derivatives Termination Value”: With
respect to any one or more Derivatives Contracts, after taking into account the
effect of any legally enforceable netting agreement relating to such Derivatives
Contracts, (a) for any date on or after the date such Derivatives Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
the preceding clause (a), the amount(s) determined as the mark–to–market
value(s) for such Derivatives Contracts, as determined based on one or more
mid–market or other readily available quotations provided by any recognized
dealer in such Derivatives Contracts (which may include Buyer). “Dollars” and
“$”: Lawful money of the United States of America. “Early Repurchase Date”:
Defined in Section 3.04. “Eligible Asset”: An Asset that is either a Core
Purchased Asset or a Low Cash Flow Purchased Asset and identified on Schedule 2
to the Fee Letter and satisfies each of the following additional criteria at all
times: (a) such Asset has been approved as a Purchased Asset by Buyer in its
sole discretion as of the related Purchase Date; (b) with respect to such Asset,
no Representation Breach exists (other than an Approved Representation
Exception); (c) such Asset is not a Defaulted Asset; -8- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02014.jpg]
(d) such Asset is a Whole Loan, Mezzanine Loan or Senior Interest, and if such
Asset is a Senior Interest or Mezzanine Loan, the related Whole Loan has been
approved by Buyer as an Eligible Asset; (e) with respect to such Asset there are
no future funding obligations, other than future funding obligations of Seller
that are set forth in the Purchased Asset Documents delivered to Buyer and which
future funding obligations are expressly retained by Seller; (f) such Asset does
not cause Seller to violate any Sub-Limit; (g) immediately after giving effect
to the purchase of such Asset by Buyer, such Asset does not result in a failure
of the Facility Debt Yield Test; (h) if such Asset is a Hotel Asset, (i) the
hotel is a national flag hotel, (ii) Buyer has received a copy of the franchise
agreement and related documents for operation of the hotel under the national
flag, all reports issued by the franchisor and a comfort letter from the
franchisor running to the benefit of the successors and assigns of the lender,
(iii) the hotel management is acceptable to Buyer and (iv) the hotel manager has
entered into a subordination of management agreement, all of which are
acceptable to Buyer as of the Purchase Date and which have not been amended,
modified, waived, supplemented, extended, restated or replaced subsequent to the
Purchase Date without Buyer’s prior written consent; (i) the Mortgaged Property
related to such Asset is located in the United States; (j) the Underlying
Obligors related to such Asset are domiciled in the United States; (k) all
obligations under the Asset and the Purchased Asset Documents are denominated
and payable in Dollars; (l) the Mortgaged Property related to such Asset is not
under construction, conversion or rehabilitation, and is not a condominium
regime established for sale of individual units, and is not under conversion to
another Type of Asset that represents a subordinated interest in the related
Mortgaged Property; (m) with respect to such Asset, none of the Underlying
Obligors (and any of their respective Affiliates) related to such Assets are
Sanctioned Targets; (n) No Seller Party nor Manager shall hold an Equity
Interest with respect to such Asset; (o) such Asset is secured or, with respect
to a Senior Interest or a Mezzanine Loan, the related Whole Loan is secured by a
perfected, first-priority security interest on either a “stabilized” or a
“transitional” commercial or multi-family property; -9- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02015.jpg]
(p) all Purchased Asset Documents related to such Asset have been delivered to
Custodian in accordance with the terms hereof and the Custodial Agreement; (q)
the interest rate on the Mortgage Note related to such Asset is a floating rate;
(r) if any portion of the Mortgaged Property related to such Asset is subject to
a partial release, Buyer shall have received, on or before the effective date of
such partial release, an Appraisal (which Appraisal may be the initial Appraisal
delivered by the Underlying Obligor in connection with the origination of such
Asset) specifying the value of the Mortgaged Properties which remain as security
for the related Asset following the date of consummation for such partial
release; (s) Seller has delivered an executed Irrevocable Redirection Notice to
Buyer; (t) all escrows, reserves and other collateral accounts related to such
Asset are subject to a perfected security interest in favor of Seller, and each
such security interest has been assigned to Buyer; (u) if such Asset is a
Non-Controlling Pari Passu Participation Interest or a senior participation
interest, the Senior Interest Documents (i) shall contain customary terms and
provisions for senior participation interests and pari passu participation
interests and (ii) except with respect to Non-Controlling Pari Passu
Participation Interests, shall provide that Seller, in its capacity as a
participant, is vested with the ability to control and make all of the material
decisions with respect to the related Whole Loan; and (v) if such Asset is a
Non-Controlling Pari Passu Participation Interest, such Asset is an Eligible
NCPPI; provided, that, notwithstanding the failure of an Asset or Purchased
Asset to conform to the requirements of this definition, Buyer may, subject to
such terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non-conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent asset-specific waiver of one or more Eligible Asset
requirements, and (2) shall not be deemed a waiver of the requirement that all
other Assets and Purchased Assets must be Eligible Assets (including any Assets
that are similar or identical to the Asset or Purchased Asset subject to the
waiver). “Eligible NCPPI”: Defined in the Fee Letter, which definition is
incorporated herein by reference. “Environmental Laws”: Any federal, state,
foreign or local statute, law, rule, regulation, ordinance, code, guideline,
written policy and rule of common law now or hereafter in effect, and any
judicial or administrative interpretation thereof, including any judicial or
-10- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02016.jpg]
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or hazardous materials, including CERCLA, RCRA, the
Federal Water Pollution Control Act, the Toxic Substances Control Act, the Clean
Air Act, the Safe Drinking Water Act, the Oil Pollution Act of 1990, the
Emergency Planning and the Community Right-to-Know Act of 1986, the Hazardous
Material Transportation Act, the Occupational Safety and Health Act, and any
state and local or foreign counterparts or equivalents. “Equity Interests”: With
respect to any Person, (a) any share, interest, participation and other
equivalent (however denominated) of Capital Stock of (or other ownership, equity
or profit interests in) such Person, (b) any warrant, option or other right for
the purchase or other acquisition from such Person of any of the foregoing, (c)
any security convertible into or exchangeable for any of the foregoing, and (d)
any other ownership or profit interest in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized but
unissued on any date. “ERISA”: The Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated thereunder.
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor. “ERISA
Affiliate”: Any trade or business (whether or not incorporated) that is a member
of any Seller Party’s controlled group or under common control with any Seller
Party, within the meaning of Section 414 of the Code. “Escrow Instruction
Letter”: With respect to a Wet Mortgage Asset, an instruction letter delivered
to the applicable title insurance company or other approved settlement agent
which is in form and substance acceptable to Buyer in its sole discretion.
“Event of Default”: Defined in Section 10.01. “Exchange Act”: The Securities
Exchange Act of 1934, as amended. “Excluded Taxes”: Any of the following Taxes
imposed on or with respect to Buyer or required to be withheld or deducted from
a payment to Buyer: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of Buyer being organized under the laws of, or having its
principal office or the office from which it books the Transactions located in,
the jurisdiction imposing such Taxes (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of Buyer with respect to an interest in
the Repurchase Obligations pursuant to a law in effect on the date on which such
Buyer (i) acquires such interest in the Repurchase Obligations or (ii) changes
the office from which it books the Transactions, except in each case to the
extent that, pursuant to Section 12.06, amounts with respect to such Taxes were
payable either to such Buyer’s assignor immediately before such -11-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02017.jpg]
Buyer became a Party hereto or to such Buyer immediately before it changed the
office from which it books the Transactions, (c) Taxes attributable to Buyer’s
failure to comply with Section 12.06(e) and (d) any U.S. federal withholding
Taxes imposed under FATCA. “Exit Fee”: Defined in the Fee Letter, which
definition is incorporated herein by reference. “Extension Conditions”: Defined
in Section 3.06. “Extension Fee”: Defined in the Fee Letter, which definition is
incorporated herein by reference. “Extension Period”: The First Extension
Period, the Second Extension Period or the Third Extension Period, as
applicable. “Facility Applicable Percentage”: Defined in the Fee Letter, which
definition is incorporated herein by reference. “Facility Debt Yield”: As of any
date of determination, the weighted average Debt Yield of all Purchased Assets
subject to Transactions as of such date (weighted based upon the respective
outstanding Purchase Prices of the Purchased Assets). “Facility Debt Yield
Test”: Defined in the Fee Letter, which definition is incorporated herein by
reference. “FATCA”: Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code. “FDIA”: Defined in Section 14.03. “FDICIA”:
Defined in Section 14.04. “Fee Letter”: The Amended and Restated Fee and Pricing
Letter, dated as of the date hereof, between Buyer and Seller, as amended,
modified, waived, supplemented, extended, restated or replaced from time to
time. “Financial Covenants”: The financial covenants of Guarantor as set forth
in Section 9 of the Guarantee. -12- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02018.jpg]
“First Extension Period”: The first one (1) year extension of the Termination
Date granted by Buyer pursuant to Section 3.06. “Fitch”: Fitch, Inc. or, if
Fitch, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer. “Foreign Buyer”: A Buyer that is not a
U.S. Person. “Funding Fee”: Defined in the Fee Letter, which definition is
incorporated herein by reference. “Future Funding Amount”: With respect to any
Purchased Asset for which a Future Funding Transaction has been requested by
Seller and approved by Buyer pursuant to Section 3.10, the product of (a) the
amount that Seller is funding (or has funded) as a post-closing advance on or
prior to the related Future Funding Date as required by the related Purchased
Asset Documents relating to such Purchased Asset (which amount, for the
avoidance of doubt, shall exclude any post-closing advance relating to such
Purchased Asset which was the subject of a previous Future Funding Transaction
by Seller and approved by Buyer pursuant to Section 3.10), and (b) the
Applicable Percentage for such Purchased Asset; provided, in no event shall the
aggregate amount so requested by Seller exceed the amount of future funding set
forth on the related Confirmation for the Transaction relating to such Purchased
Asset, minus all previous Future Funding Amounts funded by Buyer relating to
such Purchased Asset. “Future Funding Date”: With respect to any Purchased Asset
for which a Future Funding Transaction has been requested by Seller and approved
by Buyer, the date on which Buyer funds a Future Funding Amount relating to such
Purchased Asset. “Future Funding Request Package”: With respect to one or more
Future Funding Transactions, the following, to the extent applicable and
available, unless any such items were previously delivered to Buyer and have not
been modified since the date of each such delivery: (a) the related request for
advance, executed by the related Underlying Obligor (which shall include
evidence of Seller’s approval of the related Future Funding Transaction), and
any other documents that require Seller to fund; (b) the related affidavit
executed by the related Underlying Obligor which covers such issues as Buyer
shall request, and any other related documents; (c) the executed fund control
agreement (or the executed escrow agreement, if funding through escrow); (d)
certified copies of all relevant trade contracts; (e) the title policy
endorsement for the advance; (f) certified copies of any tenant leases; (g)
certified copies of any service contracts; (h) updated financial statements,
operating statements and rent rolls; (i) evidence of required insurance; (j)
engineering reports and updates to the engineering reports; (k) an updated
Underwriting Package for the related Purchased Asset; and (l) copies of any
additional documentation as required in connection therewith, or as otherwise
requested by Buyer. “Future Funding Transaction”: Any Transaction approved by
Buyer pursuant to Section 3.10. -13- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02019.jpg]
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied. “Governing Documents”: With respect
to any Person, its articles or certificate of incorporation or formation,
by-laws, partnership, limited liability company, memorandum and articles of
association, operating or trust agreement and/or other organizational, charter
or governing documents. “Governmental Authority”: Any (a) national or federal
government, (b) state, regional or local or other political subdivision thereof,
(c) central bank or similar monetary or regulatory authority, (d) Person,
agency, authority, instrumentality, court, regulatory body, central bank or
other body or entity exercising executive, legislative, judicial, taxing,
quasi–judicial, quasi–legislative, regulatory or administrative functions or
powers of or pertaining to government, (e) court or arbitrator having
jurisdiction over such Person, its Affiliates or its assets or properties, (f)
stock exchange on which shares of stock of such Person are listed or admitted
for trading, (g) accounting board or authority that is responsible for the
establishment or interpretation of national or international accounting
principles, in each case, whether foreign or domestic, and (h) supra-national
body such as the European Union or the European Central Bank. “Guarantee
Agreement”: The Guarantee Agreement dated as of the Closing Date, made by
Guarantor in favor of Buyer. “Guarantee Obligation”: With respect to any Person
(the “guaranteeing person”), any obligation of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of the obligations for which the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends,
Contractual Obligation, Derivatives Contract or other obligations or
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation, or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term “Guarantee Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); and provided, further, that in
the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such -14- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02020.jpg]
guaranteeing person’s maximum anticipated liability in respect thereof as
reasonably determined by such Person. “Guarantor”: Granite Point Mortgage Trust
Inc., a Maryland corporation. “Guarantor Threshold Amount” Defined in the Fee
Letter, which definition is incorporated herein by reference. “Hotel Asset”: An
Asset for which the related Mortgaged Property’s primary use is as a hotel. If a
Mortgaged Property is a mixed use property, then Buyer shall determine in its
discretion if such Mortgaged Property’s primary use is as a hotel. “Income”:
With respect to any Purchased Asset, all of the following (in each case with
respect to the entire par amount of the Asset represented by such Purchased
Asset and not just with respect to the portion of the par amount represented by
the Purchase Price advanced against such Asset) without duplication: (a) all
Principal Payments, (b) all Interest Payments, and (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, including Principal
Payments, Interest Payments, prepayment fees, extension fees, exit fees,
defeasance fees, transfer fees, make whole fees, late charges, late fees and all
other fees or charges of any kind or nature, premiums, yield maintenance
charges, penalties, default interest, dividends, gains, receipts, allocations,
rents, interests, profits, payments in kind, returns or repayment of
contributions, net sale, foreclosure, liquidation, securitization or other
disposition proceeds, insurance payments, settlements and proceeds; provided,
that any amounts that under the applicable Purchased Asset Documents are
required to be deposited into and held in escrow or reserve to be used for a
specific purpose, such as taxes and insurance, shall not be included in the term
“Income” unless and until (i) an event of default exists under such Purchased
Asset Documents, (ii) the holder of the related Purchased Asset has exercised or
is entitled to exercise rights and remedies with respect to such amounts, (iii)
such amounts are no longer required to be held for such purpose under such
Purchased Asset Documents, or (iv) such amounts may be applied to all or a
portion of the outstanding indebtedness under such Purchased Asset Documents,
and provided, further, that “Income” from Senior Interests shall include,
without limitation, Seller’s share of all amounts payable in respect of each
such Senior Interest and the underlying Whole Loan pursuant to the Senior
Interest Documents (but shall not include any amounts related to the Whole Loan
(aside from the Senior Interest) to which Seller is not entitled).
“Indebtedness”: With respect to any Person and any date, all of the following
with respect to such Person as of such date, without duplication: (a)
obligations in respect of money borrowed (including principal, interest,
assumption fees, prepayment fees, yield maintenance charges, penalties, exit
fees, contingent interest and other monetary obligations whether choate or
inchoate and whether by loan, the issuance and sale of debt securities or the
sale of property or assets to another Person subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets, or
otherwise), (b) obligations, whether or not for money -15- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02021.jpg]
borrowed: (i) represented by notes payable, letters of credit or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered, or (iv) in connection with the issuance of
Preferred Equity or trust preferred securities, (c) Capital Lease Obligations,
(d) reimbursement obligations under any letters of credit or acceptances
(whether or not the same have been presented for payment), (e) Off–Balance Sheet
Obligations, (f) obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any mandatory redeemable stock issued by such
Person or any other Person (inclusive of forward equity contracts), valued at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (g) as applicable, all obligations of such Person (but not
the obligations of others) in respect of any keep well arrangements, credit
enhancements, contingent or future funding obligations under any Purchased Asset
or any obligation senior to any Purchased Asset, unfunded interest reserve
amount under any Purchased Asset or any other obligation of such Person with
respect to such Purchased Asset that is senior to such Purchased Asset, purchase
obligation, repurchase obligation, sale/buy-back agreement, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than mandatory redeemable stock)), (h)
net obligations under any Derivatives Contract not entered into as a hedge
against existing indebtedness, in an amount equal to the Derivatives Termination
Value thereof, (i) all Non-Recourse Indebtedness, recourse indebtedness and all
indebtedness of other Persons that such Person has guaranteed or is otherwise
recourse to such Person, (j) all indebtedness of another Person secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than, except with respect to any
Purchased Asset, any Liens granted pursuant to the Repurchase Documents) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
obligation; provided, that if such Person has not assumed or become liable for
the payment of such indebtedness, then for the purposes of this definition the
amount of such indebtedness shall not exceed the market value of the property
subject to such Lien, (k) all Contingent Liabilities, (l) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person or obligations of such Person to pay the deferred purchase
or acquisition price of property or assets, including contracts for the deferred
purchase price of property or assets that include the procurement of services,
(m) indebtedness of general partnerships of which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise), and
(n) obligations to fund capital commitments under any Governing Document,
subscription credit agreement or otherwise. “Indemnified Amounts”: Defined in
Section 13.01(a). “Indemnified Person”: Defined in Section 13.01(a). -16-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02022.jpg]
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes. “Independent Appraiser”: A professional real estate appraiser that
(i) is approved by Buyer in its sole discretion; (ii) was not selected or
identified by the Underlying Obligor and is not affiliated with the lender under
the mortgage or the Underlying Obligor; (iii) if engaged by Seller or any of its
Affiliates, Seller or such Affiliate, as applicable, is a “financial services
institution” within the meaning of the Interagency Guidelines on Evaluations and
Appraisals, (iv) is a member in good standing of the American Appraisal
Institute; (v) is certified or licensed in the state where the subject Mortgaged
Property is located and (vi) in each such case, has a minimum of five years’
experience in the subject property type. “Independent Director” or “Independent
Manager”: An individual who has prior experience as an independent director,
independent manager or independent member with at least three (3) years of
employment experience and who is provided by CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company, or Lord Securities Corporation or, if none of those
companies is then providing professional Independent Directors or Independent
Managers, another nationally recognized company approved by Buyer, in each case
that is not an Affiliate of Seller and that provides professional independent
directors, independent managers and/or other corporate services in the ordinary
course of its business, and which individual is duly appointed as Independent
Director or Independent Manager and is not, has never been, and will not while
serving as Independent Director or Independent Manager be, any of the following:
(a) a member, partner, equity holder, manager, director, officer or employee of
Seller, Pledgor, or any of their respective equity holders or Affiliates (other
than as an Independent Director or Independent Manager of Seller or Pledgor or
an Affiliate of Seller or Pledgor that does not own a direct or indirect
ownership interest in Seller or Pledgor and that is required by a creditor to be
a single purpose bankruptcy remote entity, provided, however, that such
Independent Director or Independent Manager is employed by a company that
routinely provides professional Independent Directors or Independent Managers);
(b) a creditor, supplier or service provider (including provider of professional
services) to Seller, Pledgor or any of their respective equity holders or
Affiliates (other than through a nationally-recognized company that routinely
provides professional Independent Directors, Independent Managers and/or other
corporate services to Seller, Pledgor, or any of their respective equity holders
or Affiliates in the ordinary course of business); (c) a family member of any
such member, partner, equity holder, manager, director, officer, employee,
creditor, supplier or service provider; or -17- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02023.jpg]
(d) a Person who controls (whether directly, indirectly or otherwise) any of the
individuals described in the preceding clauses (a), (b) or (c). An individual
who otherwise satisfies the preceding definition and satisfies subparagraph (a)
by reason of being the Independent Director or Independent Manager of a Special
Purpose Entity affiliated with Seller or Pledgor that does not own a direct or
indirect ownership interest in Seller or Pledgor shall be qualified to serve as
an Independent Director or Independent Manager of Seller or Pledgor if the fees
that such individual earns from serving as Independent Director or Independent
Manager of Affiliates of Seller or Pledgor in any given year constitute in the
aggregate less than five percent (5%) of such individual’s annual income for
that year. “Interim Assignment Documents”: The allonge, assignment of Mortgage,
assignment of assignment of leases and rents, general assignment, UCC-3
financing statements and/or, in the case of a Senior Interest consisting of a
participation interest, the assignment of related participation certificate
and/or, in the case of a Senior Interest consisting of a promissory note, the
related allonge and assignment and assumption agreement and/or, in the case of a
Mezzanine Loan, stock power, covering each certificate representing the related
Equity Interests and UCC-3 financing statements and all other applicable
documents evidencing the assignment of the related Purchased Asset from related
Originator to Seller. “Initial Termination Date”: June 28, 2019. “Insolvency
Action”: With respect to any Person, the taking by such Person of any action
resulting in an Insolvency Event, other than solely under clause (g) of the
definition thereof. “Insolvency Event”: With respect to any Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises with respect to such Person or any substantial part of its assets or
property in an involuntary case under any applicable Insolvency Law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its assets or property, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of thirty (30) days, (b) the commencement by such Person of
a voluntary case under any applicable Insolvency Law now or hereafter in effect,
(c) the consent by such Person to the entry of an order for relief in an
involuntary case under any Insolvency Law, (d) the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its assets or property, (e) the making by such Person of any
general assignment for the benefit of creditors, (f) the admission in a legal
proceeding of the inability of such Person to pay its debts generally as they
become due, (g) the failure by such Person generally to pay its debts as they
become due, or (h) the taking of action by such Person in furtherance of any of
the foregoing. “Insolvency Laws”: The Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, -18- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02024.jpg]
reorganization, suspension of payments and similar debtor relief laws from time
to time in effect affecting the rights of creditors generally. “Insolvency
Proceeding”: Any case, action or proceeding before any court or other
Governmental Authority relating to any Insolvency Event. “Interest Expense”:
With respect to any Person and for any relevant time period, the amount of total
interest expense incurred by such Person, and its consolidated Subsidiaries,
including capitalized or accruing interest (but excluding interest funded under
a construction loan), plus such Person’s proportionate share of interest expense
from the joint venture investments and unconsolidated Affiliates of such Person,
all with respect to such period. “Interest Payments”: With respect to any
Purchased Asset, all payments of interest, income, receipts, dividends, and any
other collections and distributions received from time to time in connection
with any such Purchased Asset. “Intermediate Entity”: Granite Point Operating
Company LLC, TH Commercial Holdings LLC, Residual Pledgor and all other Persons,
if any, that are Subsidiaries of Guarantor and have a direct or indirect
ownership interest in Pledgor and Seller. “Internal Control Event”: (i) Fraud
that involves management or other employees who have a significant role in the
internal controls of any Seller Party over financial reporting, or (ii) fraud
that involves management or other employees who have a significant role in the
internal controls of Manager that could reasonably be expected to have a
material adverse effect on the Guarantor or the Purchased Assets. “Investment”:
With respect to any Person, any acquisition or investment (whether or not of a
controlling interest) by such Person, whether by means of (a) the purchase or
other acquisition of any Equity Interest in another Person, (b) a loan, advance
or extension of credit to, capital contribution to, guaranty or credit
enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment. “Investment Company Act”: The Investment Company Act of 1940, as
amended, restated or modified from time to time, including all rules and
regulations promulgated thereunder. “Irrevocable Redirection Notice”: A notice
in a form acceptable to Buyer that is executed by Seller and directs the
remittance of all Income with respect to a Purchased Asset to an -19-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02025.jpg]
account designated by Buyer, which notice shall be held by Buyer in escrow
pending automatic authorization to release upon the occurrence of an Event of
Default. “IRS”: The United States Internal Revenue Service. “Knowledge”: With
respect to any Person, means collectively (i) the Actual Knowledge of such
Person, (ii) notice of any fact, event, condition or circumstance that would
cause a reasonably prudent Person to conduct an inquiry that would give such
Person Actual Knowledge, whether or not such Person actually undertook such an
inquiry, and (iii) all knowledge that is imputed to a Person under any statute,
rule, regulation, ordinance, or official decree or order. “LIBOR”: The rate of
interest per annum determined by Buyer on the basis of the rate for deposits in
Dollars for delivery on the first (1st) day of each Pricing Period, for a period
approximately equal to such Pricing Period, as reported on Reuters Screen
LIBOR01 Page (or any successor page) at approximately 11:00 a.m., London time,
on the Pricing Rate Determination Date (or if not so reported, then as
determined by Buyer from another recognized source or interbank quotation). Each
calculation by Buyer of LIBOR shall be conclusive and binding for all purposes,
absent manifest error. If the calculation of LIBOR results in a LIBOR rate of
less than zero percent (0%), LIBOR shall be deemed to be zero percent (0%) for
all purposes of this Agreement. “Lien”: Any mortgage, statutory or other lien,
pledge, charge, right, claim, adverse claim, attachment, levy, hypothecation,
assignment, deposit arrangement, security interest, UCC financing statement or
encumbrance of any kind on or otherwise relating to any Person’s assets or
properties in favor of any other Person or any preference, priority or other
security agreement or preferential arrangement of any kind. “Low Cash Flow
Purchased Asset”: Defined in the Fee Letter, which definition is incorporated
herein by reference. “Manager”: Pine River Capital Management L.P., a Delaware
limited partnership. “Margin Call”: Defined in Section 4.01. “Margin Deficit”:
Defined in Section 4.01. “Margin Percentage”: For any Purchased Asset as of any
date of determination, the percentage equivalent of the quotient obtained by
dividing one (1) by the Applicable Percentage used to calculate the Purchase
Price on the related Purchase Date. “Market Disruption Event”: Any event or
events that, in the good faith determination of Buyer, results in (a) the
effective absence of a “repo market” or related “lending market” for purchasing
(subject to repurchase) or financing debt obligations secured by commercial
mortgage loans or securities, (b) Buyer not being able to finance Purchased
Assets -20- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02026.jpg]
through the “repo market” or “lending market” with traditional counterparties at
rates that would have been reasonable prior to the occurrence of such event or
events, (c) the effective absence of a “securities market” for securities backed
by Purchased Assets, or (d) Buyer not being able to sell securities backed by
Purchased Assets at prices that would have been reasonable prior to the
occurrence of such event or events. “Market Value”: Defined in the Fee Letter,
which definition is incorporated herein by reference. “Material Adverse Effect”:
Any event, development or circumstance that has a material adverse effect on or
material adverse change in or to (a) the property, assets, business, operations,
financial condition, credit quality or prospects of any Seller Party, (b) the
ability of Seller to pay and perform the Repurchase Obligations or the ability
of Guarantor to pay and perform its obligations under the Guaranty, (c) the
validity, legality, binding effect or enforceability of any Repurchase Document,
Purchased Asset Document, Purchased Asset or security interest granted hereunder
or thereunder, (d) the rights and remedies of Buyer or any Indemnified Person
under any Repurchase Document, Purchased Asset Document or Purchased Asset or
(e) the perfection or priority of any Lien granted under any Repurchase Document
or Purchased Asset Document. “Material Modification”: Any (i) material
amendment, waiver, termination, rescission, cancellation, release or any other
material modification to the terms of, or any collateral, guaranty or indemnity
for, or the exercise of any material right or remedy of a holder (including all
lending, corporate rights, remedies, consents, approvals and waivers) of, any
Purchased Asset, or Purchased Asset Document or (ii) extension or release of
collateral for any Purchased Asset (other than any such extension or release
that is expressly permitted under the terms of the Purchased Asset Documents
without lender discretion). “Materials of Environmental Concern”: Any hazardous,
toxic or harmful substances, materials, wastes, pollutants or contaminants
defined as such in or regulated under any Environmental Law. “Maximum Amount”:
As of the Amendment Effective Date, $200,000,000 and, if Seller elects to
exercise the Upsize Option, upon Buyer’s agreement to grant the Upsize Option in
accordance with all terms and conditions of Section 3.06(b), an amount up to
$475,000,000. The Maximum Amount shall not be increased by any Future Funding
Transaction or reduced upon the repurchase of any Purchased Asset prior to the
earlier of the Revolving Period Expiration Date and the Termination Date;
provided, that on and after the earlier of the Revolving Period Expiration Date
and the Termination Date, the Maximum Amount on any date shall be an amount
equal to the sum of (a) the then-current Aggregate Amount Outstanding, and (b)
the Applicable Percentage of those remaining future funding obligations that are
scheduled in the Confirmation for the related Purchased Assets, as such amounts
decline as Future Funding Transactions under Section 3.10 are funded, Purchased
Assets are repurchased and Margin Deficits are satisfied, all in accordance with
the applicable terms of this Agreement. -21- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02027.jpg]
“Maximum Applicable Percentage”: Defined in the Fee Letter, which definition is
incorporated herein by reference. “Maximum Purchase Price”: With respect to any
Purchased Asset as of any date of determination, the amount equal to the product
of (x) the Maximum Applicable Percentage for such Purchased Asset multiplied by
(y) the Market Value of such Purchased Asset as of such date. “Maximum Purchased
Asset PPV Requirement”: Defined in the Fee Letter, which definition is
incorporated herein by reference. “Mezzanine Loan”: A performing mezzanine loan
secured by pledges of 100% of the Equity Interests of the Mortgagor or an
Affiliate of the Mortgagor under the related Whole Loan. “Mezzanine Loan
Documents”: With respect to any Purchased Asset that is a Mezzanine Loan, the
Mezzanine Note, those documents executed in connection with, evidencing or
governing such Mezzanine Loan and the Mortgage Loan Documents for the related
Whole Loan including, without limitation, those documents which are required to
be delivered to Custodian under the Custodial Agreement (which documents so
required to be delivered to Custodian shall only be required to include, for the
avoidance of doubt, copies of the Mortgage Loan Documents for the related Whole
Loan). “Mezzanine Note”: The original executed promissory note or other tangible
evidence of Mezzanine Loan indebtedness. “Minimum Purchased Asset Debt Yield
Requirement”: Defined in the Fee Letter, which definition is incorporated herein
by reference. “Moody’s”: Moody’s Investors Service, Inc. or, if Moody’s
Investors Service, Inc. is no longer issuing ratings, another nationally
recognized rating agency reasonably acceptable to Buyer. “Mortgage”: Any
mortgage, deed of trust, assignment of rents, security agreement and fixture
filing, or other instruments creating and evidencing a lien on real property and
other property and rights incidental thereto. “Mortgage Asset File”: The meaning
specified in the Custodial Agreement. “Mortgage Loan Documents”: With respect to
any Whole Loan, those documents executed in connection with and/or evidencing or
governing the related Whole Loan, including, without limitation those that are
required to be delivered to Custodian under the Custodial Agreement. “Mortgage
Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan. -22-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02028.jpg]
“Mortgaged Property”: (I) In the case of a Whole Loan or Senior Interest, the
real property (including all improvements, buildings, fixtures, building
equipment and personal property thereon and all additions, alterations and
replacements made at any time with respect to the foregoing) and all other
collateral directly or indirectly securing repayment of the debt evidenced by
(a) a Mortgage Note (in the case of a Whole Loan), and (b) the Mortgage Note of
the Whole Loan to which such Senior Interest relates (in the case of a Senior
Interest), and (II) in the case of a Mezzanine Loan, the real property
(including all improvements, buildings, fixtures, building equipment and
personal property thereon and all additions, alterations and replacements made
at any time with respect to the foregoing) and all other collateral owned by the
Person (or Affiliate of such Person) the equity of which is pledged as
collateral security for such Mezzanine Loan. “Mortgagee”: The record holder of a
Mortgage Note secured by a Mortgage. “Mortgagor”: The obligor on a Mortgage
Note, including any Person who has assumed or guaranteed the obligations of the
obligor thereunder. “Multiemployer Plan”: A Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA. “Multifamily Asset”: An Asset with
respect to which the Mortgaged Property consists of real property with five or
more residential rental units (including mixed use multi-family/office and
multi-family retail) as to which the majority of the underwritten revenue is
from residential rental units. “Non-Controlling Pari Passu Participation
Interest”: A Senior Interest that is a pari passu participation interest in a
performing Whole Loan as identified by Seller to Buyer from time to time and
incorporated herein by reference under which the holder of such interest does
not have the ability to control and make all of the material decisions with
respect to the related Whole Loan. “Non-Recourse Indebtedness”: With respect to
any Person and any date, indebtedness of such Person as of such date for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
Insolvency Events, non-approved transfers or other events) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness. “Non-Utilization Fee”: Defined in the Fee Letter, which definition
is incorporated herein by reference. “Off-Balance Sheet Obligations”: With
respect to any Person and any date, to the extent not included as a liability on
the balance sheet of such Person, all of the following with respect to such
Person as of such date: (a) monetary obligations under any financing lease or
so– called “synthetic,” tax retention or off-balance sheet lease transaction
that, upon the application of any Insolvency Laws, would be characterized as
indebtedness, (b) monetary obligations under any -23- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02029.jpg]
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide Tax deductibility as Interest Expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing). “Originator”: With respect to each Purchased Asset,
the Person who originated or issued, as applicable, such Purchased Asset. “Other
Connection Taxes”: With respect to Buyer, Taxes imposed as a result of a present
or former connection between Buyer and the jurisdiction imposing such Taxes
(other than a connection arising from Buyer having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Repurchase Document, or sold or assigned an interest in any
Transaction or Repurchase Document). “Other Taxes”: Any and all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under any Repurchase Document or from the
execution, delivery, performance, or enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Repurchase Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment. “Partial Repurchase”: Defined in
Section 3.12. “Participant”: Defined in Section 18.08(b). “Participant
Register”: Defined in Section 18.08(g). “Party”: The meaning set forth in the
preamble to this Agreement. “PATRIOT Act”: The Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, as amended, modified or replaced from time to time. “Person”: An
individual, corporation, limited liability company, business trust, partnership,
trust, unincorporated organization, joint stock company, sole proprietorship,
joint venture, Governmental Authority or any other form of entity. “Pine River
Entities”: Manager, Pine River Domestic Management L.P., Pine River Capital
Management LLC and PRCM Advisers LLC. -24- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02030.jpg]
“Plan”: An employee benefit or other plan, as defined in Section 3(3) of ERISA,
established or maintained by Seller or any ERISA Affiliate during the five year
period ended prior to the date of this Agreement or to which Seller or any ERISA
Affiliate makes, is obligated to make or has, within the five year period ended
prior to the date of this Agreement, been required to make contributions, and
that is covered by or subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code, other than a Multiemployer Plan. “Plan Asset
Regulation”: The regulation of the United States Department of Labor at 29
C.F.R. § 2510.3-101 (as modified by Section 3(42) of ERISA). “Pledge and
Security Agreement”: The Pledge and Security Agreement, dated as of the Closing
Date, made by Pledgor in favor of Buyer, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time. “Pledged
Assets”: Defined in the Residual Pledge Agreement. “Pledged Collateral”: Defined
in the Pledge and Security Agreement. “Pledgor”: GP Commercial WF Holdings LLC,
a Delaware limited liability company, together with its successors and permitted
assigns. “Power of Attorney”: Defined in Section 18.19. “PPV”: With respect to
any Purchased Asset as of any date, the ratio (expressed as a percentage) of the
related Purchase Price to the Market Value of the related Mortgaged Property as
of such date, as determined by Buyer in its discretion. “Preferred Equity”: A
performing current pay preferred equity position (with a put or synthetic
maturity date structure replicating a debt instrument and excluding any
perpetual preferred equity positions) evidenced by a stock share certificate or
other similar ownership certificate representing the entire equity ownership
interest in entities that own income producing commercial real estate. “Price
Differential”: For any Pricing Period or portion thereof, (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the outstanding Purchase Price for such Purchased Asset on each such
day or (b) for all Transactions outstanding, the sum of the amounts calculated
in accordance with the preceding clause (a) for all Transactions “Pricing
Margin”: Defined in the Fee Letter, which definition is incorporated herein by
reference. “Pricing Period”: For any Purchased Asset, (a) in the case of the
first Remittance Date for such Purchased Asset, the period from the Purchase
Date for such Purchased Asset to but -25- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02031.jpg]
excluding such Remittance Date, and (b) in the case of any subsequent Remittance
Date, the one-month period commencing on and including the prior Remittance Date
and ending on but excluding such Remittance Date; provided, that no Pricing
Period for a Purchased Asset shall end after the Repurchase Date for such
Purchased Asset to the extent such Purchased Asset is actually repurchased on
such Repurchase Date. “Pricing Rate”: For any Pricing Period, the sum of (a)
LIBOR for such Pricing Period plus (b) the applicable Pricing Margin, which
shall be subject to adjustment and/or conversion as provided in Sections 12.01
and 12.02; provided, that while an Event of Default is continuing, the Pricing
Rate shall be the Default Rate. “Pricing Rate Determination Date”: (a) In the
case of the first Pricing Period for any Purchased Asset, the related Purchase
Date for such Purchased Asset, and (b) in the case of each subsequent Pricing
Period, two (2) Business Days prior to the Remittance Date on which such Pricing
Period begins. “Principal Payments”: For any Purchased Asset, all payments and
prepayments of principal received for such Purchased Asset, including insurance
and condemnation proceeds which are permitted by the terms of the Purchased
Asset Documents to be applied to principal and are, in fact, so applied and
recoveries of principal from liquidation or foreclosure which are permitted by
the terms of the Purchased Asset Documents to be applied to principal and are,
in fact, so applied. “Purchase Agreement”: Any purchase agreement between Seller
and any Transferor pursuant to which Seller purchased or acquired an Asset which
is subsequently sold to Buyer hereunder, which Purchase Agreement shall contain
a grant of a security interest in favor of Seller and authorize the filing of
UCC financing statements against the Transferor with respect to such Asset.
“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is purchased by Buyer from Seller in connection with a Transaction as set forth
in the related Confirmation. “Purchase Price”: For any Purchased Asset, (a) as
of the related Purchase Date and, as initially set forth in the related
Confirmation as may be updated by Buyer and Seller from time to time, an amount
equal to the product of the Market Value of such Purchased Asset, times the
Applicable Percentage for such Purchased Asset, and (b) as of any other date,
the amount described in the preceding clause (a), (i) increased by any Future
Funding Amounts disbursed by Buyer to Seller or the related borrower with
respect to such Purchased Asset, (ii) reduced by any amount of Margin Deficit
transferred by Seller to Buyer pursuant to Section 4.01 and applied to the
Purchase Price of such Purchased Asset, (iii) reduced by any Principal Payments
remitted to the Waterfall Account and which were applied to the Purchase Price
of such Purchased Asset by Buyer pursuant to clause fifth of Section 5.02, and
(iv) reduced by any payments made by Seller in reduction of -26-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02032.jpg]
the outstanding Purchase Price, in each case on or prior to such date of
determination with respect to such Purchased Asset. “Purchased Asset Data
Summary”: A monthly report from Seller to Buyer on each Purchased Asset, as
required pursuant to Section 8.08(d), substantially in the form of Exhibit E.
“Purchased Asset Documents”: Individually or collectively, as the context may
require, the related Mortgage Loan Documents, Senior Interest Documents and/or
Mezzanine Loan Documents, evidencing, governing or relating to such Purchased
Asset, each as amended, modified and/or restated from time to time. “Purchased
Assets”: (a) For any Transaction, each Asset sold by Seller to Buyer in such
Transaction, and (b) in respect of the Transactions in general, all Assets sold
by Seller to Buyer, in each case including, to the extent relating to such Asset
or Assets, all of Seller’s right, title and interest in and to (i) Purchased
Asset Documents, (ii) Servicing Rights, (iii) Servicing Files, (iv) mortgage
guaranties and insurance (issued by Governmental Authorities or otherwise) and
claims, payments and proceeds thereunder, (v) insurance policies, certificates
of insurance and claims, payments and proceeds thereunder, (vi) the principal
balance of such Assets, not just the amount advanced, (vii) amounts and property
from time to time on deposit in the Waterfall Account or the Servicer Account,
together with the Waterfall Account itself, (viii) collection, escrow, reserve,
collateral or lock–box accounts and all amounts and property from time to time
on deposit therein, to the extent of Seller’s or the holder’s interest therein,
(ix) Income, (x) security interests of Seller in Derivatives Contracts entered
into by Underlying Obligors, (xi) rights of Seller under any letter of credit,
guarantee, warranty, indemnity or other credit support or enhancement, (xii)
[reserved], (xiii) all supporting obligations of any kind, and (xiv) all
proceeds related to the sale, securitization or other disposition thereof;
provided, that (A) Purchased Assets shall not include any obligations of Seller
or any Retained Interests, and (B) for purposes of the grant of security
interest by Seller to Buyer set forth in Section 11.01, together with the other
provisions of Article 11, Purchased Assets shall include all of the following:
general intangibles, accounts, chattel paper, deposit accounts, securities
accounts, instruments, securities, financial assets, uncertificated securities,
security entitlements and investment property (as such terms are defined in the
UCC) and replacements, substitutions, conversions, distributions or proceeds
relating to or constituting any of the items described in the preceding clauses
(i) through (xiv). “Rating Agency”: Each of Fitch, Moody’s and S&P. “Register”:
Defined in Section 18.08(f). “REIT”: A Person satisfying the conditions and
limitations set forth in Section 856(b), Section 856(c), and Section 857(a) of
the Code and qualifying as a real estate investment trust, as defined in Section
856(a) of the Code. “Release”: Any generation, treatment, use, storage,
transportation, manufacture, refinement, handling, production, removal,
remediation, disposal, presence or migration of -27- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02033.jpg]
Materials of Environmental Concern on, about, under or within all or any portion
of any property or Mortgaged Property. “Release Amount”: With respect to any
Purchased Asset, an amount, equal to the lesser of (i) the product of (x) the
applicable Release Percentage and (y) the outstanding Purchase Price of such
Purchased Asset, and (ii) the Aggregate Amount Outstanding. “Release
Percentage”: Defined in the Fee Letter, which definition is incorporated herein
by reference. “Remedial Work”: Any investigation, inspection, site monitoring,
containment, clean–up, removal, response, corrective action, mitigation,
restoration or other remedial work of any kind or nature because of, or in
connection with, the current or future presence, suspected presence, Release or
threatened Release in or about the air, soil, ground water, surface water or
soil vapor at, on, about, under or within all or any portion of any property or
Mortgaged Property of any Materials of Environmental Concern, including any
action to comply with any applicable Environmental Laws or directives of any
Governmental Authority with regard to any Environmental Laws. “Remittance Date”:
The seventeenth (17th) day of each month (or if such day is not a Business Day,
the next following Business Day), or such other day as is mutually agreed to by
Seller and Buyer. “REOC”: A Real Estate Operating Company within the meaning of
Regulation Section 2510.3-101(e) of the Plan Asset Regulation. “Representation
Breach”: Any representation, warranty, certification, statement or affirmation
made or deemed made by any Seller, Pledgor or Guarantor in any Repurchase
Document (including in Schedule 1(a), 1(b) and 1(c)) or in any certificate,
notice, report or other document delivered pursuant to any Repurchase Document,
that proves to be incorrect, false or misleading in any material respect when
made or deemed made, without regard to any Knowledge or lack of Knowledge
thereof by such Person; provided that no representation or warranty with respect
to which a related Approved Representation Exception exists shall constitute a
Representation Breach. “Representation Exceptions”: With respect to each
Purchased Asset, a written list prepared by Seller and delivered to Buyer prior
to the Purchase Date of such Purchased Asset specifying, in reasonable detail,
the representations and warranties (or portions thereof) set forth in this
Agreement (including in Schedule 1(a), 1(b) and 1(c)) that are not satisfied
with respect to an Asset or Purchased Asset. “Repurchase Date”: For any
Purchased Asset, the earliest to occur of (a) the Termination Date, without
giving effect to any unexercised extensions thereof, (b) any Early -28-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02034.jpg]
Repurchase Date therefor, and (c) the Business Day on which Seller is to
repurchase such Purchased Asset as specified by Seller and agreed to by Buyer in
the related Confirmation. “Repurchase Documents”: Collectively, this Agreement,
the Custodial Agreement, the Fee Letter, the Controlled Account Agreements, the
Servicing Agreement and any related sub-servicing agreements, the Pledge and
Security Agreement, the Residual Pledge Agreement, the Guarantee Agreement, the
Power of Attorney, the Contribution Agreement for each Purchased Asset, all
Irrevocable Redirection Notices, all Confirmations, all UCC financing
statements, amendments and continuation statements filed pursuant to any other
Repurchase Document, and all additional documents, certificates, agreements or
instruments, the execution of which is required, necessary or incidental to or
desirable for performing or carrying out any other Repurchase Document.
“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents, whether now
existing or hereafter arising, and, without duplication, all interest and fees
that accrue after the commencement by or against any Seller Party of any
Insolvency Proceeding naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding (in each case, whether due or accrued). “Repurchase Price”: For any
Purchased Asset as of any date, an amount equal to the sum of (a) the
outstanding Purchase Price as of such date (as increased by any Future Funding
Amounts advanced in connection with such Purchased Asset), (b) the accrued and
unpaid Price Differential for such Purchased Asset as of such date, (c) all
other amounts that are, or otherwise would be, due and payable as of such date
by Seller to Buyer under this Agreement or any Repurchase Document, (d) any
accrued and unpaid fees and expenses and accrued indemnity amounts, late fees,
default interest, breakage costs and any other amounts owed by Seller or
Guarantor to Buyer or any of its Affiliates under this Agreement, any Repurchase
Document or otherwise, (e) unless, simultaneously with such repurchase, all
other amounts otherwise due and payable under this Agreement are being repaid in
full in connection with the termination of this Agreement, any Release Amounts
payable in connection with such Purchased Asset, and (f) any applicable Exit
Fee, then-currently due in connection with the related Purchased Asset.
“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, Anti-Corruption Laws, Anti-Money Laundering Laws,
Sanctions, regulations of the Board of Governors of the Federal Reserve System,
and laws, rules and regulations relating to usury, licensing, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), judgments, decrees, injunctions, writs,
awards or orders of any court, arbitrator or other Governmental Authority. -29-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02035.jpg]
“Residual Pledge Agreement”: The Residual Pledge Agreement, dated as of the
Closing Date, by Residual Pledgor in favor of Buyer, as the same may be amended,
modified, waived, supplemented, extended, replaced or restated from time to
time. “Residual Pledgor”: TH Commercial Mortgage LLC, a Delaware limited
liability company, together with its successors and permitted assigns.
“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory pursuant to such Person’s Governing Documents. “Retained
Interest”: (a) With respect to any Purchased Asset, (i) all duties, obligations
and liabilities of Seller thereunder, including payment and indemnity
obligations, (ii) all obligations of agents, trustees, servicers, administrators
or other Persons under the documentation evidencing such Purchased Asset, and
(iii) if any portion of the Indebtedness related to such Purchased Asset is
owned by another lender or is being retained by Seller, the interests, rights
and obligations under such documentation to the extent they relate to such
portion, and (b) with respect to any Purchased Asset with an unfunded commitment
on the part of Seller, all obligations to provide additional funding,
contributions, payments or credits. “Revolving Period”: The period from the
Amendment Effective Date to but excluding June 28, 2019, as such period may be
extended pursuant to Section 3.06(b). “Revolving Period Expiration Date”: The
earliest to occur of (a) the last day of the Revolving Period, as the Revolving
Period may be extended upon Buyer’s agreement in its sole discretion to grant a
Revolving Period Extension Option pursuant to Section 3.06(b), (b) any
Accelerated Repurchase Date, and (c) any date on which the Termination Date
shall otherwise occur in accordance with the provisions hereof or Requirements
of Law. “Revolving Period Extension Option”: The meaning specified in Section
3.06(b). “S&P”: Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or, if Standard & Poor’s Ratings Services is no
longer issuing ratings, another nationally recognized rating agency reasonably
acceptable to Buyer. “Sanction” or “Sanctions”: Individually and collectively,
any and all economic or financial sanctions, trade embargoes and anti-terrorism
laws imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (OFAC), the U.S. State Department,
the U.S. Department of Commerce, or through any existing or future Executive
Order; (b) the United Nations Security Council; (c) the European Union; (d) the
United Kingdom; or (e) any other governmental authorities with jurisdiction over
Seller or Guarantor or any of their Affiliates. -30- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02036.jpg]
“Sanctioned Target”: Any individual, entity, group, sector, territory, or
country that is the target of any Sanctions, including without limitation, any
legal entity that is deemed to be a target of Sanctions based on the direct or
indirect ownership or control of such entity by any other Sanctioned Target(s).
“Second Extension Period”: The second one (1) year extension of the Termination
Date granted by Buyer pursuant to Section 3.06. “Seller”: The Seller named in
the preamble of this Agreement, together with its permitted successors and
assigns. “Seller Party”: Each of Seller, Pledgor, each Intermediate Entity and
Guarantor. “Senior Interest”: (a) A senior interest or a Controlling
Participation Interest in a Whole Loan (i) that is evidenced by a Senior
Interest Note, (ii) that represents an undivided participation interest in part
of the underlying Whole Loan and its proceeds, (iii) that represents a pass
through of a portion of the payments made on the underlying Whole Loan which
lasts for the same length of time as such Whole Loan, and (iv) as to which there
is no guaranty of payments to the holder of the Senior Interest Note or other
form of credit support for such payments, or (b) an (i) “A note” in an “A/B
structure” or (ii) “A-1 note or A-2 note” in an “A-1/A-2 structure” in a Whole
Loan, in each case for which the Mortgaged Property has fully stabilized, as
determined by Buyer. “Senior Interest Documents”: For any Senior Interest, the
Senior Interest Note, together with any co-lender agreements, participation
agreements and/or other intercreditor agreements or other documents governing or
otherwise relating to such Senior Interest, and the Mortgage Loan Documents for
the related Whole Loan, and including, without limitation, those documents which
are required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mortgage Loan Documents for
the related Whole Loan). “Senior Interest Note”: (a) The original executed
promissory note, participation or other certificate or other tangible evidence
of a Senior Interest and (b) the related original Mortgage Note (or, if Seller
cannot obtain the original, then a certified copy thereof). “Servicer”: For each
Purchased Asset, as determined in accordance with Article 17, Wells Fargo Bank,
National Association, or its designee, or any another servicer acceptable to
Buyer, servicing such Purchased Asset under a Servicing Agreement. “Servicer
Account”: The segregated, non-interest bearing account, created and maintained
pursuant to the Servicing Agreement, established at Deposit Account Bank, in the
name of Seller, pledged to Buyer and subject to a Controlled Account Agreement.
-31- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02037.jpg]
“Servicer Event of Default”: With respect to a Servicer, (a) any event of
default (however defined) under the Servicing Agreement between Servicer, Seller
and Buyer (if applicable), or (b) any failure of such Servicer to be rated by a
Rating Agency as an approved servicer of commercial mortgage loans. “Servicer
Notice”: A notice in the form of Exhibit G sent by Seller to Servicer, and
countersigned and returned by Servicer, directing the remittance of all Income
directly into the Waterfall Account. “Servicer Remittance Date”: Defined in the
Servicing Agreement, which definition is incorporated herein by reference.
“Servicing Agreement”: That certain Servicing Agreement, dated as of February 9,
2018, by and among Buyer, Seller, Wells Fargo Bank, National Association, as
servicer, or any other agreement acceptable to Buyer entered into by Seller and
a servicer, or among Buyer, Seller, and a servicer, as applicable, for the
servicing of the Purchased Assets. “Servicing Agreement Extension Notice”: A
notice in the form of Exhibit K sent by Buyer to Servicer, extending the
termination date of the related Servicing Agreement pursuant to the terms of
Section 17.01(b). “Servicing File”: With respect to any Purchased Asset, the
file retained and maintained by Seller or the related Servicer, including the
originals or copies of all Purchased Asset Documents and other documents and
agreements (i) relating to such Purchased Asset and/or the related Whole Loan,
(ii) relating to the origination and/or servicing and administration of such
Purchased Asset and/or the related Whole Loan, or (iii) that are otherwise
reasonably necessary for the ongoing administration and/or servicing of such
Purchased Asset and/or the related Whole Loan or for evidencing or enforcing any
of the rights of the holder of such Purchased Asset or holders of interests
therein, including to the extent applicable all servicing agreements, files,
documents, records, data bases, computer tapes, insurance policies and
certificates, appraisals, other closing documentation, payment history and other
records relating to or evidencing the servicing of such Purchased Asset.
“Servicing Rights”: With respect to any Purchased Asset, all right, title and
interest of any Seller Party, or any other Person, in and to any and all of the
following: (a) rights to service and/or sub-service, and collect and make all
decisions with respect to, the Purchased Assets and/or any related Whole Loans,
(b) amounts received by any Seller Party or any other Person, for servicing
and/or sub-servicing the Purchased Assets and/or any related Whole Loans, (c)
late fees, penalties or similar payments as compensation with respect to the
Purchased Assets and/or any related Whole Loans, (d) agreements and documents
creating or evidencing any such rights to service and/or sub-service (including,
without limitation, all Servicing Agreements), together with all documents,
files and records relating to the servicing and/or sub-servicing of the
Purchased Assets and/or any related Whole Loans, and rights of each Seller Party
and Affiliate thereof, and any other Person thereunder, (e) escrow, reserve and
similar amounts with respect to the Purchased -32- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02038.jpg]
Assets and/or any related Whole Loans, (f) rights to appoint, designate and
retain any other servicers, sub-servicers, special servicers, agents,
custodians, trustees and liquidators with respect to the Purchased Assets and/or
any related Whole Loans, and (g) accounts and other rights to payment related to
the Purchased Assets and/or any related Whole Loans. “Solvent”: With respect to
any Person at any time, having a state of affairs such that all of the following
conditions are met at such time: (a) the fair value of the assets and property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code, (b) the present fair salable value of the assets and property
of such Person in an orderly liquidation of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person is able to realize
upon its assets and property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business, (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature, and (e) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets and property would constitute
unreasonably small capital. “Special Purpose Entity”: A corporation, limited
partnership or limited liability company that, since the date of its formation
(unless otherwise indicated in this Agreement) and at all times on and after the
Closing Date, has complied with and shall at all times comply with the
provisions of Article 9. “Structuring Fee”: Defined in the Fee Letter, which
definition is incorporated herein by reference. “Sub-Limit”: Defined in the Fee
Letter, which definition is incorporated herein by reference. “Subsidiary”: With
respect to any Person, any corporation, partnership, limited liability company
or other entity (heretofore, now or hereafter established) of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP. “Taxes”:
All present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto. -33- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02039.jpg]
“Termination Date”: The earliest of (a) the Initial Termination Date, as such
date may be extended pursuant to Section 3.06, (b) any Accelerated Repurchase
Date, and (c) any date on which the Termination Date shall otherwise occur in
accordance with the provisions hereof or Requirements of Law. “Third Extension
Period”: The third one (1) year extension of the Termination Date granted by
Buyer pursuant to Section 3.06. “Transaction”: With respect to the Assets
purchased on each Purchase Date, the sale and transfer of all such Assets from
Seller to Buyer pursuant to the Repurchase Documents against the transfer of
funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Assets. “Transaction Request”: Defined in Section
3.01(a). “Transferor”: The seller of an Asset under a Purchase Agreement.
“Type”: With respect to a Mortgaged Property underlying any Purchased Asset,
such Mortgaged Property’s classification as one of the following, as designated
by Buyer in its sole discretion on the related Confirmation: multifamily,
retail, industrial, office, manufactured housing, student housing and
hospitality. For the avoidance of doubt, the Type shall reflect a Mortgaged
Property’s primary use. If a Mortgaged Property is a mixed use property, then
Buyer shall determine, in its sole discretion, the primary use of such Mortgaged
Property. “UCC”: The Uniform Commercial Code as in effect in the State of New
York; provided, that, if, by reason of a Requirement of Law, the perfection,
effect on perfection or non-perfection or priority of the security interest in
any Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority. “Underlying Obligor”:
Individually and collectively, as the context may require, (a) in the case of
any Purchased Asset that is a Whole Loan, the Mortgagor and each obligor and
guarantor under such Purchased Asset, including (i) any Person who has not
signed the related Mortgage Note but owns an interest in the related Mortgaged
Property, which interest has been encumbered to secure such Purchased Asset, and
(ii) any other Person who has assumed or guaranteed the obligations of such
Mortgagor under the Purchased Asset Documents relating to such Purchased Asset,
(b) in the case of any Purchased Asset that is a Senior Interest, the Mortgagor
and each obligor and any other Person who has assumed or guaranteed the related
Whole Loan, and (c) in the case of any Purchased Asset that is a Mezzanine Loan,
the borrower under the related Mezzanine Loan, and any other Person who has
assumed or guaranteed the obligation of such Mezzanine Loan borrower. -34-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02040.jpg]
“Underwriting Package”: With respect to one or more Assets, the internal
document or credit committee memorandum setting forth all material information
relating to an Asset which is known by Seller, prepared by Seller for its
evaluation of such Asset, to include at a minimum all the information required
to be set forth in the relevant Confirmation. In addition, the Underwriting
Package shall include all of the following, to the extent applicable and
available: (a) all Purchased Asset Documents required to be delivered to
Custodian under Section 2.01 of the Custodial Agreement; (b) an Appraisal,
together with a property condition report, a Phase I environmental report and,
if appropriate, a seismic report; (c) the current occupancy report, tenant stack
and rent roll; (d) at least two (2) years of property-level financial
statements; (e) the current financial statement of the Underlying Obligor; (f)
the Mortgage Asset File; (g) third-party reports and agreed-upon procedures,
letters and reports (whether drafts or final forms), site inspection reports,
market studies and other due diligence materials prepared by or on behalf of or
delivered to Seller; (h) aging of accounts receivable and accounts payable; (i)
copies of all Purchased Asset Documents not otherwise required to be delivered
pursuant to clause (a) above; (j) such further documents or information as Buyer
may request; (k) any and all agreements, documents, reports, or other
information concerning the Purchased Assets (including, without limitation, all
of the related Purchased Asset Documents) received or obtained in connection
with the origination of the Purchased Assets; (l) any other material documents
or reports concerning the Purchased Assets prepared or executed by any Seller
Party; and (m) if the related Asset was acquired by Seller from a third party,
all documents, instruments and agreements received in respect of the closing of
the acquisition transaction under the Purchase Agreement. “Upsize Fee”: Defined
in the Fee Letter, which definition is incorporated herein by reference. -35-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02041.jpg]
“Upsize Option”: Defined in Section 3.06(c). “U.S. Person”: Any Person that is a
“United States person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate”: Defined in Section 12.06(e). “VCOC”: A “venture capital
operating company” within the meaning of Section 2510.3-101(d) of the Plan Asset
Regulations. “Waterfall Account”: A segregated non-interest bearing account
established at Deposit Account Bank, in the name of Seller, pledged to Buyer and
subject to a Controlled Account Agreement. “Wet Mortgage Asset”: An Eligible
Asset for which (i) the scheduled funding date is the date of the origination or
acquisition thereof, (ii) Seller has delivered a Transaction Request pursuant to
Section 3.01(h) hereof, and (iii) the related Purchased Asset Documents are held
by a Bailee pursuant to a Bailee Agreement and the complete Mortgage Asset File
has not been delivered to Custodian prior to the related Purchase Date. “Whole
Loan”: A performing commercial real estate whole loan made to the related
Underlying Obligor and secured primarily by a perfected, first priority Lien in
the related underlying Mortgaged Property, including, without limitation (A)
with respect to any Senior Interest, the Whole Loan in which Seller owns a
Senior Interest, and (B) with respect to any Mezzanine Loan, the Whole Loan made
to the Mortgagor or Affiliate of such Mortgagor whose Equity Interests, directly
or indirectly, secure such Mezzanine Loan. Section 2.02 Rules of Interpretation.
Headings are for convenience only and do not affect interpretation. The
following rules of this Section 2.02 apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to an Article, Section, Subsection,
Paragraph, Subparagraph, Clause, Annex, Schedule, Appendix, Attachment, Rider or
Exhibit is, unless otherwise specified, a reference to an Article, Section,
Subsection, Paragraph, Subparagraph or Clause of, or Annex, Schedule, Appendix,
Attachment, Rider or Exhibit to, this Agreement, all of which are hereby
incorporated herein by this reference and made a part hereof. A reference to a
party to this Agreement or another agreement or document includes the party’s
successors, substitutes or assigns in each case permitted by the Repurchase
Documents. A reference to an agreement or document is to the agreement or
document as amended, restated, modified, novated, supplemented or replaced,
except to the extent prohibited by any Repurchase Document. A reference to
legislation or to a provision of legislation includes a modification,
codification, replacement, amendment or reenactment of it, a legislative
provision substituted for it and a rule, regulation or statutory instrument
issued under it. A reference to writing includes a facsimile or electronic
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes -36- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02042.jpg]
an omission, statement or undertaking, whether or not in writing. A Default or
Event of Default exists until it has been cured or waived in writing by Buyer.
The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement,
unless the context clearly requires or the language provides otherwise. The word
“including” is not limiting and means “including without limitation.” The word
“any” is not limiting and means “any and all” unless the context clearly
requires or the language provides otherwise. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.” The words “will” and “shall”
have the same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with GAAP,
and all accounting determinations, financial computations and financial
statements required hereunder shall be made in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all Subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means the fiscal periods of the applicable
Person referenced therein. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in computer disk form. Whenever a Person is required to provide any
document to Buyer under the Repurchase Documents, the relevant document shall be
provided in writing or printed form unless Buyer requests otherwise. At the
request of Buyer, the document shall be provided in computer disk form or both
printed and computer disk form. The Repurchase Documents are the result of
negotiations between the Parties, have been reviewed by counsel to Buyer and
counsel to Seller, and are the product of both Parties. No rule of construction
shall apply to disadvantage one Party on the ground that such Party proposed or
was involved in the preparation of any particular provision of the Repurchase
Documents or the Repurchase Documents themselves. Except where otherwise
expressly stated, Buyer may give or withhold, or give conditionally, approvals
and consents, and may form opinions and make determinations, in its sole and
absolute discretion. Reference herein or in any other Repurchase Document to
Buyer’s discretion, shall mean, unless otherwise expressly stated herein or
therein, Buyer’s sole and absolute discretion, and the exercise of such
discretion shall be final and conclusive. In addition, whenever Buyer has a
decision or right of determination, opinion or request, exercises any right
given to it to agree, disagree, accept, consent, grant waivers, take action or
no action or to approve or disapprove (or any similar language or terms), or any
arrangement or term is to be satisfactory or acceptable to or approved by Buyer
(or any similar language or terms), the decision of Buyer with respect thereto
shall be in the sole and absolute discretion of Buyer, and such decision shall
be final and conclusive, except as may be otherwise specifically provided
herein. -37- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02043.jpg]
ARTICLE 3 THE TRANSACTIONS Section 3.01 Procedures. (a) From time to time during
the Revolving Period, but not more frequently than two (2) times per week,
Seller may request Buyer to enter into a proposed Transaction by sending Buyer a
notice substantially in the form of Exhibit A (“Transaction Request”), which
Transaction Request shall: (i) describe the proposed Transaction and each
proposed Asset and any related Mortgaged Property and other security therefor in
reasonable detail, (ii) transmit a complete Underwriting Package for each
proposed Asset, (iii) set forth the Representation Exceptions requested, if any,
with respect to each proposed Asset, and (iv) indicate the amount of all
then-currently unfunded future funding obligations, and the portion thereof
expected to be funded by Buyer under Section 3.10. Seller shall promptly deliver
to Buyer any supplemental materials requested at any time by Buyer. Buyer shall
conduct such review of the Underwriting Package and each such Asset as Buyer
determines appropriate. Buyer shall determine whether or not it is willing to
purchase any or all of the proposed Assets, and if so, on what terms and
conditions. In connection with such review and determination, Buyer may also
consider the pro forma effect that acquiring the proposed Purchased Asset would
have on the concentrations of specific asset categories. It is expressly agreed
and acknowledged that Buyer is entering into the Transactions on the basis of
all such representations and warranties and on the completeness and accuracy of
the information contained in the applicable Underwriting Package, and any
incompleteness or inaccuracies in the related Underwriting Package will only be
acceptable to Buyer if disclosed in writing to Buyer by Seller in advance of the
related Purchase Date, and then only if Buyer opts to purchase the related
Purchased Asset from Seller notwithstanding such incompleteness and
inaccuracies. In the event of a Representation Breach with respect to a
particular Purchased Asset, Seller shall immediately repurchase the related
Asset or Assets in accordance with Section 3.05. (b) Buyer shall give Seller
notice of the date when Buyer has received a complete Transaction Request,
together with the Underwriting Package, supplemental materials and any other
documentation required pursuant to Section 3.01(a) or otherwise required under
any Repurchase Documents. Buyer shall endeavor to communicate to Seller a
preliminary non-binding determination of whether or not it is willing to
purchase any or all of such Assets, and if so, on what terms and conditions,
within five (5) Business Days after such date (or, if two (2) or more proposed
Purchased Assets are being considered for purchase by Buyer at the same time,
within ten (10) Business Days) after such date, and if its preliminary
determination is favorable, by what date Buyer expects to communicate to Seller
a final non-binding indication of its determination. If Buyer has not
communicated either its preliminary determination or its final non-binding
approval to Seller by either of the deadlines set forth above, Buyer shall
automatically and without further action be deemed to have determined not to
purchase any such Asset. -38- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02044.jpg]
(c) If Buyer communicates to Seller a final non-binding determination that it is
willing to purchase any or all of such Assets, Seller shall deliver to Buyer an
executed preliminary Confirmation for such Transaction, describing each such
Asset and its proposed Purchase Date, Market Value, Applicable Percentage,
Purchase Price and such other terms and conditions as Buyer may require prior to
the related Purchase Date. If Buyer requires changes to any preliminary
Confirmation, Seller shall make such changes and re-execute such preliminary
Confirmation. If Buyer determines to enter into a Transaction with respect to
such Asset on the terms described in the related preliminary Confirmation, Buyer
shall promptly execute and return the same to Seller, which shall thereupon
become effective as the Confirmation of the Transaction with respect to such
Asset. Buyer’s approval of the purchase of an Asset on such terms and conditions
as Buyer may require shall be evidenced only by its execution and delivery of
the related Confirmation. For the avoidance of doubt, Buyer shall not (i) be
bound by any preliminary or final non-binding determination referred to above,
(ii) be deemed to have approved the purchase of an Asset by virtue of the
approval or entering into by Buyer of a rate lock agreement, interest rate
protection agreement, total return swap or any other agreement with respect to
such Asset, or (iii) be obligated to purchase an Asset notwithstanding a
Confirmation executed by the Parties unless and until all applicable conditions
precedent in Article 6 have been satisfied or waived by Buyer. (d) Each
Confirmation, together with this Agreement, shall be conclusive evidence of the
terms of each Transaction covered thereby, and shall be construed to be
cumulative to the extent possible, but in no way shall be construed as evidence
of Buyer’s agreement subsequently to purchase additional amounts of, or other,
Assets. If terms in a Confirmation are inconsistent with terms in this Agreement
with respect to a particular Transaction, such Confirmation shall prevail.
Whenever the Applicable Percentage or any other term of a Transaction (other
than the Market Value and outstanding Purchase Price) with respect to an Asset
is revised or adjusted in accordance with this Agreement, an amended and
restated Confirmation in the form attached hereto as Exhibit J (an “Amended and
Restated Confirmation”) reflecting such revision or adjustment and that is
otherwise acceptable to the Parties shall be prepared by Seller and executed by
the Parties. (e) The fact that Buyer has conducted or has failed to conduct any
partial or complete examination or any other due diligence review of any Asset
or Purchased Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with respect to any representations or
warranties or other rights or remedies thereunder or otherwise, including the
right to determine at any time that such Asset or Purchased Asset is not an
Eligible Asset. (f) Neither any Transaction nor any Future Funding Transaction
shall be entered into if (i) any Margin Deficit, Default, Event of Default,
Market Disruption Event or Material Adverse Effect exists or would exist as a
result of such Transaction, (ii) the Repurchase Date for the Purchased Assets
subject to such Transaction would be later than the Termination Date, (iii) the
proposed Purchased Asset does not qualify as an Eligible Asset, (iv) after
giving effect to such Transaction, (A) the Aggregate Amount Outstanding would
exceed the Maximum -39- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02045.jpg]
Amount or (B) any Sub-Limit would be exceeded, (v) other than with respect to a
Future Funding Transaction, the Revolving Period Expiration Date has occurred,
(vi) if Buyer determines not to enter into such Transaction for any reason or
for no reason, (vii) all Purchased Asset Documents have not been delivered to
Custodian in accordance with the applicable provisions of this Agreement and the
Custodial Agreement, (viii) the Facility Debt Yield Test is then-currently being
breached, or (ix) the proposed Purchased Asset does not comply with either the
Minimum Purchased Asset Debt Yield Requirement or the Maximum Purchased Asset
PPV Requirement. (g) In the event that Seller cannot deliver or cause to be
delivered on the applicable Purchase Date, any Interim Assignment Document that
is required by its terms to be recorded, due to a delay caused solely by the
public recording office where such document or instrument has been delivered for
recordation, then Seller shall deliver to Custodian (x) on the applicable
Purchase Date, a copy thereof (certified by Seller to be a true and complete
copy of the original thereof submitted for recording) and (y) within sixty (60)
days of the applicable Purchase Date, either the original of such document, or a
photocopy thereof, with official evidence of recording (including stamp filed
copies, if applicable) thereon. (h) Reserved. (i) Notwithstanding any of the
foregoing provisions of this Section 3.01 or any contrary provisions set forth
in the Custodial Agreement, solely with respect to any Wet Mortgage Asset: (i)
by 10:00 a.m. (New York City time) on the related Purchase Date, Seller or
Bailee shall deliver signed .pdf copies of the Purchased Asset Documents to
Custodian via electronic mail, and Seller shall deliver the appropriate written
third-party wire transfer instructions to Buyer; (ii) not later than 10:00 a.m.
(New York City time) on the related Purchase Date, (A) Bailee shall deliver a
fully executed .pdf copy of the Bailee Agreement to Seller, Buyer and Custodian
by electronic mail, (B) Seller shall have delivered to Buyer a fully executed
.pdf copy of the Escrow Instruction Letter, if applicable, including the
appropriate wire transfer instructions for the Purchase Price, and (C) if Buyer
has previously received the trust receipt in accordance with Section 3.01(b) of
the Custodial Agreement, determined that all other applicable conditions in this
Agreement, including without limitation those set forth in Section 6.02 hereof,
have been satisfied, and otherwise has agreed to purchase the related Wet
Mortgage Asset, Buyer shall (I) execute and deliver a .pdf copy of the related
Confirmation to Seller and Bailee via electronic mail and (II) wire funds in the
amount of the related Purchase Price for the related Wet Mortgage Asset in
accordance with the wire transfer instructions that were previously delivered to
Buyer by Seller or are set forth in the related Escrow Instruction Letter, as
applicable; and (iii) within five (5) Business Days after the applicable
Purchase Date with respect to any Wet Mortgage Asset, Seller shall deliver, or
cause to be delivered (A) to -40- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02046.jpg]
Custodian, the complete original Mortgage Asset File with respect to such Wet
Mortgage Asset, pursuant to and in accordance with the terms of the Custodial
Agreement, and (B) to Buyer, the complete original Underwriting Package with
respect to the related Wet Mortgage Assets purchased by Buyer; provided, that if
Seller cannot deliver, or cause to be delivered within three (3) Business Days,
(A) any Basic Mortgage Asset Document to Custodian that is required by its terms
to be recorded, due to a delay caused solely by the public recording office
where such document or instrument has been delivered for recordation, then
Seller shall deliver to Custodian (x) within three (3) Business Days of the
applicable Purchase Date, a copy thereof (certified by Seller to be a true and
complete copy of the original thereof submitted for recording) and (y) within
sixty (60) days of the applicable Purchase Date, either the original of such
document, or a photocopy thereof, with official evidence recording (including
stamp filed copies, if applicable) thereon and (B) any document in the Mortgage
Asset File other than a Basic Mortgage Asset Document, due to an unavoidable
delay outside the control of Seller, then Seller shall deliver to Custodian
within thirty (30) days of the applicable Purchase Date, either the original of
such document, or a photocopy thereof certified by Seller to be a true and
correct copy of the original. For the avoidance of doubt (A) Seller shall, in
all cases, deliver the original Mortgage Note to Buyer, in each case within
three (3) Business Days of the applicable Purchase Date and (B) Buyer may, but
shall not obligated to, consent to such later date for delivery of any part of
the Mortgage Asset File as Buyer sees fit, in Buyer’s sole discretion. Section
3.02 Transfer of Purchased Assets; Servicing Rights. On the Purchase Date for
each Purchased Asset, and subject to the satisfaction of all applicable
conditions precedent in Article 6, (a) ownership of and title to such Purchased
Asset shall be transferred to and vest in Buyer or its designee against the
simultaneous transfer of the Purchase Price to the account of Seller specified
in Schedule 2 (or if not specified therein, in the related Confirmation or as
directed by Seller), and (b) Seller hereby sells, transfers, conveys and assigns
to Buyer on a servicing-released basis all of Seller’s right, title and interest
(except with respect to any Retained Interests) in and to such Purchased Asset,
together with all related Servicing Rights. Subject to this Agreement, during
the Revolving Period Seller may sell to Buyer, repurchase from Buyer and re-sell
Eligible Assets to Buyer, but Seller may not substitute other Eligible Assets
for Purchased Assets. Buyer has the right to designate each Servicer of the
Purchased Assets. The Servicing Rights and other servicing provisions under this
Agreement are not severable from or to be separated from the Purchased Assets
under this Agreement, and such Servicing Rights and other servicing provisions
of this Agreement constitute (a) “related terms” under this Agreement within the
meaning of Section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a security
agreement or other arrangement or other credit enhancement related to the
Repurchase Documents. Section 3.03 Maximum Amount. The Aggregate Amount
Outstanding as of any date of determination shall not exceed the Maximum Amount.
If the Aggregate Amount Outstanding as of any date of determination exceeds the
Maximum Amount, Seller shall immediately pay to Buyer an amount necessary to
reduce the Aggregate Amount Outstanding to an amount equal to or less than the
Maximum Amount. -41- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02047.jpg]
Section 3.04 Early Repurchase Date; Mandatory Repurchases. Seller may terminate
the Transaction with respect to any or all Purchased Assets and repurchase such
Purchased Assets on any date prior to the scheduled Repurchase Date (including
in connection with a full payoff of all amounts due in respect of such Purchased
Asset by the related Underlying Obligor) (an “Early Repurchase Date”); provided,
that (a) Seller notifies Buyer at least three (3) Business Days before the
proposed Early Repurchase Date identifying the Purchased Asset(s) to be
repurchased and the Repurchase Price thereof, (b) Seller delivers a certificate
from a Responsible Officer of Seller in form and substance satisfactory to Buyer
certifying that no Margin Deficit, Default or Event of Default exists or would
exist as a result of such repurchase, there are no other Liens on the remaining
Purchased Assets, Pledged Collateral or Pledged Assets other than Liens granted
pursuant to the Repurchase Documents, and such repurchase would not cause Seller
to violate the Facility Debt Yield Test, (c) if the Early Repurchase Date is not
a Remittance Date, Seller pays to Buyer any amount due under Section 12.03, and
(d) Seller pays to Buyer any Exit Fee due in accordance with Section 3.07 and
Seller thereafter complies with Section 3.05. Notwithstanding the foregoing,
should any Margin Deficit exist after giving effect to any repurchase under this
Section 3.04, Seller shall also pay the amount of each related Margin Deficit to
Buyer at the same time that Seller pays the related Repurchase Price to Buyer
hereunder. In addition to other rights and remedies of Buyer under any
Repurchase Document, Seller shall, in accordance with the procedures set forth
in this Section 3.04 and Section 3.05 immediately (i) repurchase any Purchased
Asset that (I) either (a) no longer qualifies as an Eligible Asset, as
determined by Buyer, or (b) for which all documents required to be delivered to
Custodian under the Custodial Agreement have not been so delivered on a timely
basis or (II) is a Mezzanine Loan, immediately after the related Whole Loan is
no longer a Purchased Asset or (ii) make a partial or complete repurchase of one
or more of the Purchased Assets to the extent necessary to cure a breach of a
Sub-Limit. Section 3.05 Repurchase. On the Repurchase Date for each Purchased
Asset, Seller shall transfer to Buyer the Repurchase Price for such Purchased
Asset as of the Repurchase Date, and, so long as no Default or Event of Default
has occurred and is continuing and no unsatisfied Margin Deficit exists, Buyer
shall transfer to Seller such Purchased Asset, whereupon the Transaction with
respect to such Purchased Asset shall terminate; provided, however, that Buyer
shall have no obligation to transfer to Seller, or release any interest in, such
Purchased Asset until Buyer shall have received payment in full of the
Repurchase Price therefor. Any Release Amount which is paid by Seller as part of
the Repurchase Price shall be applied by Buyer pursuant to clause sixth of
Section 5.01 to reduce the outstanding Purchase Price of the remaining Purchased
Assets as determined by Buyer in its discretion. So long as no Default or Event
of Default has occurred and is continuing, upon receipt by Buyer of the
Repurchase Price and all other amounts due and owing to Buyer and its Affiliates
under this Agreement and each other Repurchase Document as of such Repurchase
Date, Buyer shall be deemed to have simultaneously released its security
interest in such Purchased Asset, shall authorize Custodian (in accordance with
the terms of the Custodial Agreement) to release to Seller the Purchased Asset
Documents for such Purchased Asset and, to the extent any UCC financing
statement filed against Seller specifically -42- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02048.jpg]
identifies such Purchased Asset, Buyer shall deliver an amendment thereto or
termination thereof evidencing the release of such Purchased Asset from Buyer’s
security interest therein. Any such transfer or release shall be without
recourse to Buyer and without representation or warranty by Buyer. Any Income
with respect to such Purchased Asset received by Buyer or Deposit Account Bank
after payment of the Repurchase Price therefor shall be remitted to Seller.
Notwithstanding the foregoing, on or before the Termination Date, Seller shall
repurchase all Purchased Assets by paying to Buyer the outstanding Repurchase
Price therefor and all other outstanding Repurchase Obligations. Notwithstanding
any provision to the contrary contained elsewhere in any Repurchase Document, at
any time during the existence of an unsatisfied Margin Deficit, an uncured
Default or Event of Default, Seller shall only be permitted to repurchase a
Purchased Asset in connection with a full payoff of all amounts due in respect
of such Purchased Asset by the Underlying Obligor or a sale of such Purchased
Asset to an independent third party, if Seller shall pay directly to Buyer an
amount equal to the sum of (i) the greater of (x) the Repurchase Price of the
related Purchased Asset, and (y) one-hundred percent (100%) of the net proceeds
paid in connection with the payoff of such Purchased Asset or one hundred
percent (100%) of the net proceeds received by Seller in connection with the
sale of such Purchased Asset, as applicable, plus (ii) an amount equal to the
related unpaid Margin Deficit, if any. The portion of all such net proceeds in
excess of the then-current Repurchase Price of the related Purchased Asset, if
any, shall be applied by Buyer to reduce any other amounts then due and payable
to Buyer, as determined in its discretion, under this Agreement. Section 3.06
Termination Date Extension Options, Maximum Amount Upsize Options and Revolving
Period Extension Option. (a) Termination Date Extension Options. Subject to the
terms and conditions of this Section 3.06(a), Seller shall have three (3)
options to extend the then-current Termination Date for a period of one (1) year
each (each, an “Extension Period”). Each extension of the Termination Date shall
be subject to the satisfaction of the following conditions both on the date of
Seller’s request to extend and as of the then-current Termination Date, each as
determined by Buyer in its sole discretion (each, an “Extension Condition”): (i)
Seller shall request the extension of the Termination Date in a writing
delivered to Buyer no earlier than ninety (90) days and no later than thirty
(30) days before the then-current Termination Date, (ii) no Default or Event of
Default has occurred and is continuing, (iii) no Margin Deficit shall be
outstanding, (iv) Seller shall be in compliance with the Facility Debt Yield
Test; provided, however, if Seller is not in compliance with the foregoing
condition, then Seller may make a payment to Buyer in an amount sufficient, as
determined by Buyer in its sole discretion, to cause each such condition to be
in full compliance prior to the then-current Termination Date, (v) all Purchased
Assets otherwise qualify as Eligible Assets, and (vi) Seller has paid to Buyer
the Extension Fee on or before the then-current Termination Date. If the
Extension Conditions are not fully satisfied as of the current Termination Date,
then notwithstanding any prior approval by Buyer of Seller’s request to extend
the then- current Termination Date, Seller shall have no right to extend the
then-current Termination Date, and any pending request to extend the
then-current Termination Date shall be deemed to be denied. Notwithstanding
anything to the contrary in this Section 3.06, in no event shall the Termination
-43- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02049.jpg]
Date be extended for more than three (3) Extension Periods. For the avoidance of
doubt, the exercise of an extension of the Termination Date pursuant to this
Section 3.06(a) shall not extend the scheduled Repurchase Date of any
Transaction for a period in excess of one (1) year. (b) Revolving Period
Extension Option. Seller may request to extend the Revolving Period for one (1)
year (the “Revolving Period Extension Option”) simultaneously with the exercise
by Seller of its first option to extend the Termination Date in the manner set
forth in Section 3.06(a) by the delivery of written notice to Buyer of such
request no earlier than ninety (90) days and no later than thirty (30) days
prior to the last day of the Revolving Period. The request of Seller to exercise
the Revolving Period Extension Option may be approved or denied by Buyer, in its
sole discretion. Seller’s request to exercise the Revolving Period Extension
Option will be deemed to be denied if any of the Extension Conditions set forth
in Section 3.06(a) are not satisfied, as determined by Buyer in its sole and
absolute discretion. (c) Maximum Amount Upsize Options. At any time during the
Revolving Period, but in no event more than three (3) times per calendar year,
Seller may request an increase of the Maximum Amount (the “Upsize Option”) by
delivery of written notice to Buyer of such request not less than thirty (30)
days prior to the requested effective date of the corresponding increase in the
Maximum Amount. Each Upsize Option shall be in an amount not less than
$50,000,000. Each Upsize Option in an amount greater than $50,000,000 shall be
in increments of $25,000,000. Seller’s request(s) to exercise an Upsize Option
may be approved or denied by Buyer in Buyer’s sole and absolute discretion;
provided, that a request by Seller to exercise an Upsize Option will be deemed
to be denied if, on the date of the related request or on the proposed effective
date of such request, any of the Extension Conditions set forth in Section
3.06(a) are not satisfied, as determined by Buyer in Buyer’s sole and absolute
discretion. In addition, no exercise of an Upsize Option shall be effective
until Seller has paid to Buyer the Upsize Fee applicable for the related Upsize
Option. Section 3.07 Payment of Price Differential and Fees. (a) Notwithstanding
that Buyer and Seller intend that each Transaction entered into hereunder
constitute a sale to Buyer of the Purchased Assets subject thereto, Seller shall
pay to Buyer the accrued value of the Price Differential for each Purchased
Asset on each Remittance Date. Buyer shall give Seller notice of the Price
Differential and any fees and other amounts due under the Repurchase Documents
on or prior to the second (2nd) Business Day preceding each Remittance Date;
provided, that Buyer’s failure to deliver such notice shall not affect (i) the
accrual of such obligations in accordance with this Agreement or (ii) Seller’s
obligation to pay such amounts. If the Price Differential includes any estimated
Price Differential, Buyer shall recalculate such Price Differential after the
Remittance Date and, if necessary, make adjustments to the Price Differential
amount due on the following Remittance Date. (b) Seller shall pay to Buyer all
fees (including, without limitation, the Exit Fee, the Funding Fee, the
Non-Utilization Fee, the Extension Fee, the Structuring Fee and the Upsize Fee)
and other amounts as and when due as set forth in this Agreement and in the Fee
Letter. -44- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02050.jpg]
Section 3.08 Payment, Transfer and Custody. (a) Unless otherwise expressly
provided herein, all amounts required to be paid or deposited by Seller or
Guarantor under the Repurchase Documents shall be paid or deposited in
accordance with the terms hereof no later than 3:00 p.m. on the day when due, in
immediately available Dollars and without deduction, set-off or counterclaim,
and if not received before such time shall be deemed to be received on the next
Business Day. Whenever any payment under the Repurchase Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next following Business Day, and such extension of time shall in such
case be included in the computation of such payment. Seller shall, to the extent
permitted by Requirements of Law, pay to Buyer interest in connection with any
amounts not paid when due under the Repurchase Documents, which interest shall
be calculated at a rate equal to the Default Rate, until all such amounts are
received in full by Buyer. Amounts payable to Buyer and not otherwise required
to be deposited into the Servicer Account shall be deposited into an account of
Buyer. Seller shall have no rights in, rights of withdrawal from, or rights to
give notices or instructions regarding Buyer’s account or the Waterfall Account
or the Servicer Account. (b) Any Purchased Asset Documents not delivered to
Buyer or Custodian on the relevant Purchase Date and subsequently received or
held by or on behalf of Seller are and shall be held in trust by Seller or its
agent for the benefit of Buyer as the owner thereof until so delivered to Buyer
or Custodian. Seller or its agent shall maintain a copy of such Purchased Asset
Documents and the originals of the Purchased Asset Documents not delivered to
Buyer or Custodian. The possession of Purchased Asset Documents by Seller or its
agent is in a custodial capacity only at the will of Buyer for the sole purpose
of assisting the related Servicer with its duties under the Servicing Agreement.
Each Purchased Asset Document retained or held by or on behalf of Seller or its
agent shall be segregated on Seller’s books and records from the other assets of
Seller or its agent, and the books and records of Seller or its agent shall be
marked to reflect clearly the sale of the related Purchased Asset to Buyer on a
servicing-released basis. Seller or its agent shall release its custody of the
Purchased Asset Documents only in accordance with written instructions from
Buyer, unless such release is required as incidental to the servicing of the
Purchased Assets by Servicer or is in connection with a repurchase of any
Purchased Asset by Seller, in each case in accordance with the Custodial
Agreement. Section 3.09 Repurchase Obligations Absolute. All amounts payable by
Seller under the Repurchase Documents shall be paid without notice, demand,
counterclaim, set-off, deduction or defense (as to any Person and for any reason
whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except as
expressly provided herein, by reason of: (a) any damage to, destruction of,
taking of, restriction or prevention of the use of, interference with the use
of, title defect in, encumbrance on or eviction from, any Purchased Asset, the
Pledged Collateral or related Mortgaged Property, (b) any Insolvency Proceeding
relating to Seller, any Underlying Obligor or any other loan participant under a
Senior Interest, or any action taken with respect to any Repurchase Document,
Purchased -45- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02051.jpg]
Asset Document by any trustee or receiver of Seller, any Underlying Obligor or
any other loan participant under a Senior Interest, or by any court in any such
proceeding, (c) any claim that Seller has or might have against Buyer under any
Repurchase Document or otherwise, (d) any default or failure on the part of
Buyer to perform or comply with any Repurchase Document or other agreement with
Seller, (e) the invalidity or unenforceability of any Purchased Asset,
Repurchase Document or Purchased Asset Document, or (f) any other occurrence
whatsoever, whether or not similar to any of the foregoing, and whether or not
Seller has notice or Knowledge of any of the foregoing. The Repurchase
Obligations shall be full recourse to Seller and limited recourse to Guarantor
to the extent of, and subject to the specified full-recourse provisions set
forth in, the Guarantee Agreement. This Section 3.09 shall survive the
termination of the Repurchase Documents and the payment in full of the
Repurchase Obligations. Section 3.10 Future Funding Transaction. Buyer’s
agreement to enter into any Future Funding Transaction is subject to the
satisfaction of the following conditions precedent, both immediately prior to
entering into such Future Funding Transaction and also after giving effect to
the consummation thereof: (i) Seller shall give Buyer written notice of each
Future Funding Transaction, together with a signed Amended and Restated
Confirmation prior to the related Future Funding Date, signed by a Responsible
Officer of Seller. Each Amended and Restated Confirmation shall identify the
related Whole Loan, Senior Interest and/or Mezzanine Loan, shall identify Buyer
and Seller, shall set forth the requested Future Funding Amount and shall be
executed by both Buyer and Seller; provided, however, that Buyer shall not be
liable to Seller if it inadvertently acts on an Amended and Restated
Confirmation that has not been signed by a Responsible Officer of Seller. Each
Amended and Restated Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Future Funding Transaction covered
thereby, and shall be construed to be cumulative to the extent possible. If
terms in an Amended and Restated Confirmation are inconsistent with terms in
this Agreement with respect to a particular Future Funding Transaction, such
Amended and Restated Confirmation shall prevail. (ii) For each proposed Future
Funding Transaction, no less than seven (7) Business Days prior to the proposed
Future Funding Date, Seller shall deliver to Buyer a Future Funding Request
Package. Buyer shall have the right to conduct an additional due diligence
investigation of the Future Funding Request Package and/or the related Whole
Loan, Senior Interest and/or Mezzanine Loan as Buyer determines. Buyer shall be
entitled to make a determination, in the exercise of its sole and absolute
discretion whether, in the case of a Future Funding Transaction, it shall or
shall not advance the requested Future Funding Amount. If Buyer determines not
to advance a requested Future Funding Amount with respect to any Purchased
Asset, Seller shall promptly satisfy all future funding obligations with respect
to each Purchased Asset as and when required pursuant to the related Purchased
Asset Documents, together with the terms of this Agreement. Prior to the
approval of each proposed Future Funding Transaction by Buyer, Buyer shall have
-46- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02052.jpg]
determined, in its sole and absolute discretion, that (A) all of the applicable
conditions precedent for a Transaction, as described in Section 6.02, have been
met by Seller, (B) the Facility Debt Yield Test is in compliance both before and
after giving effect to the proposed Transaction, (C) the related Purchased Asset
is not a Defaulted Asset, (D) the related Purchased Asset satisfies the Maximum
Purchased Asset PPV Requirement and the Minimum Purchased Asset Debt Yield
Requirement both before and after giving effect to the proposed Transaction, and
(E) all related conditions precedent set forth in the related Purchased Asset
Documents have been satisfied. Notwithstanding any other provision herein or
otherwise, Buyer shall have no obligation to enter into any Future Funding
Transaction (even with respect to any Purchased Asset identified on the
applicable Purchase Date as having future funding obligations). Any
determination to enter into a Future Funding Transaction shall be made in
Buyer’s sole and absolute discretion. (iii) Upon the approval by Buyer of a
particular Future Funding Transaction, Buyer shall deliver to Seller a signed
copy of the related Amended and Restated Confirmation, on or before the related
Future Funding Date. On the related Future Funding Date, which shall occur no
later than three (3) Business Days after the final approval of the Future
Funding Transaction by Buyer (a) if an escrow agreement has been established in
connection with such Future Funding Transaction, Buyer shall remit the related
Future Funding Amount to the related escrow account, (b) if the terms of the
Purchased Asset Documents provide for a reserve account in connection with
future advances, Buyer shall remit the related Future Funding Amount to the
applicable reserve account and (c) otherwise, Buyer shall remit the related
Future Funding Amount directly to the related Underlying Obligor. Section 3.11
Additional Advances. At any time prior to the Revolving Period Expiration Date,
if Additional Advance Capacity exists with respect to a Purchased Asset, Seller
may submit to Buyer a request for Buyer to transfer additional funds to Seller
to increase the Purchase Price for such Purchased Asset (an “Additional
Advance”) up to the amount of the Additional Advance Capacity for such Purchased
Asset. Buyer’s agreement to enter into any Additional Advance is subject to the
satisfaction of the following conditions precedent, both immediately prior to
entering into such Additional Advance, and immediately after giving effect to
the funding of such Additional Advance: (i) Seller shall have delivered written
notice to Buyer of each Additional Advance request by no earlier than ninety
(90) days prior to and no later than 11:00 a.m. on the fifth (5th) Business Day
immediately preceding the date of the proposed Additional Advance; (ii) each of
the applicable conditions precedent set forth in Sections 6.02(b), (f) and (g)
hereof have been satisfied; (iii) the amount of such Additional Advance is
greater than or equal to $1,000,000; -47- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02053.jpg]
(iv) immediately after giving effect to the funding of such Additional Advance
no more than four (4) Additional Advances and Partial Repurchases, collectively,
shall have been requested by Seller during such calendar month; and (v) both
immediately prior to entering into such Additional Advance, and immediately
after giving effect to the funding of such Additional Advance, the Additional
Advance Capacity for such Purchased Asset would not be exceeded. Upon delivery
of a written request by Seller for an Additional Advance, and Buyer’s
determination in its sole discretion that all terms and conditions set forth in
this Section 3.11 have been satisfied, Buyer shall fund each such Additional
Advance by transferring the Additional Advance Amount to Seller (or as directed
by Seller in writing). In connection with each such Additional Advance, Buyer
and Seller shall execute and deliver to each other an updated Confirmation
setting forth the new outstanding Purchase Price and Applicable Percentage with
respect to such Transaction, a copy of which must be delivered to Buyer by
Seller by 3:00 p.m. on the Business Day immediately preceding the date of the
requested Additional Advance. For the avoidance of doubt, any Additional Advance
Amount remitted by Buyer to Seller shall constitute an increase in the Purchase
Price for the Purchased Asset as to which such Additional Advance Amount
relates. Section 3.12 Partial Repurchases. On any Business Day prior to the
Revolving Period Expiration Date, Seller shall have the right, from time to
time, to transfer to Buyer cash, together with a signed, Amended and Restated
Confirmation, for the purpose of reducing the outstanding Purchase Price of, but
not terminating, a Transaction and without the release of any Purchased Assets
(such transfer, a “Partial Repurchase”); provided, that: (i) immediately after
giving effect to such Partial Repurchase, no more than four (4) requests for
Partial Repurchases and Additional Advances, collectively, shall have been
requested by Seller during such calendar month; (ii) the amount of such Partial
Repurchase shall be in an amount no less than $1,000,000; (iii) any such
reduction in outstanding Purchase Price occurring on a date other than a
Remittance Date shall be required to be accompanied by payment of any other
amounts due and payable by Seller under this Agreement with respect to such
Purchased Asset; (iv) immediately after giving effect to such Partial Repurchase
the outstanding Purchase Price for the related Purchased Asset is equal to or
greater than the greater of (x) $5,000,000 and (y) twenty-five percent (25%) of
the related Purchased Asset’s Market Value; and (v) Seller shall provide Buyer
with two (2) Business Days’ prior written notice with respect to a reduction in
outstanding Purchase Price occurring on any date that -48- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02054.jpg]
is not a Remittance Date. The Amended and Restated Confirmation shall not be
effective until executed by Buyer and delivered to Seller in accordance with
Section 3.01(d). ARTICLE 4 MARGIN MAINTENANCE Section 4.01 Margin Deficit. (a)
If on any date (I) the Market Value of a Purchased Asset (excluding any changes
in the Market Value that are due to interest rate or credit spread movements) is
less than the product of (A) the Margin Percentage times (B) the outstanding
Purchase Price for such Purchased Asset as of such date (the excess, if any, a
“Margin Deficit”) or (II) the Facility Debt Yield Test is not satisfied as of
such date, then Buyer shall have the right from time to time as determined in
its sole discretion to make a margin call on Seller (a “Margin Call”). (b) Upon
Buyer making a Margin Call in accordance with this Agreement, Seller shall,
within two (2) Business Days after notice of such Margin Call from Buyer,
transfer cash to Buyer, so that, after giving effect to such transfer, the
Margin Deficit is cured or the Facility Debt Yield Test is satisfied, as
applicable. (c) Buyer’s election not to deliver, or to forbear from delivering,
a Margin Call at any time shall not waive or be deemed to waive the Margin Call
or in any way limit, stop or impair Buyer’s right to deliver a Margin Call at
any time when the same or any other Margin Call exists. Buyer’s rights relating
to Margin Calls under this Section 4.01 are cumulative and in addition to and
not in lieu of any other rights of Buyer under the Repurchase Documents or
Requirements of Law. (d) A Margin Call may be made with respect to a single
Purchased Asset or multiple Purchased Assets in Buyer’s sole and absolute
discretion. Seller and Buyer shall execute and deliver updated Confirmations for
all related Purchased Assets to reflect the terms and conditions of any Margin
Calls effectuated pursuant to the terms of this Article 4. (e) All cash
transferred to Buyer pursuant to this Section 4.01 with respect to a Purchased
Asset shall be deposited into the Waterfall Account, except as directed by
Buyer, and notwithstanding any provision in Section 5.02 to the contrary, shall
be applied to reduce the Purchase Price of such Purchased Asset. -49-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02055.jpg]
ARTICLE 5 APPLICATION OF INCOME Section 5.01 Waterfall Account. The Waterfall
Account shall be established at Deposit Account Bank. Buyer shall have sole
dominion and control (including, without limitation, “control” within the
meaning of Section 9-104(a)(2) of the UCC) over the Waterfall Account pursuant
to the terms of the applicable Controlled Account Agreement. Neither Seller nor
any Person claiming through or under Seller shall have any claim to or interest
in the Waterfall Account. All Income received in respect of the Purchased
Assets, shall be transferred by Servicer, subject to the applicable provisions
of the Servicing Agreement, from the Servicer Account into the Waterfall Account
on each Servicer Remittance Date. All such Income, once deposited in the
Waterfall Account, shall be applied to and remitted by Deposit Account Bank in
accordance with this Article 5. Section 5.02 Before a Default or an Event of
Default. If no Default or Event of Default exists, all Income described in
Section 5.01 and other amounts deposited into the Waterfall Account during each
Pricing Period shall be applied by Deposit Account Bank on the next following
Remittance Date in the following order of priority: first, to pay to Buyer an
amount equal to the Price Differential accrued with respect to all Purchased
Assets as of such Remittance Date; second, to pay to Buyer an amount equal to
all default interest, late fees, fees, expenses and Indemnified Amounts then due
and payable from Seller and other applicable Persons to Buyer under the
Repurchase Documents; third, to pay to Buyer an amount sufficient to eliminate
any outstanding Margin Call (without limiting Seller’s obligation to satisfy a
Margin Call in a timely manner as required by Section 4.01); fourth, to pay any
custodial fees and expenses due and payable under the Custodial Agreement;
fifth, to pay to Buyer, the Applicable Percentage of any Principal Payments (to
the extent actually deposited into the Waterfall Account); sixth, to pay to
Buyer the Release Amount then due pursuant to Section 3.05, if any, which
Release Amount shall be applied to reduce the then-current unpaid Purchase
Prices of one or more of the remaining Purchased Assets, as Buyer shall
determine in its discretion; seventh, to pay to Buyer any other amounts due and
payable from Seller and other applicable Persons to Buyer under the Repurchase
Documents; and -50- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02056.jpg]
eighth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents. Section 5.03
After Default or Event of Default. If a Default or Event of Default exists, all
Income deposited into the Waterfall Account in respect of the Purchased Assets
shall be applied by Deposit Account Bank, on the Business Day next following the
Business Day on which each amount of Income is so deposited, in the following
order of priority: first, to pay to Buyer an amount equal to the Price
Differential accrued with respect to all Purchased Assets as of such date;
second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents; third, to pay
any custodial fees and expenses due and payable under the Custodial Agreement;
fourth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until the Aggregate Amount Outstanding has been reduced to zero); and
fifth, to pay to Buyer all other Repurchase Obligations due to Buyer. Section
5.04 Seller to Remain Liable. If the amounts remitted to Buyer as provided in
Sections 5.02 and 5.03 are insufficient to pay all amounts due and payable to
Buyer under this Agreement or any Repurchase Document on a Remittance Date, a
Repurchase Date or Termination Date, whether due to the occurrence of an Event
of Default or otherwise, Seller shall remain liable to Buyer for payment of all
such amounts when due. ARTICLE 6 CONDITIONS PRECEDENT Section 6.01 Conditions
Precedent to Initial Transaction. Buyer shall not be obligated to enter into any
Transaction or purchase any Asset until the following conditions have been
satisfied or waived by Buyer, on and as of the Closing Date and the first
Purchase Date: (a) Buyer has received the following documents, each dated the
Closing Date unless otherwise specified: (i) each Repurchase Document duly
executed and delivered by the parties thereto, (ii) an official good standing
certificate or its documentary equivalent dated a recent date with respect to
Seller, Pledgor, Residual Pledgor and Guarantor (including, with respect to
Seller, in each jurisdiction where any Mortgaged Property is located to the
extent necessary for Buyer to enforce its rights and remedies thereunder), (iii)
certificates of the secretary or an assistant -51- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02057.jpg]
secretary of Seller, Pledgor, Residual Pledgor and Guarantor with respect to
attached copies of the Governing Documents and applicable resolutions of Seller,
Pledgor, Residual Pledgor and Guarantor, and the incumbencies and signatures of
officers of Seller, Pledgor, Residual Pledgor and Guarantor executing the
Repurchase Documents to which each is a party, evidencing the authority of
Seller, Pledgor, Residual Pledgor and Guarantor with respect to the execution,
delivery and performance thereof, (iv) a Closing Certificate, (v) an executed
Power of Attorney, (vi) such opinions from counsel to Seller, Pledgor, Residual
Pledgor and Guarantor as Buyer may require, including with respect to corporate
matters (including, without limitation, (1) the valid existence and good
standing of Seller, Pledgor, Residual Pledgor and Guarantor and the
enforceability of their respective operating agreements), (2) the due
authorization, execution, delivery and enforceability of each of the Repurchase
Documents, (3) non-contravention, no governmental consents or approvals required
other than those that have been obtained, and no violation of law, (4) validly
granted and perfected security interests in the Purchased Assets, the Pledged
Collateral and any other collateral pledged pursuant to the Repurchase
Documents, (5) Investment Company Act matters (including Volcker rule
compliance) and (6) the applicability of Bankruptcy Code safe harbors (including
Buyer’s related liquidation, termination and offset rights), (vii) a duly
completed Compliance Certificate, and (viii) all other documents, certificates,
information, financial statements, reports, approvals and opinions of counsel as
Buyer may require; (b) (i) UCC financing statements have been filed against
Seller, Pledgor and Residual Pledgor in all filing offices required by Buyer,
(ii) Buyer has received such searches of UCC filings, tax liens, judgments,
pending litigation and other matters relating to Seller and the Purchased Assets
as Buyer may require, and (iii) the results of such searches are satisfactory to
Buyer; (c) Buyer has received payment from Seller of all fees and expenses then
payable under Section 3.07(b), the related provisions of the Fee Letter and all
expenses payable as contemplated by Section 13.02, together with any other fees
and expenses otherwise due and payable pursuant to any of the other Repurchase
Documents; (d) Buyer has completed to its satisfaction such due diligence
(including, Buyer’s “Know Your Customer”, Anti-Corruption Laws, Sanctions and
Anti-Money Laundering Laws diligence) and modeling as Buyer may require; (d)
Buyer has received approval from its internal credit committee and all other
necessary approvals required for Buyer, to enter into this Agreement and
consummate Transactions hereunder; (e) Guarantor has completed its initial
public offering of Capital Stock; and (f) No Material Adverse Effect with
respect to Guarantor shall exist. Section 6.02 Conditions Precedent to All
Transactions. In addition to the conditions set forth in Section 6.01, Buyer
shall not be obligated to enter into any Transaction or -52- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02058.jpg]
any Future Funding Transaction, purchase any Asset, or be obligated to take,
fulfill or perform any other action hereunder, until the following additional
conditions have been satisfied or waived by Buyer, with respect to each Asset on
and as of the related Purchase Date and each Future Funding Date therefor: (a)
Buyer has received the following documents for each prospective Purchased Asset:
(i) a Transaction Request, (ii) an Underwriting Package or a Future Funding
Underwriting Package, as applicable, (iii) a Confirmation, (iv) with respect to
any Wet Mortgage Asset, a Bailee Agreement, (v) Irrevocable Redirection Notices,
(vi) a trust receipt and other items required to be delivered under the
Custodial Agreement, (vi) the related Servicing Agreement, if a copy was not
previously delivered to Buyer, (vii) a Servicer Notice, (viii) a duly completed
Compliance Certificate and (ix) all other documents, certificates, information,
financial statements, reports, approvals and opinions of counsel as Buyer may
require; (b) immediately before such Transaction (including any Future Funding
Transaction) and immediately after giving effect thereto and to the intended use
thereof, no Representation Breach (including with respect to any Purchased
Asset), Default, Event of Default, Margin Deficit, Market Disruption Event or
Material Adverse Effect shall have occurred, no Sub- Limit shall be breached,
the Facility Debt Yield Test is in compliance, and no default or event of
default exists under any other financing, hedging, security or other agreement
(other than this Agreement) between a Seller Party and/or any Affiliate thereof,
and Buyer or any Affiliate thereof; (c) Buyer has completed its due diligence
review of the Underwriting Package, Purchased Asset Documents and such other
documents, records and information as Buyer deems appropriate, and the results
of such reviews are satisfactory to Buyer; (d) Buyer has received payment from
Seller of the (i) Funding Fee for such Purchased Asset and/or (ii) the Upsize
Fee, if applicable; (e) Buyer has (i) determined that such Asset is an Eligible
Asset and complies, on the related Purchase Date, with both the Minimum
Purchased Asset Debt Yield Requirement and the Maximum Purchased Asset PPV
Requirement, (ii) approved the purchase of such Asset, (iii) obtained all
necessary internal credit and other approvals for such Transaction or Future
Funding Transaction, as applicable, and (iv) executed the Confirmation; (f)
Guarantor is in compliance with the applicable Financial Covenants; (g)
immediately after giving effect to such Transaction or Future Funding
Transaction, as applicable, the Aggregate Amount Outstanding does not exceed the
Maximum Amount; (h) the Repurchase Date specified in the Confirmation is not
later than the Termination Date; -53- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02059.jpg]
(i) Seller has satisfied all requirements and conditions and has performed all
covenants, duties, obligations and agreements contained in the other Repurchase
Documents to be performed by such Person on or before the related Purchase Date;
(j) to the extent the related Purchased Asset Documents contain notice, cure and
other provisions in favor of a pledgee under a repurchase or warehouse facility,
and without prejudice to the sale treatment of such Asset to Buyer, Buyer has
received satisfactory evidence that Seller has given notice to the applicable
Persons of Buyer’s interest in such Asset and otherwise satisfied any other
applicable requirements under such pledgee provisions so that Buyer is entitled
to the rights and benefits of a pledgee under such pledgee provisions; (k)
Seller has provided Buyer with copies of any license, registration or other
similar certification or official document available to Seller from the
jurisdiction where the related underlying Mortgaged Property is located, to the
extent necessary for Seller to enforce its rights and remedies under the related
Purchased Asset Documents; (l) if requested by Buyer, to the extent not covered
by opinions previously delivered under similar facts and circumstances where
there has been no change in Requirements of Law in connection with this
Agreement, such customary opinions from counsel to Seller, Pledgor and Guarantor
as Buyer may require, including, without limitation, with respect to the
perfected security interest in the Purchased Assets, the Pledged Collateral and
any other collateral pledged pursuant to the Repurchase Document, and true sale
opinions for each Purchased Asset purchased or transferred to Seller from an
Affiliate of Seller or from any third party in a transaction not on arm’s-length
terms or for other than fair market value, to the extent such transfer was in a
manner or structure different from the manner or structure of transfer and sale
analyzed in a true sale opinion previously delivered in connection with such
Purchased Asset; (m) Custodian (or a Bailee) shall have received executed blank
assignments of all Purchased Asset Documents in appropriate form for recording,
to the extent such documents are required to be recorded in the jurisdiction in
which the underlying real estate is located, together with executed blank
assignments of all Purchased Asset Documents (the “Blank Assignment Documents”);
and (n) Seller shall have provided evidence, satisfactory to Buyer in its
discretion, that the applicable Interim Assignment Documents have been submitted
for recordation in the public recording office of the applicable jurisdiction.
Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied. The
failure of Seller to satisfy any of the conditions precedent in this Article 6
with respect to any Transaction or any Future Funding Transaction, as
applicable, or Purchased Asset shall, unless such failure was set forth in an
exceptions schedule to the relevant Confirmation or otherwise waived in writing
by Buyer on or before the related Purchase Date or Future Funding -54-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02060.jpg]
Date, give rise to the right of Buyer at any time to rescind the related
Transaction, whereupon Seller shall immediately pay to Buyer the Repurchase
Price of such Purchased Asset. ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF
SELLER Seller represents and warrants, on and as of the Closing Date, the
Amendment Effective Date, each Purchase Date, and at all times when any
Repurchase Document or any Transaction is in full force and effect as follows:
Section 7.01 Seller. Seller has been duly organized and validly exists in good
standing as a limited liability company under the laws of the jurisdiction of
its formation. Seller (a) has all requisite power, authority, legal right,
licenses and franchises, (b) is duly qualified to do business in all
jurisdictions necessary, and (c) has been duly authorized by all necessary
action, to (w) own, lease and operate its properties and assets, (x) conduct its
business as presently conducted, (y) execute, deliver and perform its
obligations under the Repurchase Documents to which it is a party, and (z)
originate, service, acquire, own, sell, assign, pledge and repurchase the
Purchased Assets. Seller’s exact legal name is set forth in the preamble and
signature pages of this Agreement. Seller’s location (within the meaning of
Article 9 of the UCC), and the office where Seller keeps all records (within the
meaning of Article 9 of the UCC) relating to the Purchased Assets is at the
address of Seller referred to in Schedule 2. Seller has not changed its name or
location within the past twelve (12) months. Seller’s organizational
identification number is 6416354 and its tax identification number is
61-1843143. Seller is a one hundred percent (100%) direct and wholly-owned
Subsidiary of Pledgor. The fiscal year of Seller is the calendar year. Seller
has no Indebtedness, Contractual Obligations or Investments other than (a)
ordinary trade payables, (b) in connection with Assets acquired or originated
for the Transactions, and (c) under the Repurchase Documents. Seller has no
Guarantee Obligations. Seller has no Subsidiaries. Section 7.02 Repurchase
Documents. Each Repurchase Document to which Seller is a party has been duly
executed and delivered by Seller and constitutes the legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by Insolvency Laws and general
principles of equity. The execution, delivery and performance by Seller of each
Repurchase Document to which it is a party do not and will not (a) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under, any (i) Governing Document, Indebtedness,
Guarantee Obligation or Contractual Obligation applicable to Seller or any of
its properties or assets, (ii) Requirements of Law, or (iii) approval, consent,
judgment, decree, order or demand of any Governmental Authority, or (b) result
in the creation of any Lien (other than, except with respect to any Purchased
Asset, any Liens granted pursuant to the Repurchase Documents) on any of the
properties or assets of Seller. All approvals, authorizations, consents, orders,
filings, notices or other actions of any Person or Governmental Authority
required for the execution, delivery and performance by Seller -55-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02061.jpg]
of the Repurchase Documents to which it is a party and the sale of and grant of
a security interest in each Purchased Asset to Buyer, have been obtained,
effected, waived or given and are in full force and effect. The execution,
delivery and performance of the Repurchase Documents do not require compliance
by Seller with any “bulk sales” or similar law. Except as disclosed to Buyer in
writing, there is no material litigation, proceeding or investigation pending
or, to the Knowledge of Seller threatened, against any Seller, Pledgor or
Guarantor before any Governmental Authority (a) asserting the invalidity of any
Repurchase Document, (b) seeking to prevent the consummation of any Transaction,
or (c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect. Section 7.03 Solvency. None of any Seller,
Pledgor, Residual Pledgor or Guarantor is or has ever been the subject of an
Insolvency Proceeding. Seller, Pledgor, Residual Pledgor and Guarantor are
Solvent and the Transactions do not and will not render any of Seller, Pledgor,
Residual Pledgor or Guarantor not Solvent. Seller is not entering into the
Repurchase Documents or any Transaction with the intent to hinder, delay or
defraud any creditor of any Seller, Pledgor, Residual Pledgor or Guarantor.
Seller has received or will receive reasonably equivalent value for the
Repurchase Documents and each Transaction. Seller has adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations. Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due. Section 7.04 Taxes. Guarantor is a REIT. Seller is a disregarded
entity of Guarantor for U.S. federal income tax purposes. Seller, Pledgor and
Guarantor have timely filed all required federal tax returns and all other
material tax returns, domestic and foreign, required to be filed by them and
have (for all prior fiscal years and for the current fiscal year to date) timely
paid all federal and other material taxes (including mortgage recording taxes),
assessments, fees, and other governmental charges (whether imposed with respect
to their income or any of their properties or assets) which have become due and
payable, other than any such taxes, assessments, fees, or other governmental
charges that are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves have been established in
accordance with GAAP. Except as disclosed to Buyer in writing, there is no
material suit or claim relating to any such taxes now pending or, to the
Knowledge of Seller, threatened by any Governmental Authority which is not being
contested in good faith as provided above. Section 7.05 Financial Condition. On
the Closing Date, the most recent available balance sheet of Guarantor and the
related statements of income and retained earnings and of cash flows, copies of
which have been delivered to Buyer, are complete and correct and presently
fairly the financial condition of Guarantor and the results of its operations
and cash flows for the period then ended. Beginning with the 2017 financial
statements, the audited balance sheet of Guarantor as at the fiscal year most
recently ended for which such audited balance sheet is available, and the
related audited statements of income and retained earnings and of cash flows for
the fiscal year then ended, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification arising out of the audit conducted by -56- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02062.jpg]
Guarantor’s independent certified public accountants, copies of which have been
delivered to Buyer, are complete and correct and present fairly the financial
condition of Guarantor as of such date and the results of its operations and
cash flows for the fiscal year then ended. All such financial statements,
including related schedules and notes, were prepared in accordance with GAAP
except as disclosed therein. Except as disclosed in writing to Buyer, Guarantor
has no material contingent liability or liability for taxes or any long term
lease or unusual forward or long term commitment, including any Derivatives
Contract, which is not accounted for in the foregoing statements or notes.
Section 7.06 True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the Closing
Date by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified. Section 7.07 Compliance with Laws. (a) Each
of Seller, Pledgor and Guarantor have complied in all respects with all
Requirements of Laws. (b) None of any Seller Party nor any Subsidiaries thereof,
nor to the knowledge of Seller or Guarantor or any Affiliates of Seller or
Guarantor (i) is in violation of any Sanctions or (ii) is a Sanctioned Target.
The proceeds of any Transaction (including, for the avoidance of doubt, any
Future Funding Transaction) have not been and will not be used, directly or
indirectly, to fund any operations in, finance any investments or activities in
or make any payments to a Sanctioned Target or otherwise in violation of
Sanctions, Anti-Corruptions Laws or Anti-Money Laundering Laws. (c) Seller (i)
is not a “broker” or “dealer” as defined in, or could be subject to a
liquidation proceeding under, the Securities Investor Protection Act of 1970, or
(ii) is not subject to regulation by any Governmental Authority limiting its
ability to incur the Repurchase Obligations. (d) No properties presently or
previously owned or leased by Seller or Guarantor, contain or previously
contained any Materials of Environmental Concern that constitute or constituted
a violation of Environmental Laws or reasonably could be expected to give rise
to liability of any Seller Party thereunder. Seller has no Knowledge of any
violation, alleged violation, non-compliance, liability or potential liability
of Seller or Guarantor under any Environmental Law. Materials of Environmental
Concern have not been released on properties -57- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02063.jpg]
presently or previously owned or leased by Seller or Guarantor, in violation of
Environmental Laws or in a manner that reasonably could be expected to give rise
to liability of Seller or Guarantor thereunder. (e) Seller and all Affiliates of
Seller are in compliance with the Foreign Corrupt Practices Act of 1977, as
amended, and any foreign counterpart thereto. Neither Seller nor any Affiliate
of Seller has made, offered, promised or authorized a payment of money or
anything else of value (i) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (ii) to any
foreign official, foreign political party, party official or candidate for
foreign political office, or (iii) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to Seller, any
Affiliate of Seller or any other Person, in violation of the Foreign Corrupt
Practices Act, as amended. Section 7.08 Compliance with ERISA. (a) Seller has no
employees as of the date of this Agreement. (b) Each Seller Party either (i)
qualifies as a VCOC or a REOC, (ii) complies with an exception set forth in the
Plan Asset Regulation such that its assets would not be subject to Title I of
ERISA and/or Section 4975 of the Code, or (iii) does not hold any “plan assets”
within the meaning of the Plan Asset Regulation that are subject to ERISA. (c)
Assuming that no portion of the Purchased Assets are funded by Buyer with “plan
assets” within the meaning of the Plan Asset Regulations, none of the
transactions contemplated by the Repurchase Documents will constitute a
nonexempt prohibited transaction under Section 4975 of the Code or Section 406
of ERISA that could subject the Buyer to any tax or penalty or prohibited
transactions imposed under Section 4975 of the Code or Section 502(i) of ERISA.
Section 7.09 No Default or Material Adverse Effect. To Seller’s Knowledge, no
Default or Event of Default exists. No default or event of default (however
defined) exists under any Indebtedness, Guarantee Obligations or Contractual
Obligations of Seller. Seller believes that it is and will be able to pay and
perform each agreement, duty, obligation and covenant contained in the
Repurchase Documents and Purchased Asset Documents to which it is a party, and
that it is not subject to any agreement, obligation, restriction or Requirements
of Law that would unduly burden its ability to do so or could reasonably be
expected to have a Material Adverse Effect. Seller has no Knowledge of any
actual or prospective development, event or other fact that could reasonably be
expected to have a Material Adverse Effect. No Internal Control Event has
occurred. Seller has delivered to Buyer all underlying servicing agreements (or
provided Buyer with access to a service, internet website or other system where
Buyer can successfully access such agreements) with respect to the Purchased
Assets, and to Seller’s Knowledge no material default or event of default
(however defined) exists thereunder. -58- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02064.jpg]
Section 7.10 Purchased Assets. Each representation and warranty of Seller set
forth in the Repurchase Documents (including in Schedule 1(a), 1(b) and 1(c))
with respect to each Purchased Asset is true and correct. The review and
inquiries made on behalf of Seller in connection with the next preceding
sentence have been made by Persons having the requisite expertise, knowledge and
background to verify such representations and warranties. Seller has complied
with all requirements of the Custodial Agreement with respect to each Purchased
Asset, including delivery to Custodian of all required Purchased Asset
Documents. Seller has no Knowledge of any fact that could reasonably lead it to
expect that any Purchased Asset will not be paid in full. No Purchased Asset is
or has been the subject of any compromise, adjustment, extension, satisfaction,
subordination, rescission, setoff, counterclaim, defense, abatement, suspension,
deferment, deduction, reduction, termination or modification, whether arising
out of transactions concerning such Purchased Asset or otherwise, by Seller or
any Affiliate of Seller, any Transferor, any Underlying Obligor, Guarantor or
any other Person, except as set forth in the Purchased Asset Documents delivered
to Buyer. Each proposed Purchased Asset was underwritten in accordance with and
satisfies applicable standards established by Seller or any Affiliate of Seller.
None of the Purchased Asset Documents has any marks or notations indicating that
it has been sold, assigned, pledged, encumbered or otherwise conveyed to any
Person other than Buyer. If any Purchased Asset Document requires the holder or
transferee of the related Purchased Asset to be a qualified transferee,
qualified institutional lender or qualified lender (however defined), Seller
meets such requirement. Assuming that Buyer also meets such requirement, the
assignment and pledge of such Purchased Asset to Buyer pursuant to the
Repurchase Documents do not violate such Purchased Asset Document. Seller and
all Affiliates of Seller have sold and transferred all Servicing Rights with
respect to the Purchased Assets to Buyer. At Buyer’s election at any time during
the term of this Agreement, Buyer may, at Seller’s sole cost and expense,
complete and record any or all of the Blank Assignment Documents as further
evidence of Buyer’s ownership interest in the related Purchased Assets. Section
7.11 Purchased Assets Acquired from Transferors. With respect to each Purchased
Asset purchased by Seller or an Affiliate of Seller from a Transferor, (a) such
Purchased Asset was acquired and transferred pursuant to a Purchase Agreement,
(b) such Transferor received reasonably equivalent value in consideration for
the transfer of such Purchased Asset, (c) no such transfer was made for or on
account of an antecedent debt owed by such Transferor to Seller or an Affiliate
of Seller, (d) no such transfer is or may be voidable or subject to avoidance
under the Bankruptcy Code, (e) if a plausible argument could be made that any
interest in such Purchased Asset had been retained, or could be clawed back, by
the Transferor, a pledge of such residual interests was made by such Transferor
in favor of Buyer and (f) the representations and warranties made by such
Transferor to Seller or such Affiliate in such Purchase Agreement are hereby
incorporated herein mutatis mutandis and are hereby remade by Seller to Buyer on
each date as of which they speak in such Purchase Agreement. Seller or such
Affiliate of Seller has been granted a security interest in each such Purchased
Asset, filed one or more UCC financing statements against the Transferor to
perfect such security interest, and assigned such financing statements in blank
and delivered such assignments to Buyer or Custodian. -59- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02065.jpg]
Section 7.12 Transfer and Security Interest. The Repurchase Documents constitute
a valid and effective transfer to Buyer of all right, title and interest of
Seller in, to and under all Purchased Assets (together with all related
Servicing Rights), free and clear of any Liens (other than those granted in the
Repurchase Documents). With respect to the protective security interest granted
by Seller in Section 11.01, upon the delivery of the Confirmations and the
Purchased Asset Documents to Custodian, the execution and delivery of the
Controlled Account Agreements and the filing of the UCC financing statements as
provided herein, such security interest shall be a valid first priority
perfected security interest to the extent such security interest can be
perfected by possession, filing or control under the UCC. Upon receipt by
Custodian of each Purchased Asset Document required to be endorsed in blank by
Seller and payment by Buyer of the Purchase Price for the related Purchased
Asset, Buyer shall either own such Purchased Asset and the related Purchased
Asset Documents or have a valid first priority perfected security interest in
such Purchased Asset Document. The Purchased Assets constitute the following, as
defined in the UCC: a general intangible, instrument, investment property,
security, deposit account, financial asset, uncertificated security, securities
account, or security entitlement. Seller has not sold, assigned, pledged,
granted a security interest in, encumbered or otherwise conveyed any of the
Purchased Assets to any Person other than pursuant to the Repurchase Documents.
Seller has not authorized the filing of and has no Knowledge of any UCC
financing statements filed against Seller as debtor that include the Purchased
Assets, other than any financing statement that has been terminated or filed
pursuant to this Agreement. Section 7.13 No Broker. Neither Seller nor any
Affiliate of Seller has dealt with any broker, investment banker, agent or other
Person, except for Buyer or an Affiliate of Buyer, who may be entitled to any
commission or compensation in connection with any Transaction. Section 7.14
Reserved. Section 7.15 Separateness. Seller is in compliance with the
requirements of Article 9. Section 7.16 Investment Company Act. None of Seller,
Pledgor or Guarantor is required to be registered as, or is controlled by, an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act, or otherwise required to
register thereunder. Seller is exempt from the registration requirements of the
Investment Company Act pursuant to an exemption other than the exemption set
forth in Section 3(c)(1) or 3(c)(7) of the Investment Company Act. Section 7.17
Other Indebtedness. Seller has no Indebtedness other than Indebtedness as
evidenced by this Agreement. Section 7.18 Location of Books and Records. The
location where each Seller keeps its books and records, including all computer
tapes and records relating to the Purchased Assets is its chief executive
office. -60- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02066.jpg]
Section 7.19 Chief Executive Office; Jurisdiction of Organization. On the
Closing Date, each of Seller’s, Pledgor’s, Residual Pledgor’s and Guarantor’s
chief executive office, is, and has been, located at 590 Madison Avenue, 36th
Floor, New York, New York 10022. On the Closing Date, (i) Seller’s jurisdiction
of organization is Delaware, (ii) Pledgor’s jurisdiction of organization is
Delaware, (iii) Residual Pledgor’s jurisdiction of organization is Delaware, and
(iv) Guarantor’s jurisdiction of organization is Maryland. Each of Seller,
Pledgor, Residual Pledgor and Guarantor shall provide Buyer with thirty (30)
days advance notice of any change in its principal office or place of business
or jurisdiction. No Seller Party has a trade name. During the preceding five (5)
years, none of Seller, Pledgor, Residual Pledgor or Guarantor has been known by
or done business under any other name, corporate or fictitious, and none of
Seller, Pledgor, Residual Pledgor or Guarantor has filed or had filed against it
any bankruptcy receivership or similar petitions or made any assignments for the
benefit of creditors. Section 7.20 Anti-Money Laundering Laws and
Anti-Corruption Laws. The operations of each Seller Party are, and have been,
conducted at all times in compliance with all applicable Anti-Money Laundering
Laws and Anti-Corruption Laws. No litigation, regulatory or administrative
proceedings of or before any court, tribunal or agency with respect to any Anti-
Money Laundering Laws or Anti-Corruption Laws have been started or (to the best
of its knowledge and belief) threatened against any Seller Party or, to the
knowledge of any Seller Party, any Affiliates thereof. Section 7.21 Sanctions.
No Seller Party or any Subsidiaries thereof nor, to the knowledge of any Seller
Party, any Affiliates thereof (a) is a Sanctioned Target, (b) is controlled by
or is acting on behalf of a Sanctioned Target, or (c) to the best knowledge of
Seller Parties after due inquiry, is under investigation for an alleged breach
of Sanctions by a governmental authority that enforces Sanctions. ARTICLE 8
COVENANTS OF SELLER From the Closing Date until the Repurchase Obligations are
indefeasibly paid in full and the Repurchase Documents are terminated, Seller
shall perform and observe the following covenants, which shall be given
independent effect (so that if a particular action or condition is prohibited by
any covenant, the fact that it would be permitted by an exception to or be
otherwise within the limitations of another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists): Section 8.01 Existence; Governing Documents; Conduct of
Business. Seller shall (a) preserve and maintain its legal existence, (b)
qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified would have a Material Adverse Effect, (c) comply with
its Governing Documents, including all special purpose entity provisions, and
(d) not modify, amend or terminate its Governing Documents; provided, however,
that -61- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02067.jpg]
Buyer’s consent shall not be required for ministerial, typographical or clerical
modifications or amendments with no material effect on the management, ownership
or administration of the Purchased Assets, this Agreement or the other
Repurchase Documents, so long as Seller provides Buyer with prior written notice
thereof. Seller shall (a) continue to engage in the same (and no other) general
lines of business as presently conducted by it, (b) maintain and preserve all of
its material rights, privileges, licenses and franchises necessary for the
operation of its business, and (c) maintain Seller’s status as a qualified
transferee, qualified lender or any similar term (however defined) under the
Purchased Asset Documents. Seller shall not (A) change its name, organizational
number, tax identification number, fiscal year, method of accounting, identity,
structure or jurisdiction of organization (or have more than one such
jurisdiction), move the location of its principal place of business and chief
executive office (as defined in the UCC) from the location referred to in
Section 7.19, or (B) move, or consent to Custodian moving, the Purchased Asset
Documents from the location thereof on the applicable Purchase Date for the
related Purchased Asset, unless in each case Seller has given at least thirty
(30) days prior notice to Buyer and has taken all actions required under the UCC
to continue the first priority perfected security interest of Buyer in the
Purchased Assets. Seller shall enter into each Transaction as principal. Section
8.02 Compliance with Laws, Contractual Obligations and Repurchase Documents.
Seller shall comply in all material respects with each and every Requirements of
Law, including those relating to any Purchased Asset and to the reporting and
payment of taxes. No part of the proceeds of any Transaction (including, for the
avoidance of doubt, any Future Funding Transaction) shall be used for any
purpose that violates Regulation T, U or X of the Board of Governors of the
Federal Reserve System. Seller shall maintain the Custodial Agreement and
Controlled Account Agreements in full force and effect. Seller shall not
directly or indirectly enter into any agreement that would be violated or
breached by any Transaction or the performance by Seller of any Repurchase
Document. Section 8.03 Structural Changes. Seller shall not enter into merger or
consolidation, or liquidate, wind up or dissolve, or sell all or substantially
all of its assets or properties (except as permitted under the Repurchase
Documents), or permit any changes in the ownership of the Equity Interests of
Seller, without the consent of Buyer. Seller shall ensure that all Equity
Interests of Seller shall continue to be directly owned by the owner or owners
thereof as of the date hereof. Seller shall ensure that neither the Equity
Interests of Seller nor any property or assets of Seller shall be pledged to any
Person other than Buyer. Excluding sales of the Purchased Assets, Seller shall
not enter into any transaction with an Affiliate of Seller unless (a) Seller
notifies Buyer of such transaction at least ten (10) days before entering into
it, and (b) such transaction is on market and arm’s-length terms and conditions,
as demonstrated in Seller’s notice. Section 8.04 Protection of Buyer’s Interest
in Purchased Assets. With respect to each Purchased Asset, Seller shall take all
action necessary or required by the Repurchase Documents, Purchased Asset
Documents and each and every Requirements of Law, or requested -62-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02068.jpg]
by Buyer, to perfect, protect and more fully evidence the security interest
granted in the Purchase Agreements and Buyer’s ownership of and first priority
perfected security interest in such Purchased Asset and related Purchased Asset
Documents, including executing or causing to be executed (a) such other
instruments or notices as may be necessary or appropriate and filing and
maintaining effective UCC financing statements, continuation statements and
assignments and amendments thereto, and (b) all documents necessary to both
collaterally and absolutely and unconditionally assign all rights (but none of
the obligations) of Seller under each Purchase Agreement, in each case as
additional collateral security for the payment and performance of each of the
Repurchase Obligations. Seller shall (a) not pledge, hypothecate or grant,
create, incur, assume, suffer or permit to exist any security interest in or
Lien (other than, except with respect to any Purchased Asset, any Liens granted
pursuant to the Repurchase Documents) on any Purchased Asset to or in favor of
any Person other than Buyer or assign, sell or transfer any Purchased Asset to
any Person other than Buyer (except as permitted under this Agreement), (b)
defend such Purchased Asset against, and take such action as is necessary to
remove, any such Lien, and (c) defend the right, title and interest of Buyer in
and to all Purchased Assets against the claims and demands of all Persons
whomsoever. Seller shall comply with all requirements of the Custodial Agreement
with respect to each Purchased Asset. Notwithstanding the foregoing, if Seller
grants a Lien on any Purchased Asset in violation of this Section 8.04 or any
other Repurchase Document, Seller shall be deemed to have simultaneously granted
an equal and ratable Lien on such Purchased Asset in favor of Buyer to the
extent such Lien has not already been granted to Buyer; provided, that such
equal and ratable Lien shall not cure any resulting Event of Default. Seller
shall not materially amend, modify, waive or terminate any provision of any
Purchase Agreement or Servicing Agreement. Seller shall not, or permit any
Servicer to, enter into a Material Modification with respect to any Purchased
Asset or Purchased Asset Document, without the prior written consent of Buyer.
Seller shall use appropriate documentation to evidence the interests granted to
Buyer hereunder. Seller shall not take any action to cause any Purchased Asset
that is not evidenced by an instrument or chattel paper (as defined in the UCC)
to be so evidenced. If a Purchased Asset becomes evidenced by an instrument or
chattel paper, the same shall be immediately delivered to Custodian on behalf of
Buyer, together with endorsements required by Buyer. Section 8.05 Actions of
Seller Relating to Distributions, Indebtedness, Guarantee Obligations,
Contractual Obligations, Investments and Liens. Seller shall not declare or make
any payment on account of, or set apart assets for, a sinking or similar fund
for the purchase, redemption, defeasance, retirement or other acquisition of any
Equity Interest of Seller, whether now or hereafter outstanding, or, following
the occurrence of an Event of Default, make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Seller. Seller shall not contract, create, incur, assume or
permit to exist any Indebtedness, Guarantee Obligations, Contractual Obligations
or Investments, except to the extent (a) arising or existing under the
Repurchase Documents, (b) existing as of the Closing Date, and any renewals,
refinancings or extensions thereof in a principal amount not exceeding that
outstanding as of the date of such renewal, refinancing or extension, (c)
incurred after the Closing Date to originate or acquire Assets to provide
funding with respect to Assets, and (d) permitted by -63- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02069.jpg]
the terms of Section 9.01. Seller shall not (a) contract, create, incur, assume
or permit to exist any Lien on or with respect to any of its property or assets
(including the Purchased Assets) of any kind (whether real or personal, tangible
or intangible), whether now owned or hereafter acquired, other than, except with
respect to any Purchased Asset, any Liens granted pursuant to the Repurchase
Documents, or (b) except as provided in the preceding clause (a), grant, allow
or enter into any agreement or arrangement with any Person that prohibits or
restricts or purports to prohibit or restrict the granting of any Lien on any of
the foregoing. Section 8.06 Maintenance of Property, Insurance and Records.
Seller shall (a) keep all property useful and necessary in its business in good
working order and condition, (b) maintain insurance in accordance with customary
and prudent practices of companies engaged in the same or a similar business,
and (c) furnish to Buyer upon request information and certificates with respect
to such insurance. Seller shall maintain and implement administrative and
operating procedures (including the ability to recreate records evidencing the
Purchased Assets if the original records are destroyed) and shall keep and
maintain all documents, books, records and other information (including with
respect to the Purchased Assets) that are reasonably necessary or advisable in
the conduct of its business. Section 8.07 Delivery of Income. Seller shall and
shall cause the Underlying Obligors under the Purchased Assets to, remit all
Income in respect of the Purchased Assets to Servicer for prompt deposit by
Servicer into the Servicer Account, and Seller shall cause Servicer to transfer
all such Income into the Waterfall Account in accordance with Section 5.01
hereof. Following the occurrence of an Event of Default, Buyer shall deliver
Irrevocable Redirection Notices to the Underlying Obligors. Seller and Servicer
(a) shall comply with and enforce each Irrevocable Redirection Notice, (b) shall
not amend, modify, waive, terminate or revoke any Irrevocable Redirection Notice
without Buyer’s consent, and (c) shall take all reasonable steps to enforce each
Irrevocable Redirection Notice. In connection with each principal payment or
prepayment under a Purchased Asset, Seller shall provide or cause to be provided
to Buyer and Servicer sufficient detail to enable Buyer and Servicer to identify
the Purchased Asset to which such payment applies. If Seller receives any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any Purchased Assets, or otherwise in respect thereof, Seller shall
accept the same as Buyer’s agent, hold the same in trust for Buyer and
immediately deliver the same to Buyer or its designee in the exact form
received, together with duly executed instruments of transfer, stock powers or
assignment in blank and such other documentation as Buyer shall reasonably
request. If any Income is received by Seller, Guarantor or any Affiliate of
Seller or Guarantor, Seller shall pay or deliver such Income to Servicer for
deposit into the Servicer Account within two (2) Business Days after receipt,
and, until so paid or delivered, hold such Income in trust for Buyer, segregated
from other funds of Seller. Section 8.08 Delivery of Financial Statements and
Other Information. Seller shall deliver the following to Buyer, as soon as
available and in any event within the time periods specified: -64-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02070.jpg]
(a) within forty-five (45) days after the end of the first three (3) fiscal
quarters of Guarantor, (i) the unaudited balance sheets of Guarantor as at the
end of such period, (ii) the related unaudited statements of income, retained
earnings and cash flows for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, and (iii) a Compliance Certificate; (b)
within ninety (90) days after the end of each fiscal year of Guarantor, (i) the
audited balance sheets of Guarantor as at the end of such fiscal year, (ii) the
related statements of income, retained earnings and cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, (iii) an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said financial statements fairly
present the financial condition and results of operations of Guarantor as at the
end of and for such fiscal year in accordance with GAAP and (iv) a Compliance
Certificate; (c) notice of material audit findings or other information
submitted to Guarantor by independent certified public accountants in connection
with each annual, interim or special audit of the books and records of Guarantor
made by such accountants that would impact the audit opinion upon disclosure to
the Guarantor’s audit committee, and notice of any management letter issued to
Guarantor by its independent certified public accountants; (d) with respect to
each Purchased Asset and related Mortgaged Property serviced by a Servicer other
than Wells Fargo Bank, National Association: (i) within sixty (60) days after
the end of each fiscal quarter of Seller, a quarterly report of the following:
delinquency, loss experience, internal risk rating and surveillance, rent roll,
occupancy and other property-level information, and (ii) within fifteen (15)
days after the end of each month (x) remittance and servicing reports, (y) any
and all operating and financial statements and rent rolls received from all
Underlying Obligors (including for each Mezzanine Loan, all such information
relating to the underlying Mortgaged Property), and (z) a completed Purchased
Asset Data Summary, substantially in the form of Exhibit E, with respect to each
Asset; (e) all financial statements, reports, notices and other documents that
Guarantor sends to holders of its Equity Interests or makes to or files with any
Governmental Authority, promptly after the delivery or filing thereof; (f)
[intentionally omitted]; (g) [intentionally omitted]; (h) any other material
agreements, correspondence, documents or other information not included in an
Underwriting Package which is related to Seller or the Purchased Assets, as soon
as possible after the discovery thereof by Seller; and -65- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02071.jpg]
(i) such other information regarding (i) the financial condition, operations or
business of each Seller Party or any Underlying Obligor and (ii) only to the
extent they relate to the foregoing or the Purchased Assets, the operations or
business of Manager (to the extent reasonably available to or reasonably
obtainable by any of Seller, Guarantor or employees of Manager who are dedicated
to Guarantor), each as Buyer may reasonably request including, without
limitation, any such information that is otherwise necessary to allow Buyer to
monitor compliance with the terms of the Repurchase Documents. (j) any material
change in accounting policies or financial reporting practices by Seller or
Guarantor or notice from Seller’s or Guarantor’s accountants; (k) [intentionally
omitted]; and (l) any amendment to the Governing Documents of Guarantor or any
amendment or supplement to any prospectus issued by Guarantor contemporaneously
with the public filing of the same, which in either case may be delivered to
Buyer by email. Section 8.09 Delivery of Notices. Seller shall promptly, but in
any event within one (1) Business Day, notify Buyer of the occurrence of any of
the following of which Seller has Knowledge, together with a certificate of a
Responsible Officer of Seller setting forth details of such occurrence and any
action Seller has taken or proposes to take with respect thereto: (a) a
Representation Breach; (b) any of the following: (i) with respect to any
Purchased Asset or related Mortgaged Property: material change in market value,
material loss or damage, material licensing or permit issues, violation of
Requirements of Law, discharge of or damage from Materials of Environmental
Concern or any other actual or expected event or change in circumstances that
could reasonably be expected to result in a default or material decline in value
or cash flow, and (ii) with respect to Seller: violation of Requirements of Law,
material decline in the value of Seller’s assets or properties, an Internal
Control Event or other event or circumstance that could reasonably be expected
to have a Material Adverse Effect; (c) the existence of any Default, Event of
Default or material default under or related to a Purchased Asset, Purchased
Asset Document, Indebtedness, Guarantee Obligation or Contractual Obligation of
Seller; (d) the resignation or termination of any Servicer under any Servicing
Agreement with respect to any Purchased Asset; (e) the establishment of a rating
by any Rating Agency applicable to Guarantor and any downgrade in or withdrawal
of such rating once established; and -66- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02072.jpg]
(f) the commencement of, settlement of or material judgment in any litigation,
action, suit, arbitration, investigation or other legal or arbitrable
proceedings before any Governmental Authority that (i) affects any Seller Party,
any Purchased Asset, Pledged Collateral or any Mortgaged Property, (ii)
questions or challenges the validity or enforceability of any Repurchase
Document, Transaction, Purchased Asset or Purchased Asset Document, or (iii)
individually or in the aggregate, if adversely determined, could reasonably be
likely to have a Material Adverse Effect. Section 8.10 Reserved. Section 8.11
Escrow Imbalance. Seller shall, no later than five (5) Business Days after
learning of any material overdraw, deficit or imbalance in any escrow or reserve
account relating to a Purchased Asset, use commercially reasonable efforts to
cause the related Underlying Obligor to correct and eliminate the same,
including by depositing its own funds into such account. Section 8.12 Pledge and
Security Agreement. Seller shall not take any direct or indirect action
inconsistent with the Pledge and Security Agreement or the security interest
granted thereunder to Buyer in the Pledged Collateral. Seller shall not permit
any additional Persons to acquire Equity Interests in Seller other than the
Equity Interests owned by Pledgor and pledged to Buyer on the Closing Date, and
Seller shall not permit any sales, assignments, pledges or transfers of the
Equity Interests in Seller other than to Buyer. Section 8.13 Taxes. Guarantor
will continue to be a REIT. Seller will continue to be a disregarded entity of
Guarantor for U.S. federal income tax purposes. Seller and Guarantor will each
timely file all required federal tax returns and all other material tax returns,
domestic and foreign, required to be filed by them and will timely pay all
federal and other material taxes (including mortgage recording taxes),
assessments, fees, and other governmental charges (whether imposed with respect
to their income or any of their properties or assets) which become due and
payable, other than any such taxes, assessments, fees, or other governmental
charges that are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves are established in
accordance with GAAP. Seller will provide Buyer with written notice of any
material suit or claim relating to any such taxes, whether pending or, to the
Knowledge of Seller, threatened by any Governmental Authority. Section 8.14
Reserved. Section 8.15 Management Internalization. Seller shall not permit
Guarantor to internalize its management without the prior written consent of
Buyer. Section 8.16 Reserved. Section 8.17 Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions. -67- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02073.jpg]
(a) The proceeds of any Transaction (including, for the avoidance of doubt, any
Future Funding Transaction) shall not be used, directly or indirectly, for any
purpose which would breach any applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions. (b) Each Seller Party shall (i) conduct its
business in compliance with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions; and (ii) maintain policies and procedures
designed to promote and achieve compliance with applicable Anti- Corruption
Laws, Anti-Money Laundering Laws and Sanctions. (c) The repurchase of any
Purchased Asset or any other payment due to Buyer under this Agreement or any
other Repurchase Document shall not be funded, directly or indirectly, with
proceeds derived from a transaction that would be prohibited by Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions, or in any manner that would cause
any Seller Party, or to the knowledge of a Seller Party, any Affiliates thereof
to be in breach of any Anti- Corruption Laws, Anti-Money Laundering Laws or
Sanctions. (d) With respect to the Purchased Assets that were originated by
Seller, Seller has conducted the customer identification and customer due
diligence required in connection with the origination of each Purchased Asset
for purposes of complying with all Anti-Money Laundering Laws, and will maintain
sufficient information to identify each such customer for purposes of such
Anti-Money Laundering Laws. Section 8.18 Compliance with Sanctions. The proceeds
of any Transaction (including, for the avoidance of doubt, any Future Funding
Transaction) hereunder will not, directly or indirectly, be used to lend,
contribute, or otherwise made available: (i) to fund any activities or business
of or with a Sanctioned Target, or (ii) in any manner that would be prohibited
by Sanctions or would otherwise cause Buyer to be in breach of any Sanctions.
Seller or Guarantor shall notify the Buyer in writing not more than three (3)
Business Days after becoming aware of any breach of Section 7.21 or this Section
8.18. ARTICLE 9 SINGLE-PURPOSE ENTITY Section 9.01 Covenants Applicable to
Seller. Seller shall (a) own no assets, and shall not engage in any business,
other than the assets and transactions specifically contemplated by this
Agreement and any other Repurchase Document; (b) not incur any Indebtedness or
other obligation, secured or unsecured, direct or indirect, absolute or
contingent (including guaranteeing any obligation), other than (I) with respect
to the Purchased Asset Documents and the Retained Interests, (II) commitments to
make loans which may become Eligible Assets, and (III) as otherwise permitted
under this Agreement; (c) not make any loans or advances to any Affiliate or any
other Person and shall not acquire obligations or securities of its Affiliates,
in each case other than in connection with the origination or acquisition of
Assets for purchase under the Repurchase -68- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02074.jpg]
Documents; (d) pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) only from its own assets; (e) comply with the
provisions of its Governing Documents; (f) do all things necessary to observe
organizational formalities and to preserve its existence, and shall not amend,
modify, waive provisions of or otherwise change its Governing Documents with
respect to the matters set forth in this Article 9 without the prior written
consent of Buyer, such consent not to be unreasonably withheld, conditioned or
delayed; (g) maintain all of its books, records and bank accounts separate from
those of any other Person; (h) maintain separate financial statements, showing
its assets and liabilities separate and apart from those of any other Person and
not have its assets listed on any financial statement of any other Person;
provided, however, that the Seller’s assets and liabilities may be included in a
consolidated financial statement of its Affiliate provided that appropriate
disclosure shall be made on such consolidated financial statements to indicate
which of Seller’s assets are pledged as collateral for any security agreement;
(i) file its own tax returns separate from those of any other Person, except to
the extent that Seller is treated as a “disregarded entity” for tax purposes and
is not required to file tax returns under Requirements of Law; (j) be, and at
all times shall hold itself out to the public as, a legal entity separate and
distinct from any other entity (including any Affiliate), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other; (k) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; (l) to the fullest extent
permitted by law, not engage in or suffer any Change of Control, dissolution,
winding up, liquidation, consolidation or merger in whole or in part or convey
or transfer all or substantially all of its properties and assets to any Person
(except as contemplated herein); (m) not commingle its funds or other assets
with those of any Affiliate or any other Person; (n) maintain its properties,
assets and accounts separate from those of any Affiliate or any other Person,
(o) not guarantee any obligation of any Person, including any Affiliate, become
obligated for the debts of any other Person, or hold out its credit or assets as
being available pay the obligations of any other Person, (p) not, without the
prior unanimous written consent of all of its Independent Directors or
Independent Managers, take any Insolvency Action, (q) (I) have at all times at
least one (1) Independent Director or Independent Manager whose vote is required
to take any Insolvency Action, and (II) provide Buyer with up-to-date contact
information for each such Independent Director or Independent Manager and a copy
of the agreement pursuant to which such Independent Director or Independent
Manager consents to and serves as an “Independent Director” or “Independent
Manager” for Seller; (r) have Governing Documents that provide that for so long
as any Repurchase Obligations remain outstanding, (I) the Independent Manager or
Independent Director may be removed only for Cause, (II) that Buyer be given at
least five (5) Business Days prior notice of the removal and/or replacement of
any Independent Director or Independent Manager, together with the name and
contact information of the replacement Independent Director or Independent
Manager and evidence of the replacement’s satisfaction of the definition of
Independent Director or Independent Manager, (III) that, to the fullest extent
permitted by law, and notwithstanding any duty otherwise existing at law or in
equity, any Independent Director or Independent Manager shall consider only the
interests of Seller, including its respective creditors, in acting or otherwise
voting on the Insolvency Action, and (IV) that, except for duties to Seller as
-69- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02075.jpg]
set forth in the immediately preceding clause (including duties to the holders
of the Equity Interests in Seller or Seller’s respective creditors solely to the
extent of their respective economic interests in Seller, but excluding (A) all
other interests of the holders of the Equity Interests in Seller, (B) the
interests of other Affiliates of Seller, and (C) the interests of any group of
Affiliates of which Seller is a part), the Independent Directors or Independent
Managers shall not have any fiduciary duties to the holders of the Equity
Interests in Seller, any officer or any other Person bound by the Governing
Documents; provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing; (s) except for capital
contributions or capital distributions permitted under the terms and conditions
of its Governing Documents and properly reflected on the books and records of
the Seller, not enter into any transaction with an Affiliate of Seller except on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction; (t) maintain a sufficient number of employees in
light of contemplated business operations and pay the salaries of its own
employees, if any, only from its own funds; (u) [reserved]; (v) allocate fairly
and reasonably any overhead expenses that are shared with an Affiliate,
including for shared office space and for services performed by an employee of
an Affiliate; (w) not pledge its assets to secure the obligations of any other
Person; and (x) not form, acquire or hold any Subsidiary or own any Equity
Interest in any other entity. Seller has complied with the covenants set forth
in this Section 9.01 since the date of its formation. Section 9.02 Covenants
Applicable to Pledgor. Pledgor shall, and Seller shall ensure that Pledgor
shall, (a) own no assets other than its Equity Interest in Seller, and shall not
engage in any business other than acting as a member of Seller and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; (b) not incur any Indebtedness or other obligation, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), except as otherwise expressly permitted under this Agreement;
(c) not make any loans or advances to any Affiliate or any other Person and
shall not acquire obligations or securities of its Affiliates, other than with
respect to its Equity Interest in Seller; (d) pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) only from its
own assets; (e) comply with the provisions of its Governing Documents; (f) do
all things necessary to observe organizational formalities and to preserve its
existence, and shall not amend, modify, waive provisions of or otherwise change
its Governing Documents with respect to the matters set forth in this Article 9
without the prior written consent of Buyer, such consent not to be unreasonably
withheld, conditioned or delayed; (g) maintain all of its books, records and
bank accounts separate from those of any other Person; (h) maintain separate
financial statements, showing its assets and liabilities separate and apart from
those of any other Person and not have its assets listed on any financial
statement of any other Person; provided, however, that the Pledgor’s assets and
liabilities may be included in a consolidated financial statement of its
Affiliate provided that appropriate disclosure shall be made on such
consolidated financial statements to indicate which of Seller’s assets are
pledged as collateral for any security agreement; (i) file its own tax returns
separate from those of any other Person, except to the extent that Pledgor is
treated as a “disregarded entity” for tax purposes and is not required to file
tax returns under Requirements of Law; (j) be, and at all times shall hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate), shall correct any known -70-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02076.jpg]
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other; (k) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations and shall remain Solvent; (l)
to the fullest extent permitted by law, not engage in or suffer any Change of
Control, dissolution, winding up, liquidation, consolidation or merger in whole
or in part or convey or transfer all or substantially all of its properties and
assets to any Person (except as contemplated herein); (m) not commingle its
funds or other assets with those of any Affiliate or any other Person; (n)
maintain its properties, assets and accounts separate from those of any
Affiliate or any other Person; (o) except as contemplated by the Pledge and
Security Agreement with respect to the Seller, not guarantee any obligation of
any Person, including any Affiliate, become obligated for the debts of any other
Person, or hold out its credit or assets as being available to pay the
obligations of any other Person; (p) not, without the prior unanimous written
consent of all of its Independent Directors, take any Insolvency Action; (q) (I)
have at all times at least one Independent Director or Independent Manager whose
vote is required to take any Insolvency Action and (II) provide Buyer with
up-to-date contact information for each such Independent Director or Independent
Manager and a copy of the agreement pursuant to which such Independent Director
or Independent Manager consents to and serves as an “Independent Director” or
“Independent Manager” for Pledgor; (r) have Governing Documents that provide (I)
that the Independent Manager or Independent Director may be removed only for
Cause; (II) Buyer be given at least five (5) Business Days prior notice of the
removal and/or replacement of any Independent Director or Independent Manager,
together with the name and contact information of the replacement Independent
Director or Independent Manager and evidence of the replacement’s satisfaction
of the definition of Independent Director or Independent Manager and (III) that,
to the fullest extent permitted by law, and notwithstanding any duty otherwise
existing at law or in equity, any Independent Director or Independent Manager
shall consider only the interests of Pledgor, including its respective
creditors, in acting or otherwise voting on the Insolvency Action, and (IV)
that, except for duties to Pledgor as set forth in the immediately preceding
clause (including duties to the holders of the Equity Interests in Pledgor or
Pledgor’s respective creditors solely to the extent of their respective economic
interests in Pledgor, but excluding (A) all other interests of the holders of
the Equity Interests in Pledgor, (B) the interests of other Affiliates of
Pledgor, and (C) the interests of any group of Affiliates of which Pledgor is a
part), the Independent Directors or Independent Managers shall not have any
fiduciary duties to the holders of the Equity Interests in Pledgor, any officer
or any other Person bound by the Governing Documents; provided, however, the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing; (s) except for capital contributions or capital distributions
permitted under the terms and conditions of its Governing Documents and properly
reflected on the books and records of Pledgor, not enter into any transaction
with an Affiliate of the Pledgor except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm’s-length transaction; (t)
maintain a sufficient number of employees in light of contemplated business
operations and pay the salaries of its own employees, if any, only from its own
funds; (u) [reserved]; (v) allocate fairly and reasonably any overhead for
shared office space and for services performed by an employee of an Affiliate;
(w) except as contemplated by the Pledge and Security Agreement with respect to
the Seller, not -71- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02077.jpg]
pledge its assets to secure the obligations of any other Person; (x) not form,
acquire or hold any Subsidiary or own any Equity Interest in any other entity,
except for its Equity Interest in Seller. Pledgor has complied with the
covenants set forth in this Section 9.02 since the date of its formation.
Section 9.03 Covenants Applicable to Seller and Pledgor. Seller and Pledgor
shall, and Seller shall ensure that Pledgor shall, comply with the following
additional provisions if either Seller or Pledgor is a limited partnership, a
corporation, a limited liability company with more than one member or a
single-member limited liability company (as the case may be): (a) if either
Seller or Pledgor is a limited partnership, each such entity shall have at least
one general partner and shall have, as its only general partners, Special
Purpose Entities each of which (i) is a corporation or single-member Delaware
limited liability company, (ii) has at least one Independent Director or
Independent Manager, and (iii) holds a direct interest as general partner in the
limited partnership of not less than 0.5% (or 0.1% if the limited partnership is
a Delaware entity); (b) if either Seller or Pledgor is a corporation, each such
entity shall have at least one Independent Director or Independent Manager, and
shall not cause or permit the board of directors of such entity to take any
Insolvency Action either with respect to itself and, if the corporation is a
Pledgor, with respect to Seller, or any action requiring the unanimous
affirmative vote of 100% of the members of its board of directors unless all of
its Independent Directors or Independent Managers shall have participated in
such vote and shall have voted in favor of such action; (c) if either Seller or
Pledgor is a limited liability company (other than a limited liability company
meeting all of the requirements applicable to a single-member limited liability
company set forth in Section 9.03(d), shall have at least one member that is a
Special Purpose Entity, that is a corporation or a single-member Delaware
limited liability company, that has at least one Independent Director or
Independent Manager and that directly owns at least 0.5% of the equity of the
limited liability company (or 0.1% if the limited liability company is a
Delaware entity); and (d) if either Seller or Pledgor is a single-member limited
liability company, such entity (i) shall be a Delaware limited liability
company, (ii) shall have at least one Independent Director or Independent
Manager serving as manager of such company, (iii) shall not take any Insolvency
Action and shall not cause or permit the members or managers of such entity to
take any Insolvency Action, either with respect to itself or, if the company is
a Pledgor, with respect to Seller, in each case unless all of its Independent
Director(s) or Independent Manager(s) then serving as managers of the company
shall have consented in writing to such action (directly or indirectly), and
(iv) shall have either (A) a member which owns no economic interest in the
company, has signed the company’s limited liability company agreement and has no
obligation to make capital contributions to the company, or (B) two natural
persons or one entity that is not a member of the company, that has signed its
limited liability company agreement and that, under -72- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02078.jpg]
the terms of such limited liability company agreement becomes a member of the
company immediately prior to the resignation or dissolution of the last
remaining member of the company. ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES
Section 10.01 Events of Default. Each of the following events shall be an “Event
of Default”: (a) Seller fails to make a payment of (i) Margin Deficit or
Repurchase Price (other than Price Differential) when due under the Repurchase
Documents, whether by acceleration or otherwise (including, if applicable, any
Future Funding Amounts related to a Future Funding Transaction), (ii) Price
Differential when due under the Repurchase Documents, (iii) any fee within three
(3) Business Days of when due under the Repurchase Documents or (iv) any other
amount within five (5) Business Days of when due under the Repurchase Documents;
(b) Seller fails to observe or perform in any material respect any other
Repurchase Obligation of Seller under the Repurchase Documents or Purchased
Asset Documents to which Seller is a party, and (except in the case of a failure
to perform or observe the Repurchase Obligations of Seller under Section 8.04
and 18.08(a)) such failure continues unremedied for five (5) Business Days after
the earlier of receipt of notice thereof from Buyer or the discovery of such
failure by Seller; (c) any Representation Breach (other than a Representation
Breach arising out of the representations and warranties set forth in Schedule
1(a), 1(b) and 1(c)) exists and continues unremedied for ten (10) Business Days
after the earlier of receipt of notice thereof from Buyer or the discovery of
such failure by Seller; (d) any of Seller, Pledgor or Guarantor defaults beyond
any applicable grace period in paying any amount or performing any obligation
under any Indebtedness, Guarantee Obligation or Contractual Obligation with an
outstanding amount of at least $250,000 with respect to Seller or Pledgor, or
the Guarantor Threshold Amount with respect to Guarantor, and Seller fails to
repurchase all Purchased Assets subject to Transactions in accordance with the
terms of the Repurchase Documents within one (1) Business Day of the occurrence
of such default; (e) any Seller Party or Affiliate thereof defaults beyond any
applicable grace period in paying any amount or performing any obligation due to
Buyer or any Affiliate of Buyer under any other financing, hedging, security or
other agreement (other than under this Agreement) between Seller, Pledgor,
Guarantor or any Affiliate of Seller, Pledgor or Guarantor and Buyer or any
Affiliate of Buyer, including, without limitation, Guarantor’s obligations under
the Guarantee Agreement and Seller fails to repurchase all Purchased Assets
subject to Transactions in accordance with the terms of the Repurchase Documents
within one (1) Business Day of the occurrence of such default; -73-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02079.jpg]
(f) an Insolvency Event occurs with respect to any Seller Party; (g) a Change of
Control occurs and Seller fails to repurchase all Purchased Assets subject to
Transactions in accordance with the terms of the Repurchase Documents within one
(1) Business Day of the occurrence of such Change of Control; (h) a final
judgment or judgments for the payment of money in excess of $250,000 with
respect to Seller or Pledgor or the Guarantor Threshold Amount with respect to
Guarantor in the aggregate is entered against Seller, Pledgor, or Guarantor by
one or more Governmental Authorities and the same is not satisfied, discharged
(or provision has not been made for such discharge) or bonded, or a stay of
execution thereof has not been procured, within sixty (60) days from the date of
entry thereof; (i) a Governmental Authority takes any action to (i) condemn,
seize or appropriate, or assume custody or control of, all or any substantial
part of the property of any or Seller, Pledgor or Guarantor, (ii) displace the
management of any of Seller, Pledgor or Guarantor or curtail its authority in
the conduct of its business, (iii) terminate the activities of any of Seller,
Pledgor or Guarantor as contemplated by the Repurchase Documents, or (iv)
remove, limit or restrict the approval of Seller or Guarantor as an issuer,
buyer or a seller of commercial mortgage loans, and in each case such action is
not discontinued or stayed within thirty (30) days; (j) any of Seller, Pledgor,
Residual Pledgor or Guarantor admits that it is not Solvent or is not able or
not willing to perform any of its Repurchase Obligations, Contractual
Obligations, Guarantee Obligations, Capital Lease Obligations or Off-Balance
Sheet Obligations; (k) any provision of the Repurchase Documents, any right or
remedy of Buyer or obligation, covenant, agreement or duty of Seller thereunder,
or any Lien, security interest or control granted under or in connection with
the Repurchase Documents, Pledged Collateral, Pledged Assets or Purchased Assets
terminates, is declared null and void, ceases to be valid and effective, ceases
to be the legal, valid, binding and enforceable obligation of Seller or any
other Person, or the validity, effectiveness, binding nature or enforceability
thereof is contested, challenged, denied or repudiated by Seller or any
Affiliate thereof, in each case directly, indirectly, in whole or in part,
except that, Seller shall have a period of three (3) Business Days from the date
of each such violation to either repurchase the related Purchased Asset from
Buyer pursuant to Section 3.04 or cure the related breach, as such cure is
determined by Buyer; (l) Buyer ceases for any reason to have a valid and
perfected first priority security interest in any Purchased Asset, any Pledged
Collateral or any Pledged Assets, except that, Seller shall have a period of
three (3) Business Days from the date of each such violation to either
repurchase the related Purchased Asset from Buyer pursuant to Section 3.04 or
cure the related breach, as such cure is determined by Buyer; -74-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02080.jpg]
(m) any of Seller, Pledgor or Guarantor is required to register as an
“investment company” (as defined in the Investment Company Act) or the
arrangements contemplated by the Repurchase Documents shall require registration
of any Seller Party as an “investment company”; (n) any of Seller, Pledgor,
Residual Pledgor or Guarantor engages in any conduct or action where Buyer’s
prior consent is required by any Repurchase Document and such Person fails to
obtain such consent; (o) (i) Seller or Servicer (but only to the extent that
Buyer or one of its Affiliates is not Servicer) fails to deposit to the
Waterfall Account all Income and other amounts as required by Section 5.01 and
other provisions of this Agreement when due, or (ii) a Servicer Event of Default
(excluding Servicer’s failure to deposit Income in the Waterfall Account) shall
have occurred and either (x) such Servicer Event of Default has not been cured,
or (y) servicing of the Purchased Assets has not been transferred to Buyer or a
designee of Buyer, in each case in respect of this clause (ii), within five (5)
Business Days of such Servicer Event of Default; (p) Guarantor’s audited annual
financial statements or the notes thereto or other opinions or conclusions
stated therein are qualified or limited by reference to the status of Guarantor
as a “going concern” or a reference of similar import, other than a
qualification or limitation expressly related to Buyer’s rights in the Purchased
Assets; (q) Guarantor breaches any of the obligations, terms or conditions set
forth in the Guarantee Agreement; provided that if such breached obligation,
term or condition is susceptible of being cured (as determined by Buyer), such
breach is not cured within three (3) Business Days of the occurrence of such
breach; (r) any Material Modification is made to any Purchased Asset or any
Purchased Asset Document without the prior written consent of Buyer; or (s) (1)
Guarantor fails to qualify as a REIT (after giving effect to any cure or
corrective periods or allowances pursuant to the Code), or (2) Seller becomes
subject to U.S. federal income tax on a net income basis. Section 10.02 Remedies
of Buyer as Owner of the Purchased Assets. If an Event of Default exists, at the
option of Buyer, exercised by notice to Seller (which option shall be deemed to
be exercised, even if no notice is given, automatically and immediately upon the
occurrence of an Event of Default under Section 10.01(f) or (g)), the Repurchase
Date for all Purchased Assets shall be deemed automatically and immediately to
occur (the date on which such option is exercised or deemed to be exercised, the
“Accelerated Repurchase Date”). If Buyer exercises or is deemed to have
exercised the foregoing option: (a) All Repurchase Obligations shall become
immediately due and payable on and as of the Accelerated Repurchase Date. -75-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02081.jpg]
(b) All amounts in either the Servicer Account with respect to the Purchased
Assets or the Waterfall Account and all Income paid after the Accelerated
Repurchase Date shall be retained by Buyer and applied in accordance with
Article 5. (c) Buyer may complete any assignments, allonges, endorsements,
powers or other documents or instruments executed in blank and otherwise obtain
physical possession of all Purchased Asset Documents and all other instruments,
certificates and documents then held by or on behalf of Custodian under the
Custodial Agreement. Buyer may obtain physical possession of all Servicing
Files, Servicing Agreements and other files and records of Seller or any
Servicer. Seller shall deliver to Buyer such assignments and other documents
with respect thereto as Buyer shall request. (d) Buyer may immediately, at any
time, and from time to time, exercise either of the following remedies with
respect to any or all of the Purchased Assets: (i) sell such Purchased Assets on
a servicing-released basis and/or without providing any representations and
warranties on an “as-is where is” basis, in a recognized market and by means of
a public or private sale at such price or prices as Buyer accepts, and apply the
net proceeds thereof in accordance with Article 5, or (ii) retain such Purchased
Assets and give Seller credit against the Repurchase Price for such Purchased
Assets (or if the amount of such credit exceeds the Repurchase Price for such
Purchased Assets, to credit against Repurchase Obligations due and any other
amounts (without duplication) then owing to Buyer by any other Person pursuant
to any Repurchase Document, in such order and in such amounts as determined by
Buyer), in an amount equal to the Market Value of such Purchased Assets on the
date of the related Event of Default. Until such time as Buyer exercises either
such remedy with respect to a Purchased Asset, Buyer may hold such Purchased
Asset for its own account and retain all Income with respect thereto in
accordance with Article 5. (e) The Parties agree that the Purchased Assets are
of such a nature that they may decline rapidly in value, and may not have a
ready or liquid market. Accordingly, Buyer shall not be required to sell more
than one Purchased Asset on a particular Business Day, to the same purchaser or
in the same manner. Buyer may determine whether, when and in what manner a
Purchased Asset shall be sold, it being agreed that both a good faith public and
a good faith private sale shall be deemed to be commercially reasonable. Other
than notice of the Accelerated Repurchase Date, to the extent required, Buyer
shall not be required to give notice to Seller or any other Person prior to
exercising any remedy in respect of an Event of Default. If no prior notice is
given, Buyer shall give notice to Seller of the remedies exercised by Buyer
promptly thereafter. (f) Seller shall be liable to Buyer for (i) any amount by
which the Repurchase Obligations due to Buyer exceed the aggregate of the net
proceeds and credits referred to in the preceding clause (d), (ii) the amount of
all actual out-of-pocket expenses, including reasonable legal fees and expenses,
actually incurred by Buyer in connection with or as a consequence of an Event of
Default, (iii) any costs and losses payable under Section 12.03, and (iv) any
other actual loss, damage, cost or expense resulting from the occurrence of an
Event of Default. -76- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02082.jpg]
(g) Buyer shall be entitled to an injunction, an order of specific performance
or other equitable relief to compel Seller to fulfill any of its obligations as
set forth in the Repurchase Documents, including this Article 10, if Seller
fails or refuses to perform its obligations as set forth herein or therein. (h)
Seller hereby appoints Buyer as attorney-in-fact of Seller for purposes of
carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable. (i) Buyer may, without prior notice
to Seller, exercise any or all of its set-off rights including those set forth
in Section 18.17 and pursuant to any other Repurchase Document. This Section
10.02(i) shall be without prejudice and in addition to any right of set-off,
combination of accounts, Lien or other rights to which Buyer is at any time
otherwise entitled. (j) All rights and remedies of Buyer under the Repurchase
Documents, including those set forth in Section 18.17, are cumulative and not
exclusive of any other rights or remedies that Buyer may have and may be
exercised at any time when an Event of Default exists. Such rights and remedies
may be enforced without prior judicial process or hearing. Seller agrees that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s-length. Seller
hereby expressly waives any defenses Seller might have to require Buyer to
enforce its rights by judicial process or otherwise arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or any
other election of remedies. ARTICLE 11 SECURITY INTEREST Section 11.01 Grant.
Buyer and Seller intend each Transaction to be a sale to Buyer of the Purchased
Assets and not a loan from Buyer to Seller secured by the Purchased Assets.
However, to preserve and protect Buyer’s rights with respect to the Purchased
Assets and under the Repurchase Documents if any Governmental Authority
recharacterizes any Transaction with respect to a Purchased Asset as other than
a sale, and as security for Seller’s performance of the Repurchase Obligations,
Seller hereby grants to Buyer a present Lien on and security interest in all of
the right, title and interest of Seller in, to and under the Purchased Assets
(which for this purpose shall be deemed to include the items described in the
proviso in the definition thereof), , and the transfer of the Purchased Assets
to Buyer shall be deemed to constitute and confirm such grant, to secure the
payment and performance of the Repurchase Obligations (including the obligation
of Seller to pay the Repurchase Price, or if the related Transaction is
recharacterized as a loan, to repay such loan for the Repurchase Price). -77-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02083.jpg]
Section 11.02 Effect of Grant. If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and Seller, (c) without
limiting the generality of the foregoing, Buyer shall be entitled to set off the
proceeds of the liquidation of the Purchased Assets against all of the
Repurchase Obligations, without prejudice to Buyer’s right to recover any
deficiency, (d) the possession by Buyer or any of its agents, including
Custodian, of the Purchased Asset Documents, the Purchased Assets and such other
items of property as constitute instruments, money, negotiable documents,
securities or chattel paper shall be deemed to be possession by the secured
party for purposes of perfecting such security interest under the UCC and
Requirements of Law, and (e) notifications to Persons (other than Buyer) holding
such property, and acknowledgments, receipts or confirmations from Persons
(other than Buyer) holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, securities intermediaries,
bailees or agents (as applicable) of the secured party for the purpose of
perfecting such security interest under the UCC and Requirements of Law. The
security interest of Buyer granted herein shall be, and Seller hereby represents
and warrants to Buyer that it is, a first priority perfected security interest.
For the avoidance of doubt, (i) each Purchased Asset secures the Repurchase
Obligations of Seller with respect to all other Purchased Assets, including any
Purchased Assets that are junior in priority to the Purchased Asset in question,
and (ii) if an Event of Default exists, no Purchased Asset will be released from
Buyer’s Lien or transferred to Seller until the Repurchase Obligations are
indefeasibly paid in full. Notwithstanding the foregoing, the Repurchase
Obligations shall be full recourse to Seller. Section 11.03 Seller to Remain
Liable. Buyer and Seller agree that the grant of a security interest under this
Article 11 shall not constitute or result in the creation or assumption by Buyer
of any Retained Interest or other obligation of Seller or any other Person in
connection with any Purchased Asset whether or not Buyer exercises any right
with respect thereto. Seller shall remain liable under the Purchased Assets and
the Purchased Asset Documents to perform all of Seller’s duties and obligations
thereunder to the same extent as if the Repurchase Documents had not been
executed. Section 11.04 Waiver of Certain Laws. Seller agrees, to the extent
permitted by Requirements of Law, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Purchased Assets may be situated in order to prevent, hinder
or delay the enforcement or foreclosure of this Agreement, or the absolute sale
of any of the Purchased Assets, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Seller, for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may be lawful so to do, the benefit of all
such laws and any and all right to have any of the properties or assets
constituting the Purchased Assets marshaled upon any such sale, and agrees that
Buyer or any court having jurisdiction to foreclose -78- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02084.jpg]
the security interests granted in this Agreement may sell the Purchased Assets
as an entirety or in such parcels as Buyer or such court may determine. ARTICLE
12 INCREASED COSTS; CAPITAL ADEQUACY Section 12.01 Market Disruption. If prior
to any Pricing Period, Buyer determines that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining LIBOR for such Pricing Period, Buyer shall give prompt notice
thereof to Seller, whereupon the Pricing Rate for such Pricing Period, and for
all subsequent Pricing Periods until such notice has been withdrawn by Buyer,
shall be the Alternative Rate. Section 12.02 Illegality. If the adoption of or
any change in any Requirements of Law or in the interpretation or application
thereof after the date hereof shall make it unlawful for Buyer to effect or
continue the Transactions as contemplated by the Repurchase Documents, (a) any
commitment of Buyer hereunder to enter into any new Transaction (if any) shall
be terminated, (b) the Pricing Rate shall be converted automatically to the
Alternative Rate on the last day of the then current Pricing Period or within
such earlier period as may be required by Requirements of Law, and (c) if
required by such adoption or change, the Termination Date shall be deemed to
have occurred; provided that any such determination by Buyer shall be applied to
all sellers under similar repurchase facilities with Buyer with assets of
similar credit quality. Section 12.03 Breakfunding. In the event of (a) the
failure by Seller to terminate any Transaction after Seller has given a notice
of termination pursuant to Section 3.04, (b) any payment to Buyer on account of
the outstanding Repurchase Price, including a payment made pursuant to Section
3.04 but excluding a payment made pursuant to Section 5.02, on any day other
than a Remittance Date (based on the assumption that Buyer funded its commitment
with respect to such Transaction in the London Interbank Eurodollar market and
using any reasonable attribution or averaging methods that Buyer deems
appropriate and practical), (c) any failure by Seller to sell Eligible Assets to
Buyer after Seller has notified Buyer of a proposed Transaction and Buyer has
agreed to purchase such Eligible Assets in accordance with this Agreement, or
(d) any conversion of the Pricing Rate to the Alternative Rate because LIBOR is
not available for any reason on a day that is not the last day of the
then-current Pricing Period, Seller shall compensate Buyer for the cost and
expense attributable to such event. A certificate of Buyer setting forth any
amount or amounts that Buyer is entitled to receive pursuant to this Section
12.03 shall be delivered to Seller and shall be conclusive to the extent
calculated in good faith and absent manifest error. Seller shall pay Buyer the
amount shown as due on any such certificate within ten (10) days after receipt
thereof. Section 12.04 Increased Costs. If the adoption of, or any change in,
any Requirements of Law or in the interpretation or application thereof by any
Governmental Authority, or compliance by Buyer with any request or directive
(whether or not having the force -79- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02085.jpg]
of law) from any central bank or other Governmental Authority having
jurisdiction over Buyer made after the date of this Agreement, shall: (a)
subject Buyer to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” or
(iii) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, (b) impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of Buyer, or (c) impose on Buyer (other than Taxes) any other condition;
and the result of any of the preceding clauses (a), (b) and (c) is to increase
the cost to Buyer, by an amount that Buyer deems to be material, of entering
into, continuing or maintaining the Transactions, or to reduce any amount
receivable under the Repurchase Documents in respect thereof, then, in any such
case, upon not less than thirty (30) days’ prior written notice to Seller,
Seller shall pay to Buyer such additional amount or amounts as reasonably
necessary to fully compensate Buyer for such increased cost or reduced amount
receivable; provided that any such determination by Buyer shall be applied to
all sellers under similar repurchase facilities with Buyer with assets of
similar credit quality. Section 12.05 Capital Adequacy. If Buyer determines that
any change in a Requirement of Law or internal policy regarding capital
requirements has or would have the effect of reducing the rate of return on
Buyer’s capital as a consequence of this Agreement or its obligations under the
Transactions hereunder to a level below that which Buyer could have achieved but
for such change in a Requirement of Law or internal policy (taking into
consideration Buyer’s policies with respect to capital adequacy), then from time
to time Seller will promptly upon demand pay to Buyer such additional amount or
amounts as will compensate Buyer for any such reduction suffered; provided that
any such determination by Buyer shall be applied to all sellers under similar
repurchase facilities with Buyer with assets of similar credit quality. Section
12.06 Taxes. (a) Any and all payments by or on account of any obligation of
Seller under any Repurchase Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then Seller shall make (or cause to be made) such deduction or
withholding and shall timely pay (or cause to be timely paid) the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
Seller shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 12.06) Buyer receives an amount
equal to the sum it would have received had no such deduction or withholding
been made in respect of such Indemnified Taxes. (b) Seller shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law. -80- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02086.jpg]
(c) Seller shall indemnify Buyer, within ten (10) Business Days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 12.06) payable or paid by Buyer or required to be withheld or
deducted from a payment to Buyer, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Seller by
Buyer shall be conclusive absent manifest error. (d) As soon as practicable
after any payment of Taxes by Seller to a Governmental Authority pursuant to
this Section 12.06, Seller shall deliver to Buyer the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Buyer. (e) (i) If Buyer is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Repurchase Document, Buyer shall deliver to Seller, at the time or times
reasonably requested by Seller, such properly completed and executed
documentation reasonably requested by Seller as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition,
Buyer, if reasonably requested by Seller, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Seller as will enable
Seller to determine whether or not Buyer is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
12.06(e)(ii)(A), Section 12.06(e)(ii)(B) and Section 12.06(e)(ii)(D) below)
shall not be required if in Buyer’s reasonable judgment such completion,
execution or submission would subject Buyer to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of Buyer.
(ii) Without limiting the generality of the foregoing: (A) if Buyer is a U.S.
Person, it shall deliver to Seller on or prior to the date on which Buyer
becomes a Party under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), executed copies of IRS Form W-9 certifying that
Buyer is exempt from U.S. federal backup withholding tax; (B) if Buyer is a
Foreign Buyer, it shall, to the extent it is legally entitled to do so, deliver
to Seller (in such number of copies as shall be requested by Seller) on or prior
to the date on which Buyer becomes a Party under this Agreement (and from time
to time thereafter upon the reasonable request of Seller), whichever of the
following is applicable: (I) in the case of a Foreign Buyer claiming the
benefits of an income tax treaty to which the United States is a party, (x) with
respect to -81- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02087.jpg]
payments of interest under any Repurchase Document, executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Repurchase Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II) executed copies of IRS Form W-8ECI; (III) in the case of a Foreign Buyer
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate to the effect that such Foreign Buyer is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Seller within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable); or (IV) to the extent a
Foreign Buyer is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Buyer is a
partnership and one or more direct or indirect partners of such Foreign Buyer
are claiming the portfolio interest exemption, such Foreign Buyer may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner; (C) if Buyer is a Foreign Buyer, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Buyer becomes a Party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Seller to determine the
withholding or deduction required to be made; and (D) if a payment made to Buyer
under any Repurchase Document would be subject to U.S. federal withholding Tax
imposed by FATCA if Buyer were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), Buyer shall deliver to Seller at the time or times
prescribed by law and at such time or -82- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02088.jpg]
times reasonably requested by Seller such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Seller as may be necessary for
Seller to comply with its obligations under FATCA and to determine that Buyer
has complied with Buyer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Buyer agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Seller in writing of its
legal inability to do so. (f) If any Party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 12.06 (including by the payment
of additional amounts pursuant to this Section 12.06), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 12.06 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 12.06(f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 12.06(f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
12.06(f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
12.06(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (g) For
the avoidance of doubt, for purposes of this Section 12.06, the term “applicable
law” includes FATCA. Section 12.07 Payment and Survival of Obligations. Buyer
may at any time send Seller a notice showing the calculation of any amounts
payable pursuant to this Article 12, and Seller shall pay such amounts to Buyer
within ten (10) Business Days after Seller receives such notice. Each Party’s
obligations under this Article 12 shall survive any assignment of rights by, or
the replacement of the Buyer, the termination of the Transactions and the
repayment, satisfaction or discharge of all obligations under any Repurchase
Document. -83- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02089.jpg]
ARTICLE 13 INDEMNITY AND EXPENSES Section 13.01 Indemnity. (a) Seller shall
release, defend, indemnify and hold harmless Buyer, Affiliates of Buyer and its
and their respective officers, directors, shareholders, partners, members,
owners, employees, agents, attorneys, Affiliates and advisors (each an
“Indemnified Person” and collectively the “Indemnified Persons”), against, and
shall hold each Indemnified Person harmless from any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, fees, costs,
expenses (including reasonable legal fees, charges, and disbursements of any
counsel for any such Indemnified Person and expenses), penalties or fines of any
kind that may be imposed on, incurred by or asserted against any such
Indemnified Person (collectively, the “Indemnified Amounts”) in any way relating
to, arising out of or resulting from or in connection with (i) the Repurchase
Documents, the Purchased Asset Documents, the Purchased Assets, the Pledged
Collateral, the Pledged Assets, the Transactions, any Mortgaged Property or
related property, or any action taken or omitted to be taken by any Indemnified
Person in connection with or under any of the foregoing, or any transaction
contemplated hereby or thereby, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of any Repurchase Document, any
Transaction (including, for the avoidance of doubt, all Future Funding
Transactions), any Purchased Asset, any Purchased Asset Document, any Pledged
Collateral or any Pledged Assets, (ii) any claims, actions or damages by an
Underlying Obligor (and, in the case of a Mezzanine Loan or Senior Interest, the
Underlying Obligor with respect to the related Whole Loan) or lessee with
respect to a Purchased Asset, (iii) any violation or alleged violation of, non–
compliance with or liability under any Requirements of Law, (iv) ownership of,
Liens on, security interests in or the exercise of rights or remedies under any
of the items referred to in the preceding clause (i), (v) any accident, injury
to or death of any person or loss of or damage to property occurring in, on or
about any Mortgaged Property or on the adjoining sidewalks, curbs, parking
areas, streets or ways, (vi) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, any
Mortgaged Property or on the adjoining sidewalks, curbs, parking areas, streets
or ways, (vii) any failure by Seller to perform or comply with any Repurchase
Document, Purchased Asset Document or Purchased Asset, (viii) performance of any
labor or services or the furnishing of any materials or other property in
respect of any Mortgaged Property or Purchased Asset, (ix) any claim by brokers,
finders or similar Persons claiming to be entitled to a commission in connection
with any lease or other transaction involving any Repurchase Document, Purchased
Asset or Mortgaged Property, (x) the execution, delivery, filing or recording of
any Repurchase Document, Purchased Asset Document or any memorandum of any of
the foregoing, (xi) any Lien or claim arising on or against any Purchased Asset
or related Mortgaged Property under any Requirements of Law or any liability
asserted against Buyer or any Indemnified Person with respect thereto, (xii) (1)
a past, present or future violation or alleged violation of any Environmental
Laws in connection with any Mortgaged Property by any Person or other source,
whether related or unrelated to Seller or any Underlying -84- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02090.jpg]
Obligor, (2) any presence of any Materials of Environmental Concern in, on,
within, above, under, near, affecting or emanating from any Mortgaged Property
in violation of Environmental Law, (3) the failure to timely perform any
Remedial Work required under the Purchased Asset Documents or pursuant to
Environmental Law, (4) any past, present or future activity by any Person or
other source, whether related or unrelated to Seller or any Underlying Obligor
in connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from any Mortgaged Property of any
Materials of Environmental Concern at any time located in, under, on, above or
affecting any Mortgaged Property, in each case, in violation of Environmental
Law, (5) any past, present or future actual Release (whether intentional or
unintentional, direct or indirect, foreseeable or unforeseeable) to, from, on,
within, in, under, near or affecting any Mortgaged Property by any Person or
other source, whether related or unrelated to Seller or any Underlying Obligor,
in each case, in violation of Environmental Law, (6) the imposition, recording
or filing or the threatened imposition, recording or filing of any Lien on any
Mortgaged Property with regard to, or as a result of, any Materials of
Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or failure to perform any obligations pursuant to any
Repurchase Document or Purchased Asset Document relating to environmental
matters in any way, or (xiii) Seller’s conduct, activities, actions and/or
inactions in connection with, relating to or arising out of any of the foregoing
clauses of this Section 13.01, that, in each case, results from anything
whatsoever other than any Indemnified Person’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction pursuant to a
final, non-appealable judgment. In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset for any sum owing
thereunder, or to enforce any provisions of any Purchased Asset, Seller shall
defend, indemnify and hold such Indemnified Person harmless from and against all
expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor arising out of a breach by Seller of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or Underlying Obligor from
Seller. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 13.01 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Seller, an Indemnified Person or any other Person or any Indemnified Person is
otherwise a party thereto and whether or not any Transaction or any Future
Funding Transaction is entered into. This Section 13.01(a) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. (b) If for any reason the indemnification
provided in this Section 13.01 is unavailable to the Indemnified Person or is
insufficient to hold an Indemnified Person harmless, even though such
Indemnified Person is entitled to indemnification under the express terms
thereof, then Seller shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative benefits received by such
Indemnified Person on the one hand and Seller on the other hand, the relative
fault of such Indemnified Person, and any other relevant equitable
considerations. -85- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02091.jpg]
(c) An Indemnified Person may at any time send Seller a notice showing the
calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice. The obligations of Seller under this Section 13.01 shall
apply (without duplication) to Assignees and Participants and survive the
termination of this Agreement. Section 13.02 Expenses. Seller shall promptly on
demand pay to or as directed by Buyer all third-party out-of-pocket costs and
expenses (including reasonable legal, accounting and advisory fees and expenses)
incurred by Buyer in connection with (a) the development, evaluation,
preparation, negotiation, execution, consummation, delivery and administration
of, and any amendment, supplement or modification to, or extension, renewal or
waiver of, the Repurchase Documents and the Transactions, (b) any Asset or
Purchased Asset, including pre-purchase and/or ongoing due diligence,
inspection, testing, review, recording, registration, travel custody, care,
insurance or preservation, (c) the enforcement of the Repurchase Documents or
the payment or performance by Seller of any Repurchase Obligations, and (d) any
actual or attempted sale, exchange, enforcement, collection, compromise or
settlement relating to the Purchased Assets. ARTICLE 14 INTENT Section 14.01
Safe Harbor Treatment. The Parties intend (a) for each Transaction to qualify
for the safe harbor treatment provided by the Bankruptcy Code and for Buyer to
be entitled to all of the rights, benefits and protections afforded to Persons
under the Bankruptcy Code with respect to a “repurchase agreement” as defined in
Section 101(47) of the Bankruptcy Code (to the extent that a Transaction has a
maturity date of less than one (1) year) and a “securities contract” as defined
in Section 741(7) of the Bankruptcy Code and that payments and transfers under
this Agreement constitute transfers made by, to or for the benefit of a
financial institution, financial participant or repo participant within the
meaning of Section 546(e) or 546(f) of the Bankruptcy Code, (b) the Guarantee
Agreement and the Pledge and Security Agreement each constitute a security
agreement or arrangement or other credit enhancement within the meaning of
Section 101 of the Code related to a “securities contract” as defined in Section
741(7)(A)(xi) of the Bankruptcy Code and, to the extent that a Transaction that
has a maturity date of less than one (1) year, a “repurchase agreement” as that
term is defined in Section 101(47)(A)(v) of the Bankruptcy Code, and (c) that
Buyer (for so long as Buyer is a “financial institution,” “financial
participant,” “repo participant,” “master netting participant” or other entity
listed in Section 555, 362(b)(6) or 362(b)(7) of the Bankruptcy Code) shall be
entitled to the “safe harbor” benefits and protections afforded under the
Bankruptcy Code with respect to a “repurchase agreement,” “securities contract”
and a “master netting agreement,” including (x) the rights, set forth in Article
10 and in Sections 555, 559 and 561 of the Bankruptcy Code, to liquidate the
Purchased Assets and terminate this Agreement, and (y) the right to offset or
net out as set forth in Article 10 and Section 18.17 and in Sections 362(b)(6),
362(b)(7), 362(b)(27), 362(o) and 546 of the Bankruptcy Code. -86-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02092.jpg]
Section 14.02 Liquidation. The Parties acknowledge and agree that (a) Buyer’s
right to liquidate Purchased Assets delivered to it in connection with the
Transactions hereunder or to exercise any other remedies pursuant to Articles 10
and 11 and as otherwise provided in the Repurchase Documents is a contractual
right to liquidate such Transactions as described in Sections 555, 559 and 561
of the Bankruptcy Code. Section 14.03 Qualified Financial Contract. The Parties
acknowledge and agree that if a Party is an “insured depository institution,” as
such term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”),
then each Transaction hereunder is a “qualified financial contract,” as that
term is defined in FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable). Section 14.04 Netting Contract. The Parties
acknowledge and agree that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction (including, for the avoidance of doubt, any
Future Funding Transaction) shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation,” respectively, as
defined in and subject to FDICIA (except insofar as one or both of the parties
is not a “financial institution” as that term is defined in FDICIA). Section
14.05 Master Netting Agreement. The Parties intend that this Agreement, the
Guarantee Agreement and the Pledge and Security Agreement each constitute a
“master netting agreement” as defined in Section 101(38A) of the Bankruptcy
Code. ARTICLE 15 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS The Parties
acknowledge that they have been advised and understand that: (a) if one of the
Parties is a broker or dealer registered with the Securities and Exchange
Commission under Section 14 of the Exchange Act, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 do not protect the other Party with
respect to any Transaction; (b) if one of the Parties is a government securities
broker or a government securities dealer registered with the Securities and
Exchange Commission under Section 14C of the Exchange Act, the Securities
Investor Protection Act of 1970 will not provide protection to the other Party
with respect to any Transaction; (c) if one of the Parties is a financial
institution, funds held by or on behalf of the financial institution pursuant to
any Transaction are not a deposit and therefore are not insured -87-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02093.jpg]
by the Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable; and (d) if one of the Parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of Title
12 of the United States Code, funds held by or on behalf of the financial
institution pursuant to any Transaction are not a deposit and therefore are not
insured by the Federal Deposit Insurance Corporation, the Savings Association
Insurance Fund or the Bank Insurance Fund, as applicable. ARTICLE 16 NO RELIANCE
Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction: (a) It is not relying (for purposes
of making any investment decision or otherwise) on any advice, counsel or
representations (whether written or oral) of the other Party, other than the
representations expressly set forth in the Repurchase Documents; (b) It has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent that it has deemed necessary, and it has
made its own investment, hedging and trading decisions (including decisions
regarding the suitability of any Transaction) based on its own judgment and on
any advice from such advisors as it has deemed necessary and not on any view
expressed by the other Party; (c) It is a sophisticated and informed Person that
has a full understanding of all the terms, conditions and risks (economic and
otherwise) of the Repurchase Documents and each Transaction and is capable of
assuming and willing to assume (financially and otherwise) those risks; (d) It
is entering into the Repurchase Documents and each Transaction for the purposes
of managing its borrowings or investments or hedging its underlying assets or
liabilities and not for purposes of speculation; (e) It is not acting as a
fiduciary or financial, investment or commodity trading advisor for the other
Party and has not given the other Party (directly or indirectly through any
other Person) any assurance, guaranty or representation whatsoever as to the
merits (either legal, regulatory, tax, business, investment, financial
accounting or otherwise) of the Repurchase Documents or any Transaction; and (f)
No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents. -88-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02094.jpg]
ARTICLE 17 SERVICING This Article 17 shall apply to all Purchased Assets.
Section 17.01 Servicing Rights. Buyer is the owner of all Servicing Rights.
Without limiting the generality of the foregoing, Buyer shall have the right to
hire or otherwise engage any Person to service or sub-service all or part of the
Purchased Assets, provided, however, that at any time prior to an Event of
Default, Seller may designate a Servicer to be selected by Buyer, so long as
such Servicer is reasonably acceptable to Buyer, and such Person shall have only
such servicing obligations with respect to such Purchased Assets as are approved
by Buyer. Notwithstanding the preceding sentence, Buyer agrees with Seller as
follows with respect to the servicing of the Purchased Assets: (a) Each Servicer
shall service the Purchased Assets on behalf of Buyer. Each Servicing Agreement
shall contain provisions which are consistent with this Article 17 and must
otherwise be in form and substance reasonably satisfactory to Buyer, it being
understood that in all cases where an Affiliate of Seller is the Servicer, the
related Servicing Agreement shall be in the form approved by Buyer. (b) Buyer
and Servicer have entered into the Servicing Agreement. Each Servicing
Agreement, where the Servicer is not Buyer or an Affiliate of Buyer, shall
automatically terminate at the end of the calendar month following its execution
and at the end of each calendar month period thereafter, unless, in each case,
Buyer shall agree, by delivery of a Servicing Agreement Extension Notice to the
related Servicer on or before the Remittance Date immediately preceding each
such scheduled termination date, to extend the termination date for an
additional calendar month period. Neither Seller nor the related Servicer may
assign its rights or obligations under the related Servicing Agreement without
the prior written consent of Buyer. (c) Seller shall not and shall not direct or
otherwise permit any Servicer to (i) make any Material Modification without the
prior written consent of Buyer or (ii) take any action which would result in a
violation of the obligations of any Person under the related Servicing
Agreement, this Agreement or any other Repurchase Document, or which would
otherwise be inconsistent with the rights of Buyer under the Repurchase
Documents. Buyer, as owner of the Purchased Assets, shall own all related
servicing and voting rights and, as owner, shall grant Seller a revocable
license to direct each related Servicer, so long as no Default or Event of
Default has occurred and is continuing; provided, however, that Seller cannot
give any direction or take any action that could materially adversely affect the
value or collectability of any amounts due with respect to the Purchased Assets
without the consent of Buyer. Such revocable option is not evidence of any
ownership or other interest or right of Seller in any Purchased Asset. (d) The
servicing fee payable to each Servicer shall be payable in accordance with the
applicable Servicing Agreement. -89- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02095.jpg]
(e) Upon the occurrence and during the continuance of an Event of Default under
this Agreement, in addition to all of the other rights and remedies of Buyer and
Servicer under each Servicing Agreement, this Agreement and the other Repurchase
Documents (and in addition to the provisions of each Servicing Agreement
providing for termination of each such Servicing Agreement pursuant to its
terms), (i) the right, if any, of each Servicer to direct the servicing of the
Purchased Assets shall immediately and automatically cease to exist, and (ii)
either Buyer or each Servicer may at any time terminate the related Servicing
Agreement immediately upon the delivery of a written termination notice from
either Buyer or the related Servicer to Seller. Seller shall pay all expenses
associated with any such termination, including without limitation any fees and
expenses required in connection with the transfer of servicing to the related
Servicer and/or a replacement Servicer. Section 17.02 Accounts Related to
Purchased Assets. All accounts directly related to the Purchased Assets shall be
maintained at institutions reasonably acceptable to Wells Fargo Bank, N.A., and
Seller shall cause each Underlying Obligor to enter into the contractual
arrangements with Seller that are necessary in order to create a perfected
security interest in favor of Seller in all such accounts. Seller shall execute
all documents necessary to assign all of Seller’s rights in such accounts to
Buyer. Section 17.03 Servicing Reports. Seller shall deliver and cause each
Servicer to deliver to Buyer a monthly remittance report on or before the second
Business Day immediately preceding each monthly Remittance Date containing
servicing information, including those fields reasonably requested by Buyer from
time to time, on an asset by asset basis and in the aggregate, with respect to
the Purchased Assets for the month (or any portion thereof) before the date of
such report Section 17.04 Servicer Event of Default. If an Event of Default or
Servicer Event of Default exists, Buyer shall have the right at any time
thereafter to terminate the Servicing Agreement with respect to the Purchased
Assets and transfer servicing of the related Purchased Assets to Buyer or its
designee, at no cost or expense to Buyer, it being agreed that Seller will pay
any fees and expenses required to terminate such Servicing Agreement and
transfer servicing to Buyer or its designee. ARTICLE 18 MISCELLANEOUS Section
18.01 Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF -90- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02096.jpg]
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE
PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT. Section 18.02 Submission
to Jurisdiction; Service of Process. Each Party irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Repurchase Documents, or for recognition or enforcement of any
judgment, and each Party irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or the other Repurchase Documents shall affect any right that Buyer
may otherwise have to bring any action or proceeding arising out of or relating
to the Repurchase Documents against Seller or its properties in the courts of
any jurisdiction. Each Party irrevocably and unconditionally waives, to the
fullest extent permitted by Requirements of Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to the Repurchase Documents in any court referred to above, and
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each Party irrevocably consents to service of
process in the manner provided for notices in Section 18.12. Nothing in this
Agreement will affect the right of any Party hereto to serve process in any
other manner permitted by applicable law. Section 18.03 IMPORTANT WAIVERS. (a)
SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON. (b) TO THE
EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY. -91- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02097.jpg]
(c) TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY WAIVES ANY
RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED
PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE,
CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF
SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION. NO
INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE TRANSACTIONS. (d) SELLER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER OR AN INDEMNIFIED
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BUYER OR AN INDEMNIFIED
PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS SECTION 18.03 IN THE
EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF SUCH WAIVERS IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE REPURCHASE DOCUMENTS,
REGARDLESS OF THEIR LEGAL THEORY. (e) EACH PARTY ACKNOWLEDGES THAT THE WAIVERS
IN THIS SECTION 18.03 ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT SUCH PARTY HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING
INTO THE REPURCHASE DOCUMENTS, AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH
WAIVERS IN THEIR RELATED FUTURE DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND
OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. (f) THE WAIVERS IN THIS
SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. (g)
THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE REPURCHASE
DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE OBLIGATIONS.
-92- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02098.jpg]
Section 18.04 Integration. The Repurchase Documents supersede and integrate all
previous negotiations, contracts, agreements and understandings (whether written
or oral) between the Parties relating to a sale and repurchase of Purchased
Assets and the other matters addressed by the Repurchase Documents, and contain
the entire final agreement of the Parties relating to the subject matter
thereof. Section 18.05 Single Agreement. Seller agrees that (a) each Transaction
(including each Future Funding Transaction) is in consideration of and in
reliance on the fact that all transactions constitute a single business and
contractual relationship, and that each transaction has been entered into in
consideration of the other transactions, (b) a default by it in the payment or
performance of any its obligations under a Transaction shall constitute a
default by it with respect to all transactions, (c) Buyer may set off claims and
apply properties and assets held by or on behalf of Buyer with respect to a
Purchased Asset against the Repurchase Obligations owing to Buyer with respect
to other Purchased Assets, and (d) payments, deliveries and other transfers made
by or on behalf of Seller with respect to any Purchased Asset or any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers with respect to all Purchased Assets or such other transactions,
and the obligations of Seller to make any such payments, deliveries and other
transfers may be applied against each other and netted. Section 18.06 Use of
Employee Plan Assets. No assets of an employee benefit plan subject to any
provision of ERISA shall be used by either Party in a Transaction. Section 18.07
Survival and Benefit of Seller’s Agreements. The Repurchase Documents and the
Transactions shall be binding on and shall inure to the benefit of the Parties
and their successors and permitted assigns. All of Seller’s representations,
warranties, agreements and indemnities in the Repurchase Documents shall survive
the termination of the Repurchase Documents and the payment in full of the
Repurchase Obligations, and shall apply to and benefit all Indemnified Persons,
Buyer and its successors and assigns, Assignees and Participants. No other
Person shall be entitled to any benefit, right, power, remedy or claim under the
Repurchase Documents. Section 18.08 Assignments and Participations. (a) Seller
shall not sell, assign or transfer any of its rights or the Repurchase
Obligations or delegate any of its duties under this Agreement or any other
Repurchase Document without the prior written consent of Buyer, and any attempt
to do so without such consent shall be null and void. (b) Buyer may at any time,
without the consent of Seller, sell participations to any Person (other than a
natural person or Seller, Guarantor or any Affiliate of Seller or Guarantor) (a
“Participant”) in all or any portion of Buyer’s rights and/or obligations under
the Repurchase Documents; provided that, as conditions to the sale of such
participations, (i) Buyer’s obligations under the Repurchase Documents shall
remain unchanged, (ii) Buyer shall remain solely responsible to Seller for the
performance of such obligations, (iii) Seller shall continue to deal -93-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02099.jpg]
solely and directly with Buyer in connection with Buyer’s rights and obligations
under the Repurchase Documents, and (iv) each Participant agrees to be bound by
the confidentiality provisions set forth in Section 18.10; provided, that, so
long as no Event of Default has occurred and is continuing, Buyer shall retain
full decision-making authority under the Repurchase Documents. No Participant
shall have any right to approve any amendment, waiver or consent with respect to
any Repurchase Document, except to the extent that the Repurchase Price or Price
Differential of any Purchased Asset would be reduced or the Repurchase Date of
any Purchased Asset would be postponed. Each Participant shall be entitled to
the benefits of Article 12 (subject to the requirements and limitations therein,
including the requirements under Section 12.06(e) (it being understood that the
documentation required under Section 12.06(e) shall be delivered to the
participating Buyer)) and Article 13 to the same extent as if it had acquired
its interest by assignment pursuant to Section 18.08(c), provided that such
Participant shall not be entitled to receive any greater payment under Section
12.04 or Section 12.06 than its participating Buyer would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from the adoption of or any change in any Requirements of Law or in the
interpretation or application thereof by a Governmental Authority or compliance
by Buyer or such Participant with a request or directive (whether or not having
the force of law) from a central bank or other Governmental Authority having
jurisdiction over Buyer or such Participant, in each case made or issued after
the Participant acquired the applicable participation. To the extent permitted
by Requirements of Law, each Participant shall also be entitled to the benefits
of Sections 10.02(i) and 18.17 to the same extent as if it had acquired its
interest by assignment pursuant to Section 18.08(c). (c) Buyer may at any time,
without the consent of Seller but upon notice to Seller, sell and assign to any
Person (an “Assignee”) all or any portion of all of the rights and obligations
of Buyer under the Repurchase Documents. Each such assignment shall be made
pursuant to an Assignment and Acceptance substantially in the form of Exhibit F
(an “Assignment and Acceptance”). From and after the effective date of such
Assignment and Acceptance, (i) such Assignee shall be a Party and, to the extent
provided therein, have the rights and obligations of Buyer under the Repurchase
Documents with respect to the percentage and amount of the Repurchase Price
allocated to it, (ii) Buyer shall, to the extent provided therein, be released
from such obligations (and in the case of an Assignment and Acceptance covering
all or the remaining portion of Buyer’s rights and obligations under the
Repurchase Documents, Buyer shall cease to be a Party), (iii) the obligations of
Buyer shall be deemed to be so reduced, and (iv) Buyer will give prompt written
notice thereof (including identification of the Assignee and the amount of
Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice). Any sale or assignment
by Buyer of rights or obligations under the Repurchase Documents that does not
comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b). (d) Seller shall cooperate
with Buyer in connection with any such sale and assignment of participations or
assignments and shall enter into such restatements of, and -94-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02100.jpg]
amendments, supplements and other modifications to, the Repurchase Documents to
give effect to any such sale or assignment; provided, that none of the foregoing
shall change any economic or other material term of the Repurchase Documents in
a manner adverse to Seller without the consent of Seller. (e) Buyer shall have
the right to partially or completely syndicate any or all of its rights under
the Agreement and the other Repurchase Documents to any Assignee. (f) Buyer,
acting solely for this purpose as a non-fiduciary agent of Seller, shall
maintain a copy of each Assignment and Acceptance and a register for the
recordation of the names and addresses of the Assignees that become Parties
hereto and, with respect to each such Assignee, the aggregate assigned Purchase
Price and applicable Price Differential (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Parties shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Buyer for all purposes of this Agreement. The Register shall be available
for inspection by the Parties at any reasonable time and from time to time upon
reasonable prior notice. (g) Each Party that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Seller, maintain a register
on which it enters the name and address of each Participant and, with respect to
each such Participant, the aggregate participated Purchase Price and applicable
Price Differential, and any other interest in any obligations under the
Repurchase Documents (the “Participant Register”); provided that no Party shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any obligations under any Repurchase Document) to any
Person except to the extent that such disclosure is necessary to establish that
such obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the participating Party shall treat each
Person whose name is recorded in the Participant Register as the owner of the
applicable participation for all purposes of this Agreement notwithstanding any
notice to the contrary. Section 18.09 Ownership and Hypothecation of Purchased
Assets. Title to all Purchased Assets shall pass to and vest in Buyer on the
applicable Purchase Dates and, subject to the terms of the Repurchase Documents,
Buyer or its designee shall have free and unrestricted use of all Purchased
Assets and be entitled to exercise all rights, privileges and options relating
to the Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee. Buyer or its designee may, at any time, without the
consent of Seller engage in repurchase transactions with the Purchased Assets or
otherwise sell, pledge, repledge, transfer, hypothecate, or rehypothecate the
Purchased Assets, all on terms that Buyer may determine; provided, that no such
transaction shall affect the obligations of Buyer to transfer the Purchased
Assets to Seller on the applicable Repurchase Dates free and clear of any
pledge, Lien, security interest, encumbrance, charge or other adverse claim. In
the event Buyer engages in a repurchase transaction with any of the Purchased
Assets or otherwise pledges or hypothecates any of the Purchased Assets, Buyer
shall -95- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02101.jpg]
have the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets that are subject to such repurchase
transaction. Section 18.10 Confidentiality. All information regarding the terms
set forth in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except (a)
to the Affiliates of such Party or its or their respective directors, officers,
employees, agents, advisors, attorneys, accountants and other representatives
who are informed of the confidential nature of such information and instructed
to keep it confidential, (b) to the extent requested by any regulatory
authority, stock exchange, government department or agency, or required by
Requirements of Law, (c) to the extent required to be included in the financial
statements of either Party or an Affiliate thereof, (d) to the extent required
to exercise any rights or remedies under the Repurchase Documents, Purchased
Assets or Mortgaged Properties, (e) to the extent required to consummate and
administer a Transaction, (f) in the event any Party is legally compelled to
make pursuant to deposition, interrogatory, request for documents, subpoena,
civil investigative demand or similar process by court order of a court of
competent jurisdiction, and (g) to any actual or prospective Participant or
Assignee that agrees to comply with this Section 18.10; provided, that, except
with respect to the disclosures by Buyer under clause (g) of this Section 18.10,
no such disclosure made with respect to any Repurchase Document shall include a
copy of such Repurchase Document to the extent that a summary would suffice, but
if it is necessary for a copy of any Repurchase Document to be disclosed, all
pricing and other economic terms set forth therein shall be redacted before
disclosure. In furtherance of the foregoing, Buyer agrees to keep confidential
all non-public information delivered by or on behalf of any Seller Party or any
of their Affiliates and shall not disclose such information other than as
permitted or required pursuant to the foregoing clauses (a) through (g). Section
18.11 No Implied Waivers; Amendments. No failure on the part of Buyer to
exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law. Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied. Except as otherwise expressly provided in the Repurchase Documents,
no amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and Buyer.
Any waiver or consent under the Repurchase Documents shall be effective only if
it is in writing and only in the specific instance and for the specific purpose
for which given. Section 18.12 Notices and Other Communications. Unless
otherwise provided in this Agreement, all notices, consents, approvals, requests
and other communications required or permitted to be given to a Party hereunder
shall be in writing and sent prepaid by hand delivery, -96- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02102.jpg]
by certified or registered mail, by expedited commercial or postal delivery
service, or by facsimile or email if also sent by one of the foregoing, to the
address for such Party specified in Schedule 2 or such other address as such
Party shall specify from time to time in a notice to the other Party. Any of the
foregoing communications shall be effective when delivered, if such delivery
occurs a Business Day; otherwise, each such communication shall be effective on
the first Business Day following the date of such delivery. A Party receiving a
notice that does not comply with the technical requirements of this Section
18.12 may elect to waive any deficiencies and treat the notice as having been
properly given. Section 18.13 Counterparts; Electronic Transmission. Any
Repurchase Document may be executed in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original, but all of which
shall together constitute but one and the same instrument. The Parties agree
that this Agreement, any documents to be delivered pursuant to this Agreement,
any other Repurchase Document and any notices hereunder may be transmitted
between them by email and/or facsimile. The Parties intend that faxed signatures
and electronically imaged signatures such as .pdf files shall constitute
original signatures and are binding on all parties. Section 18.14 No Personal
Liability. No administrator, incorporator, Affiliate, owner, member, partner,
stockholder, officer, director, employee, agent or attorney of Buyer, any
Indemnified Person, or any of Seller, Pledgor or Guarantor, as such, shall be
subject to any recourse or personal liability under or with respect to any
obligation of Buyer, or any of Seller, Pledgor or Guarantor under the Repurchase
Documents, whether by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed that the obligations of Buyer, Seller, Pledgor and Guarantor under the
Repurchase Documents are solely their respective corporate, limited liability
company or partnership obligations, as applicable, and that any such recourse or
personal liability is hereby expressly waived. This Section 18.14 shall survive
the termination of the Repurchase Documents and the repayment in full of the
Repurchase Obligations. Section 18.15 Protection of Buyer’s Interests in the
Purchased Assets; Further Assurances. (a) Seller shall take such action as
necessary to cause the Repurchase Documents and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of Buyer to the Purchased Assets to be promptly recorded,
registered and filed, and at all times to be kept recorded, registered and
filed, all in such manner and in such places as may be required by law fully to
preserve and protect such right, title and interest. Seller shall deliver to
Buyer file–stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. Seller shall execute any and all documents
reasonably required to fulfill the intent of this Section 18.15. (b) Seller will
promptly at its expense execute and deliver such instruments and documents and
take such other actions as Buyer may reasonably request from time to time in
order -97- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02103.jpg]
to perfect, protect, evidence, exercise and enforce Buyer’s rights and remedies
under and with respect to the Repurchase Documents, the Transactions and the
Purchased Assets. Seller, Pledgor and Guarantor shall, promptly upon Buyer’s
request, deliver documentation in form and substance satisfactory to Buyer which
Buyer deems necessary or desirable to evidence compliance with all applicable
"know your customer" due diligence checks. (c) If Seller fails to perform any of
its Repurchase Obligations, then Buyer may (but shall not be required to), upon
prior notice to Seller, perform or cause to be performed such Repurchase
Obligation, and the costs and expenses incurred by Buyer in connection therewith
shall be payable by Seller. Without limiting the generality of the foregoing,
Seller authorizes Buyer, at the option of Buyer and the expense of Seller, at
any time and from time to time, to take all actions and pay all amounts that
Buyer deems necessary or appropriate to protect, enforce, preserve, insure,
service, administer, manage, perform, maintain, safeguard, collect or realize on
the Purchased Assets and Buyer’s Liens and interests therein or thereon and to
give effect to the intent of the Repurchase Documents. No Default or Event of
Default shall be cured by the payment or performance of any Repurchase
Obligation by Buyer on behalf of Seller. Buyer may make any such payment in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax Lien, title or claim except to the extent such
payment is being contested in good faith by Seller in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP. (d) Without limiting the generality of the foregoing, Seller will no
earlier than six (6) months or later than three (3) months before the fifth
(5th) anniversary of the date of filing of each UCC financing statement filed in
connection with to any Repurchase Document or any Transaction, (i) deliver and
file or cause to be filed an appropriate continuation statement with respect to
such financing statement (provided that Buyer may elect to file such
continuation statement), and (ii) if requested by Buyer, deliver or cause to be
delivered to Buyer an opinion of counsel, in form and substance reasonably
satisfactory to Buyer, confirming and updating the security interest opinion
delivered pursuant to Section 6.01(a) with respect to perfection and otherwise
to the effect that the security interests hereunder continue to be enforceable
and perfected security interests, senior to the rights of any other creditor of
Seller, which opinion may contain usual and customary assumptions, limitations
and exceptions. (e) Except as provided in the Repurchase Documents, the sole
duty of Buyer, Custodian or any other designee or agent of Buyer with respect to
the Purchased Assets shall be to use reasonable care in the custody, use,
operation and preservation of the Purchased Assets in its possession or control.
Buyer shall incur no liability to Seller or any other Person for any act of
Governmental Authority, act of God or other destruction in whole or in part or
negligence or wrongful act of custodians or agents selected by Buyer with
reasonable care, or Buyer’s failure to provide adequate protection or insurance
for the Purchased Assets. Buyer shall have no obligation to take any action to
preserve any rights of Seller in any Purchased Asset against prior parties, and
Seller hereby agrees to take such action. Buyer shall have no obligation to
realize upon any -98- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02104.jpg]
Purchased Asset except through proper application of any distributions with
respect to the Purchased Assets made directly to Buyer or its agent(s). So long
as Buyer and Custodian shall act in good faith in their handling of the
Purchased Assets, Seller waives or is deemed to have waived the defense of
impairment of the Purchased Assets by Buyer and Custodian. Section 18.16 Default
Rate. To the extent permitted by Requirements of Law, Seller shall pay interest
at the Default Rate on the amount of all Repurchase Obligations not paid when
due under the Repurchase Documents until such Repurchase Obligations are paid or
satisfied in full. Section 18.17 Set-off. In addition to any rights now or
hereafter granted under the Repurchase Documents, Requirements of Law or
otherwise, Seller hereby grants to Buyer and each of its Affiliates, to secure
repayment of the Repurchase Obligations, a right of set-off upon any and all of
the following: monies, securities, collateral or other property of Seller and
any proceeds from the foregoing, now or hereafter held or received by Buyer or
any Affiliate of Buyer, for the account of Seller, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general, specified, special, time, demand, provisional or final)
and credits, claims or Indebtedness of Seller at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to Seller and to set–off
against any Repurchase Obligations or Indebtedness owed by Seller and any
Indebtedness owed by Buyer or any Affiliate of Buyer to Seller, , in each case
whether direct or indirect, absolute or contingent, matured or unmatured,
whether or not arising under the Repurchase Documents and irrespective of the
currency, place of payment or booking office of the amount or obligation and in
each case at any time held or owing by Buyer or any Affiliate of Buyer to or for
the credit of Seller, without prejudice to Buyer’s right to recover any
deficiency. Each of Buyer and each Affiliate of Buyer is hereby authorized upon
any amount becoming due and payable by Seller, to Buyer or any Affiliate of
Buyer under the Repurchase Documents, the Repurchase Obligations or otherwise or
upon the occurrence of an Event of Default, without notice to Seller, any such
notice being expressly waived by Seller to the extent permitted by any
Requirements of Law, to set–off, appropriate, apply and enforce such right of
set–off against any and all items hereinabove referred to against any amounts
owing to Buyer or any Affiliate of Buyer by Seller under the Repurchase
Documents and the Repurchase Obligations, irrespective of whether Buyer, any
Affiliate of Buyer or any Affiliate of Buyer shall have made any demand under
the Repurchase Documents and regardless of any other collateral securing such
amounts, and in all cases without waiver or prejudice of Buyer’s rights to
recover a deficiency. Seller shall be deemed directly indebted to Buyer and its
Affiliates in the full amount of all amounts owing to Buyer and its Affiliates
by Seller under the Repurchase Documents and the Repurchase Obligations and
Buyer and its Affiliates shall be entitled to exercise the rights of set–off
provided for above. ANY AND ALL RIGHTS TO REQUIRE BUYER OR ITS AFFILIATES TO
EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS OR ITS
AFFILIATES UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING
RIGHT OF SET–OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY
SELLER. -99- LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02105.jpg]
Buyer or its Affiliate shall promptly notify Seller after any such set-off and
application made by Buyer or such Affiliate, provided that the failure to give
such notice shall not affect the validity of such set–off and application. If an
amount or obligation is unascertained, Buyer may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other party when the amount or obligation is ascertained.
Nothing in this Section 18.17 shall be effective to create a charge or other
security interest. This Section 18.17 shall be without prejudice and in addition
to any right of set-off, combination of accounts, Lien or other rights to which
Buyer is at any time otherwise entitled. Section 18.18 Seller’s Waiver of
Set-off. Seller hereby waives any right of set-off it may have or to which it
may be or become entitled under the Repurchase Documents or otherwise against
Buyer, any Affiliate of Buyer or their respective assets or properties. Section
18.19 Power of Attorney. Seller hereby authorizes Buyer to file such financing
statement or statements relating to the Purchased Assets as Buyer deems
appropriate. Seller hereby appoints Buyer as Seller’s agent and attorney in fact
to file any such financing statement or statements and, after the occurrence and
during the continuance of a Default or Event of Default, to perform all other
acts which Buyer deems appropriate to perfect and continue its ownership
interest in and/or the security interest granted hereby, if applicable, and to
protect, preserve and realize upon the Purchased Assets in accordance with the
terms of this Agreement and the other Repurchase Documents, including, but not
limited to, the right to endorse notes, complete blanks in documents, transfer
servicing (including, but not limited, to sending “good-bye letters” to any
Mortgagor with respect to Purchased Assets which are Whole Loans, each to be in
a form acceptable to Buyer), and sign assignments on behalf of such Seller as
its agent and attorney in fact. This agency and power of attorney is coupled
with an interest and is irrevocable without Buyer’s consent. Seller shall pay
the filing costs for any financing statement or statements prepared pursuant to
this Section 18.19. In addition, Seller shall execute and deliver to Buyer a
power of attorney in the form and substance of Exhibit C hereto (“Power of
Attorney”). Section 18.20 Periodic Due Diligence Review. Buyer may perform
continuing due diligence reviews with respect to any or all of the Purchased
Assets and each of Seller, Pledgor and Guarantor, including ordering new third
party reports, for purposes of, among other things, verifying compliance with
the representations, warranties, covenants, agreements, duties, obligations and
specifications made under the Repurchase Documents or otherwise. Upon reasonable
prior notice to Seller, unless a Default or Event of Default exists, in which
case no notice is required, Buyer or its representatives may during normal
business hours inspect any properties and examine, inspect and make copies of
the books and records of each of Seller, Pledgor and Guarantor and the Servicing
Files. Seller shall make available to Buyer one or more knowledgeable financial
or accounting officers and representatives of the independent certified public
accountants of Seller for the purpose of answering questions of Buyer concerning
any of the foregoing. Seller shall cause Servicer to cooperate with Buyer by
permitting Buyer to conduct due diligence reviews of the Servicing Files. Buyer
may purchase Purchased Assets from Seller based solely on the information
provided by Seller to Buyer in the Underwriting Package and the -100-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02106.jpg]
representations, warranties, duties, obligations and covenants contained herein,
and Buyer may at any time conduct a partial or complete due diligence review on
some or all of the Purchased Assets, including ordering new credit reports and
new Appraisals on the Mortgaged Properties and otherwise re-generating the
information used to originate and underwrite such Purchased Assets. Buyer may
underwrite such Purchased Assets itself or engage a mutually acceptable
third-party underwriter to do so. Section 18.21 Time of the Essence. Time is of
the essence with respect to all obligations, duties, covenants, agreements,
notices or actions or inactions of the parties under the Repurchase Documents.
Section 18.22 Reserved. Section 18.23 PATRIOT Act Notice. Buyer hereby notifies
Seller that Buyer is required by the PATRIOT Act to obtain, verify and record
information that identifies Seller. Section 18.24 Successors and Assigns; No
Third Party Beneficiaries. Subject to the foregoing, the Repurchase Documents
and the Transactions shall be binding upon and shall inure to the benefit of the
Parties and their successors and permitted assigns. Section 18.25
Acknowledgement of Anti-Predatory Lending Policies. Seller and Buyer each have
in place internal policies and procedures that expressly prohibit their purchase
of any high cost mortgage loan. Section 18.26 Amendment and Restatement. From
and after the date hereof, the Existing Agreement is hereby amended, restated
and superseded in its entirety by this Agreement, and each of Buyer and Seller
shall hereafter be bound by the terms and conditions of this Agreement and the
other Repurchase Documents. This Agreement amends and restates the terms and
conditions of the Existing Agreement, and is not a novation of any of the
agreements or obligations incurred pursuant to the terms of the Existing
Agreement. Accordingly, all of the agreements and obligations incurred pursuant
to the terms of the Existing Agreement are hereby ratified and affirmed by the
parties hereto and remain in full force and effect. The parties hereto
acknowledge and agree that the liens and security interests granted under that
certain Master Repurchase Agreement and Securities Contract, dated as of June
28, 2017, between Seller and Buyer, are continuing in full force and effect and,
upon the amendment and restatement of the Existing Agreement, such liens and
security interests secure and continue to secure the payment of the Repurchase
Obligations. [ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW] -101-
LEGAL02/38049601v7



--------------------------------------------------------------------------------



 
[exhibit105a02107.jpg]




--------------------------------------------------------------------------------



 
[exhibit105a02108.jpg]




--------------------------------------------------------------------------------



 
[exhibit105a02109.jpg]
Schedule 1(a) REPRESENTATIONS AND WARRANTIES RE: PURCHASED ASSETS CONSISTING OF
WHOLE LOANS Seller represents and warrants to Buyer, with respect to each
Purchased Asset which is a Whole Loan, that except as specifically disclosed to
Buyer in an Approved Representation Exception for such Purchased Asset as of the
related Purchase Date for each such Purchased Asset by Buyer from Seller and as
of the date of each Transaction hereunder and at all times while the Repurchase
Documents or any Transaction hereunder is in full force and effect the
representations set forth on this Schedule 1(a) shall be true and correct in all
material respects. For purposes of this Schedule 1(a) and the representations
and warranties set forth herein, a breach of a representation or warranty shall
be deemed to have been cured with respect to a Purchased Asset which is a Whole
Loan if and when Seller has taken or caused to be taken action such that the
event, circumstance or condition that gave rise to such breach no longer affects
such Purchased Asset or has repurchased such Purchased Asset in accordance with
the terms of the Agreement. 1. The Whole Loan is a performing Whole Loan secured
by a first priority security interest in a commercial or multifamily property.
All documents comprising the Servicing File will be or have been delivered to
Buyer with respect to each Whole Loan by the deadlines set forth in the
Agreement and the Custodial Agreement. 2. Such Whole Loan complies in all
material respects with, or is exempt from, all requirements of federal, state or
local law relating to such Whole Loan. 3. Immediately prior to the sale,
transfer and assignment to Buyer thereof, no Mortgage Note or Mortgage was
subject to any assignment (other than assignments to Seller), participation or
pledge, and Seller had good and marketable title to (as evidenced by the
Mortgage recorded in the public recording office of the applicable jurisdiction
or the executed Interim Assignment Documents which have been submitted for
recordation in accordance with Section 6.02(n) of the Repurchase Agreement, as
applicable), and was the sole owner and holder of, such Whole Loan, and Seller
is transferring such Whole Loan free and clear of any and all liens, pledges,
encumbrances, charges, security interests or any other ownership interests of
any nature encumbering such Whole Loan, except to the extent otherwise permitted
in this Agreement (including Permitted Liens, as such term is defined in the
related Purchased Asset Documents) and Title Exceptions (as such term is defined
below). Upon consummation of the purchase contemplated to occur in respect of
such Whole Loan on the related Purchase Date therefor, Seller will have validly
and effectively conveyed to Buyer all legal and beneficial interest in and to
such Whole Loan free and clear of any pledge, lien, encumbrance or security
interest. There are no participation agreements affecting such Whole Loan.
Seller has full right and authority to sell, assign and transfer each Whole
Loan, and the assignment to Buyer, other than as disclosed to Buyer in writing
prior to the related Purchase Date. Sch. 1(a)-1



--------------------------------------------------------------------------------



 
[exhibit105a02110.jpg]
4. No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Whole Loan nor were any fraudulent acts
committed by any other Person in connection with the origination of such Whole
Loan. 5. All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of such Whole Loan is accurate and
complete in all material respects. Seller has made available to Buyer for
inspection, with respect to such Whole Loan, true, correct and complete
Purchased Asset Documents, which Purchased Asset Documents have not been
amended, modified, supplemented or restated since the related date of
origination. 6. Except as included in the Underwriting Package, Seller is not a
party to any document, instrument or agreement, and there is no document,
instrument or agreement that by its terms modifies or materially affects the
rights and obligations of any holder of such Whole Loan and Seller has not
consented to any material change or waiver to any term or provision of any such
document, instrument or agreement and no such change or waiver exists. 7. Such
Whole Loan is presently outstanding, the proceeds thereof have been fully
disbursed as of the Purchase Date therefor pursuant to the terms of the related
Purchased Asset Documents and, except for amounts held in escrow or reserve
accounts and any future funding obligations set forth on the related
Confirmation, there is no requirement for any future advances thereunder. 8.
Seller has full right, power and authority to sell and assign such Whole Loan,
and such Whole Loan or any related Mortgage Note has not been cancelled,
satisfied or rescinded in whole or in part nor has any instrument been executed
that would effect a cancellation, satisfaction or rescission thereof. 9. Other
than consents and approvals obtained as of the related Purchase Date or those
already granted in the related Purchased Asset Documents, and assuming that
Buyer and any other transferees comply with customary restrictions in the
Purchased Asset Documents limiting assignees to “Qualified Transferees” or
similar transfer restriction provisions in the Purchased Asset Documents, no
consent or approval by any Person is required in connection with Seller’s sale
and/or Buyer’s acquisition of such Whole Loan, for Buyer’s exercise of any
rights or remedies in respect of such Whole Loan (except for compliance with
applicable Requirements of Law in connection with the exercise of any rights or
remedies by Buyer) or for Buyer’s sale, pledge or other disposition of such
Whole Loan. No third party holds any “right of first refusal”, “right of first
negotiation”, “right of first offer”, purchase option, or other similar rights
of any kind with respect to the Purchased Asset, and no other impediment exists
to any such transfer or exercise of rights or remedies. 10. No consent,
approval, authorization or order of, or registration or filing with, or notice
to, any court or governmental agency or body having jurisdiction or regulatory
authority is required for any transfer or assignment by the holder of such Whole
Loan, other than recordation of assignments of each Mortgage and assignment of
leases securing the related Whole Loan in the applicable real estate records
where the Mortgaged Properties are located and the filing of UCC-3 assignments
in all applicable filing offices. Sch. 1(a)-2



--------------------------------------------------------------------------------



 
[exhibit105a02111.jpg]
11. Seller has not received written notice of any outstanding material
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such Whole
Loan is or may become obligated under the Purchased Asset Documents. 12. Seller
has not advanced funds, or received any advance of funds from a party other than
the Mortgagor relating to such Whole Loan or the related Mortgage Note, directly
or indirectly, for the payment of any amount required by such Whole Loan or the
related Mortgage Note, and no funds have been received from any Person other
than such Mortgagor, for or on account of payments due on such Whole Loan. 13.
Each related Mortgage Note, Mortgage, assignment of leases (if a document
separate from the Mortgage), guaranty and other agreement executed by the
related Mortgagor, guarantor or other obligor in connection with such Whole Loan
is the legal, valid and binding obligation of the related Mortgagor, guarantor
or other obligor (subject to any non- recourse provisions therein and any state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) that certain
provisions contained in such Purchased Asset Documents are or may be
unenforceable in whole or in part under applicable state or federal laws, but
neither the application of any such laws to any such provision nor the inclusion
of any such provisions renders any of the Purchased Asset Documents invalid as a
whole or materially interfere with the Mortgagee’s practical realization of the
principal rights and benefits afforded thereby and/or security provided thereby
and (ii) as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). The related Mortgage Note and
Mortgage contain no provision limiting the right or ability of any holder
thereof to assign, transfer and convey all or any portion of the related Whole
Loan to any other Person, except, however, for customary intercreditor
restrictions limiting assignees to “Qualified Transferees”, “Institutional
Lender/Owners”, “Qualified Institutional Lenders” or any similar term. With
respect to any Mortgaged Property that has tenants, there exists as either part
of the Mortgage or as a separate document, an assignment of leases. 14. Except
as set forth in paragraphs (13) and (16), there is no valid offset, defense,
counterclaim, abatement or right of rescission available to the related
Mortgagor with respect to any related Mortgage Note, Mortgage or other
agreements executed in connection therewith, including, without limitation, any
such valid offset, defense, counterclaim or right based on intentional fraud by
Seller in connection with the origination of the Whole Loan, that would deny the
mortgagee the principal benefits intended to be provided by the Mortgage Note,
Mortgage or other Purchased Asset Documents, except with respect to the
enforceability of any provisions requiring the payment of default interest, late
fees, additional interest, prepayment premiums or yield maintenance charges. 15.
Seller has delivered to Buyer or its designee either (i) the original Mortgage
Note(s) made in respect of such Whole Loan, together with an original
endorsement thereof, executed by Seller in blank, or (ii) a copy of the
applicable Mortgage Note(s), together with an affidavit and indemnity in favor
of Buyer evidencing the loss, theft, destruction or Sch. 1(a)-3



--------------------------------------------------------------------------------



 
[exhibit105a02112.jpg]
mutilation of such original Mortgage Note(s), in form and substance acceptable
to Buyer in its reasonable discretion. 16. Each related assignment of Mortgage
and assignment of assignment of leases from Seller in blank constitutes a legal,
valid and binding assignment from Seller (assuming the insertion of Buyer’s
name), except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). Each related Mortgage and
assignment of leases evidences a first-priority lien, and each is freely
assignable without the consent of the related Mortgagor. Each Mortgaged Property
(subject to and excepting Permitted Liens and the Title Exceptions) is free and
clear of any recorded mechanics’ liens, recorded materialmen’s liens and other
recorded encumbrances which are prior to or equal with the lien of the Mortgage,
except those which are bonded over, escrowed for or insured against by a
lender’s title insurance policy (as described below), and subject to the rights
of tenants (as tenants only) (subject to and excepting Permitted Liens and the
Title Exceptions), and no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for, or insured
against by a lender’s title insurance policy. 17. The Whole Loan is secured by
one or more Mortgages and each such Mortgage is a valid and enforceable first
lien on the related Mortgaged Property subject only to the exceptions set forth
in paragraphs (13) and (16) above and the following title exceptions (each such
title exception, a “Title Exception”, and collectively, the “Title Exceptions”):
(a) the lien of current real property taxes, water charges, sewer rents and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record, none of which,
individually or in the aggregate, materially and adversely interferes with the
value, current use or operation of the Mortgaged Property or the security
intended to be provided by such Mortgage or with the Mortgagor’s ability to pay
its obligations under the Whole Loan when they become due or materially and
adversely affects the value of the Mortgaged Property, (c) the exceptions
(general and specific) and exclusions set forth in the applicable policy
described in paragraph (21) below or appearing of record, none of which,
individually or in the aggregate, materially and adversely interferes with the
value, current use or operation of the Mortgaged Property or the security
intended to be provided by such Mortgage or with the Mortgagor’s ability to pay
its obligations under the Whole Loan when they become due or materially and
adversely affects the value of the Mortgaged Property, (d) other matters to
which like properties are commonly subject, none of which, individually or in
the aggregate, materially and adversely interferes with the value, current use
or operation of the Mortgaged Property or the security intended to be provided
by such Mortgage or with the Mortgagor’s ability to pay its obligations under
the Whole Loan when they become due or materially and adversely affects the
value of the Mortgaged Property, (e) the right of tenants (whether pursuant to
ground leases, space leases or operating leases) pertaining to the related
Mortgaged Property to remain following a foreclosure or similar proceeding
(provided that such tenants are performing under such leases) and (f) if such
Whole Loan is cross-collateralized with any other Whole Loan, the lien of the
Mortgage for such other Whole Loan, none of which, individually or in the
aggregate, materially and adversely interferes with the value, current use or
operation of the Mortgaged Property or the security intended to be provided by
such Mortgage or with the Sch. 1(a)-4



--------------------------------------------------------------------------------



 
[exhibit105a02113.jpg]
Mortgagor’s ability to pay its obligations under the Whole Loan when they become
due or materially and adversely affects the value of the Mortgaged Property.
Each title policy contains no exclusion for, or affirmatively insures (except
for any Mortgaged Property located in a jurisdiction where such affirmative
insurance is not available in which case such exclusion may exist), (a) that the
area shown on the survey is the same as the property legally described in the
Mortgage and (b) to the extent that the Mortgaged Property consists of two or
more adjoining parcels, such parcels are contiguous. There are no Whole Loans
that are senior or pari passu with respect to the related Mortgaged Property or
such Whole Loan. The Mortgagor has good and marketable title to the Mortgaged
Property, no claims under the title policies insuring the Mortgagor’s title to
the Mortgaged Properties have been made, and the Mortgagor has not received any
written notice regarding any material violation of any easement, restrictive
covenant or similar instrument affecting the Mortgaged Property. 18. UCC
financing statements have been filed and/or recorded (or, if not filed and/or
recorded, have been submitted in proper form for filing and recording), in the
appropriate public filing and/or recording offices necessary to perfect a valid
security interest in all items of personal property in which a security interest
may be perfected under the UCC, located on the Mortgaged Property that are owned
by the Mortgagor and either (i) are reasonably necessary to operate the
Mortgaged Property or (ii) are (as indicated in the appraisal obtained in
connection with the origination of the related Whole Loan) material to the value
of the Mortgaged Property (other than any non-material personal property, any
personal property subject to a purchase money security interest or a sale and
leaseback financing arrangement permitted under the terms of such Whole Loan or
any other personal property leases applicable to such personal property) to the
extent perfection may be effected pursuant to applicable law by recording or
filing of UCC financing statements, and the Mortgages, security agreements,
chattel Mortgages or equivalent documents related to and delivered in connection
with the related Whole Loan establish and create a valid and enforceable lien
and priority security interest on the items of personalty described above, which
security interest is senior to all other creditors of the Mortgagor, other than
with respect to Permitted Liens, except as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditor’s
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Notwithstanding
any of the foregoing, no representation is made as to the perfection of any
security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
financing statements are required in order to effect such perfection. 19. All
real estate taxes and governmental assessments, and other outstanding
governmental charges (including, without limitation, water and sewage charges)
or installments thereof, which would be a lien on the Mortgaged Property and
that have become delinquent in respect of the Mortgaged Property have been paid,
or, if the appropriate amount of such taxes or charges is being appealed or is
otherwise in dispute, the unpaid taxes or charges are covered by an escrow of
funds or other security sufficient to pay such tax or charge and reasonably
estimated interest and penalties, if any, thereon. For purposes of this
representation and warranty, real estate taxes and governmental assessments and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would Sch. 1(a)-5



--------------------------------------------------------------------------------



 
[exhibit105a02114.jpg]
first be payable thereon, and (b) the date on which enforcement action is
entitled to be taken by the related taxing authority. 20. Except as may be set
forth in the property condition reports delivered to Buyer with respect to the
Mortgaged Properties, each related Mortgaged Property is free and clear of any
material damage (other than deferred maintenance for which escrows were
established at origination or which are then-currently being maintained) that
would affect materially and adversely the value of such Mortgaged Property as
security for the Whole Loan and there was no proceeding pending or, based solely
upon the delivery of written notice thereof from the appropriate condemning
authority, threatened for the total or partial condemnation of such Mortgaged
Property. Except as disclosed to Buyer in writing, an engineering report was
prepared in connection with the origination of each Whole Loan no more than
twelve (12) months prior to the Purchase Date, which states that all building
systems for the improvements of each related Mortgaged Property are in good
working order, and further indicates that each related Mortgaged Property (a) is
free of any material damage, (b) is in good repair and condition, and (c) is
free of structural defects, except to the extent (i) any damage or deficiencies
that would not materially and adversely affect the use, operation or value of
the Mortgaged Property or the security intended to be provided by such Mortgage
or repairs with respect to such damage or deficiencies estimated to cost less
than $50,000 in the aggregate per Mortgaged Property; (ii) such repairs have
been completed; or (iii) escrows in an aggregate amount consistent with the
standards utilized by Seller (or the originator of such Whole Loan, if
applicable) with respect to similar loans it holds for its own account have been
established, which escrows will in all events be in an aggregate amount not less
than the estimated cost of such repairs. There are no material issues with the
physical condition of the Mortgaged Property that would have a material adverse
effect on the use, operation or value of the Mortgaged Property other than those
disclosed in the engineering report and those addressed in sub-clauses (i), (ii)
and (iii) of the preceding sentence. 21. The lien of each related Mortgage as a
first priority lien in the original principal amount of such Whole Loan after
all advances of principal is insured by an ALTA lender’s title insurance policy
(or, until the policy is issued, a binding commitment therefor), or its
equivalent as adopted in the applicable jurisdiction, insuring the Mortgagee,
its successors and assigns, subject only to Permitted Liens and the Title
Exceptions; the Mortgagee or its successors or assigns is the sole named insured
of such policy; such policy is assignable without consent of the insurer and
Seller and will inure to the benefit of the Mortgagee of record; such title
policy is in full force and effect upon the consummation of the transactions
contemplated by this Agreement; all premiums thereon have been paid; no claims
have been made under such policy and no circumstance exists which would impair
or diminish the coverage of such policy. The insurer issuing such policy is
either (x) a nationally-recognized title insurance company or (y) qualified to
do business in the jurisdiction in which the related Mortgaged Property is
located to the extent required; such policy contains no material exclusions for,
or affirmatively insures (except for any Mortgaged Property located in a
jurisdiction where such insurance is not available) (a) access to public road or
(b) against any loss due to encroachments of any material portion of the
improvements thereon. Sch. 1(a)-6



--------------------------------------------------------------------------------



 
[exhibit105a02115.jpg]
22. Insurance coverage is being maintained with respect to the Mortgaged
Property in compliance in all material respects with the requirements under each
related Mortgage, which insurance covered such risks as are customarily
acceptable to prudent commercial and multifamily mortgage lending institutions
lending on the security of property comparable to the related Mortgaged Property
in the jurisdiction in which such Mortgaged Property is located, and (A) with
respect to a “special cause of loss form” or “all risk form” insurance policy
that includes replacement cost valuation issued by an insurer meeting the
requirements of the related loan documents and having a claims-paying or
financial strength rating of at least “A-:VIII” from A.M. Best Company or “A3”
(or the equivalent) from Moody’s Investors Service, Inc. or “A-” from Standard &
Poor’s Ratings Service (the “Insurance Rating Requirements”), is in an amount
(subject to a customary deductible) at least equal to the lesser of (i) the full
insurable value on a replacement cost basis of the improvements, furniture,
furnishings, fixtures and equipment located on such Mortgaged Property (with no
deduction for physical depreciation), or (ii) the outstanding principal balance
of the Whole Loan, and in any event, not less than the amount necessary, or
containing such endorsements as are necessary, to prevent operation of any
co-insurance provisions; and, except if such Mortgaged Property is operated as a
mobile home park, is also covered by business interruption or rental loss
insurance, in an amount at least equal to twelve (12) months of operations of
the related Mortgaged Property (or with respect to each Whole Loan with a
principal balance of $35 million or more, 18 months); (B) for a Whole Loan with
a principal balance of $50 million or more contains a 180 day “extended period
of indemnity”; and (C) covers the actual loss sustained during restoration, all
of which is in full force and effect with respect to each related Mortgaged
Property; all premiums due and payable have been paid; and no notice of
termination or cancellation with respect to any such insurance policy has been
received by Seller. Except for certain amounts not greater than amounts which
would be considered prudent by an institutional commercial and/or multifamily
mortgage lender with respect to a similar Whole Loan and which are set forth in
the related Mortgage, any insurance proceeds in respect of a casualty loss, will
be applied either (i) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
principal amount of the related Whole Loan, the lender (or a trustee appointed
by it) having the right to hold and disburse such proceeds as the repair or
restoration progresses, or (ii) the reduction of the outstanding principal
balance of the Whole Loan together with any accrued interest thereon, subject in
either case to requirements with respect to leases at the related Mortgaged
Property and to other exceptions customarily provided for by prudent
institutional lenders for similar loans. The Mortgaged Property is covered, and
required to be covered pursuant to the related Purchased Asset Documents, by a
commercial general liability insurance policy issued by an insurer meeting the
Insurance Rating Requirements including broad-form coverage for property damage,
contractual damage and personal injury (including bodily injury and death) in
amounts as are generally required by prudent institutional commercial mortgage
lenders, and in any event not less than $1 million per occurrence and $2 million
in the aggregate. An architectural or engineering consultant has performed an
analysis of the Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Mortgaged
Property in the event of an earthquake. In such instance, the PML was based on a
475-year return period, an exposure period of 50 years and a 10% probability of
exceedance. If the resulting report concluded that the PML would exceed 20% of
the amount of the replacement costs of the improvements, earthquake insurance
Sch. 1(a)-7



--------------------------------------------------------------------------------



 
[exhibit105a02116.jpg]
on such Mortgaged Property was obtained by an insurer meeting the Insurance
Rating Requirements in an amount not less than 150% of the PML. If windstorm
and/or windstorm related perils and/or “named storms” are excluded from the
primary property damage insurance policy the Mortgaged Property is insured by a
separate windstorm insurance policy issued by an insurer meeting the Insurance
Rating Requirements or endorsement covering damage from windstorm and/or
windstorm related perils and/or named storms, in an amount at least equal to
100% of the full insurable value on a replacement cost basis of the improvements
and personalty and fixtures included in the related Mortgaged Property by an
insurer meeting the Insurance Rating Requirements. The insurance policies
contain a standard mortgagee clause naming the Mortgagee, its successors and
assigns as loss payee, in the case of a property insurance policy, and
additional insured in the case of a liability insurance policy and provide that
they are not terminable without at least thirty (30) days prior written notice
to the Mortgagee (or, with respect to non-payment, ten (10) days prior written
notice to the Mortgagee) or such lesser period as prescribed by applicable law.
Each Mortgage requires that the Mortgagor maintain insurance as described above
or permits the Mortgagee to require insurance as described above, and permits
the Mortgagee to purchase such insurance at the Mortgagor’s expense if Mortgagor
fails to do so. 23. Other than payments due but not yet thirty (30) days or more
delinquent, (a) there is no, and since origination there has been no, material
default, breach, violation or event of acceleration existing under the related
Purchased Asset Documents, and no event has occurred (other than payments due
but not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, provided, however, that this
representation and warranty does not address or otherwise cover any default,
breach, violation or event of acceleration that specifically pertains to any
matter otherwise covered by any other representation and warranty made by Seller
in any paragraph of this Schedule 1(a), (b) Seller has not waived any material
default, breach, violation or event of acceleration under such Mortgage or
Mortgage Note and (c) pursuant to the terms of the related Purchased Asset
Documents, no Person or party other than the holder of such Mortgage Note (or
its servicer) may declare any event of default or accelerate the related
indebtedness under either of such Mortgage or Mortgage Note. 24. Such Whole Loan
is not, and since its origination, has not been thirty (30) days or more past
due in respect of any scheduled payment. There is no (i) monetary default,
breach or violation with respect to such Whole Loan or any other obligation of
the Mortgagor, (ii) material non-monetary default, breach or violation with
respect to such Whole Loan or any other obligation of the Mortgagor or (iii)
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration. Seller has not received any written notice that the Whole Loan may
be subject to reduction or disallowance for any reason, including without
limitation, any setoff, right of recoupment, defense, counterclaim or impairment
of any kind. 25. Each related Mortgage does not provide for or permit, without
the prior written consent of the holder of the Mortgage Note, the related
Mortgaged Property to secure any other promissory note or obligation except as
expressly described in the following sentence. The Sch. 1(a)-8



--------------------------------------------------------------------------------



 
[exhibit105a02117.jpg]
related Mortgaged Property is not encumbered, and none of the Purchased Asset
Documents permits the related Mortgaged Property to be encumbered subsequent to
the related Purchase Date without the prior written consent of the holder of
such Whole Loan, by any lien securing the payment of money junior to or of equal
priority with, or superior to, the lien of the related Mortgage (other than
Permitted Liens, Title Exceptions, taxes, assessments and contested mechanics
and materialmens liens that become payable after the Purchase Date of the
related Whole Loan). 26. To the extent such Whole Loan is identified in writing
by Seller to Buyer as being real estate mortgage investment conduit (“REMIC”)
eligible, such Whole Loan constitutes a “qualified mortgage” within the meaning
of Section 860G(a)(3)of the Code (without regard to Treasury Regulations
Sections 1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on
a commercial property or a multifamily residential property, and (A) the issue
price of the Whole Loan to the related Mortgagor at origination did not exceed
the non- contingent principal amount of the Whole Loan and (B) either (1)
substantially all of the proceeds of such Whole Loan were used to acquire,
improve or protect the portion of such commercial or multifamily residential
property that consists of an interest in real property (within the meaning of
Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such interest in
real property was the only security for such Whole Loan as of the Testing Date
(as defined below), or (2) the fair market value of the interest in real
property which secures such Whole Loan was at least equal to eighty percent
(80%) of the principal amount of the Whole Loan (a) as of the Testing Date, or
(b) as of the related Purchase Date. For purposes of the previous sentence, (1)
the fair market value of the referenced interest in real property shall first be
reduced by (a) the amount of any lien on such interest in real property that is
senior to the Whole Loan, and (b) a proportionate amount of any lien on such
interest in real property that is on a parity with the Whole Loan, and (2) the
“Testing Date” shall be the date on which the referenced Whole Loan was
originated unless (a) such Whole Loan was modified after the date of its
origination in a manner that would cause a “significant modification” of such
Whole Loan within the meaning of Treasury Regulations Section 1.1001-3(b), and
(b) such “significant modification” did not occur at a time when such Whole Loan
was in default or when default with respect to such Whole Loan was reasonably
foreseeable. However, if the referenced Whole Loan has been subjected to a
“significant modification” after the date of its origination and at a time when
such Whole Loan was not in default or when default with respect to such Whole
Loan was not reasonably foreseeable, the Testing Date shall be the date upon
which the latest such “significant modification” occurred. 27. There is no
material and adverse environmental condition or circumstance affecting the
Mortgaged Property; there is no material violation of any applicable
Environmental Law with respect to the Mortgaged Property; neither Seller nor the
Mortgagor has taken any actions which would cause the Mortgaged Property not to
be in compliance with all applicable Environmental Laws; the Purchased Asset
Documents require the Mortgagor to comply with all Environmental Laws; and each
Mortgagor has agreed to indemnify the Mortgagee for any losses resulting from
any material, adverse environmental condition or failure of the Mortgagor to
abide by such Environmental Laws or has provided environmental insurance. At
origination, each Mortgagor represented and warranted that no hazardous
materials or any other substances or materials which are included under or
regulated by Environmental Laws are Sch. 1(a)-9



--------------------------------------------------------------------------------



 
[exhibit105a02118.jpg]
located on, or have been handled, manufactured, generated, stored, processed, or
disposed of on or released or discharged from the Mortgaged Property, except for
those substances commonly used in the operation and maintenance of properties of
kind and nature similar to those of the Mortgaged Property in compliance with
all Environmental Laws and in a manner that does not result in contamination of
the Mortgaged Property or in a material adverse effect on the value, use or
operations of the Mortgaged Property. A Phase I environmental site assessment
(or update of a previous Phase I and or Phase II site assessment) and, with
respect to certain Whole Loans, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements conducted by a reputable
environmental consultant in connection with such Whole Loan within twelve (12)
months prior to its origination date (or an update of a previous ESA was
prepared), and such ESA (i) did not reveal any known circumstance or condition
that rendered the Mortgaged Property at the date of the ESA in material
noncompliance with applicable Environmental Laws or the existence of recognized
environmental conditions (as such term is defined in ASTM E1527-05 or its
successor, hereinafter “Environmental Condition”) or the need for further
investigation, or (ii) if any material noncompliance with Environmental Laws or
the existence of an Environmental Condition was indicated in any such ESA, then
at least one of the following statements is true: (A) 125% of the funds
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
Environmental Laws or the Environmental Condition has been escrowed by the
related Mortgagor and is held by the related lender; (B) if the only
Environmental Condition relates to the presence of asbestos-containing materials
and the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Mortgagor that can reasonably be expected to mitigate the identified risk; (C)
the Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed”); (D)
an environmental policy or a lender’s pollution legal liability insurance policy
meeting the requirements set forth below that covers liability for the
identified circumstance or condition was obtained from an insurer rated no less
than A- (or the equivalent) by Moody’s, S&P and/or Fitch in an amount equal to
or not less than 125% of the funds reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
such circumstance or condition; (E) a party not related to the Mortgagor was
identified as the responsible party for such condition or circumstance and
Seller has reasonably estimated that the responsible party has financial
resources adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. The ESA will be part of the
Servicing File; and except as set forth in the ESA, there is no (1) known
circumstance or condition that rendered the Mortgaged Property in material
noncompliance with applicable Environmental Laws, (ii) Environmental Conditions
(as such term is defined in ASTM E1527-05 or its successor), or (iii) need for
further investigation. In the case of each Whole Loan that is the subject of an
environmental insurance policy, issued by the issuer thereof (the “Policy
Issuer”) and effective as of the date thereof (the “Environmental Insurance
Policy”), (i) the Environmental Insurance Policy is in full force and effect,
there is no deductible and Seller is a named insured under such policy, (ii)(a)
a property condition or engineering report was prepared, if the related
Mortgaged Property was constructed Sch. 1(a)-10



--------------------------------------------------------------------------------



 
[exhibit105a02119.jpg]
prior to 1985, with respect to asbestos-containing materials (“ACM”) and, if the
related Mortgaged Property is a multifamily property, with respect to radon gas
(“RG”) and lead-based paint (“LBP”), and (b) if such report disclosed the
existence of a material and adverse LBP, ACM or RG environmental condition or
circumstance affecting the related Mortgaged Property, the related Mortgagor (A)
was required to remediate the identified condition prior to closing the Whole
Loan or provide additional security or establish with the mortgagee a reserve in
an amount deemed to be sufficient by Seller, for the remediation of the problem,
and/or (B) agreed in the Purchased Asset Documents to establish an operations
and maintenance plan after the closing of the Whole Loan that should reasonably
be expected to mitigate the environmental risk related to the identified LBP,
ACM or RG condition, (iii) on the effective date of the Environmental Insurance
Policy, Seller as originator had no knowledge of any material and adverse
environmental condition or circumstance affecting the Mortgaged Property (other
than the existence of LBP, ACM or RG) that was not disclosed to the Policy
Issuer in one or more of the following: (a) the application for insurance, (b) a
Mortgagor questionnaire that was provided to the Policy Issuer, or (c) an
engineering or other report provided to the Policy Issuer, and (iv) the premium
of any Environmental Insurance Policy has been paid through the maturity of the
policy’s term and the term of such policy extends at least five years beyond the
maturity of the Whole Loan. 28. Each related Mortgage, assignment of leases, or
one or more of the other Purchased Asset Documents contains provisions that
render the rights and remedies of the holder thereof adequate for the practical
realization against the Mortgaged Property of the principal benefits of the
security intended to be provided thereby, including realization by judicial or,
if applicable, non-judicial foreclosure, subject to the effects of bankruptcy,
insolvency, receivership, reorganization, moratorium, redemption, liquidation or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). 29. Neither the
Mortgaged Property (other than any tenants of a multi-tenant Mortgaged
Property), nor any portion thereof, is the subject of, and no Underlying Obligor
or tenant occupying a single-tenant property is a debtor in state or federal
bankruptcy, insolvency or similar proceeding. 30. Such Whole Loan is a whole
loan and contains no equity participation by the lender or shared appreciation
feature and does not provide for any contingent or additional interest in the
form of participation in the cash flow of the related Mortgaged Property or
provide for negative amortization (except that an anticipated repayment date
(“ARD”) loan may provide for the accrual of the portion of interest in excess of
the rate in effect prior to the anticipated repayment date). No Mortgagor has
issued preferred equity. 31. Subject to specific exceptions set forth below and
to certain exceptions, which are customarily acceptable to prudent commercial
and multifamily mortgage lending institutions lending on the security of
property comparable to the related Mortgaged Property, each related Mortgage or
loan agreement contains provisions for the acceleration of the payment of the
unpaid principal balance of such Whole Loan if, without complying with the
requirements of the Mortgage or loan agreement, (a) the related Mortgaged
Property, or any controlling interest in the related Mortgagor, is directly
transferred or sold (other than (i) by reason of family Sch. 1(a)-11



--------------------------------------------------------------------------------



 
[exhibit105a02120.jpg]
and estate planning transfers, transfers by devise, descent or operation of law
upon the death of a member, general partner or shareholder of the related
Mortgagor, (ii) transfers to certain affiliates as defined in the related
Purchased Asset Documents, (iii) transfers of less than a controlling interest
(as such term is defined in the related Purchased Asset Documents) in a
mortgagor, (iv) issuance of non-controlling new equity interests, transfers
among existing members, partners or shareholders in the Mortgagor or an
affiliate thereof, transfers among affiliated Mortgagors with respect to Whole
Loans which are cross-collateralized or cross- defaulted with other Whole Loans
or (v) transfers of a similar nature to the foregoing meeting the requirements
of the Whole Loan (such as pledges of ownership interests that do not result in
a change of control) or a substitution or release of collateral within the
parameters of paragraph (34) below), or (b) the related Mortgaged Property or
controlling interest in the Mortgagor is encumbered in connection with
subordinate financing by a lien or security interest against the related
Mortgaged Property, other than (i) any existing permitted additional debt, (ii)
any purchase money security interests, or (iii) Permitted Liens or Title
Exceptions. The Purchased Asset Documents require the Mortgagor to pay all
reasonable costs incurred by the Mortgagor with respect to any transfer,
assumption or encumbrance requiring lender’s approval, including any Rating
Agency fees incurred in connection with the review of and consent to any
transfer or encumbrance. 32. Except as set forth in the related Purchased Asset
Documents delivered to Buyer, the terms of the related Purchased Asset Documents
have not been waived, modified, altered, satisfied, impaired, canceled,
subordinated or rescinded in any manner which materially interferes with the
security intended to be provided by such Mortgage or the use, value or operation
of such Mortgaged Property and no such waiver, modification, alteration,
satisfaction, impairment, cancellation, subordination or rescission has occurred
since the date upon which the due diligence file related to the applicable Whole
Loan was delivered to Buyer or its designee and neither borrower nor guarantor
has been released from its obligations under the Whole Loan. Pursuant to the
terms of the Purchased Asset Documents: (a) no material terms of any related
Mortgage may be waived, canceled, subordinated or modified in any material
respect and no material portion of such Mortgage or the Mortgaged Property may
be released without the consent of the holder of the Whole Loan; (b) no material
action may be taken by the Mortgagor with respect to the Mortgaged Property
without the consent of the holder of the Whole Loan; (c) the holder of the Whole
Loan is entitled to approve the budget of the Mortgagor as it relates to the
Mortgaged Property; and (d) the holder of the Whole Loan's consent is required
prior to the Mortgagor incurring any additional indebtedness. 33. Each related
Mortgaged Property was inspected by or on behalf of the related originator or an
affiliate during the four (4) month period prior to the related origination date
and within twelve (12) months of the Purchase Date. 34. Except as set forth in
the related Purchased Asset Documents delivered to Buyer, since origination, no
material portion of the related Mortgaged Property has been released from the
lien of the related Mortgage in any manner which materially and adversely
affects the value of the Whole Loan or materially interferes with the security
intended to be provided by such Mortgage, and, except with respect to Whole
Loans (a) which permit defeasance by means of substituting for the Mortgaged
Property (or, in the case of a Whole Loan secured by multiple Mortgaged
Properties, one or more of such Mortgaged Properties) “government securities” as
Sch. 1(a)-12



--------------------------------------------------------------------------------



 
[exhibit105a02121.jpg]
defined in the Investment Company Act of 1940, as amended, sufficient to pay the
Whole Loans (or portions thereof) in accordance with its terms, (b) where a
release of the portion of the Mortgaged Property was contemplated at origination
and such portion was not considered material for purposes of underwriting the
Whole Loan, (c) where a partial release is conditional upon the satisfaction of
certain underwriting and legal (including REMIC, if applicable) requirements and
the payment of a release price not less than a specified percentage at least
equal to 115% of the related allocated loan amount of such portion of the
Mortgaged Property, (d) which permit the related Mortgagor to substitute a
replacement property in compliance with certain underwriting and legal
requirements (including REMIC provisions, if applicable) or (e) which permit the
release(s) of unimproved out-parcels or other portions of the Mortgaged Property
that will not have a material adverse effect on the underwritten value of the
security for the Whole Loan or that were not allocated any value in the
appraisal obtained at the origination of the Whole Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, the terms of the related Mortgage do not provide for release of
any portion of the Mortgaged Property from the lien of the Mortgage except in
consideration of payment in full therefor. With respect to any partial release,
either: (x) such release of collateral (i) would not constitute a “significant
modification” of the subject Whole Loan within the meaning of Treasury
Regulations Section 1.860G-2(b)(2) and (ii) would not cause the subject Whole
Loan to fail to be a “qualified mortgage” within the meaning of Section
860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer can, in accordance
with the related Purchased Asset Documents, condition such release of collateral
on the related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (x). For purposes of the preceding
clause (x), for any Whole Loan originated after December 6, 2010, if the fair
market value of the real property constituting such Mortgaged Property after the
release is not equal to at least 80% of the principal balance of the Whole Loan
outstanding after the release, the Mortgagor is required to make a payment of
principal in an amount not less than the amount required by the REMIC
Provisions. With respect to any Whole Loan identified in writing by Seller to
Buyer as being REMIC eligible, and if such Whole Loan was originated after
December 6, 2010, in the event of a taking of any portion of an Mortgaged
Property by a state or any political subdivision or authority thereof, whether
by legal proceeding or by agreement, the Mortgagor can be required to pay down
the principal balance of the Whole Loan in an amount not less than the amount
required by the REMIC Provisions and, to such extent, may not be required to be
applied to the restoration of the Mortgaged Property or released to the
Mortgagor, if, immediately after the release of such portion of the Mortgaged
Property from the lien of the Mortgage (but taking into account the planned
restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the Whole Loan. With respect to any Whole Loan identified
in writing by Seller to Buyer as being REMIC eligible, and if such Whole Loan
was originated after December 6, 2010, no such Whole Loan that is secured by
more than one Mortgaged Property or that is cross-collateralized with another
Whole Loan permits the release of cross-collateralization of the related
Mortgaged Properties, other than in compliance with the REMIC Provisions. Sch.
1(a)-13



--------------------------------------------------------------------------------



 
[exhibit105a02122.jpg]
35. There are no material violations of any applicable zoning ordinances
(acknowledging that legal non-conforming properties shall not be deemed to be in
material violation of the applicable zoning ordinances), building codes or land
laws applicable to the Mortgaged Property or the use, operation and occupancy
thereof other than those which either (i) are insured by an ALTA lender’s title
insurance policy (or a binding commitment therefor), or its equivalent as
adopted in the applicable jurisdiction, or a law and ordinance insurance policy,
(ii) are adequately reserved for in accordance with the Purchased Asset
Documents, or (iii) would not have a material adverse effect on the value,
operation or net operating income of the Mortgaged Property or constitute a
legal non-conforming use or structure and any non- conformity with zoning laws
constitutes a legal non-conforming use or structure which does not materially
and adversely affect the use, operation or value of such Mortgaged Property. In
the event of casualty or destruction, (a) the Mortgaged Property may be restored
or repaired to the full extent necessary to maintain the use of the structure
immediately prior to such casualty or destruction, (b) law and ordinance
insurance coverage has been obtained for the Mortgaged Property in amounts
customarily required by prudent commercial mortgage lenders that provides
coverage for additional costs to rebuild and/or repair the property to current
zoning regulations, or (c) the inability to restore the Mortgaged Property to
the full extent of the use or structure immediately prior to the casualty would
not materially and adversely affect the use, operation or value of such
Mortgaged Property. The Purchased Asset Documents require the Mortgaged Property
to comply in all material respects with all applicable governmental regulations,
zoning and building laws and ordinances. 36. None of the material improvements
which were included for the purposes of determining the appraised value of any
related Mortgaged Property lies outside of the boundaries and building
restriction lines of the related Mortgaged Property (except Mortgaged Properties
which are legal non-conforming uses), to an extent which would have a material
adverse effect on the value of the Mortgaged Property or related Mortgagor’s use
and operation of such Mortgaged Property (unless affirmatively covered by title
insurance) and no improvements on adjoining properties encroached upon such
Mortgaged Property to any material and adverse extent (unless affirmatively
covered by title insurance). 37. The related Mortgagor has been duly organized
and is validly existing and in good standing under the laws of its jurisdiction
of organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
related Mortgagor under its organizational documents is to own, finance, sell or
otherwise manage the Properties and to engage in any and all activities related
or incidental thereto, and the Mortgaged Properties constitute the sole assets
of the related Mortgagor. The related Mortgagor has covenanted in its respective
organizational documents and/or the Purchased Asset Documents to own no
significant asset other than the related Mortgaged Properties, as applicable,
and assets incidental to its respective ownership and operation of such
Mortgaged Properties, and to hold itself out as being a legal entity, separate
and apart from any other Person. 38. There are no pending, filed or threatened
actions, suits or proceedings, governmental investigations or arbitrations of
which Seller has received notice, against the Mortgagor, guarantor or the
related Mortgaged Property the adverse outcome of which could reasonably be
expected to materially and adversely affect (a) title to the Mortgaged Property,
(b) Sch. 1(a)-14



--------------------------------------------------------------------------------



 
[exhibit105a02123.jpg]
the validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
pay principal, interest or any other amounts due under such Whole Loan, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Purchased Asset
Documents, (f) the current ability of the Mortgaged Property to generate net
cash flow sufficient to service such Whole Loan, (g) the use, operation or value
of the Mortgaged Property or (h) the current principal use of the Mortgaged
Property. 39. If the related Mortgage is a deed of trust, as of the date of
origination and, currently, a trustee, duly qualified under applicable law to
serve as such, has either been properly designated and serving under such
Mortgage or may be substituted in accordance with the Mortgage and applicable
law, and except in connection with a trustee’s sale after a default by the
related Mortgagor or in connection with any full or partial release of the
related Mortgaged Property or related security for such Whole Loan, no fees are
payable to such trustee except for de minimis fees paid. 40. The Whole Loan and
the interest (exclusive of any default interest, late charges or prepayment
premiums) contracted for complies with, or is exempt from, applicable state or
federal laws, regulations and other requirements pertaining to usury. 41. The
Whole Loan is not cross-collateralized or cross-defaulted with any other
Indebtedness that is not also a Purchased Asset. 42. The improvements located on
the Mortgaged Property are either not located in a federally designated special
flood hazard area or, if so located, the Mortgagor is required to maintain or
the Mortgagee maintains, flood insurance with respect to such improvements and
such policy is in full force and effect in an amount equal to the maximum amount
available under the National Flood Insurance Program, plus such additional
excess flood coverage in an amount as is generally required by prudent
institutional commercial mortgage lenders originating mortgage loans for
securitization. 43. All escrow deposits and payments required pursuant to the
Whole Loan (including capital improvements and environmental remediation
reserves) to be deposited with Seller in accordance with the Purchased Asset
Documents have been so deposited, are in the possession, or under the control,
of Seller or its agent and there are no deficiencies (subject to any applicable
grace or cure periods) in connection therewith, and all such escrows and
deposits that are required to be escrowed with Seller under the related
Purchased Asset Documents are being conveyed by Seller to Buyer or its servicer
and identified as such with appropriate detail. Any and all requirements under
the Whole Loan as to completion of any material improvements and as to
disbursements of any funds escrowed for such purpose, which requirements were to
have been complied with on or before the Purchase Date, have been complied with
in all material respects or the funds so escrowed have not been released. No
other escrow amounts have been released except in accordance with the terms and
conditions of the related Purchased Asset Documents. 44. The related Mortgagor,
or the related lessee, franchisor or operator was in possession of all material
licenses, permits, franchises, certificates of occupancy, consents and
authorizations and approvals then required for the use and operation of the
related Mortgaged Sch. 1(a)-15



--------------------------------------------------------------------------------



 
[exhibit105a02124.jpg]
Property by the related Mortgagor, other than any licenses, permits and
authorizations the failure to possess of which would not have a material adverse
effect on the use or value of the Mortgaged Property. The Purchased Asset
Documents require the Mortgagor to maintain all such material licenses, permits,
franchises, certificates of occupancy, consents and authorizations and
approvals. The Purchased Asset Documents require the related Mortgagor to be
qualified to do business in the jurisdiction in which the related Mortgaged
Property is located. 45. The origination (or acquisition, as the case may be),
servicing and collection practices used with respect to the Whole Loan have been
in all respects legal and have met customary industry standards for servicing of
commercial mortgage loans. 46. Except for Mortgagors under Whole Loans secured
in whole or in part by a Ground Lease Asset, the related Mortgagor (or its
affiliate) has title in the fee simple interest in each related Mortgaged
Property. 47. The Purchased Asset Documents for such Whole Loan provide that
such Whole Loan is non-recourse to the related Mortgagor except that the Whole
Loan becomes full recourse to the Mortgagor and/or guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis) in any of the following events: (i)
if any voluntary petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by, consented to, or acquiesced in by, the Mortgagor; (ii) Mortgagor or
guarantor shall have colluded with other creditors to cause an involuntary
bankruptcy filing with respect to the Mortgagor or (iii) voluntary transfers of
either the Mortgaged Property or equity interests in Mortgagor made in violation
of the Purchased Asset Documents. Furthermore, the Purchased Asset Documents for
each Whole Loan provide for recourse against the Mortgagor and/or guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis), for losses and damages
sustained in the case of (i) any Mortgagor’s misappropriation of rents, security
deposits, insurance proceeds, or condemnation awards; (ii) the Mortgagor’s fraud
or willful misrepresentation; (iii) willful misconduct, fraud or material
misrepresentation by the Mortgagor or guarantor; (iv) breaches of the
environmental covenants in the Purchased Asset Documents; or (v) commission of
material physical waste at the Mortgaged Property. 48. Subject to the exceptions
set forth in paragraph (13) and upon possession of the Mortgaged Property as
required under applicable state law, any assignment of leases set forth in the
Mortgage or separate from the related Mortgage and related to and delivered in
connection with such Whole Loan establishes and creates a valid, first priority
and enforceable collateral assignment of, or a valid first priority and
enforceable lien and security interest in, the related Mortgagor’s interest in
all leases, subleases, licenses or other agreements pursuant to which any person
is entitled to occupy, use or possess all or any portion of the real property,
subject only to a license granted to the related mortgagor to exercise certain
rights and to perform certain obligations of the lessor under such lease or
leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of Sch. 1(a)-16



--------------------------------------------------------------------------------



 
[exhibit105a02125.jpg]
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law). The related Mortgage or related assignment of leases, subject
to applicable law and to bankruptcy, insolvency, receivership, reorganization,
moratorium, redemption, liquidation or other laws relating to or affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law), provides that, upon an event of default under such Whole Loan, the
beneficiary thereof is permitted to seek the appointment of a receiver for the
collection of rents or for the related mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the mortgagee. 49. With
respect to such Whole Loan, any prepayment premium and yield maintenance charge
constitutes a “customary prepayment penalty” within the meaning of Treasury
Regulations Section 1.860G-1(b)(2). 50. If such Whole Loan contains a provision
for any defeasance of mortgage collateral, such Whole Loan permits defeasance
(1) no earlier than two (2) years after any securitization of such Whole Loan
and (2) only with substitute collateral constituting “government securities”
within the meaning of Treasury Regulations Section 1.860G-2(a)(8)(i) in an
amount sufficient to make all scheduled payments under the Mortgage Note when
due. If the Whole Loan permits partial releases of real property in connection
with partial defeasance, the revenues from the collateral will be sufficient to
pay all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to 115% of the allocated loan amount for the
real property to be released and the defeasance collateral is not permitted to
be subject to prepayment, call, or early redemption. If the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Whole Loan secured by defeasance collateral is required to be assumed by a
Special Purpose Entity (as such term is defined below). Such Whole Loan was not
originated with the intent to collateralize a REMIC offering with obligations
that are not real estate mortgages. In addition, if such Mortgage contains such
a defeasance provision, it provides (or otherwise contains provisions pursuant
to which the holder can require) that an opinion be provided to the effect that
such holder has a first priority perfected security interest in the defeasance
collateral. The related Purchased Asset Documents permit the lender to charge
all of its expenses associated with a defeasance to the Mortgagor (including
rating agencies’ fees, accounting fees and attorneys’ fees), and provide that
the related Mortgagor must deliver (or otherwise, the Purchased Asset Documents
contain certain provisions pursuant to which the lender can require) (a) an
accountant’s certification as to the adequacy of the defeasance collateral to
make payments under the related Whole Loan for the remainder of its term, (b) an
opinion of counsel that the defeasance will not cause any holder to lose its
status as a REMIC, and (c) assurances from each applicable Rating Agency that
the defeasance will not result in the withdrawal, downgrade or qualification of
the ratings assigned to any certificates backed by the related Whole Loan. 51.
To the extent required under applicable law as necessary for the enforceability
or collectability of the Whole Loan, each holder of the related Mortgage Note is
authorized to do business in the jurisdiction in which the related Mortgaged
Property is located, or the failure to be so authorized does not materially and
adversely affect the enforceability of such Whole Loan. Sch. 1(a)-17



--------------------------------------------------------------------------------



 
[exhibit105a02126.jpg]
52. Neither the Mortgagee nor any affiliate thereof has any obligation to make
any capital contributions to the Mortgagor under the Whole Loan. Neither the
Mortgagee nor any affiliate thereof has any obligation to make loans to, make
guarantees on behalf of, or otherwise extend credit to, or make any of the
foregoing for the benefit of, the Mortgagor or any other person under or in
connection with the Whole Loan, except with respect to any future funding
obligation set forth on the related Confirmation. 53. Each related Mortgaged
Property constitutes one or more complete separate tax lots (or the related
Mortgagor has covenanted or applied to obtain separate tax lots and a Person has
indemnified the Mortgagee for any loss suffered in connection therewith or an
escrow of funds in an amount sufficient to pay taxes resulting from a breach
thereof has been established) or is subject to an endorsement under the related
title insurance policy. 54. An Appraisal of the related Mortgaged Property was
conducted in connection with the origination of such Whole Loan with an
appraisal date within six (6) months of the Whole Loan origination date and
within twelve (12) months of the Purchase Date. The Appraisal is signed by an
appraiser who is a Member of the Appraisal Institute and had no interest, direct
or indirect, in the Mortgaged Property or the Mortgagor or in any loan made on
the security thereof, and whose compensation is not affected by the approval or
disapproval of the Whole Loan. Such Appraisal satisfied in all material respects
the guidelines in Title XI of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as in effect on the date such Whole Loan was
originated. 55. The related Purchased Asset Documents require the Mortgagor to
provide the Mortgagee with certain financial information at the times required
under the related Purchased Asset Documents. 56. Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, and (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property. 57. With respect to each Ground Lease Asset, the
related Mortgage does not also encumber the related lessor’s fee interests in
such Mortgaged Property, and based upon the terms of the Ground Lease and any
estoppel or other agreement received from the ground lessor in favor of Seller,
its successors and assigns, Seller represents and warrants the following with
respect to the related Ground Lease: (i) Such Ground Lease or a memorandum
thereof has been duly recorded or submitted for recordation in a form that is
acceptable for recording in the applicable jurisdiction, and such Ground Lease
permits the interest of the lessee thereunder to be encumbered by the related
Mortgage or, if consent of the lessor thereunder is required, it has been
obtained prior to the related Purchase Date. The Ground Lease does not restrict
the use of the related Mortgaged Property by such lessee, its successors or
assigns in a manner that would materially adversely affect the security provided
by the related Mortgage. No material change in the terms of the Ground Lease had
occurred since its Sch. 1(a)-18



--------------------------------------------------------------------------------



 
[exhibit105a02127.jpg]
recordation, except by any written instruments which are included in the related
Underwriting Package. (ii) Upon the foreclosure of the Ground Lease Asset (or
acceptance of a deed in lieu thereof), the Mortgagor’s interest in such Ground
Lease is assignable to the Mortgagee under the leasehold estate and its assigns
without the consent of the lessor thereunder and in the event it is so assigned,
it is further assignable by the holder of the Ground Lease Asset and its
successors and assigns without the consent of the lessor. (iii) Such Ground
Lease may not be amended, modified, canceled or terminated without the prior
written consent of the Mortgagee. (iv) Seller has not received any written
notice of default under or notice of termination of such Ground Lease. Such
Ground Lease is in full force and effect, there is no material default under
such Ground Lease, and no condition which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
material default under such Ground Lease. (v) The Ground Lease, estoppel or
other ancillary agreement between the lessor and the lessee requires the lessor
to give notice of any default by the lessee to the Mortgagee. The Ground Lease,
estoppel or other ancillary agreement further provides that no notice given is
effective against the Mortgagee unless a copy has been given to the Mortgagee in
a manner described in the Ground Lease, estoppel or other ancillary agreement
and requires that the ground lessor will supply an estoppel. (vi) The Ground
Lease (i) is not subject to any liens or encumbrances superior to, or of equal
priority with, the Mortgage, subject, however, to only Permitted Liens and any
Title Exceptions and the related fee interest of the ground lessor, or (ii) is
subject to a subordination, non-disturbance and attornment agreement to which
the Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject.
(vii) A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease. (viii) Such Ground
Lease has an original term (together with any extension options, whether or not
currently exercised, set forth therein all of which can be exercised by the
Mortgagee if the Mortgagee acquires the lessee’s rights under the Ground Lease)
that extends not less than twenty (20) years beyond the stated maturity date of
the Ground Lease Asset. (ix) Under the terms of such Ground Lease, any estoppel
or consent letter received by the Mortgagee from the lessor, and the related
Mortgage, taken together, any related insurance proceeds or condemnation award
(other than (i) de minimis amounts for minor casualties or (ii) in respect of a
total or substantially total loss or taking) will be applied either to the
repair or restoration of all or part of the related Mortgaged Property, with the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such Sch. 1(a)-19



--------------------------------------------------------------------------------



 
[exhibit105a02128.jpg]
proceeds as repair or restoration progresses, or to the payment or defeasance of
the outstanding principal balance of the Ground Lease Asset, together with any
accrued interest (except in cases where a different allocation would not be
viewed as commercially unreasonable by any commercial mortgage lender, taking
into account the relative duration of the Ground Lease and the related Mortgage
and the ratio of the market value of the related Mortgaged Property to the
outstanding principal balance of such Ground Lease Asset). (x) Under the terms
of the Ground Lease (or an estoppel or ancillary agreement between the lessor
and the lessee) and the related Mortgage (taken together), any related insurance
proceeds, or portion of the condemnation award allocable to ground lessee’s
interest in respect of a total or substantially total loss or taking of the
related Mortgaged Property to the extent not applied to restoration, will be
applied first to the payment of the outstanding principal balance of the Ground
Lease Asset, together with any accrued interest. (xi) The Ground Lease does not
impose any restrictions on subletting that would be viewed as commercially
unreasonable by a prudent commercial lender. (xii) The ground lessor under such
Ground Lease is required to enter into a new lease with Seller upon termination
of the Ground Lease for any reason, including the rejection of the Ground Lease
in bankruptcy. (xiii) The ground lessor consented to and acknowledged that (i)
the Ground Lease Asset is permitted / approved, (ii) any foreclosure of the
Ground Lease Asset and related change in ownership of the ground lessee will not
require the consent of the ground lessor or constitute a default under the
Ground Lease, (iii) copies of default notices would be sent to the Mortgagee and
(iv) it would accept cure from the Mortgagee on behalf of the ground lessee. 58.
The Purchased Asset Documents for each Whole Loan that is secured by a
hospitality property operated pursuant to a franchise agreement include an
executed comfort letter or similar agreement signed by the Mortgagor and
franchisor of such property enforceable by the Mortgagee against such
franchisor, either directly or as an assignee of the originator. The Mortgage or
related security agreement for each Whole Loan secured by a hospitality property
creates a security interest in the revenues of such property for which a UCC
financing statement has been filed in the appropriate filing office. 59. It
being understood that B notes secured by the same Mortgage as a Whole Loan are
not subordinate mortgages or junior liens, there are no subordinate mortgages or
junior liens encumbering the related Mortgaged Property (other than Permitted
Liens, Title Exceptions, taxes and assessments, mechanics’ and materialmen’s
liens and equipment and other personal property financing). Except as
specifically disclosed to Buyer in an Approved Representation Exception, there
is no mezzanine debt related to the Mortgaged Property. 60. Each Mortgage
requires the Mortgagor to provide the owner or holder of the Mortgage with
quarterly (other than for single-tenant properties) and annual operating Sch.
1(a)-20



--------------------------------------------------------------------------------



 
[exhibit105a02129.jpg]
statements, and quarterly (other than for single-tenant properties) and annual
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements (i) with respect to each Whole Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis and (ii)
for each Whole Loan with an original principal balance greater than $50 million
shall be audited by an independent certified public accountant upon the request
of the owner or holder of the Mortgage. 61. With respect to each Whole Loan over
$20 million, the related special- form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Whole Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in TRIA, from coverage, or if such coverage is excluded,
it is covered by a separate terrorism insurance policy. With respect to each
Whole Loan, the related Purchased Asset Documents do not expressly waive or
prohibit the mortgagee from requiring coverage for Acts of Terrorism, as defined
in TRIA, or damages related thereto, except to the extent that any right to
require such coverage may be limited by availability on commercially reasonable
terms. 62. Each Whole Loan requires the Mortgagor to be a Special Purpose Entity
for at least as long as the Whole Loan is outstanding. Both the Purchased Asset
Documents and the organizational documents of the Mortgagor with respect to each
Whole Loan with a Purchase Date principal balance in excess of $5 million
provide that the Mortgagor is a Special Purpose Entity, and each Whole Loan with
a Purchase Date principal balance of $50 million or more has a counsel’s opinion
regarding non-consolidation of the Mortgagor. For this purpose, a “Special
Purpose Entity” means an entity, other than an individual, whose organizational
documents (or if the Whole Loan has a Purchase Date principal balance equal to
$5 million or less, its organizational documents or the related Purchased Asset
Documents) provide substantially to the effect that it was formed or organized
solely for the purpose of owning and operating one or more of the Mortgaged
Properties securing the Whole Loans and prohibit it from engaging in any
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Purchased Asset Documents, substantially to the effect that it does not
have any assets other than those related to its interest in and operation of
such Mortgaged Property or Properties, or any indebtedness other than as
permitted by the related Mortgage(s) or the other related Purchased Asset
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Whole Loan that is
cross-collateralized and cross-defaulted with the related Whole Loan), and that
it holds itself out as a legal entity, separate and apart from any other person
or entity. 63. Reserved. Sch. 1(a)-21



--------------------------------------------------------------------------------



 
[exhibit105a02130.jpg]
64. The origination practices of Seller (or the related originator if Seller was
not the originator), with respect to each Whole Loan, complied in all material
respects with the terms, conditions and requirements of, as appropriate, all of
Seller’s or such party’s origination, due diligence standards and/or practices
for similar commercial and multifamily mortgage loans, as applicable, and, in
each such case, otherwise complied with all applicable laws and regulations. 65.
Seller has obtained a rent roll (the “Certified Rent Roll(s)”) other than with
respect to hospitality properties certified by the related Mortgagor or the
related guarantor(s) as accurate and complete in all material respects as of a
date within 180 days of the date of origination of the related Whole Loan.
Seller has obtained operating histories (the “Certified Operating Histories”)
with respect to each Mortgaged Property certified by the related Mortgagor or
the related guarantor(s) as accurate and complete in all material respects as of
a date within 180 days of the date of origination of the related Whole Loan. The
Certified Operating Histories collectively report on operations for a period
equal to (a) at least a continuous three-year period or (b) in the event the
Mortgaged Property was owned, operated or constructed by the Mortgagor or an
affiliate for less than three years then for such shorter period of time. 66.
Seller has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) and all owners that hold a 10% or greater direct ownership share
(i.e., the “Major Sponsors”). Based solely on the searches performed by Seller
in connection with the related Whole Loan, no Major Sponsor or guarantor (i) was
in a state of federal bankruptcy or insolvency proceeding, (ii) had a prior
record of having been in a state of federal bankruptcy or insolvency, or (iii)
had been convicted of a felony. 67. With respect to each Whole Loan secured by
retail, office or industrial properties, Seller requested the related Mortgagor
to obtain estoppels from each commercial tenant with respect to the Certified
Rent Roll. With respect to each Whole Loan predominantly secured by a retail,
office or industrial property leased to a single tenant, Seller reviewed such
estoppel obtained from such tenant no earlier than ninety (90) days prior to the
origination date of the related Whole Loan, and each such estoppel indicated (x)
the related lease is in full force and effect and (y) there exists no default
under such lease, either by the lessee thereunder or by the lessor subject, in
each case, to customary reservations of tenant’s rights, such as with respect to
CAM and pass-through audits and verification of landlord’s compliance with
co-tenancy provisions. With respect to each Whole Loan predominantly secured by
a retail, office or industrial property, Seller has received lease estoppels
executed within ninety (90) days of the origination date of the related Whole
Loan that collectively account for at least 65% of the in- place base rent for
the Mortgaged Property or set of cross-collateralized properties that secure a
Whole Loan that is represented on the rent roll. Each rent roll indicated that
(x) each lease is in full force and effect and (y) there exists no material
default under any such related lease that represents 20% or more of the in-place
base rent for the Mortgaged Property or set of cross- collateralized properties
either by the lessee thereunder or by the related Mortgagor, subject, in each
case, to customary reservations of tenant’s rights, such as with respect to CAM
and pass- through audits and verification of landlord’s compliance with
co-tenancy provisions. Sch. 1(a)-22



--------------------------------------------------------------------------------



 
[exhibit105a02131.jpg]
68. Seller has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA PATRIOT Act of 2001 with
respect to the origination of the Whole Loan. 69. No default or event of default
has occurred under any agreement pertaining to any lien relating to the
Mortgaged Property ranking junior to, pari passu with or senior to the Mortgage
securing the Whole Loan, and there is no provision in any such agreement which
would provide for any increase in the principal amount of any such lien. 70. The
representations and warranties made by the Mortgagor in the Purchased Asset
Documents were true and correct in all material respects as of the date such
representations and warranties were stated to be true therein, and there has
been no adverse change with respect to the Mortgagor, the related Whole Loan or
the related Mortgaged Property that would render any such representation or
warranty not true or correct in any material respect as of the Purchase Date.
“Ground Lease”: A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the Purchase Date of the related Asset, (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor or with such consent given, (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so, (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease, and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease. “Ground Lease Asset”: An Asset the Mortgaged
Property for which is secured or supported in whole or in part by a Ground
Lease. “REMIC”: A REMIC, as that term is used in the REMIC Provisions. “REMIC
Provisions”: Sections 860A through 860G of the Code. “Servicing File:” A copy of
the Underwriting Package and documents and records not otherwise required to be
contained in the Underwriting Package that (i) relate to the origination and/or
servicing and administration of the Whole Loans, (ii) are reasonably necessary
for the ongoing administration and/or servicing of the Whole Loans or for
evidencing or enforcing any of the rights of the holder of the Whole Loans or
holders of interests therein and (iii) are in the possession or under the
control of Seller, provided that Seller shall not be required to deliver any
draft documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations. Sch. 1(a)-23



--------------------------------------------------------------------------------



 
[exhibit105a02132.jpg]
Schedule 1(b) REPRESENTATIONS AND WARRANTIES RE: PURCHASED ASSETS CONSISTING OF
SENIOR INTERESTS Seller represents and warrants to Buyer, with respect to each
Purchased Asset which is a Senior Interest, that except as specifically
disclosed to Buyer in an Approved Representation Exception for such Purchased
Asset, as of the Purchase Date for each such related Purchased Asset by Buyer
from Seller and as of the date of each Transaction hereunder and at all times
while the Repurchase Documents or any Transaction hereunder is in full force and
effect the representations set forth on this Schedule 1(b) shall be true and
correct in all material respects. For purposes of this Schedule 1(b) and the
representations and warranties set forth herein, a breach of a representation or
warranty shall be deemed to have been cured with respect to a Purchased Asset
which is a Senior Interest if and when Seller has taken or caused to be taken
action such that the event, circumstance or condition that gave rise to such
breach no longer affects such Purchased Asset or has repurchased such Purchased
Asset in accordance with the terms of the Agreement. 1. The Senior Interest is
(a) a senior or pari passu participation interest in a performing Whole Loan
secured by a first-priority security interest in a commercial or multifamily
property or (b) an “A-note” in an “A/B structure” or “A-1/A-2 note” in an
“A-1/A-2 structure” in a performing Whole Loan secured by a first-priority
security interest in a commercial or multifamily property. All documents
comprising the Servicing File will be or have been delivered to Buyer with
respect to each Senior Interest and each underlying Whole Loan by the deadlines
set forth in the Agreement and the Custodial Agreement. 2. Such Senior Interest
and related Whole Loan complies in all material respects with, or is exempt
from, all requirements of federal, state or local law relating to such Senior
Interest and related Whole Loan. 3. Immediately prior to the sale, transfer and
assignment to Buyer thereof, no Mortgage Note related to a Senior Interest or
related Mortgage was subject to any assignment (other than assignments to
Seller), participation or pledge and Seller had good and marketable title to (as
evidenced by the Mortgage recorded in the public recording office of the
applicable jurisdiction or the executed Interim Assignment Documents which have
been submitted for recordation in accordance with Section 6.02(n) of the
Repurchase Agreement, as applicable), and was the sole owner and holder of, such
Senior Interest, and Seller is transferring such Senior Interest free and clear
of any and all liens, pledges, encumbrances, charges, security interests or any
other ownership interests of any nature encumbering such Senior Interest, except
to the extent otherwise permitted in this Agreement (including Permitted Liens)
and Title Exceptions. Upon consummation of the purchase contemplated to occur in
respect of such Senior Interest on the related Purchase Date therefor, Seller
will have validly and effectively conveyed to Buyer all legal and beneficial
interest in and to such Senior Interest free and clear of any pledge, lien,
encumbrance or security interest. Seller has full right and authority to sell,
assign and transfer Sch. 1(b)-1



--------------------------------------------------------------------------------



 
[exhibit105a02133.jpg]
each Senior Interest, and the assignment to Buyer, other than as disclosed to
Buyer in writing prior to the related Purchase Date. 4. No fraudulent acts were
committed by Seller in connection with its acquisition or origination of such
Senior Interest nor were any fraudulent acts committed by any other Person in
connection with the origination of such Senior Interest. 5. All information
contained in the related Underwriting Package (or as otherwise provided to
Buyer) in respect of such Senior Interest is accurate and complete in all
material respects. Seller has made available to Buyer for inspection, with
respect to such Senior Interest, true, correct and complete Purchased Asset
Documents, which Purchased Asset Documents have not been amended, modified,
supplemented or restated since the related date of origination. 6. Except as
included in the Underwriting Package, Seller is not a party to any document,
instrument or agreement, and there is no document, instrument or agreement that
by its terms modifies or materially affects the rights and obligations of any
holder of such Senior Interest and Seller has not consented to any material
change or waiver to any term or provision of any such document, instrument or
agreement and no such change or waiver exists. 7. Each Senior Interest and
related Whole Loan is presently outstanding, the proceeds thereof have been
fully disbursed as of the Purchase Date therefor pursuant to the terms of the
related Purchased Asset Documents and, except for amounts held in escrow or
reserve accounts and any future funding obligation set forth on the related
Confirmation, there is no requirement for any future advances thereunder. 8.
Seller has full right, power and authority to sell and assign such Senior
Interest and such Senior Interest or any related Mortgage Note has not been
cancelled, satisfied or rescinded in whole or in part nor has any instrument
been executed that would effect a cancellation, satisfaction or rescission
thereof. 9. Other than consents and approvals obtained as of the related
Purchase Date or those already granted in the related Purchased Asset Documents,
and assuming that Buyer and any other transferees comply with customary
restrictions in the Purchased Asset Documents limiting assignees to “Qualified
Transferees”, or similar transfer restriction provisions in the Purchased Asset
Documents, no consent or approval by any Person is required in connection with
Seller’s sale and/or Buyer’s acquisition of such Senior Interest, for Buyer’s
exercise of any rights or remedies in respect of such Senior Interest (except
for compliance with applicable Requirements of Law in connection with the
exercise of any rights or remedies by Buyer) or for Buyer’s sale, pledge or
other disposition of such Senior Interest. No third party holds any “right of
first refusal”, “right of first negotiation”, “right of first offer”, purchase
option, or other similar rights of any kind with respect to the Purchased Asset,
and no other impediment exists to any such transfer or exercise of rights or
remedies. 10. No consent, approval, authorization or order of, or registration
or filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of such Senior Interest, other Sch. 1(b)-2



--------------------------------------------------------------------------------



 
[exhibit105a02134.jpg]
than recordation of assignments of each related Mortgage and assignment of
leases securing the related Whole Loan in the applicable real estate records
where the Mortgaged Properties are located and the filing of UCC-3 assignments
in all applicable filing offices. 11. Seller has not received written notice of
any outstanding material liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind for
which the holder of such Senior Interest is or may become obligated under the
Purchased Asset Documents. 12. Seller has not advanced funds, or received any
advance of funds for the payment of any amount required by such Senior Interest.
With respect to each Whole Loan related to a Senior Interest, no advance of
funds has been made, directly or indirectly, by Seller to the Mortgagor, and no
funds have been received from any person other than the Mortgagor relating to
such Whole Loan, for or on account of payments due on such Whole Loan. 13. With
respect to each Senior Interest and related Whole Loan, each related Mortgage
Note, Mortgage, assignment of leases (if a document separate from the Mortgage),
guaranty and other agreement executed by the related Mortgagor, guarantor or
other obligor in connection with such related Whole Loan is the legal, valid and
binding obligation of the related Mortgagor, guarantor or other obligor (subject
to any non-recourse provisions therein and any state anti-deficiency or market
value limit deficiency legislation), as applicable, and is enforceable in
accordance with its terms, except (i) that certain provisions contained in such
Purchased Asset Documents are or may be unenforceable in whole or in part under
applicable state or federal laws, but neither the application of any such laws
to any such provision nor the inclusion of any such provisions renders any of
the Purchased Asset Documents invalid as a whole or materially interfere with
the Mortgagee’s practical realization of the principal rights and benefits
afforded thereby and/or security provided thereby and (ii) as such enforcement
may be limited by bankruptcy, insolvency, receivership, reorganization,
moratorium, redemption, liquidation or other laws relating to or affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The related Mortgage Note and Mortgage contain no provision limiting
the right or ability of any holder thereof to assign, transfer and convey all or
any portion of the related Whole Loan or the related Senior Interest to any
other Person, except, however, for customary intercreditor restrictions in the
Purchased Asset Documents, limiting assignees to “Qualified Transferees”,
“Institutional Lender/Owners”, “Qualified Institutional Lenders” or any similar
term. With respect to any Mortgaged Property that has tenants, there exists as
either part of the Mortgage or as a separate document, an assignment of leases.
14. Except as set forth in paragraphs (13) and (16), with respect to the Senior
Interest and each related Whole Loan, there is no valid offset, defense,
counterclaim, abatement or right of rescission available to the related
Mortgagor with respect to any related Mortgage Note, Mortgage or other
agreements executed in connection therewith, including, without limitation, any
such valid offset, defense, counterclaim or right based on intentional fraud by
Seller in connection with the origination of the related Whole Loan, that would
deny the mortgagee the principal benefits intended to be provided by the related
Mortgage Note, Mortgage or other Purchased Asset Documents except with respect
to the enforceability of any Sch. 1(b)-3



--------------------------------------------------------------------------------



 
[exhibit105a02135.jpg]
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges. 15. Seller has
delivered to Buyer or its designee either (i) the original promissory note,
certificate or other similar indicia of ownership of such Senior Interest,
however denominated, together with an original assignment thereof, executed by
Seller in blank or (ii)a copy of the applicable Mortgage Note(s), together with
an affidavit and indemnity in favor of Buyer evidencing the loss, theft,
destruction or mutilation of such original Mortgage Note(s), in form and
substance acceptable to Buyer in its reasonable discretion. 16. With respect to
each Whole Loan related to a Senior Interest, each related assignment of
Mortgage and assignment of leases from Seller in blank constitutes a legal,
valid and binding assignment from Seller (assuming the insertion of Buyer’s
name), except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). Each related Mortgage and
assignment of leases evidences a first-priority lien, and each is freely
assignable without the consent of the related Mortgagor. Each Mortgaged Property
(subject to and excepting Permitted Liens and the Title Exceptions) is free and
clear of any recorded mechanics’ liens, recorded materialmen’s liens and other
recorded encumbrances which are prior to or equal with the lien of the Related
Mortgage, except those which are bonded over, escrowed for or insured against by
a lender’s title insurance policy (as described below), and subject to the
rights of tenants (as tenants only) (subject to and excepting Permitted Liens
and the Title Exceptions), and no rights exist which under law could give rise
to any such lien or encumbrance that would be prior to or equal with the lien of
the related Mortgage, except those which are bonded over, escrowed for, or
insured against by a lender’s title insurance policy. 17. The Whole Loan related
to such Senior Interest is secured by one or more Mortgages and each such
Mortgage is a valid and enforceable first lien on the related Mortgaged Property
subject only to the exceptions set forth in paragraphs (13) and (16) above and
the following title exceptions (each such title exception, a “Title Exception”,
and collectively, the “Title Exceptions”): (a) the lien of current real property
taxes, water charges, sewer rents and assessments not yet due and payable, (b)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record, none of which, individually or in the aggregate,
materially and adversely interferes with the value, current use or operation of
the Mortgaged Property or the security intended to be provided by such Mortgage
or with the Mortgagor’s ability to pay its obligations under the related Whole
Loan when they become due or materially and adversely affects the value of the
Mortgaged Property, (c) the exceptions (general and specific) and exclusions set
forth in the applicable policy described in paragraph (21) below or appearing of
record, none of which, individually or in the aggregate, materially and
adversely interferes with the value, current use or operation of the Mortgaged
Property or the security intended to be provided by such Mortgage or with the
Mortgagor’s ability to pay its obligations under the related Whole Loan when
they become due or materially and adversely affects the value of the Mortgaged
Property, (d) other matters to which like properties are commonly subject, none
of which, individually or in the aggregate, materially and adversely interferes
with the value, current use or operation of the Mortgaged Property or the
security intended to be Sch. 1(b)-4



--------------------------------------------------------------------------------



 
[exhibit105a02136.jpg]
provided by such Mortgage or with the Mortgagor’s ability to pay its obligations
under the related Whole Loan when they become due or materially and adversely
affects the value of the Mortgaged Property, (e) the right of tenants (whether
pursuant to ground leases, space leases or operating leases) pertaining to the
related Mortgaged Property to remain following a foreclosure or similar
proceeding (provided that such tenants are performing under such leases) and (f)
if such Whole Loan is cross-collateralized with any other Whole Loan, the lien
of the Mortgage for such other Whole Loan, none of which, individually or in the
aggregate, materially and adversely interferes with the value, current use or
operation of the Mortgaged Property or the security intended to be provided by
such Mortgage or with the Mortgagor’s ability to pay its obligations under the
related Whole Loan when they become due or materially and adversely affects the
value of the Mortgaged Property. Each title policy contains no exclusion for, or
affirmatively insures (except for any Mortgaged Property located in a
jurisdiction where such affirmative insurance is not available in which case
such exclusion may exist), (a) that the area shown on the survey is the same as
the property legally described in the Mortgage and (b) to the extent that the
Mortgaged Property consists of two or more adjoining parcels, such parcels are
contiguous. There are no other Whole Loans that are senior or pari passu with
respect to the related Mortgaged Property or the related Whole Loan. The
Mortgagor has good and marketable title to the Mortgaged Property, no claims
under the title policies insuring the Mortgagor’s title to the Mortgaged
Properties have been made, and the Mortgagor has not received any written notice
regarding any material violation of any easement, restrictive covenant or
similar instrument affecting the Mortgaged Property. 18. UCC financing
statements have been filed and/or recorded (or, if not filed and/or recorded,
have been submitted in proper form for filing and recording), in the appropriate
public filing and/or recording offices necessary to perfect a valid security
interest in all items of personal property in which a security interest may be
perfected under the UCC, located on each related Mortgaged Property that are
owned by the Mortgagor and either (i) are reasonably necessary to operate such
Mortgaged Property or (ii) are (as indicated in the appraisal obtained in
connection with the origination of the Whole Loan related to such Senior
Interest) material to the value of such Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest or a sale and leaseback financing arrangement permitted
under the terms of such Whole Loan or any other personal property leases
applicable to such personal property), to the extent perfection may be effected
pursuant to applicable law by recording or filing of UCC financing statements,
and the Mortgages, security agreements, chattel Mortgages or equivalent
documents related to and delivered in connection with the related Whole Loan
establish and create a valid and enforceable lien and priority security interest
on the items of personalty described above, which security interest is senior to
all other creditors of the Mortgagor, other than with respect to Permitted
Liens, except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditor’s rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). Notwithstanding any of the
foregoing, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of UCC financing
statements are required in order to effect such perfection. Sch. 1(b)-5



--------------------------------------------------------------------------------



 
[exhibit105a02137.jpg]
19. All real estate taxes and governmental assessments, and other outstanding
governmental charges (including, without limitation, water and sewage charges)
or installments thereof, which would be a lien on any related Mortgaged Property
and that have become delinquent in respect of such Mortgaged Property have been
paid, or, if the appropriate amount of such taxes or charges is being appealed
or is otherwise in dispute, the unpaid taxes or charges are covered by an escrow
of funds or other security sufficient to pay such tax or charge and reasonably
estimated interest and penalties, if any, thereon. For purposes of this
representation and warranty, real estate taxes and governmental assessments and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon, and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority. 20. Except as may be set forth in the property condition
reports delivered to Buyer with respect to the Mortgaged Properties, each
related Mortgaged Property is free and clear of any material damage (other than
deferred maintenance for which escrows were established at origination or which
are then-currently being maintained) that would affect materially and adversely
the value of such Mortgaged Property as security for the Whole Loan related to
such Senior Interest and there was no proceeding pending or, based solely upon
the delivery of written notice thereof from the appropriate condemning
authority, threatened for the total or partial condemnation of such Mortgaged
Property. Except as disclosed to Buyer in writing, an engineering report was
prepared in connection with the origination of each Whole Loan related to a
Senior Interest no more than twelve (12) months prior to the Purchase Date,
which states that all building systems for the improvements of each related
Mortgaged Property are in good working order, and further indicates that each
related Mortgaged Property (a) is free of any material damage, (b) is in good
repair and condition, and (c) is free of structural defects, except to the
extent (i) any damage or deficiencies that would not materially and adversely
affect the use, operation or value of the Mortgaged Property or the security
intended to be provided by such Mortgage or repairs with respect to such damage
or deficiencies estimated to cost less than $50,000 in the aggregate per
Mortgaged Property; (ii) such repairs have been completed; or (iii) escrows in
an aggregate amount consistent with the standards utilized by Seller (or the
originator of the related Whole Loan, if applicable) with respect to similar
loans it holds for its own account have been established, which escrows will in
all events be in an aggregate amount not less than the estimated cost of such
repairs. There are no material issues with the physical condition of the
Mortgaged Property that would have a material adverse effect on the use,
operation or value of the Mortgaged Property other than those disclosed in the
engineering report and those addressed in sub-clauses (i), (ii) and (iii) of the
preceding sentence. 21. With respect to each Whole Loan related to a Senior
Interest, the lien of each related Mortgage as a first priority lien in the
original principal amount of such Whole Loan after all advances of principal is
insured by an ALTA lender’s title insurance policy (or, until the policy is
issued, a binding commitment therefor), or its equivalent as adopted in the
applicable jurisdiction, insuring the Mortgagee, its successors and assigns,
subject only to Permitted Liens and the Title Exceptions; the Mortgagee or its
successors or assigns is the sole named insured of such policy; such policy is
assignable without consent of the insurer and Seller and will inure to the
benefit of the Mortgagee of record; such title policy is in full force and
effect upon the Sch. 1(b)-6



--------------------------------------------------------------------------------



 
[exhibit105a02138.jpg]
consummation of the transactions contemplated by this Agreement; all premiums
thereon have been paid; no claims have been made under such policy and no
circumstance exists which would impair or diminish the coverage of such policy.
The insurer issuing such policy is either (x) a nationally-recognized title
insurance company or (y) qualified to do business in the jurisdiction in which
the related Mortgaged Property is located to the extent required; such policy
contains no material exclusions for, or affirmatively insures (except for any
Mortgaged Property located in a jurisdiction where such insurance is not
available) (a) access to public road or (b) against any loss due to
encroachments of any material portion of the improvements thereon. 22. Insurance
coverage is being maintained with respect to the Mortgaged Property in
compliance in all material respects with the requirements under each related
Mortgage, which insurance covered such risks as are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions lending on the
security of property comparable to the related Mortgaged Property in the
jurisdiction in which such Mortgaged Property is located, and (A) with respect
to a “special cause of loss form” or “all risk form” insurance policy that
includes replacement cost valuation issued by an insurer meeting the
requirements of the related loan documents and having a claims-paying or
financial strength rating of at least “A-:VIII” from A.M. Best Company or “A3”
(or the equivalent) from Moody’s Investors Service, Inc. or “A-” from Standard &
Poor’s Ratings Service (the “Insurance Rating Requirements”), is in an amount
(subject to a customary deductible) at least equal to the lesser of (i) the full
insurable value on a replacement cost basis of improvements, furniture,
furnishings, fixtures and equipment located on such Mortgaged Property (with no
deduction for physical depreciation) or (ii) the outstanding principal balance
of the Whole Loan related to such Senior Interest, and in any event, not less
than the amount necessary, or containing such endorsements as are necessary, to
prevent operation of any co-insurance provisions; and, except if such Mortgaged
Property is operated as a mobile home park, is also covered by business
interruption or rental loss insurance, in an amount at least equal to twelve
(12) months of operations of the related Mortgaged Property (or with respect to
each related Whole Loan with a principal balance of $35 million or more, 18
months); (B) for a related Whole Loan with a principal balance of $50 million or
more contains a 180 day “extended period of indemnity”; and (C) covers the
actual loss sustained during restoration, all of which is in full force and
effect with respect to each related Mortgaged Property; all premiums due and
payable have been paid; and no notice of termination or cancellation with
respect to any such insurance policy has been received by Seller. Except for
certain amounts not greater than amounts which would be considered prudent by an
institutional commercial and/or multifamily mortgage lender with respect to a
similar Whole Loan and which are set forth in the related Mortgage, any
insurance proceeds in respect of a casualty loss, will be applied either (i) to
the repair or restoration of all or part of the related Mortgaged Property, with
respect to all property losses in excess of 5% of the principal amount of the
related Whole Loan, the lender (or a trustee appointed by it) having the right
to hold and disburse such proceeds as the repair or restoration progresses, or
(ii) the reduction of the outstanding principal balance of such Whole Loan
together with any accrued interest thereon, subject in either case to
requirements with respect to leases at the related Mortgaged Property and to
other exceptions customarily provided for by prudent institutional lenders for
similar loans. The Mortgaged Property is covered, and required to be covered
pursuant to the related Purchased Asset Documents, by a commercial general
liability insurance policy issued by an insurer meeting the Insurance Rating
Requirements including broad-form coverage for property damage, contractual
damage and personal injury (including bodily injury and death) in amounts Sch.
1(b)-7



--------------------------------------------------------------------------------



 
[exhibit105a02139.jpg]
as are generally required by prudent institutional commercial mortgage lenders,
and in any event not less than $1 million per occurrence and $2 million in the
aggregate. An architectural or engineering consultant has performed an analysis
of the Mortgaged Properties located in seismic zone 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the probable maximum loss (“PML”) for the Mortgaged Property in the
event of an earthquake. In such instance, the PML was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the PML would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer meeting the Insurance Rating
Requirements in an amount not less than 150% of the PML. If windstorm and/or
windstorm related perils and/or “named storms” are excluded from the primary
property damage insurance policy the Mortgaged Property is insured by a separate
windstorm insurance policy issued by an insurer meeting the Insurance Rating
Requirements or endorsement covering damage from windstorm and/or windstorm
related perils and/or named storms, in an amount at least equal to 100% of the
full insurable value on a replacement cost basis of the improvements and
personalty and fixtures included in the related Mortgaged Property by an insurer
meeting the Insurance Rating Requirements. The insurance policies contain a
standard mortgagee clause naming the Mortgagee, its successors and assigns as
loss payee, in the case of a property insurance policy, and additional insured
in the case of a liability insurance policy and provide that they are not
terminable without at least thirty (30) days prior written notice to the
Mortgagee (or, with respect to non-payment, ten (10) days prior written notice
to the Mortgagee) or such lesser period as prescribed by applicable law. Each
Mortgage requires that the Mortgagor maintain insurance as described above or
permits the Mortgagee to require insurance as described above, and permits the
Mortgagee to purchase such insurance at the Mortgagor’s expense if Mortgagor
fails to do so. 23. Other than payments due but not yet thirty (30) days or more
delinquent, (a) there is no, and since origination there has been no, material
default, breach, violation or event of acceleration existing under the related
Purchased Asset Documents, and no event has occurred (other than payments due
but not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, provided, however, that this
representation and warranty does not address or otherwise cover any default,
breach, violation or event of acceleration that specifically pertains to any
matter otherwise covered by any other representation and warranty made by Seller
in any paragraph of this Schedule 1(b), (b) Seller has not waived any material
default, breach, violation or event of acceleration under such Senior Interest,
related Mortgage or related Mortgage Note and (c) pursuant to the terms of the
related Purchased Asset Documents, no Person or party other than the holder of
such related Mortgage Note (or its servicer) may declare any event of default or
accelerate the related indebtedness under either of such Mortgage or Mortgage
Note. 24. The Senior Interest and related Whole Loan are not, and since their
origination, have not been thirty (30) days or more past due in respect of any
scheduled payment. There is no (i) monetary default, breach or violation with
respect to such Senior Interest and related Whole Loan or any other obligation
of the Mortgagor under the related Whole Loan, (ii) material non-monetary
default, breach or violation with respect to such Senior Interest and Sch.
1(b)-8



--------------------------------------------------------------------------------



 
[exhibit105a02140.jpg]
related Whole Loan or any other obligation of the Mortgagor or (iii) event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration. Seller has not received any written notice that the Senior
Interest and related Whole Loan may be subject to reduction or disallowance for
any reason, including without limitation, any setoff, right of recoupment,
defense, counterclaim or impairment of any kind. 25. Each Mortgage related to
the Whole Loan relating to such Senior Interest does not provide for or permit,
without the prior written consent of the holder of the related Mortgage Note,
the related Mortgaged Property to secure any other promissory note or obligation
except as expressly described in the following sentence. The related Mortgaged
Property is not encumbered, and none of the Purchased Asset Documents permits
the related Mortgaged Property to be encumbered subsequent to the related
Purchase Date without the prior written consent of the holder of such Whole
Loan, by any lien securing the payment of money junior to or of equal priority
with, or superior to, the lien of the related Mortgage (other than Permitted
Liens, Title Exceptions, taxes, assessments and contested mechanics and
materialmens liens that become payable after the Purchase Date of the related
Whole Loan). 26. To the extent the Whole Loan related to such Senior Interest is
identified in writing by Seller to Buyer as being REMIC eligible, such Whole
Loan constitutes a “qualified mortgage” within the meaning of Section
860G(a)(3)of the Code (without regard to Treasury Regulations Sections
1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on a
commercial property or a multifamily residential property, and (A) the issue
price of the related Whole Loan to the related Mortgagor at origination did not
exceed the non-contingent principal amount of such Whole Loan and (B) either (1)
substantially all of the proceeds of such Whole Loan were used to acquire,
improve or protect the portion of such commercial or multifamily residential
property that consists of an interest in real property (within the meaning of
Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such interest in
real property was the only security for such Whole Loan as of the Testing Date
(as defined below), or (2) the fair market value of the interest in real
property which secures such Whole Loan was at least equal to eighty percent
(80%) of the principal amount of such Whole Loan (a) as of the Testing Date, or
(b) as of the related Purchase Date. For purposes of the previous sentence, (1)
the fair market value of the referenced interest in real property shall first be
reduced by (a) the amount of any lien on such interest in real property that is
senior to such Whole Loan, and (b) a proportionate amount of any lien on such
interest in real property that is on a parity with such Whole Loan, and (2) the
“Testing Date” shall be the date on which the referenced Whole Loan was
originated unless (a) such Whole Loan was modified after the date of its
origination in a manner that would cause a “significant modification” of such
Whole Loan within the meaning of Treasury Regulations Section 1.1001-3(b), and
(b) such “significant modification” did not occur at a time when such Whole Loan
was in default or when default with respect to such Whole Loan was reasonably
foreseeable. However, if the referenced Whole Loan has been subjected to a
“significant modification” after the date of its origination and at a time when
such Whole Loan was not in default or when default with respect to such Whole
Loan was not reasonably foreseeable, the Testing Date shall be the date upon
which the latest such “significant modification” occurred. 27. There is no
material and adverse environmental condition or circumstance affecting the
Mortgaged Property; there is no material violation of any applicable
Environmental Sch. 1(b)-9



--------------------------------------------------------------------------------



 
[exhibit105a02141.jpg]
Law with respect to the Mortgaged Property; neither Seller nor the Mortgagor has
taken any actions which would cause the Mortgaged Property not to be in
compliance with all applicable Environmental Laws; the related Purchased Asset
Documents require the Mortgagor to comply with all Environmental Laws; and each
Mortgagor has agreed to indemnify the Mortgagee for any losses resulting from
any material, adverse environmental condition or failure of the Mortgagor to
abide by such Environmental Laws or has provided environmental insurance. At
origination, each Mortgagor represented and warranted that no hazardous
materials or any other substances or materials which are included under or
regulated by Environmental Laws are located on, or have been handled,
manufactured, generated, stored, processed, or disposed of on or released or
discharged from the Mortgaged Property, except for those substances commonly
used in the operation and maintenance of properties of kind and nature similar
to those of the Mortgaged Property in compliance with all Environmental Laws and
in a manner that does not result in contamination of the Mortgaged Property or
in a material adverse effect on the value, use or operations of the Mortgaged
Property. A Phase I environmental site assessment (or update of a previous Phase
I and or Phase II site assessment) and, with respect to certain Whole Loans
related to Senior Interests, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements conducted by a reputable
environmental consultant in connection with the related Whole Loan within twelve
(12) months prior to its origination date (or an update of a previous ESA was
prepared), and such ESA (i) did not reveal any known circumstance or condition
that rendered the Mortgaged Property at the date of the ESA in material
noncompliance with applicable Environmental Laws or the existence of recognized
environmental conditions (as such term is defined in ASTM E1527-05 or its
successor, hereinafter “Environmental Condition”) or the need for further
investigation, or (ii) if any material noncompliance with Environmental Laws or
the existence of an Environmental Condition was indicated in any such ESA, then
at least one of the following statements is true: (A) 125% of the funds
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
Environmental Laws or the Environmental Condition has been escrowed by the
related Mortgagor and is held by the related lender; (B) if the only
Environmental Condition relates to the presence of asbestos-containing materials
and the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Mortgagor that can reasonably be expected to mitigate the identified risk; (C)
the Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed”); (D)
an environmental policy or a lender’s pollution legal liability insurance policy
meeting the requirements set forth below that covers liability for the
identified circumstance or condition was obtained from an insurer rated no less
than A- (or the equivalent) by Moody’s, S&P and/or Fitch in an amount equal to
or not less than 125% of the funds reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
such circumstance or condition; (E) a party not related to the Mortgagor was
identified as the responsible party for such condition or circumstance and
Seller has reasonably estimated that the responsible party has financial
resources adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. The ESA will be part of the
Servicing File; and except as set Sch. 1(b)-10



--------------------------------------------------------------------------------



 
[exhibit105a02142.jpg]
forth in the ESA, there is no (1) known circumstance or condition that rendered
the Mortgaged Property in material noncompliance with applicable Environmental
Laws, (ii) Environmental Conditions (as such term is defined in ASTM E1527-05 or
its successor), or (iii) need for further investigation. In the case of each
Senior Interest and related Whole Loan that is the subject of an environmental
insurance policy, issued by the issuer thereof (the “Policy Issuer”) and
effective as of the date thereof (the “Environmental Insurance Policy”), (i) the
Environmental Insurance Policy is in full force and effect, there is no
deductible and Seller is a named insured under such policy, (ii)(a) a property
condition or engineering report was prepared, if the related Mortgaged Property
was constructed prior to 1985, with respect to asbestos-containing materials
(“ACM”) and, if the related Mortgaged Property is a multifamily property, with
respect to radon gas (“RG”) and lead- based paint (“LBP”), and (b) if such
report disclosed the existence of a material and adverse LBP, ACM or RG
environmental condition or circumstance affecting the related Mortgaged
Property, the related Mortgagor (A) was required to remediate the identified
condition prior to closing such Whole Loan or provide additional security or
establish with the mortgagee a reserve in an amount deemed to be sufficient by
Seller, for the remediation of the problem, and/or (B) agreed in the Purchased
Asset Documents to establish an operations and maintenance plan after the
closing of such Whole Loan that should reasonably be expected to mitigate the
environmental risk related to the identified LBP, ACM or RG condition, (iii) on
the effective date of the Environmental Insurance Policy, Seller as originator
had no knowledge of any material and adverse environmental condition or
circumstance affecting the Mortgaged Property (other than the existence of LBP,
ACM or RG) that was not disclosed to the Policy Issuer in one or more of the
following: (a) the application for insurance, (b) a Mortgagor questionnaire that
was provided to the Policy Issuer, or (c) an engineering or other report
provided to the Policy Issuer, and (iv) the premium of any Environmental
Insurance Policy has been paid through the maturity of the policy’s term and the
term of such policy extends at least five years beyond the maturity of the
related Whole Loan. 28. With respect to each Senior Interest and related Whole
Loan, each related Mortgage, assignment of leases, or one or more of the other
Purchased Asset Documents, contains provisions that render the rights and
remedies of the holder thereof adequate for the practical realization against
the Mortgaged Property of the principal benefits of the security intended to be
provided thereby, including realization by judicial or, if applicable,
non-judicial foreclosure, subject to the effects of bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). 29. No issuer of the Purchased
Asset, no co-participant, no Underlying Obligor related to any Whole Loan
related to a Senior Interest, no Mortgaged Property (other than any tenants of a
multi-tenant Mortgaged Property), nor any portion thereof, is the subject of,
and no Underlying Obligor or tenant occupying a single-tenant property is the
subject of, or is a debtor in, state or federal bankruptcy, insolvency or
similar proceeding. 30. Except for the related Purchased Asset, each Whole Loan
related to a Senior Interest is a whole loan and contains no equity
participation by the lender or shared Sch. 1(b)-11



--------------------------------------------------------------------------------



 
[exhibit105a02143.jpg]
appreciation feature and does not provide for any contingent or additional
interest in the form of participation in the cash flow of the related Mortgaged
Property or provide for negative amortization (except that an ARD loan may
provide for the accrual of the portion of interest in excess of the rate in
effect prior to the anticipated repayment date). No Mortgagor has issued
preferred equity. 31. With respect to each Whole Loan related to a Senior
Interest, subject to specific exceptions set forth below and to certain
exceptions, which are customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Mortgaged Property, each related Mortgage or loan
agreement contains provisions for the acceleration of the payment of the unpaid
principal balance of such Whole Loan if, without complying with the requirements
of the Mortgage or loan agreement, (a) the related Mortgaged Property, or any
controlling interest in the related Mortgagor, is directly transferred or sold
(other than (i) by reason of family and estate planning transfers, transfers by
devise, descent or operation of law upon the death of a member, general partner
or shareholder of the related borrower, (ii) transfers to certain affiliates as
defined in the related Purchased Asset Documents, and (iii) transfers of less
than a controlling interest (as such term is defined in the related underlying
Purchased Asset Documents) in a mortgagor, (iv) issuance of non-controlling new
equity interests, transfers among existing members, partners or shareholders in
the Mortgagor or an affiliate thereof, transfers among affiliated Mortgagors
with respect to Whole Loans which are cross-collateralized or cross-defaulted
with other Whole Loans or (v) transfers of a similar nature to the foregoing
meeting the requirements of the Whole Loan (such as pledges of ownership
interests that do not result in a change of control) or a substitution or
release of collateral within the parameters of paragraph (35) below), or (b) the
related Mortgaged Property or controlling interest in the Mortgagor is
encumbered in connection with subordinate financing by a lien or security
interest against the related Mortgaged Property, other than (i) any existing
permitted additional debt, (ii) any purchase money security interests, or (iii)
Permitted Liens or Title Exceptions. The underlying Purchased Asset Documents
require the Mortgagor to pay all reasonable costs incurred by the Mortgagor with
respect to any transfer, assumption or encumbrance requiring lender’s approval,
including any Rating Agency fees incurred in connection with the review of and
consent to any transfer or encumbrance. 32. With respect to each Senior Interest
and the related Whole Loan, except as set forth in the related Purchased Asset
Documents delivered to Buyer, the terms of the related Purchased Asset Documents
have not been waived, modified, altered, satisfied, impaired, canceled,
subordinated or rescinded in any manner which materially interferes with the
security intended to be provided by such Mortgage or the use, value or operation
of such Mortgaged Property and no such waiver, modification, alteration,
satisfaction, impairment, cancellation, subordination or rescission has occurred
since the date upon which the due diligence file related to the applicable
Purchased Asset was delivered to Buyer or its designee and neither borrower nor
guarantor has been released from its obligations under the related Whole Loan.
Pursuant to the terms of the Purchased Asset Documents: (a) no material terms of
any related Mortgage may be waived, canceled, subordinated or modified in any
material respect and no material portion of such Mortgage or the Mortgaged
Property may be released without the consent of the holder of such Senior
Interest; (b) no material action may be taken by the Mortgagor with respect to
the Mortgaged Property without the consent of the holder of such Senior
Interest; (c) the holder of such Senior Interest is entitled to approve the
budget of the Mortgagor as it relates to the Sch. 1(b)-12



--------------------------------------------------------------------------------



 
[exhibit105a02144.jpg]
Mortgaged Property; and (d) the holder of such Senior Interest’s consent is
required prior to the Mortgagor incurring any additional indebtedness. 33. Each
related Mortgaged Property was inspected by or on behalf of the related
originator or an affiliate during the four (4) month period prior to the related
origination date and within twelve (12) months prior of the Purchase Date. 34.
Except as set forth in the Purchased Asset Documents delivered to Buyer, since
origination, no material portion of any related Mortgaged Property has been
released from the lien of the related Mortgage in any manner which materially
and adversely affects the value of the Whole Loan related to such Senior
Interest or the Purchased Asset or materially interferes with the security
intended to be provided by such Mortgage, and, except with respect to Whole
Loans (a) which permit defeasance by means of substituting for the Mortgaged
Property (or, in the case of a Whole Loan secured by multiple Mortgaged
Properties, one or more of such Mortgaged Properties) “government securities” as
defined in the Investment Company Act of 1940, as amended, sufficient to pay the
related Whole Loan (or portions thereof) in accordance with its terms, (b) where
a release of the portion of the Mortgaged Property was contemplated at
origination and such portion was not considered material for purposes of
underwriting the related Whole Loan, (c) where a partial release is conditional
upon the satisfaction of certain underwriting and legal (including REMIC, if
applicable) requirements and the payment of a release price not less than a
specified percentage at least equal to 115% of the related allocated loan amount
of such portion of the Mortgaged Property, (d) which permit the related
Mortgagor to substitute a replacement property in compliance with certain
underwriting and legal requirements (including REMIC provisions, if applicable)
or (e) which permit the release(s) of unimproved out-parcels or other portions
of the Mortgaged Property that will not have a material adverse effect on the
underwritten value of the security for the related Whole Loan or that were not
allocated any value in the appraisal obtained at the origination of such Whole
Loan and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, the terms of the related Mortgage do not
provide for release of any portion of the Mortgaged Property from the lien of
the Mortgage except in consideration of payment in full therefor. With respect
to any partial release, either: (x) such release of collateral (i) would not
constitute a “significant modification” of the subject Whole Loan within the
meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii) would not cause
the subject Whole Loan to fail to be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer can, in
accordance with the related Purchased Asset Documents, condition such release of
collateral on the related Mortgagor’s delivery of an opinion of tax counsel to
the effect specified in the immediately preceding clause (x). For purposes of
the preceding clause (x), for any Whole Loan originated after December 6, 2010,
if the fair market value of the real property constituting such Mortgaged
Property after the release is not equal to at least 80% of the principal balance
of the Whole Loan outstanding after the release, the Mortgagor is required to
make a payment of principal in an amount not less than the amount required by
the REMIC Provisions. With respect to any related Whole Loan identified in
writing by Seller to Buyer as being REMIC eligible, and if such Whole Loan was
originated after December 6, 2010, in the event of a taking Sch. 1(b)-13



--------------------------------------------------------------------------------



 
[exhibit105a02145.jpg]
of any portion of an Mortgaged Property by a state or any political subdivision
or authority thereof, whether by legal proceeding or by agreement, the Mortgagor
can be required to pay down the principal balance of such Whole Loan in an
amount not less than the amount required by the REMIC Provisions and, to such
extent, may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the related Whole Loan. With respect to any
related Whole Loan identified in writing by Seller to Buyer as being REMIC
eligible, and if such Whole Loan was originated after December 6, 2010, no such
Whole Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Whole Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC provisions. 35. With respect to each Underlying Whole
Loan, there are no material violations of any applicable zoning ordinances,
building codes or land laws applicable to the Mortgaged Property or the use,
operation and occupancy thereof other than those which either (i) are insured by
an ALTA lender’s title insurance policy (or a binding commitment therefor), or
its equivalent as adopted in the applicable jurisdiction, or a law and ordinance
insurance policy, (ii) are adequately reserved for in accordance with the
Purchased Asset Documents, or (iii) would not have a material adverse effect on
the value, operation or net operating income of the Mortgaged Property or
constitute a legal non-conforming use or structure and any non- conformity with
zoning laws constitutes a legal non-conforming use or structure which does not
materially and adversely affect the use, operation or value of such Mortgaged
Property. In the event of casualty or destruction, (a) the Mortgaged Property
may be restored or repaired to the full extent necessary to maintain the use of
the structure immediately prior to such casualty or destruction, (b) law and
ordinance insurance coverage has been obtained for the Mortgaged Property in
amounts customarily required by prudent commercial mortgage lenders that
provides coverage for additional costs to rebuild and/or repair the property to
current zoning regulations, or (c) the inability to restore the Mortgaged
Property to the full extent of the use or structure immediately prior to the
casualty would not materially and adversely affect the use, operation or value
of such Mortgaged Property. The underlying Purchased Asset Documents require the
Mortgaged Property to comply in all material respects with all applicable
governmental regulations, zoning and building laws and ordinances. 36. None of
the material improvements which were included for the purposes of determining
the appraised value of any related Mortgaged Property lies outside of the
boundaries and building restriction lines of the related Mortgaged Property
(except Mortgaged Properties which are legal non-conforming uses), to an extent
which would have a material adverse effect on the value of the Mortgaged
Property or related Mortgagor’s use and operation of such Mortgaged Property
(unless affirmatively covered by title insurance) and no improvements on
adjoining properties encroached upon such Mortgaged Property to any material and
adverse extent (unless affirmatively covered by title insurance). Sch. 1(b)-14



--------------------------------------------------------------------------------



 
[exhibit105a02146.jpg]
37. The related Mortgagor has been duly organized and is validly existing and in
good standing under the laws of its jurisdiction of organization, with requisite
power and authority to own its assets and to transact the business in which it
is now engaged, the sole purpose of the related Mortgagor under its
organizational documents is to own, finance, sell or otherwise manage the
Properties and to engage in any and all activities related or incidental
thereto, and the Mortgaged Properties constitute the sole assets of the related
Mortgagor. The related Mortgagor has covenanted in its respective organizational
documents and/or the underlying Purchased Asset Documents to own no significant
asset other than the related Mortgaged Properties, as applicable, and assets
incidental to its respective ownership and operation of such Mortgaged
Properties, and to hold itself out as being a legal entity, separate and apart
from any other Person. 38. There are no pending, filed or threatened actions,
suits or proceedings, governmental investigations or arbitrations of which
Seller has received notice, against the Mortgagor, guarantor or the related
Mortgaged Property the adverse outcome of which could reasonably be expected to
materially and adversely affect (a) title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to pay
principal, interest or any other amounts due under the Whole Loan related to
such Senior Interest, (d) such guarantor’s ability to perform under the related
guaranty, (e) the principal benefit of the security intended to be provided by
the Purchased Asset Documents, (f) the current ability of the Mortgaged Property
to generate net cash flow sufficient to service such Whole Loan, (g) the use,
operation or value of the Mortgaged Property or (h) the current principal use of
the Mortgaged Property. 39. With respect to each Whole Loan related to a Senior
Interest, if the related Mortgage is a deed of trust, as of the date of
origination and, currently, a trustee, duly qualified under applicable law to
serve as such, has either been properly designated and serving under such
Mortgage or may be substituted in accordance with the Mortgage and applicable
law, and except in connection with a trustee’s sale after a default by the
related Mortgagor or in connection with any full or partial release of the
related Mortgaged Property or related security for such Whole Loan, no fees are
payable to such trustee except for de minimis fees paid.. 40. With respect to
the Purchased Asset and each Whole Loan related to a Senior Interest, such Whole
Loan and the Purchased Asset and all interest thereon (exclusive of any default
interest, late charges or prepayment premiums) contracted for complies with, or
is exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury. 41. The Senior Interest and related Whole Loan
are not cross-collateralized or cross-defaulted with any other Indebtedness that
is not also a Purchased Asset. 42. The improvements located on the Mortgaged
Property are either not located in a federally designated special flood hazard
area or, if so located, the Mortgagor is required to maintain or the Mortgagee
maintains, flood insurance with respect to such improvements and such policy is
in full force and effect in an amount equal to the maximum amount available
under the National Flood Insurance Program, plus such additional excess flood
Sch. 1(b)-15



--------------------------------------------------------------------------------



 
[exhibit105a02147.jpg]
coverage in an amount as is generally required by prudent institutional
commercial mortgage lenders originating mortgage loans for securitization. 43.
All escrow deposits and payments required pursuant to the Whole Loan related to
such Senior Interest (including capital improvements and environmental
remediation reserves) to be deposited with Seller in accordance with the
underlying Purchased Asset Documents have been so deposited, are in the
possession, or under the control, of Seller or its agent and there are no
deficiencies (subject to any applicable grace or cure periods) in connection
therewith, and all such escrows and deposits that are required to be escrowed
with Seller under the related Purchased Asset Documents are being conveyed by
Seller to Buyer or its servicer and identified as such with appropriate detail.
Any and all requirements under the related Whole Loan as to completion of any
material improvements and as to disbursements of any funds escrowed for such
purpose, which requirements were to have been complied with on or before the
Purchase Date, have been complied with in all material respects or the funds so
escrowed have not been released. No other escrow amounts have been released
except in accordance with the terms and conditions of the related Purchased
Asset Documents. 44. With respect to each Whole Loan related to a Senior
Interest, the related Mortgagor, or the related lessee, franchisor or operator
was in possession of all material licenses, permits, franchises, certificates of
occupancy, consents and authorizations and approvals then required for the use
and operation of the related Mortgaged Property by the related Mortgagor, other
than any licenses, permits and authorizations the failure to possess of which
would not have a material adverse effect on the use or value of the Mortgaged
Property. The underlying Purchased Asset Documents require the Mortgagor to
maintain all such material licenses, permits, franchises, certificates of
occupancy, consents and authorizations and approvals. The underlying Purchased
Asset Documents require the related Mortgagor to be qualified to do business in
the jurisdiction in which the related Mortgaged Property is located. 45. With
respect to the Senior Interest and each related Whole Loan, the origination (or
acquisition, as the case may be), servicing and collection practices used with
respect to such Senior Interest and the related Whole Loan have been in all
respects legal and have met customary industry standards for servicing of
commercial mortgage loans. 46. With respect to each Whole Loan related to a
Senior Interest, except for Mortgagors under a Ground Lease Asset, the related
Mortgagor (or its affiliate) has title in the fee simple interest in each
related Mortgaged Property. 47. The Purchased Asset Documents for each related
Whole Loan provide that such Whole Loan is non-recourse to the related Mortgagor
except that each such Whole Loan becomes full recourse to the Mortgagor and/or
guarantor (which is a natural person or persons, or an entity distinct from the
Mortgagor (but may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis) in any of the
following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by, consented to, or acquiesced in by, the
Mortgagor; (ii) Mortgagor or guarantor shall have colluded with other creditors
to cause an involuntary bankruptcy filing with respect to the Mortgagor or (iii)
voluntary transfers of either the related Mortgaged Property or equity interests
Sch. 1(b)-16



--------------------------------------------------------------------------------



 
[exhibit105a02148.jpg]
in Mortgagor made in violation of the Purchased Asset Documents. Furthermore,
the Purchased Asset Documents for each related Whole Loan provide for recourse
against the Mortgagor and/or guarantor (which is a natural person or persons, or
an entity distinct from the Mortgagor (but may be affiliated with the Mortgagor)
that has assets other than equity in the related Mortgaged Property that are not
de minimis), for losses and damages sustained in the case of (i) any Mortgagor’s
misappropriation of rents, security deposits, insurance proceeds, or
condemnation awards; (ii) the Mortgagor’s fraud or willful misrepresentation;
(iii) willful misconduct, fraud or material misrepresentation by the Mortgagor
or guarantor; (iv) breaches of the environmental covenants in the Purchased
Asset Documents; or (v) commission of material physical waste at the related
Mortgaged Property. 48. Subject to the exceptions set forth in paragraph (13)
and upon possession of the Mortgaged Property as required under applicable state
law, any assignment of leases set forth in the Mortgage or separate from the
related Mortgage and related to and delivered in connection with each Whole Loan
related to a Senior Interest establishes and creates a valid, first priority and
enforceable collateral assignment of, or a valid first priority and enforceable
lien and security interest in, the related Mortgagor’s interest in all leases,
subleases, licenses or other agreements pursuant to which any person is entitled
to occupy, use or possess all or any portion of the real property, subject only
to a license granted to the related mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by bankruptcy, insolvency, receivership, reorganization,
moratorium, redemption, liquidation or other laws relating to or affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The related Mortgage or related assignment of leases, subject to
applicable law and to bankruptcy, insolvency, receivership, reorganization,
moratorium, redemption, liquidation or other laws relating to or affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law), provides that, upon an event of default under such related Whole
Loan, the beneficiary thereof is permitted to seek the appointment of a receiver
for the collection of rents or for the related mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
mortgagee. 49. With respect to each Whole Loan related to a Senior Interest, any
prepayment premium and yield maintenance charge constitutes a “customary
prepayment penalty” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). 50. If any Whole Loan related to a Senior Interest contains a
provision for any defeasance of mortgage collateral, such Whole Loan permits
defeasance (1) no earlier than two (2) years after any securitization of the
related Whole Loan or the Senior Interest and (2) only with substitute
collateral constituting “government securities” within the meaning of Treasury
Regulations Section 1.860G-2(a)(8)(i) in an amount sufficient to make all
scheduled payments under the related Mortgage Note when due. If the related
Whole Loan permits partial releases of real property in connection with partial
defeasance, the revenues from the collateral will be sufficient to pay all such
scheduled payments calculated on a principal amount equal to a specified
percentage at least equal to 115% of the allocated loan amount for the real
property to be released and the defeasance collateral is not permitted to be
subject to prepayment, call, or Sch. 1(b)-17



--------------------------------------------------------------------------------



 
[exhibit105a02149.jpg]
early redemption. If the Mortgagor would continue to own assets in addition to
the defeasance collateral, the portion of the related Whole Loan secured by
defeasance collateral is required to be assumed by a Special Purpose Entity (as
such term is defined below). No related Whole Loan was originated with the
intent to collateralize a REMIC offering with obligations that are not real
estate mortgages. In addition, if the Mortgage related to any such Whole Loan
contains such a defeasance provision, it provides (or otherwise contains
provisions pursuant to which the holder thereof can require) that an opinion be
provided to the effect that such holder has a first priority perfected security
interest in the defeasance collateral. The related underlying Purchased Asset
Documents permit the lender to charge all of its expenses associated with a
defeasance to the Mortgagor (including rating agencies’ fees, accounting fees
and attorneys’ fees), and provide that the related Mortgagor must deliver (or
otherwise, the underlying Purchased Asset Documents contain certain provisions
pursuant to which the lender can require) (a) an accountant’s certification as
to the adequacy of the defeasance collateral to make payments under the related
Whole Loan for the remainder of its term, (b) an opinion of counsel that the
defeasance will not cause any such holder to lose its status as a REMIC, and (c)
assurances from each applicable Rating Agency that the defeasance will not
result in the withdrawal, downgrade or qualification of the ratings assigned to
any certificates backed by the related Whole Loan or the Senior Interest. 51. To
the extent required under applicable law as necessary for the enforceability or
collectability of the Whole Loan related to such Senior Interest, each holder of
the related Mortgage Note is authorized to do business in the jurisdiction in
which the related Mortgaged Property is located, or the failure to be so
authorized does not materially and adversely affect the enforceability of such
Whole Loan. 52. Neither the Mortgagee, the holder of the Senior Interest nor any
affiliate thereof has any obligation to make any capital contributions to the
Mortgagor under the Senior Interest or the related Whole Loan. Neither the
Mortgagee, the holder of the Senior Interest nor any affiliate thereof has any
obligation to make loans to, make guarantees on behalf of, or otherwise extend
credit to, or make any of the foregoing for the benefit of, the Mortgagor or any
other person under or in connection with the Senior Interest or the related
Whole Loan, except with respect to any future funding obligation set forth on
the related Confirmation. 53. With respect to each Whole Loan related to a
Senior Interest, each related Mortgaged Property constitutes one or more
complete separate tax lots (or the related Mortgagor has covenanted or applied
to obtain separate tax lots and a Person has indemnified the Mortgagee for any
loss suffered in connection therewith or an escrow of funds in an amount
sufficient to pay taxes resulting from a breach thereof has been established) or
is subject to an endorsement under the related title insurance policy. 54. With
respect to each Whole Loan related to a Senior Interest, an Appraisal of the
related Mortgaged Property was conducted in connection with the origination of
such Whole Loan with an appraisal date within six (6) months prior to the Whole
Loan origination date and within twelve (12) months prior to the Purchase Date.
The Appraisal is signed by an appraiser who is a Member of the Appraisal
Institute and had no interest, direct or indirect, in the Mortgaged Property or
the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of such Whole Loan.
Such Appraisal Sch. 1(b)-18



--------------------------------------------------------------------------------



 
[exhibit105a02150.jpg]
satisfied in all material respects the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as in effect on the
date such Whole Loan was originated. 55. With respect to each Whole Loan related
to a Senior Interest, the related Purchased Asset Documents require the
Mortgagor to provide the Mortgagee with certain financial information at the
times required under such Purchased Asset Documents. 56. Each Mortgaged Property
(a) is located on or adjacent to a public road and has direct legal access to
such road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, and (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property. 57. With respect to each Ground Lease Asset, in
any instance where the related Mortgage does not also encumber the related
lessor’s fee interests in such Mortgaged Property, and based upon the terms of
the Ground Lease and any estoppel or other agreement received from the ground
lessor in favor of Seller, its successors and assigns, Seller represents and
warrants the following with respect to the related Ground Lease: (i) Such Ground
Lease or a memorandum thereof has been duly recorded or submitted for
recordation in a form that is acceptable for recording in the applicable
jurisdiction, and such Ground Lease permits the interest of the lessee
thereunder to be encumbered by the related Mortgage or, if consent of the lessor
thereunder is required, it has been obtained prior to the related Purchase Date.
The Ground Lease does not restrict the use of the related Mortgaged Property by
such lessee, its successors or assigns in a manner that would materially
adversely affect the security provided by the related Mortgage. No material
change in the terms of the Ground Lease had occurred since its recordation,
except by any written instruments which are included in the related Underwriting
Package. (ii) Upon the foreclosure of the Ground Lease Asset (or acceptance of a
deed in lieu thereof), the Mortgagor’s interest in such Ground Lease is
assignable to the Mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder and in the event it is so assigned, it is
further assignable by the holder of the Ground Lease Asset and its successors
and assigns without the consent of the lessor. (iii) Such Ground Lease may not
be amended, modified, canceled or terminated without the prior written consent
of the Mortgagee. (iv) Seller has not received any written notice of default
under or notice of termination of such Ground Lease. Such Ground Lease is in
full force and effect, there is no material default under such Ground Lease, and
no condition which, with the passage of time or with notice and the expiration
of any grace or cure period, would constitute a material default under such
Ground Lease. (v) The Ground Lease, estoppel or other ancillary agreement
between the lessor and the lessee requires the lessor to give notice of any
default by the lessee to the Sch. 1(b)-19



--------------------------------------------------------------------------------



 
[exhibit105a02151.jpg]
Mortgagee. The Ground Lease, estoppel or other ancillary agreement further
provides that no notice given is effective against the Mortgagee unless a copy
has been given to the Mortgagee in a manner described in the Ground Lease,
estoppel or other ancillary agreement and requires that the ground lessor will
supply an estoppel. (vi) The Ground Lease (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, subject,
however, to only Permitted Liens and any Title Exceptions and the related fee
interest of the ground lessor or (ii) is subject to a subordination,
non-disturbance and attornment agreement to which the Mortgagee on the lessor’s
fee interest in the Mortgaged Property is subject. (vii) A Mortgagee is
permitted a reasonable opportunity (including, where necessary, sufficient time
to gain possession of the interest of the lessee under the Ground Lease) to cure
any curable default under such Ground Lease before the lessor thereunder may
terminate such Ground Lease. (viii) Such Ground Lease has an original term
(together with any extension options, whether or not currently exercised, set
forth therein all of which can be exercised by the Mortgagee if the Mortgagee
acquires the lessee’s rights under the Ground Lease) that extends not less than
twenty (20) years beyond the stated maturity date of the Ground Lease Asset.
(ix) Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than (i)
de minimis amounts for minor casualties or (ii) in respect of a total or
substantially total loss or taking) will be applied either to the repair or
restoration of all or part of the related Mortgaged Property, with the Mortgagee
or a trustee appointed by it having the right to hold and disburse such proceeds
as repair or restoration progresses, or to the payment or defeasance of the
outstanding principal balance of the Ground Lease Asset, together with any
accrued interest (except in cases where a different allocation would not be
viewed as commercially unreasonable by any commercial mortgage lender, taking
into account the relative duration of the Ground Lease and the related Mortgage
and the ratio of the market value of the related Mortgaged Property to the
outstanding principal balance of such Ground Lease Asset). (x) Under the terms
of the Ground Lease (or an estoppel or ancillary agreement between the lessor
and the lessee) and the related Mortgage (taken together), any related insurance
proceeds, or portion of the condemnation award allocable to ground lessee’s
interest in respect of a total or substantially total loss or taking of the
related Mortgaged Property to the extent not applied to restoration, will be
applied first to the payment of the outstanding principal balance of the Ground
Lease Asset, together with any accrued interest (xi) The Ground Lease does not
impose any restrictions on subletting that would be viewed as commercially
unreasonable by a prudent commercial lender. Sch. 1(b)-20



--------------------------------------------------------------------------------



 
[exhibit105a02152.jpg]
(xii) The ground lessor under such Ground Lease is required to enter into a new
lease with Seller upon termination of the Ground Lease for any reason, including
the rejection of the Ground Lease in bankruptcy. (xiii) The ground lessor
consented to and acknowledged that (i) the Ground Lease Asset is permitted /
approved, (ii) any foreclosure of such Ground Lease Asset and related change in
ownership of the ground lessee will not require the consent of the ground lessor
or constitute a default under the Ground Lease, (iii) copies of default notices
would be sent to the Mortgagee and (iv) it would accept cure from the Mortgagee
on behalf of the ground lessee. 58. The Purchased Asset Documents for each Whole
Loan related to a Senior Interest that is secured by a hospitality property
operated pursuant to a franchise agreement include an executed comfort letter or
similar agreement signed by the Mortgagor and franchisor of such property
enforceable by the Mortgagee against such franchisor, either directly or as an
assignee of the originator. The Mortgage or related security agreement for each
related Whole Loan secured by a hospitality property creates a security interest
in the revenues of such property for which a UCC financing statement has been
filed in the appropriate filing office. 59. It being understood that B notes
secured by the same Mortgage as a Whole Loan are not subordinate mortgages or
junior liens, there are no subordinate mortgages or junior liens encumbering the
related Mortgaged Property (other than Permitted Liens, Title Exceptions, taxes
and assessments, mechanics’ and materialmen’s liens and equipment and other
personal property financing). Except as specifically disclosed to Buyer in an
Approved Representation Exception, there is no mezzanine debt related to the
Mortgaged Property. 60. Each Mortgage requires the Mortgagor to provide the
owner or holder of the Mortgage, and the holder of the Mortgage (if not the
holder of the Senior Interest) is required to provide the holder of the Senior
Interest, with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
and annual rent rolls for properties that have leases contributing more than 5%
of the in-place base rent and annual financial statements, which annual
financial statements (i) with respect to each Whole Loan related to a Senior
Interest with more than one Mortgagor are in the form of an annual combined
balance sheet of the Mortgagor entities (and no other entities), together with
the related combined statements of operations, members’ capital and cash flows,
including a combining balance sheet and statement of income for the Mortgaged
Properties on a combined basis and (ii) for each related Whole Loan with an
original principal balance greater than $50 million shall be audited by an
independent certified public accountant upon the request of the owner or holder
of the Mortgage. 61. With respect to each Senior Interest with a related Whole
Loan over $20 million, the related special-form all-risk insurance policy and
business interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Senior Interest and related Whole
Loan, the related Sch. 1(b)-21



--------------------------------------------------------------------------------



 
[exhibit105a02153.jpg]
special all-risk insurance policy and business interruption policy (issued by an
insurer meeting the Insurance Rating Requirements) do not specifically exclude
Acts of Terrorism, as defined in TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to each related Whole Loan, the related Purchased Asset Documents do not
expressly waive or prohibit the mortgagee from requiring coverage for Acts of
Terrorism, as defined in TRIA, or damages related thereto, except to the extent
that any right to require such coverage may be limited by availability on
commercially reasonable terms. 62. Each Whole Loan related to a Senior Interest
requires the Mortgagor to be a Special Purpose Entity for at least as long as
such Whole Loan is outstanding. Both the Purchased Asset Documents and the
organizational documents of the Mortgagor with respect to each related Whole
Loan with a Purchase Date principal balance in excess of $5 million provide that
the Mortgagor is a Special Purpose Entity, and each related Whole Loan with a
Purchase Date principal balance of $50 million or more has a counsel’s opinion
regarding non- consolidation of the Mortgagor. For this purpose, a “Special
Purpose Entity” means an entity, other than an individual, whose organizational
documents (or if such Whole Loan has a Purchase Date principal balance equal to
$5 million or less, its organizational documents or the related Purchased Asset
Documents) provide substantially to the effect that it was formed or organized
solely for the purpose of owning and operating one or more of the Mortgaged
Properties securing the related Whole Loans and prohibit it from engaging in any
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Purchased Asset Documents, substantially to the effect that it does not
have any assets other than those related to its interest in and operation of
such Mortgaged Property or Properties, or any indebtedness other than as
permitted by the related Mortgage(s) or the other related Purchased Asset
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Whole Loan that is
cross-collateralized and cross-defaulted with the related Whole Loan), and that
it holds itself out as a legal entity, separate and apart from any other person
or entity. 63. Reserved. 64. The origination practices of Seller (or the related
originator if Seller was not the originator), with respect to each Whole Loan
related to a Senior Interest, complied in all material respects with the terms,
conditions and requirements of, as appropriate, all of Seller’s or such party’s
origination, due diligence standards and/or practices for similar commercial and
multifamily mortgage loans, as applicable, and, in each such case, otherwise
complied with all applicable laws and regulations. 65. Seller has obtained a
rent roll (the “Certified Rent Roll(s)”) other than with respect to hospitality
properties certified by the related Mortgagor or the related guarantor(s) as
accurate and complete in all material respects as of a date within 180 days of
the date of origination of the Whole Loan related to such Senior Interest.
Seller has obtained operating histories (the “Certified Operating Histories”)
with respect to each Mortgaged Property certified by the related Mortgagor or
the related guarantor(s) as accurate and complete in all material respects as of
a date within 180 days of the date of origination of the related Whole Loan. The
Certified Operating Histories collectively report on operations for a period
equal to (a) at least a continuous three-year period or (b) in the event the
Mortgaged Property was owned, Sch. 1(b)-22



--------------------------------------------------------------------------------



 
[exhibit105a02154.jpg]
operated or constructed by the Mortgagor or an affiliate for less than three
years then for such shorter period of time. 66. Seller has obtained an
organizational chart or other description of each Mortgagor which identifies all
beneficial controlling owners of the Mortgagor (i.e., managing members, general
partners or similar controlling person for such Mortgagor) and all owners that
hold a 10% or greater direct ownership share (i.e., the “Major Sponsors”). Based
solely on the searches performed by Seller in connection with the Whole Loan
related to such Senior Interest, no Major Sponsor or guarantor (i) was in a
state of federal bankruptcy or insolvency proceeding, (ii) had a prior record of
having been in a state of federal bankruptcy or insolvency, or (iii) had been
convicted of a felony. 67. With respect to each Senior Interest with a related
Whole Loan secured by retail, office or industrial properties, Seller requested
the related Mortgagor to obtain estoppels from each commercial tenant with
respect to the Certified Rent Roll. With respect to each related Whole Loan
predominantly secured by a retail, office or industrial property leased to a
single tenant, Seller reviewed such estoppel obtained from such tenant no
earlier than ninety (90) days prior to the origination date of the related Whole
Loan, and each such estoppel indicated (x) the related lease is in full force
and effect and (y) there exists no default under such lease, either by the
lessee thereunder or by the lessor subject, in each case, to customary
reservations of tenant’s rights, such as with respect to CAM and pass-through
audits and verification of landlord’s compliance with co-tenancy provisions.
With respect to each related Whole Loan predominantly secured by a retail,
office or industrial property, Seller has received lease estoppels executed
within ninety (90) days of the origination date of the related Whole Loan that
collectively account for at least 65% of the in-place base rent for the
Mortgaged Property or set of cross-collateralized properties that secure a Whole
Loan that is represented on the rent roll. Each rent roll indicated that (x)
each lease is in full force and effect and (y) there exists no material default
under any such related lease that represents 20% or more of the in-place base
rent for the Mortgaged Property or set of cross-collateralized properties either
by the lessee thereunder or by the related Mortgagor, subject, in each case, to
customary reservations of tenant’s rights, such as with respect to CAM and
pass-through audits and verification of landlord’s compliance with co-tenancy
provisions. 68. Seller has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA PATRIOT Act of 2001
with respect to the origination of the Whole Loan related to such Senior
Interest. 69. No default or event of default has occurred under any agreement
pertaining to any lien relating to the Mortgaged Property ranking junior to,
pari passu with or senior to the Mortgage securing the Whole Loan relating to
such Senior Interest, and there is no provision in any such agreement which
would provide for any increase in the principal amount of any such lien. 70. The
representations and warranties made by the Mortgagor in the Purchased Asset
Documents were true and correct in all material respects as of the date such
representations and warranties were stated to be true therein, and there has
been no adverse change with respect to the Mortgagor, the Whole Loan related to
such Senior Interest or the Sch. 1(b)-23



--------------------------------------------------------------------------------



 
[exhibit105a02155.jpg]
related Mortgaged Property that would render any such representation or warranty
not true or correct in any material respect as of the Purchase Date. 71. The
Senior Interest has not been and shall not be deemed to be a Security within the
meaning of the Securities Act of 1933, as amended or the Securities Exchange Act
of 1934, as amended. “Ground Lease”: A ground lease containing the following
terms and conditions: (a) a remaining term (exclusive of any unexercised
extension options) of thirty (30) years or more from the Purchase Date of the
related Asset, (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor or with such consent
given, (c) the obligation of the lessor to give the holder of any mortgage lien
on such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so, (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease, and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease. “Ground Lease Asset”:
An Asset the Mortgaged Property for which is secured or supported in whole or in
part by a Ground Lease. “REMIC”: A REMIC, as that term is used in the REMIC
Provisions. “REMIC Provisions”: Sections 860A through 860G of the Code.
“Servicing File:” A copy of the Underwriting Package and documents and records
not otherwise required to be contained in the Underwriting Package that (i)
relate to the origination and/or servicing and administration of the Whole Loans
related to Senior Interests, (ii) are reasonably necessary for the ongoing
administration and/or servicing of the related Whole Loans or for evidencing or
enforcing any of the rights of the holder of the related Whole Loans or holders
of interests therein and (iii) are in the possession or under the control of
Seller, provided that Seller shall not be required to deliver any draft
documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations. Sch. 1(b)-24



--------------------------------------------------------------------------------



 
[exhibit105a02156.jpg]
Schedule 1(c) REPRESENTATIONS AND WARRANTIES RE: PURCHASED ASSETS CONSISTING OF
MEZZANINE LOANS Seller represents and warrants to Buyer, with respect to each
Purchased Asset which is a Mezzanine Loan, that except as specifically disclosed
to Buyer in an Approved Representation Exception for such Purchased Asset, as of
the related Purchase Date for each such Purchased Asset by Buyer from Seller and
as of the date of each Transaction hereunder and at all times while the
Repurchase Documents or any Transaction hereunder is in full force and effect
the representations set forth on this Schedule 1(c) shall be true and correct in
all material respects. For purposes of this Schedule 1(c) and the
representations and warranties set forth herein, a breach of a representation or
warranty shall be deemed to have been cured with respect to a Purchased Asset
which is a Mezzanine Loan if and when Seller has taken or caused to be taken
action such that the event, circumstance or condition that gave rise to such
breach no longer affects such Purchased Asset or has repurchased such Purchased
Asset in accordance with the terms of the Agreement. 1. The Mezzanine Loan is a
performing mezzanine loan secured by a pledge of all of the Capital Stock of a
Mortgagor that owns income producing commercial real estate or multifamily
property, and the underlying Whole Loan is a performing Whole Loan secured by a
first priority security interest in a commercial or multifamily property. All
documents comprising the Servicing File will be or have been delivered to Buyer
with respect to each Mezzanine Loan by the deadlines set forth in the Agreement
and the Custodial Agreement. 2. Such Mezzanine Loan, and the underlying Whole
Loan, each complies in all material respects with, or is exempt from, all
requirements of federal, state or local law relating to such Mezzanine Loan and
underlying Whole Loan, as applicable. 3. Immediately prior to the sale, transfer
and assignment to Buyer thereof, no Mezzanine Loan or Mezzanine Note was subject
to any assignment (other than assignments to Seller), participation or pledge,
and Seller had good and marketable title to, and was the sole owner and holder
of, such Mezzanine Loan, and Seller is transferring such Mezzanine Loan free and
clear of any and all liens, pledges, encumbrances, charges, security interests
or any other ownership interests of any nature encumbering such Mezzanine Loan,
except to the extent otherwise permitted in this Agreement (including Permitted
Liens) and Title Exceptions. Upon consummation of the purchase contemplated to
occur in respect of such Mezzanine Loan on the related Purchase Date therefor,
Seller will have validly and effectively conveyed to Buyer all legal and
beneficial interest in and to such Mezzanine Loan free and clear of any pledge,
lien, encumbrance or security interest. There are no participation agreements
affecting such Mezzanine Loan. Seller has full right and authority to sell,
assign and transfer each Mezzanine Loan and the assignment to Buyer, other than
as disclosed to Buyer in writing prior to the related Purchase Date. Sch. 1(c)-1



--------------------------------------------------------------------------------



 
[exhibit105a02157.jpg]
4. No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Mezzanine Loan nor were any fraudulent acts
committed by any other Person in connection with the origination of such
Mezzanine Loan. 5. All information contained in the related Underwriting Package
(or as otherwise provided to Buyer) in respect of such Mezzanine Loan is
accurate and complete in all material respects. Seller has made available to
Buyer for inspection, with respect to such Mezzanine Loan, true, correct and
complete Purchased Asset Documents, which Purchased Asset Documents have not
been amended, modified, supplemented or restated since the related date of
origination. 6. Except as included in the Underwriting Package, Seller is not a
party to any document, instrument or agreement, and there is no document,
instrument or agreement that by its terms modifies or materially affects the
rights and obligations of any holder of such Mezzanine Loan or underlying Whole
Loan and Seller has not consented to any material change or waiver to any term
or provision of any such document, instrument, agreement or other Purchased
Asset Document and no such change or waiver exists. 7. Such Mezzanine Loan is
presently outstanding, the proceeds thereof have been fully disbursed as of the
Purchase Date therefor pursuant to the terms of the related Purchased Asset
Documents and, except for amounts held in escrow or reserve accounts and any
future funding obligation set forth on the related Confirmation, there is no
requirement for any future advances thereunder. 8. Seller has full right, power
and authority to sell and assign such Mezzanine Loan and such Mezzanine Loan or
any related Mezzanine Note has not been cancelled, satisfied or rescinded in
whole or part nor has any instrument been executed that would effect a
cancellation, satisfaction or rescission thereof. 9. Other than consents and
approvals obtained as of the related Purchase Date or those already granted in
the Purchased Asset Documents, and assuming that Buyer and any other transferees
comply with customary restrictions in the Purchased Asset Documents limiting
assignees to “Qualified Transferees” or similar transfer restriction provisions
in the Purchased Asset Documents, no consent or approval by any Person is
required in connection with Seller’s sale and/or Buyer’s acquisition of such
Mezzanine Loan, for Buyer’s exercise of any rights or remedies in respect of
such Mezzanine Loan (except for compliance with applicable Requirements of Law
in connection with the exercise of any rights or remedies by Buyer) or for
Buyer’s sale, pledge or other disposition of such Mezzanine Loan. No third party
holds any “right of first refusal”, “right of first negotiation”, “right of
first offer”, purchase option, or other similar rights of any kind with respect
to the Purchased Asset, and no other impediment exists to any such transfer or
exercise of rights or remedies. 10. No consent, approval, authorization or order
of, or registration or filing with, or notice to, any court or governmental
agency or body having jurisdiction or regulatory authority is required for any
transfer or assignment by the holder of such Mezzanine Loan. Sch. 1(c)-2



--------------------------------------------------------------------------------



 
[exhibit105a02158.jpg]
11. Seller has not received written notice of any outstanding material
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such
Mezzanine Loan is or may become obligated under the Purchased Asset Documents.
12. Seller has not advanced funds, or received any advance of funds from a party
other than the borrower under the Mezzanine Loan (the “Mezzanine Borrower”)
relating to such Mezzanine Loan or the related Mezzanine Note, directly or
indirectly, for the payment of any amount required by such Mezzanine Loan or
Mezzanine Note. With respect to each underlying Whole Loan, Seller has not
advanced funds, or received any advance of funds from a party other than the
other than the Mortgagor relating to such Whole Loan or related Mortgage Note,
directly or indirectly, for the payment of any amount required by such Whole
Loan or related Mortgage Note. 13. Each Mortgage Note relating to a Mezzanine
Loan, related Mortgage, assignment of leases (if a document separate from the
Mortgage), guaranty and other agreement executed by the related Mortgagor,
guarantor or other obligor in connection with such underlying Whole Loan is the
legal, valid and binding obligation of the related Mortgagor, guarantor or other
obligor (subject to any non-recourse provisions therein and any state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) that certain
provisions contained in such Purchased Asset Documents are or may be
unenforceable in whole or in part under applicable state or federal laws, but
neither the application of any such laws to any such provision nor the inclusion
of any such provisions renders any of the Purchased Asset Documents invalid as a
whole or materially interfere with the mortgagee’s practical realization of the
principal rights and benefits afforded thereby and/or security provided thereby
and (ii) as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). The related Mortgage Note and
Mortgage contain no provision limiting the right or ability of any holder
thereof to assign, transfer and convey all or any portion of the related
underlying Whole Loan to any other Person, except, however, for customary
intercreditor restrictions limiting assignees to “Qualified Transferees”,
“Institutional Lender/Owners” or “Qualified Institutional Lenders”. With respect
to any underlying Mortgaged Property that has tenants, there exists as either
part of the related Mortgage or as a separate document, an assignment of leases.
14. Except as set forth in paragraphs (13) and (16), with respect to the
underlying Whole Loan, there is no valid offset, defense, counterclaim,
abatement or right of rescission available to the related Mortgagor with respect
to any Mortgage Note related to a Mezzanine Loan, related Mortgage or other
agreements executed in connection therewith, including, without limitation, any
such valid offset, defense, counterclaim or right based on intentional fraud by
Seller in connection with the origination of the related Mortgage that would
deny the mortgagee the principal benefits intended to be provided by the related
Mortgage Note, Mortgage or other Purchased Asset Documents except with respect
to the enforceability of any provisions requiring the payment of default
interest, late fees, additional interest, prepayment premiums or yield
maintenance charges. Sch. 1(c)-3



--------------------------------------------------------------------------------



 
[exhibit105a02159.jpg]
15. Seller has delivered to Buyer or its designee the original promissory note
made in respect of such Mezzanine Loan, together with an original endorsement
thereof, executed by Seller in blank. 16. With respect to the underlying Whole
Loan, each related assignment of Mortgage and assignment of assignment of leases
(if applicable) from Seller in blank constitutes a legal, valid and binding
assignment from Seller (assuming the insertion of Buyer’s name), except as such
enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Each related Mortgage and assignment of leases
evidences a first-priority lien, and each is freely assignable without the
consent of the related Mortgagor. Each underlying Mortgaged Property (subject to
Title Exceptions) is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the Mortgage, except those which are bonded over, escrowed for
or insured against by a lender’s title insurance policy (as described below),
and subject to the rights of tenants (as tenants only) (subject to and excepting
Permitted Liens and the Title Exceptions), and no rights exist which under law
could give rise to any such lien or encumbrance that would be prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for, or insured against by a lender’s title insurance policy. 17. The
underlying Whole Loan is secured by one or more Mortgages and each such Mortgage
is a valid and enforceable first lien on the related underlying Mortgaged
Property subject only to the exceptions set forth in paragraphs (13) and (16)
above and the following title exceptions (each such title exception, a “Title
Exception”, and collectively, the “Title Exceptions”): (a) the lien of current
real property taxes, water charges, sewer rents and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record, none of which, individually or in the
aggregate, materially and adversely interferes with the value, current use or
operation of the underlying Mortgaged Property or the security intended to be
provided by such Mortgage or with the Mortgagor’s ability to pay its obligations
under the underlying Whole Loan when they become due or materially and adversely
affects the value of the underlying Mortgaged Property, (c) the exceptions
(general and specific) and exclusions set forth in the applicable policy
described in paragraph (21) below or appearing of record, none of which,
individually or in the aggregate, materially and adversely interferes with the
value, current use or operation of the underlying Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the underlying Whole Loan when they become
due or materially and adversely affects the value of the underlying Mortgaged
Property, (d) other matters to which like properties are commonly subject, none
of which, individually or in the aggregate, materially and adversely interferes
with the value, current use or operation of the underlying Mortgaged Property or
the security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the underlying Whole Loan when they become
due or materially and adversely affects the value of the underlying Mortgaged
Property, (e) the right of tenants (whether pursuant to ground leases, space
leases or operating leases) pertaining to the related underlying Mortgaged
Property to remain following a foreclosure or similar proceeding (provided that
such tenants are performing under such leases) and (f) if such Sch. 1(c)-4



--------------------------------------------------------------------------------



 
[exhibit105a02160.jpg]
underlying Whole Loan is cross-collateralized with any other underlying Whole
Loan, the lien of the Mortgage for such other underlying Whole Loan, none of
which, individually or in the aggregate, materially and adversely interferes
with the value, current use or operation of the underlying Mortgaged Property or
the security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the underlying Whole Loan when they become
due or materially and adversely affects the value of the underlying Mortgaged
Property. Each title policy contains no exclusion for, or affirmatively insures
(except for any underlying Mortgaged Property located in a jurisdiction where
such affirmative insurance is not available in which case such exclusion may
exist), (a) that the area shown on the survey is the same as the property
legally described in the Mortgage and (b) to the extent that the underlying
Mortgaged Property consists of two or more adjoining parcels, such parcels are
contiguous. There are no underlying Whole Loans that are senior or pari passu
with respect to the related underlying Mortgaged Property or such underlying
Whole Loan. The Mortgagor has good and marketable title to the underlying
Mortgaged Property, no claims under the title policies insuring the Mortgagor’s
title to the underlying Mortgaged Properties have been made, and the Mortgagor
has not received any written notice regarding any material violation of any
easement, restrictive covenant or similar instrument affecting the underlying
Mortgaged Property. 18. UCC financing statements have been filed and/or recorded
(or, if not filed and/or recorded, have been submitted in proper form for filing
and recording), in the appropriate public filing and/or recording offices
necessary to perfect a valid security interest in all items of personal property
in which a security interest may be perfected under the UCC, located on the
underlying Mortgaged Property that are owned by the related Mortgagor and either
(i) are reasonably necessary to operate the underlying Mortgaged Property or
(ii) are (as indicated in the appraisal obtained in connection with the
origination of the related underlying Whole Loan) material to the value of the
underlying Mortgaged Property (other than any non-material personal property,
any personal property subject to a purchase money security interest or a sale
and leaseback financing arrangement permitted under the terms of such underlying
Whole Loan or any other personal property leases applicable to such personal
property) to the extent perfection may be effected pursuant to applicable law by
recording or filing of UCC financing statements, and the Mortgages, security
agreements, chattel Mortgages or equivalent documents related to and delivered
in connection with the related underlying Whole Loan establish and create a
valid and enforceable lien and priority security interest on the items of
personalty described above, which security interest is senior to all other
creditors of the Mortgagor, other than with respect to Permitted Liens, except
as such enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditor’s rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Notwithstanding any of the foregoing, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC financing statements are required in
order to effect such perfection. 19. All real estate taxes and governmental
assessments, and other outstanding governmental charges (including, without
limitation, water and sewage charges) or installments thereof, which would be a
lien on any related underlying Mortgaged Property and that have become
delinquent in respect of such underlying Mortgaged Property have been paid, or
if the Sch. 1(c)-5



--------------------------------------------------------------------------------



 
[exhibit105a02161.jpg]
appropriate amount of such taxes or charges is being appealed or is otherwise in
dispute, the unpaid taxes or charges are covered by an escrow of funds or other
security sufficient to pay such tax or charge and reasonably estimated interest
and penalties, if any, thereon. For purposes of this representation and
warranty, real estate taxes and governmental assessments and installments
thereof shall not be considered delinquent until the earlier of (a) the date on
which interest and/or penalties would first be payable thereon and (b) the date
on which enforcement action is entitled to be taken by the related taxing
authority. 20. Except as may be set forth in the property condition reports
delivered to Buyer with respect to the underlying Mortgaged Properties, each
related underlying Mortgaged Property is free and clear of any material damage
(other than deferred maintenance for which escrows were established at
origination or which are then-currently being maintained) that would affect
materially and adversely the value of such underlying Mortgaged Property as
security for the related underlying Whole Loan and there was no proceeding
pending or, based solely upon the delivery of written notice thereof from the
appropriate condemning authority, threatened for the total or partial
condemnation of such underlying Mortgaged Property. Except as disclosed to Buyer
in writing, an engineering report was prepared in connection with the
origination of each underlying Whole Loan no more than twelve months prior to
the Purchase Date, which states that all building systems for the improvements
of each related underlying Mortgaged Property are in good working order, and
further indicates that each related underlying Mortgaged Property (a) is free of
any material damage, (b) is in good repair and condition, and (c) is free of
structural defects, except to the extent (i) any damage or deficiencies that
would not materially and adversely affect the use, operation or value of the
underlying Mortgaged Property or the security intended to be provided by such
Mortgage or repairs with respect to such damage or deficiencies estimated to
cost less than $50,000 in the aggregate per underlying Mortgaged Property; (ii)
such repairs have been completed; or (iii) escrows in an aggregate amount
consistent with the standards utilized by Seller (or the originator of such
underlying Whole Loan, if applicable) with respect to similar loans it holds for
its own account have been established, which escrows will in all events be in an
aggregate amount not less than the estimated cost of such repairs. There are no
material issues with the physical condition of the underlying Mortgaged Property
that would have a material adverse effect on the use, operation or value of the
underlying Mortgaged Property other than those disclosed in the engineering
report and those addressed in sub-clauses (i), (ii) and (iii) of the preceding
sentence. 21. With respect to each related underlying Whole Loan, the lien of
each related Mortgage as a first priority lien in the original principal amount
of such underlying Whole Loan after all advances of principal is insured by an
ALTA lender’s title insurance policy (or a binding commitment therefor), or its
equivalent as adopted in the applicable jurisdiction, insuring the Mortgagee,
its successors and assigns, subject only to Permitted Liens and the Title
Exceptions; the Mortgagee or its successors or assigns is the sole named insured
of such policy; such policy is assignable without consent of the insurer and
Seller and will inure to the benefit of the Mortgagee of record; such title
policy is in full force and effect upon the consummation of the transactions
contemplated by this Agreement; all premiums thereon have been paid; no claims
have been made under such policy and no circumstance exists which would impair
or diminish the coverage of such policy. The insurer issuing such policy is
either (x) a nationally-recognized title insurance company or (y) qualified to
do business in the jurisdiction Sch. 1(c)-6



--------------------------------------------------------------------------------



 
[exhibit105a02162.jpg]
in which the related underlying Mortgaged Property is located to the extent
required; such policy contains no material exclusions for, or affirmatively
insures (except for any underlying Mortgaged Property located in a jurisdiction
where such insurance is not available) (a) access to public road or (b) against
any loss due to encroachments of any material portion of the improvements
thereon. 22. Insurance coverage is being maintained with respect to the
underlying Mortgaged Property in compliance in all material respects with the
requirements under each related Mortgage, which insurance covered such risks as
are customarily acceptable to prudent commercial and multifamily mortgage
lending institutions lending on the security of property comparable to the
related underlying Mortgaged Property in the jurisdiction in which such
underlying Mortgaged Property is located, and (A) with respect to a “special
cause of loss form” or “all risk form” insurance policy that includes
replacement cost valuation issued by an insurer meeting the requirements of the
related loan documents and having a claims-paying or financial strength rating
of at least “A-:VIII” from A.M. Best Company or “A3” (or the equivalent) from
Moody’s Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Service
(the “Insurance Rating Requirements”), is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the full insurable value on a
replacement cost basis of improvements, furniture, furnishings, fixtures and
equipment located on such underlying Mortgaged Property (with no deduction for
physical depreciation) or (ii) the outstanding principal balance of the
underlying Whole Loan, and in any event, not less than the amount necessary, or
containing such endorsements as are necessary, to prevent operation of any
co-insurance provisions; and, except if such underlying Mortgaged Property is
operated as a mobile home park, is also covered by business interruption or
rental loss insurance, in an amount at least equal to twelve (12) months of
operations of the related underlying Mortgaged Property (or with respect to each
underlying Whole Loan with a principal balance of $35 million or more, 18
months); (B) for an underlying Whole Loan with a principal balance of $50
million or more contains a 180 day “extended period of indemnity”; and (C)
covers the actual loss sustained during restoration, all of which is in full
force and effect with respect to each related underlying Mortgaged Property; all
premiums due and payable have been paid; and no notice of termination or
cancellation with respect to any such insurance policy has been received by
Seller. Except for certain amounts not greater than amounts which would be
considered prudent by an institutional commercial and/or multifamily mortgage
lender with respect to a similar mortgage loan and which are set forth in the
Purchased Asset Documents and/or any underlying Whole Loan related to the
underlying Mortgaged Property, any insurance proceeds in respect of a casualty
loss, will be applied either (i) to the repair or restoration of all or part of
the related underlying Mortgaged Property, with respect to all property losses
in excess of 5% of the principal amount of the related underlying Whole Loan,
the lender (or a trustee appointed by it) having the right to hold and disburse
such proceeds as the repair or restoration progresses or (ii) the reduction of
the outstanding principal balance of the underlying Whole Loan together with any
accrued interest thereon, subject in either case to requirements with respect to
leases at the related underlying Mortgaged Property and to other exceptions
customarily provided for by prudent institutional lenders for similar loans. The
underlying Mortgaged Property is covered, and required to be covered pursuant to
the related Purchased Asset Documents, by a commercial general liability
insurance policy issued by an insurer meeting the Insurance Rating Requirements
including broad form coverage for property damage, contractual damage and
personal injury (including bodily injury and death) in amounts as are generally
required by prudent institutional commercial mortgage lenders, and in any event
Sch. 1(c)-7



--------------------------------------------------------------------------------



 
[exhibit105a02163.jpg]
not less than $1 million per occurrence and $2 million in the aggregate. An
architectural or engineering consultant has performed an analysis of the
underlying Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the underlying
Mortgaged Property in the event of an earthquake. In such instance, the PML was
based on a 475-year return period, an exposure period of 50 years and a 10%
probability of exceedance. If the resulting report concluded that the PML would
exceed 20% of the amount of the replacement costs of the improvements,
earthquake insurance on such underlying Mortgaged Property was obtained by an
insurer meeting the Insurance Rating Requirements in an amount not less than
150% of the PML. If windstorm and/or windstorm related perils and/or “named
storms” are excluded from the primary property damage insurance policy the
underlying Mortgaged Property is insured by a separate windstorm insurance
policy issued by an insurer meeting the Insurance Rating Requirements or
endorsement covering damage from windstorm and/or windstorm related perils
and/or named storms, in an amount at least equal to 100% of the full insurable
value on a replacement cost basis of the improvements and personalty and
fixtures included in the related underlying Mortgaged Property by an insurer
meeting the Insurance Rating Requirements. The insurance policies contain a
standard mortgagee clause naming the Mortgagee, its successors and assigns as
loss payee, in the case of a property insurance policy, and additional insured
in the case of a liability insurance policy and provide that they are not
terminable without at least thirty (30) days prior written notice to the
Mortgagee (or, with respect to non-payment, ten (10) days prior written notice
to the Mortgagee) or such lesser period as prescribed by applicable law. Each
Mortgage related to a Mezzanine Loan and each Mezzanine Loan requires that the
Mortgagor maintain insurance as described above or permits the Mortgagee to
require insurance as described above, and permits the Mortgagee to purchase such
insurance at the Mortgagor’s expense if Mortgagor fails to do so. 23. Other than
payments due but not yet thirty (30) days or more delinquent, there is no, and
since origination there has been no, material default, breach, violation or
event of acceleration existing under the related Purchased Asset Documents, and
no event has occurred (other than payments due but not yet delinquent) which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration, provided, however, that this representation and warranty does not
address or otherwise cover any default, breach, violation or event of
acceleration that specifically pertains to any matter otherwise covered by any
other representation and warranty made by Seller in any paragraph of this
Schedule 1(c) and (b) Seller has not waived any material default, breach,
violation or event of acceleration under such Mezzanine Loan or Mezzanine Note
(or underlying Purchased Asset Documents) and pursuant to the terms of the
related Purchased Asset Documents, and no Person or party other than the holder
of such Mezzanine Loan or Mezzanine Note or underlying Whole Loan or Mortgage
Note (or its servicer) may declare any event of default or accelerate the
related indebtedness under either of such Mezzanine Loan or Mezzanine Note or
the underlying Purchased Asset Documents. 24. Such Mezzanine Loan and underlying
Whole Loan are not, and since their origination, have not been thirty (30) days
or more past due in respect of any scheduled payment. There is no (i) monetary
default, breach or violation with respect to such Mezzanine Loan and Sch. 1(c)-8



--------------------------------------------------------------------------------



 
[exhibit105a02164.jpg]
underlying Whole Loan or any other obligation of the Mezzanine Borrower under
the Mezzanine Loan and underlying Whole Loan, (ii) material non-monetary
default, breach or violation with respect to such Mezzanine Loan and underlying
Whole Loan or any other obligation of the Mezzanine Borrower or Mortgagor or
(iii) event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
of acceleration. Seller has not received any written notice that the Mezzanine
Loan and related underlying Whole Loan may be subject to reduction or
disallowance for any reason, including without limitation, any setoff, right of
recoupment, defense, counterclaim or impairment of any kind. 25. Each Mortgage
related to the underlying Whole Loan does not provide for or permit, without the
prior written consent of the holder of the Mortgage Note related to such
Mezzanine Loan, the related underlying Mortgaged Property to secure any other
promissory note or obligation except as expressly described in the following
sentence. The related underlying Mortgaged Property is not encumbered, and none
of the related underlying Purchased Asset Documents permits the related
underlying Mortgaged Property to be encumbered subsequent to the related
Purchase Date without the prior written consent of the holder of such underlying
Whole Loan, by any lien securing the payment of money junior to or of equal
priority with, or superior to, the lien of the related Mortgage (other than
Permitted Liens, Title Exceptions, taxes, assessments and contested mechanics
and materialmens liens that become payable after the Purchase Date of the
related underlying Whole Loan). 26. To the extent such underlying Whole Loan is
identified in writing by Seller to Buyer as being REMIC eligible, such
underlying Whole Loan constitutes a “qualified mortgage” within the meaning of
Section 860G(a)(3)of the Code (without regard to Treasury Regulations Sections
1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on a
commercial property or a multifamily residential property, and (A) the issue
price of the underlying Whole Loan to the related Mortgagor at origination did
not exceed the non- contingent principal amount of the underlying Whole Loan and
(B) either (1) substantially all of the proceeds of such underlying Whole Loan
were used to acquire, improve or protect the portion of such commercial or
multifamily residential property that consists of an interest in real property
(within the meaning of Treasury Regulations Sections 1.856-3(c) and 1.856-3(d))
and such interest in real property was the only security for such underlying
Whole Loan as of the Testing Date (as defined below), or (2) the fair market
value of the interest in real property which secures such underlying Mortgage
Loan was at least equal to eighty percent (80%) of the principal amount of the
underlying Whole Loan (a) as of the Testing Date, or (b) as of the related
Purchase Date. For purposes of the previous sentence, (1) the fair market value
of the referenced interest in real property shall first be reduced by (a) the
amount of any lien on such interest in real property that is senior to the
underlying Whole Loan, and (b) a proportionate amount of any lien on such
interest in real property that is on a parity with the underlying Whole Loan,
and (2) the “Testing Date” shall be the date on which the referenced underlying
Whole Loan was originated unless (a) such underlying Whole Loan was modified
after the date of its origination in a manner that would cause a “significant
modification” of such underlying Whole Loan within the meaning of Treasury
Regulations Section 1.1001-3(b), and (b) such “significant modification” did not
occur at a time when such underlying Whole Loan was in default or when default
with respect to such underlying Whole Loan was reasonably foreseeable. However,
if the referenced underlying Whole Loan has been subjected to a “significant
modification” after the Sch. 1(c)-9



--------------------------------------------------------------------------------



 
[exhibit105a02165.jpg]
date of its origination and at a time when such underlying Whole Loan was not in
default or when default with respect to such underlying Whole Loan was not
reasonably foreseeable, the Testing Date shall be the date upon which the latest
such “significant modification” occurred. 27. There is no material and adverse
environmental condition or circumstance affecting the underlying Mortgaged
Property; there is no material violation of any applicable Environmental Law
with respect to the underlying Mortgaged Property; neither Seller nor the
Mortgagor has taken any actions which would cause the underlying Mortgaged
Property not to be in compliance with all applicable Environmental Laws; the
underlying Purchased Asset Documents require the Mortgagor to comply with all
Environmental Laws; and each Mortgagor has agreed to indemnify the Mortgagee for
any losses resulting from any material, adverse environmental condition or
failure of the Mortgagor to abide by such Environmental Laws or has provided
environmental insurance. At origination, each Mortgagor represented and
warranted that to its knowledge no hazardous materials or any other substances
or materials which are included under or regulated by Environmental Laws are
located on, or have been handled, manufactured, generated, stored, processed, or
disposed of on or released or discharged from the underlying Mortgaged Property,
except for those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of the underlying Mortgaged
Property in compliance with all Environmental Laws and in a manner that does not
result in contamination of the underlying Mortgaged Property or in a material
adverse effect on the value, use or operations of the underlying Mortgaged
Property. A Phase I environmental site assessment (or update of a previous Phase
I and or Phase II site assessment) and, with respect to certain underlying Whole
Loans, a Phase II environmental site assessment (collectively, an “ESA”) meeting
ASTM requirements conducted by a reputable environmental consultant in
connection with such underlying Whole Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not reveal any known circumstance or condition that rendered the underlying
Mortgaged Property at the date of the ESA in material noncompliance with
applicable Environmental Laws or the existence of recognized environmental
conditions (as such term is defined in ASTM E1527-05 or its successor,
hereinafter “Environmental Condition”) or the need for further investigation, or
(ii) if any material noncompliance with Environmental Laws or the existence of
an Environmental Condition was indicated in any such ESA, then at least one of
the following statements is true: (A) 125% of the funds reasonably estimated by
a reputable environmental consultant to be sufficient to cover the estimated
cost to cure any material noncompliance with applicable Environmental Laws or
the Environmental Condition has been escrowed by the related Mortgagor and is
held by the related lender; (B) if the only Environmental Condition relates to
the presence of asbestos-containing materials and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and a no further action or closure
letter was obtained from the applicable governmental regulatory authority (or
the environmental issue affecting the related underlying Mortgaged Property was
otherwise listed by such governmental authority as “closed”); (D) an
environmental policy or a lender’s pollution legal liability insurance policy
meeting the requirements set forth below that covers liability for the
identified circumstance or condition was obtained from an Sch. 1(c)-10



--------------------------------------------------------------------------------



 
[exhibit105a02166.jpg]
insurer rated no less than A- (or the equivalent) by Moody’s, S&P and/or Fitch
in an amount equal to or not less than 125% of the funds reasonably estimated by
a reputable environmental consultant to be sufficient to cover the estimated
cost to cure such circumstance or condition; (E) a party not related to the
Mortgagor was identified as the responsible party for such condition or
circumstance and Seller has reasonably estimated that the responsible party has
financial resources adequate to address the situation; or (F) a party related to
the Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. The ESA will be part of the
Servicing File; and except as set forth in the ESA, there is no (1) known
circumstance or condition that rendered the underlying Mortgaged Property in
material noncompliance with applicable Environmental Laws, (ii) Environmental
Conditions (as such term is defined in ASTM E1527-05 or its successor), or (iii)
need for further investigation. In the case of each underlying Whole Loan that
is the subject of an environmental insurance policy, issued by the issuer
thereof (the “Policy Issuer”) and effective as of the date thereof (the
“Environmental Insurance Policy”), (i) the Environmental Insurance Policy is in
full force and effect, there is no deductible and the trustee is a named insured
under such policy, (ii)(a) a property condition or engineering report was
prepared, if the related underlying Mortgaged Property was constructed prior to
1985, with respect to asbestos-containing materials (“ACM”) and, if the related
underlying Mortgaged Property is a multifamily property, with respect to radon
gas (“RG”) and lead-based paint (“LBP”), and (b) if such report disclosed the
existence of a material and adverse LBP, ACM or RG environmental condition or
circumstance affecting the related underlying Mortgaged Property, the related
Mortgagor (A) was required to remediate the identified condition prior to
closing the underlying Whole Loan or provide additional security or establish
with the mortgagee a reserve in an amount deemed to be sufficient by Seller, for
the remediation of the problem, and/or (B) agreed in the underlying Purchased
Asset Documents to establish an operations and maintenance plan after the
closing of the underlying Whole Loan that should reasonably be expected to
mitigate the environmental risk related to the identified LBP, ACM or RG
condition, (iii) on the effective date of the Environmental Insurance Policy,
Seller as originator had no knowledge of any material and adverse environmental
condition or circumstance affecting the underlying Mortgaged Property (other
than the existence of LBP, ACM or RG) that was not disclosed to the Policy
Issuer in one or more of the following: (a) the application for insurance, (b) a
Mortgagor questionnaire that was provided to the Policy Issuer, or (c) an
engineering or other report provided to the Policy Issuer, and (iv) the premium
of any Environmental Insurance Policy has been paid through the maturity of the
policy’s term and the term of such policy extends at least five years beyond the
maturity of the underlying Whole Loan. 28. With respect to each related
underlying Whole Loan, each related Mortgage, assignment of leases, or one or
more of the other Purchased Asset Documents, contains provisions that render the
rights and remedies of the holder thereof adequate for the practical realization
against the underlying Mortgaged Property of the principal benefits of the
security intended to be provided thereby, including realization by judicial or,
if applicable, non- judicial foreclosure, subject to the effects of bankruptcy,
insolvency, receivership, reorganization, moratorium, redemption, liquidation or
other laws relating to or affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Sch. 1(c)-11



--------------------------------------------------------------------------------



 
[exhibit105a02167.jpg]
29. Neither the underlying Mortgaged Property (other than any tenants of a
multi-tenant underlying Mortgaged Property), nor any portion thereof, is the
subject of, and no Mezzanine Borrower, Mortgagor under any underlying Whole
Loan, guarantor or tenant occupying a single-tenant property is a debtor in
state or federal bankruptcy, insolvency or similar proceeding. 30. The
underlying Whole Loan is a Whole Loan and contains no equity participation by
the lender or shared appreciation feature and does not provide for any
contingent or additional interest in the form of participation in the cash flow
of the related underlying Mortgaged Property or provide for negative
amortization (except that an ARD loan may provide for the accrual of the portion
of interest in excess of the rate in effect prior to the anticipated repayment
date). No Mortgagor has issued preferred equity. 31. With respect to each
underlying Whole Loan, subject to specific exceptions set forth below and to
certain exceptions, which are customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related underlying Mortgaged Property, each related Mortgage
or loan agreement contains provisions for the acceleration of the payment of the
unpaid principal balance of such underlying Whole Loan if, without complying
with the requirements of the Mortgage or loan agreement (which documents provide
for transfers without the consent of the lender which are customarily acceptable
to Seller lending on the security of property comparable to the related
underlying Mortgaged Property, including, without limitation, transfers of worn-
out or obsolete furnishing, fixtures, or equipment promptly replaced with
property of equivalent value and functionality and transfers by leases entered
into in accordance with the Purchased Asset Documents), (a) the related
underlying Mortgaged Property, or any controlling interest in the related
Mortgagor, is directly transferred or sold (other than (i) by reason of family
and estate planning transfers, transfers by devise, descent or operation of law
upon the death of a member, general partner or shareholder of the related
borrower, (ii) transfers to certain affiliates as defined in the related
Purchased Asset Documents, (iii) transfers of less than a controlling interest
(as such term is defined in the related Purchased Asset Documents) in a
mortgagor, (iv) issuance of non-controlling new equity interests, transfers
among existing members, partners or shareholders in the Mortgagor or an
affiliate thereof, transfers among affiliated Mortgagors with respect to
underlying Whole Loans which are cross-collateralized or cross-defaulted with
other underlying Whole Loans or (v) transfers of a similar nature to the
foregoing meeting the requirements of the underlying Whole Loan (such as pledges
of ownership interests that do not result in a change of control) or a
substitution or release of collateral within the parameters of paragraph (34)
below), or (b) the related underlying Mortgaged Property or controlling interest
in the Mortgagor is encumbered in connection with subordinate financing by a
lien or security interest against the related underlying Mortgaged Property,
other than (i) any existing permitted additional debt, (ii) any purchase money
security interests, or (iii) Permitted Liens or Title Exceptions. The Purchased
Asset Documents require the borrower to pay all reasonable costs incurred by the
Mortgagor with respect to any transfer, assumption or encumbrance requiring
lender’s approval, including any Rating Agency fees incurred in connection with
the review of and consent to any transfer or encumbrance. The Purchased Asset
Documents provide for the acceleration of the payment of the unpaid principal
balance of the Mezzanine Loan if (i) the Mezzanine Borrower voluntarily
transfers or encumbers all or any portion of any related collateral pledged in
respect of such Mezzanine Loan, or (ii) any direct or indirect interest in the
Mezzanine Borrower is Sch. 1(c)-12



--------------------------------------------------------------------------------



 
[exhibit105a02168.jpg]
voluntarily transferred or assigned, other than, in each case, as permitted
under the terms and conditions of the related Purchased Asset Documents. 32.
Except as set forth in the related Purchased Asset Documents delivered to Buyer,
the terms of the related Purchased Asset Documents have not been waived,
modified, altered, satisfied, impaired, canceled, subordinated or rescinded in
any manner which materially interferes with the security intended to be provided
by the Mortgage relating to such Mezzanine Loan or the use, value or operation
of such underlying Mortgaged Property and no such waiver, modification,
alteration, satisfaction, impairment, cancellation, subordination or rescission
has occurred since the date upon which the due diligence file related to the
applicable underlying Whole Loan was delivered to Buyer or its designee and
neither borrower nor guarantor has been released from its obligations under the
underlying Whole Loan. Pursuant to the terms of the Purchased Asset Documents:
(a) no material terms of any related Mortgage may be waived, canceled,
subordinated or modified in any material respect and no material portion of such
Mortgage or the underlying Mortgaged Property may be released without the
consent of the holder of the Mezzanine Loan; (b) no material action may be taken
by the underlying Property Owner with respect to the underlying Mortgaged
Property without the consent of the holder of the Mezzanine Loan; (c) the holder
of the Mezzanine Loan is entitled to approve the budget of the underlying
Mortgagor as it relates to the underlying Mortgaged Property; and (d) the holder
of the Mezzanine Loan's consent is required prior to the underlying Mortgagor
incurring any additional indebtedness. 33. Each related underlying Mortgaged
Property was inspected by or on behalf of the related originator or an affiliate
during the four (4) month period prior to the related origination date and
within twelve (12) months of the Purchase Date. 34. Except as set forth in the
Purchased Asset Documents delivered to Buyer, since origination, no material
portion of any related underlying Mortgaged Property has been released from the
lien of the Mortgage related to such Mezzanine Loan in any manner which
materially and adversely affects the value of the underlying Whole Loan or the
Purchased Asset or materially interferes with the security intended to be
provided by such Mortgage, and, except with respect to underlying Whole Loans
(a) which permit defeasance by means of substituting for the underlying
Mortgaged Property (or, in the case of an underlying Whole Loan secured by
multiple underlying Mortgaged Properties, one or more of such underlying
Mortgaged Properties) “government securities” as defined in the Investment
Company Act of 1940, as amended, sufficient to pay the underlying Whole Loan (or
portions thereof) in accordance with its terms, (b) where a release of the
portion of the underlying Mortgaged Property was contemplated at origination and
such portion was not considered material for purposes of underwriting the
underlying Whole Loan, (c) where a partial release is conditional upon the
satisfaction of certain underwriting and legal (including REMIC, if applicable)
requirements and the payment of a release price not less than a specified
percentage at least equal to 115% of the related allocated loan amount of such
portion of the underlying Mortgaged Property, (d) which permit the related
Mortgagor to substitute a replacement property in compliance with certain
underwriting and legal requirements (including REMIC provisions, if applicable)
or (e) which permit the release(s) of unimproved out-parcels or other portions
of the underlying Mortgaged Property that will not have a material adverse
effect on the underwritten value of the security for the underlying Whole Loan
or that were not allocated any value in the appraisal obtained at the Sch.
1(c)-13



--------------------------------------------------------------------------------



 
[exhibit105a02169.jpg]
origination of the underlying Whole Loan and are not necessary for physical
access to the underlying Mortgaged Property or compliance with zoning
requirements, the terms of the related Mortgage do not provide for release of
any portion of the underlying Mortgaged Property from the lien of the Mortgage
except in consideration of payment in full therefor. With respect to any partial
release, either: (x) such release of collateral (i) would not constitute a
“significant modification” of the subject underlying Whole Loan within the
meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii) would not cause
the subject underlying Whole Loan to fail to be a “qualified mortgage” within
the meaning of Section 860G(a)(3)(A) of the Code; or (y) the mortgagee or
servicer can, in accordance with the related Purchased Asset Documents,
condition such release of collateral on the related Mortgagor’s delivery of an
opinion of tax counsel to the effect specified in the immediately preceding
clause (x). For purposes of the preceding clause (x), for any underlying Whole
Loan originated after December 6, 2010, if the fair market value of the real
property constituting such underlying Mortgaged Property after the release is
not equal to at least 80% of the principal balance of the underlying Whole Loan
outstanding after the release, the Mortgagor is required to make a payment of
principal in an amount not less than the amount required by the REMIC
provisions. With respect to any underlying Whole Loan identified in writing by
Seller to Buyer as being REMIC eligible, and if such underlying Whole Loan was
originated after December 6, 2010, in the event of a taking of any portion of an
underlying Mortgaged Property by a state or any political subdivision or
authority thereof, whether by legal proceeding or by agreement, the Mortgagor
can be required to pay down the principal balance of the underlying Whole Loan
in an amount not less than the amount required by the REMIC provisions and, to
such extent, may not be required to be applied to the restoration of the
underlying Mortgaged Property or released to the Mortgagor, if, immediately
after the release of such portion of the underlying Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining underlying
Mortgaged Property is not equal to at least 80% of the remaining principal
balance of the underlying Whole Loan. With respect to any underlying Whole Loan
identified in writing by Seller to Buyer as being REMIC eligible, and if such
underlying Whole Loan was originated after December 6, 2010, no such underlying
Whole Loan that is secured by more than one underlying Mortgaged Property or
that is cross-collateralized with another underlying Whole Loan permits the
release of cross- collateralization of the related underlying Mortgaged
Properties, other than in compliance with the REMIC provisions. 35. There are no
material violations of any applicable zoning ordinances (acknowledging that
legal non-conforming properties shall not be deemed to be in material violation
of applicable zoning ordinances), building codes or land laws applicable to the
underlying Mortgaged Property or the use, operation and occupancy thereof other
than those which either (i) are insured by an ALTA lender’s title insurance
policy (or a binding commitment therefor), or its equivalent as adopted in the
applicable jurisdiction, or a law and ordinance insurance policy, (ii) are
adequately reserved for in accordance with the Purchased Asset Documents or
(iii) would not have a material adverse effect on the value, operation or net
operating income of the underlying Mortgaged Property or constitute a legal
non-conforming use or structure and any non-conformity with zoning laws
constitutes a legal non-conforming use or Sch. 1(c)-14



--------------------------------------------------------------------------------



 
[exhibit105a02170.jpg]
structure which does not materially and adversely affect the use, operation or
value of such underlying Mortgaged Property. In the event of casualty or
destruction, (a) the underlying Mortgaged Property may be restored or repaired
to the full extent necessary to maintain the use of the structure immediately
prior to such casualty or destruction, (b) law and ordinance insurance coverage
has been obtained for the underlying Mortgaged Property in amounts customarily
required by prudent commercial mortgage lenders that provides coverage for
additional costs to rebuild and/or repair the property to current zoning
regulations, or (c) the inability to restore the underlying Mortgaged Property
to the full extent of the use or structure immediately prior to the casualty
would not materially and adversely affect the use, operation or value of such
underlying Mortgaged Property. The Purchased Asset Documents require the
underlying Mortgaged Property to comply in all material respects with all
applicable governmental regulations, zoning and building laws and ordinances.
36. None of the material improvements which were included for the purposes of
determining the appraised value of any related underlying Mortgaged Property
lies outside of the boundaries and building restriction lines of such property
(except underlying Mortgaged Properties which are legal non-conforming uses), to
an extent which would have a material adverse effect on the value of the
underlying Mortgaged Property or the related Mortgagor’s use and operation of
such underlying Mortgaged Property (unless affirmatively covered by title
insurance) and no improvements on adjoining properties encroached upon such
underlying Mortgaged Property to any material and adverse extent (unless
affirmatively covered by title insurance). 37. The related Mezzanine Borrower
has been duly organized and is validly existing and in good standing under the
laws of its jurisdiction of organization, with requisite power and authority to
own its assets and to transact the business in which it is now engaged, the sole
purpose of the related Mezzanine Borrower under its organizational documents is
to own, finance, sell or otherwise manage the ownership of the related Mortgagor
and to engage in any and all activities related or incidental thereto, and the
ownership of the related Mortgagor constitutes the sole asset of the Mezzanine
Borrower. The Mezzanine Borrower has covenanted in its respective organizational
documents and/or the underlying Purchased Asset Documents to own no significant
asset other than the related Mortgagor and underlying Mortgaged Properties, and
to hold itself out as being a legal entity, separate and apart from any other
Person. The related Mortgagor has been duly organized and is validly existing
and in good standing under the laws of its jurisdiction of organization, with
requisite power and authority to own its assets and to transact the business in
which it is now engaged, the sole purpose of the related Mortgagor under its
organizational documents is to own, finance, sell or otherwise manage the
underlying Mortgaged Properties and to engage in any and all activities related
or incidental thereto, and the underlying Mortgaged Properties constitute the
sole assets of the related Mortgagor. The related Mortgagor has covenanted in
its respective organizational documents and/or the underlying Purchased Asset
Documents to own no significant asset other than the related underlying
Mortgaged Properties, and assets incidental to its respective ownership and
operation of such underlying Mortgaged Properties, and to hold itself out as
being a legal entity, separate and apart from any other Person. 38. There are no
pending, filed or threatened actions, suits or proceedings, governmental
investigations or arbitrations of which Seller has received notice, against the
Sch. 1(c)-15



--------------------------------------------------------------------------------



 
[exhibit105a02171.jpg]
Mezzanine Borrower, Mortgagor, guarantor or the related underlying Mortgaged
Property the adverse outcome of which could reasonably be expected to materially
and adversely affect (a) title to the underlying Mortgaged Property, (b) the
validity or enforceability of any Mortgage securing the underlying Whole Loan,
(c) such Mortgagor’s ability to pay principal, interest or any other amounts due
under such underlying Whole Loan, (d) such guarantor’s ability to perform under
the related guaranty, (e) the principal benefit of the security intended to be
provided by the underlying Purchased Asset Documents, (f) the current ability of
the underlying Mortgaged Property to generate net cash flow sufficient to
service such underlying Whole Loan, (g) the use, operation or value of the
underlying Mortgaged Property, (h) the current principal use of the underlying
Mortgaged Property or (i) the Mezzanine Borrower. 39. With respect to each
related underlying Whole Loan, if the related Mortgage is a deed of trust, as of
the date of origination and, currently, a trustee, duly qualified under
applicable law to serve as such, has either been properly designated and serving
under such Mortgage or may be substituted in accordance with the Mortgage and
applicable law, and except in connection with a trustee’s sale after a default
by the related Mortgagor or in connection with any full or partial release of
the related underlying Mortgaged Property or related security for such Whole
Loan, no fees are payable to such trustee except for de minimis fees paid. 40.
The Mezzanine Loan and related underlying Whole Loan and all interest thereon
(exclusive of any default interest, late charges or prepayment premiums)
contracted for complies with, or is exempt from, applicable state or federal
laws, regulations and other requirements pertaining to usury. 41. The underlying
Whole Loan is not cross-collateralized or cross-defaulted with any other
Indebtedness that is not also an underlying Whole Loan with respect to the
related Mezzanine Loan that is a Purchased Asset. 42. The improvements located
on the underlying Mortgaged Property are either not located in a federally
designated special flood hazard area or, if so located, the Mortgagor is
required to maintain or the Mortgagee maintains, flood insurance with respect to
such improvements and such policy is in full force and effect in an amount equal
to the maximum amount available under the National Flood Insurance Program, plus
such additional excess flood coverage in an amount as is generally required by
prudent institutional commercial mortgage lenders originating mortgage loans for
securitization. 43. All escrow deposits and payments required pursuant to the
Mezzanine Loan and underlying Whole Loan (including capital improvements and
environmental remediation reserves) to be deposited with Seller in accordance
with the Purchased Asset Documents have been so deposited, are in the
possession, or under the control, of Seller or its agent and there are no
deficiencies (subject to any applicable grace or cure periods) in connection
therewith, and all such escrows and deposits that are required to be escrowed
with Seller under the related Purchased Asset Documents are being conveyed by
Seller to Buyer or its servicer and identified as such with appropriate detail.
Any and all requirements under the underlying Whole Loan as to completion of any
material improvements and as to disbursements of any funds escrowed for such
purpose, which requirements were to have been complied with Sch. 1(c)-16



--------------------------------------------------------------------------------



 
[exhibit105a02172.jpg]
on or before the Purchase Date, have been complied with in all material respects
or the funds so escrowed have not been released. No other escrow amounts have
been released except in accordance with the terms and conditions of the related
Purchased Asset Documents. 44. With respect to each related underlying Whole
Loan, the related Mortgagor, or the related lessee, franchisor or operator was
in possession of all material licenses, permits, franchises, certificates of
occupancy, consents and authorizations and approvals then required for the use
and operation of the related underlying Mortgaged Property by the related
Mortgagor, other than any licenses, permits and authorizations the failure to
possess of which would not have a material adverse effect on the use or value of
the underlying Mortgaged Property. The underlying Purchased Asset Documents
require the Mortgagor to maintain all such material licenses, permits,
franchises, certificates of occupancy, consents and authorizations and
approvals. The underlying Purchased Asset Documents require the related
Mortgagor to be qualified to do business in the jurisdiction in which the
related underlying Mortgaged Property is located. 45. With respect to the
Mezzanine Loan and related Whole Loan, the origination (or acquisition, as the
case may be), servicing and collection practices used with respect to such
Mezzanine Loan and related underlying Whole Loan have been in all respects legal
and have met customary industry standards for servicing of mezzanine loans and
commercial mortgage loans. 46. With respect to each related underlying Whole
Loan, except for Mortgagors under underlying Whole Loans secured in whole or in
part by a Ground Lease Asset, the related Mortgagor (or its affiliate) has title
in the fee simple interest in each related underlying Mortgaged Property. 47.
The Purchased Asset Documents for such underlying Whole Loan provide that such
underlying Whole Loan is non-recourse to the related Mortgagor except that the
underlying Whole Loan becomes full recourse to the Mortgagor and/or guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related underlying Mortgaged Property that are not de minimis) in any of the
following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by, consented to, or acquiesced in by, the
Mortgagor; (ii) Mortgagor or guarantor shall have colluded with other creditors
to cause an involuntary bankruptcy filing with respect to the Mortgagor or (iii)
voluntary transfers of either the underlying Mortgaged Property or equity
interests in Mortgagor made in violation of the Purchased Asset Documents.
Furthermore, the Purchased Asset Documents for each underlying Whole Loan
provide for recourse against the Mortgagor and/or guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
underlying Mortgaged Property that are not de minimis), for losses and damages
sustained in the case of (i) any Mortgagor’s misappropriation of rents, security
deposits, insurance proceeds, or condemnation awards; (ii) the Mortgagor’s fraud
or willful misrepresentation; (iii) willful misconduct, fraud or material
misrepresentation by the Mortgagor or guarantor; (iv) breaches of the
environmental covenants in the Purchased Asset Documents; or (v) commission of
material physical waste at the underlying Mortgaged Property. Sch. 1(c)-17



--------------------------------------------------------------------------------



 
[exhibit105a02173.jpg]
48. Subject to the exceptions set forth in paragraph (13) and upon possession of
the underlying Mortgaged Property as required under applicable state law, any
assignment of leases set forth in the Mortgage related to such Mezzanine Loan or
separate from the related Mortgage and related to and delivered in connection
with each underlying Whole Loan establishes and creates a valid, first priority
and enforceable collateral assignment of, or a valid first priority and
enforceable lien and security interest in, the related Mortgagor’s interest in
all leases, subleases, licenses or other agreements pursuant to which any person
is entitled to occupy, use or possess all or any portion of the real property,
subject only to a license granted to the related mortgagor to exercise certain
rights and to perform certain obligations of the lessor under such lease or
leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). The related Mortgage or related assignment of
leases, subject to applicable law and to bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law), provides that, upon an event of default under
such underlying Whole Loan, the beneficiary thereof is permitted to seek the
appointment of a receiver for the collection of rents or for the related
mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee. 49. With respect to each related underlying Whole
Loan, any prepayment premium and yield maintenance charge constitutes a
“customary prepayment penalty” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2). 50. If any related underlying Whole Loan contains a
provision for any defeasance of mortgage collateral, such underlying Whole Loan
permits defeasance (1) no earlier than two years after any securitization of the
underlying Whole Loan and (2) only with substitute collateral constituting
“government securities” within the meaning of Treasury Regulations Section
1.860G-2(a)(8)(i) in an amount sufficient to make all scheduled payments under
the related Mortgage Note when due. If the underlying Whole Loan permits partial
releases of real property in connection with partial defeasance, the revenues
from the collateral will be sufficient to pay all such scheduled payments
calculated on a principal amount equal to a specified percentage at least equal
to 115% of the allocated loan amount for the real property to be released and
the defeasance collateral is not permitted to be subject to prepayment, call, or
early redemption. If the Mortgagor would continue to own assets in addition to
the defeasance collateral, the portion of the underlying Whole Loan secured by
defeasance collateral is required to be assumed by a Special Purpose Entity. No
related underlying Whole Loan was originated with the intent to collateralize a
REMIC offering with obligations that are not real estate mortgages. In addition,
if the Mortgage related to any such underlying Whole Loan contains such a
defeasance provision, it provides (or otherwise contains provisions pursuant to
which the holder can require) that an opinion be provided to the effect that
such holder has a first priority perfected security interest in the defeasance
collateral. The related underlying Purchased Asset Documents permit the lender
to charge all of its expenses associated with a defeasance to the Mortgagor
(including rating agencies’ fees, accounting fees and attorneys’ fees), and
provide that the related Mortgagor must deliver (or otherwise, the underlying
Purchased Asset Documents Sch. 1(c)-18



--------------------------------------------------------------------------------



 
[exhibit105a02174.jpg]
contain certain provisions pursuant to which the lender can require) (a) an
accountant’s certification as to the adequacy of the defeasance collateral to
make payments under the related underlying Whole Loan for the remainder of its
term, (b) an opinion of counsel that the defeasance will not cause any holder to
lose its status as a REMIC, and (c) assurances from each applicable Rating
Agency that the defeasance will not result in the withdrawal, downgrade or
qualification of the ratings assigned to any certificates backed by the related
underlying Whole Loan. 51. To the extent required under applicable law as
necessary for the enforceability or collectability of the underlying Whole Loan,
each holder of the related Mortgage Note was authorized to do business in the
jurisdiction in which the related underlying Mortgaged Property is located, or
the failure to be so authorized does not materially and adversely affect the
enforceability of such underlying Whole Loan. 52. Neither the holder of the
Mezzanine Loan (the “Mezzanine Lender”) nor any affiliate thereof has any
obligation to make any capital contributions to the Mezzanine Borrower under the
Mezzanine Loan or to the Mortgagor under the underlying Whole Loan. Neither the
Mezzanine Lender nor any affiliate thereof has no obligation to make loans to,
make guarantees on behalf of, or otherwise extend credit to, or make any of the
foregoing for the benefit of, the Mezzanine Borrower under the Mezzanine Loan or
to the Mortgagor under the underlying Whole Loan or any other person under or in
connection with the Mezzanine Loan or the underlying Whole Loan. 53. With
respect to each related underlying Whole Loan, each related underlying Mortgaged
Property constitutes one or more complete separate tax lots (or the related
Mortgagor has covenanted or applied to obtain separate tax lots and a Person has
indemnified the Mortgagee for any loss suffered in connection therewith or an
escrow of funds in an amount sufficient to pay taxes resulting from a breach
thereof has been established) or is subject to an endorsement under the related
title insurance policy. 54. An Appraisal of the related underlying Mortgaged
Property was conducted in connection with the origination of the underlying
Whole Loan; with an appraisal date within 6 months of the underlying Whole Loan
origination date and within 12 months of the Purchase Date. The Appraisal is
signed by an appraiser who had no interest, direct or indirect, in the
underlying Mortgaged Property or the Mortgagor or in any loan made on the
security thereof, and whose compensation is not affected by the approval or
disapproval of the underlying Whole Loan. Such Appraisal satisfied in all
material respects the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, as in effect on the date such
underlying Whole Loan was originated. 55. With respect to each related
underlying Whole Loan, the related Purchased Asset Documents require the
Mezzanine Borrower to provide the Mezzanine Lender with certain financial
information at the times required under such Purchased Asset Documents. 56. Each
underlying Mortgaged Property (a) is located on or adjacent to a public road and
has direct legal access to such road, or has access via an irrevocable easement
or irrevocable right of way permitting ingress and egress to/from a public road,
and (b) is served by Sch. 1(c)-19



--------------------------------------------------------------------------------



 
[exhibit105a02175.jpg]
or has uninhibited access rights to public or private water and sewer (or well
and septic) and all required utilities, all of which are appropriate for the
current use of the underlying Mortgaged Property. 57. With respect to each
Ground Lease Asset, the related Mortgage does not also encumber the related
lessor’s fee interests in such underlying Mortgaged Property, and based upon the
terms of the Ground Lease and any estoppel or other agreement received from the
ground lessor in favor of Seller, its successors and assigns, Seller represents
and warrants the following with respect to the related Ground Lease: (i) Such
Ground Lease or a memorandum thereof has been duly recorded or submitted for
recordation in a form that is acceptable for recording in the applicable
jurisdiction, and such Ground Lease permits the interest of the lessee
thereunder to be encumbered by the Mortgage related to such Mezzanine Loan or,
if consent of the lessor thereunder is required, it has been obtained prior to
the related Purchase Date. The Ground Lease does not restrict the use of the
related underlying Mortgaged Property by such lessee, its successors or assigns
in a manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since its recordation, except by any written instruments which are
included in the related Underwriting Package. (ii) Upon the foreclosure of the
Ground Lease Asset (or acceptance of a deed in lieu thereof), the Mortgagor’s
interest in such Ground Lease is assignable to the Mortgagee under the leasehold
estate and its assigns without the consent of the lessor thereunder and in the
event it is so assigned, it is further assignable by the holder of the
underlying Whole Loan and its successors and assigns without the consent of the
lessor. (iii) Such Ground Lease may not be amended, modified, canceled or
terminated without the prior written consent of the Mortgagee. (iv) Seller has
not received any written notice of default under or notice of termination of
such Ground Lease. Such Ground Lease is in full force and effect, there is no
material default under such Ground Lease, and no condition which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default under such Ground Lease. (v) The Ground
Lease, estoppel or other ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee. The Ground Lease, estoppel or other ancillary agreement further
provides that no notice given is effective against the Mortgagee unless a copy
has been given to the Mortgagee in a manner described in the Ground Lease,
estoppel or other ancillary agreement and requires that the ground lessor will
supply an estoppel. (vi) The Ground Lease (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, subject,
however, to only Permitted Liens and the Title Exceptions and the related fee
interest of the ground lessor or (ii) is Sch. 1(c)-20



--------------------------------------------------------------------------------



 
[exhibit105a02176.jpg]
subject to a subordination, non-disturbance and attornment agreement to which
the Mortgagee on the lessor’s fee interest in the underlying Mortgaged Property
is subject. (vii) A Mortgagee is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of the
lessee under the Ground Lease) to cure any curable default under such Ground
Lease before the lessor thereunder may terminate such Ground Lease. (viii) Such
Ground Lease has an original term (together with any extension options, whether
or not currently exercised, set forth therein all of which can be exercised by
the Mortgagee if the Mortgagee acquires the lessee’s rights under the Ground
Lease) that extends not less than twenty (20) years beyond the stated maturity
date of the Ground Lease Asset. (ix) Under the terms of such Ground Lease, any
estoppel or consent letter received by the Mortgagee from the lessor, and the
related Mortgage, taken together, any related insurance proceeds or condemnation
award (other than (i) de minimis amounts for minor casualties or (ii) in respect
of a total or substantially total loss or taking) will be applied either to the
repair or restoration of all or part of the related underlying Mortgaged
Property, with the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Ground Lease
Asset, together with any accrued interest (except in cases where a different
allocation would not be viewed as commercially unreasonable by any commercial
mortgage lender, taking into account the relative duration of the Ground Lease
and the related Mortgage and the ratio of the market value of the related
underlying Mortgaged Property to the outstanding principal balance of such
Ground Lease Asset). (x) Under the terms of the Ground Lease (or an estoppel or
ancillary agreement between the lessor and the lessee) and the related Mortgage
(taken together), any related insurance proceeds, or portion of the condemnation
award allocable to ground lessee’s interest in respect of a total or
substantially total loss or taking of the related underlying Mortgaged Property
to the extent not applied to restoration, will be applied first to the payment
of the outstanding principal balance of the Ground Lease Asset, together with
any accrued interest (xi) The Ground Lease does not impose any restrictions on
subletting that would be viewed as commercially unreasonable by a prudent
commercial lender. (xii) The ground lessor under such Ground Lease is required
to enter into a new lease with Seller upon termination of the Ground Lease for
any reason, including the rejection of the Ground Lease in bankruptcy. (xiii)
The ground lessor consented to and acknowledged that (i) the Ground Lease Asset
is permitted / approved, (ii) any foreclosure of the Ground Lease Asset and
related change in ownership of the ground lessee will not require the consent of
the ground lessor or constitute a default under the Ground Lease, (iii) copies
of default Sch. 1(c)-21



--------------------------------------------------------------------------------



 
[exhibit105a02177.jpg]
notices would be sent to Mezzanine Lender and (iv) it would accept cure from
Mezzanine Lender on behalf of the ground lessee. 58. The Purchased Asset
Documents for each underlying Whole Loan that is secured by a hospitality
property operated pursuant to a franchise agreement include an executed comfort
letter or similar agreement signed by the Mortgagor and franchisor of such
property enforceable by the Mortgagee against such franchisor, either directly
or as an assignee of the originator. The Mortgage related to such Mezzanine Loan
or related security agreement for each underlying Whole Loan secured by a
hospitality property creates a security interest in the revenues of such
property for which a UCC financing statement has been filed in the appropriate
filing office. 59. It being understood that B notes secured by the same Mortgage
as an underlying Whole Loan are not subordinate mortgages or junior liens, there
are no subordinate mortgages or junior liens encumbering the related underlying
Mortgaged Property (other than Permitted Liens, Title Exceptions, taxes and
assessments, mechanics’ and materialmen’s liens and equipment and other personal
property financing). Except as specifically disclosed to Buyer in an Approved
Representation Exception, there is no mezzanine debt related to the underlying
Mortgaged Property other than the Mezzanine Loan. 60. With respect to each
underlying Whole Loan, each Mortgage requires the Mortgagor to provide the owner
or holder of the Mortgage with quarterly (other than for single- tenant
properties) and annual operating statements, and quarterly (other than for
single-tenant properties) and annual rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements (i) with respect to each
underlying Whole Loan with more than one Mortgagor are in the form of an annual
combined balance sheet of the Mortgagor entities (and no other entities),
together with the related combined statements of operations, members’ capital
and cash flows, including a combining balance sheet and statement of income for
the underlying Mortgaged Properties on a combined basis and (ii) for each
underlying Whole Loan with an original principal balance greater than $50
million shall be audited by an independent certified public accountant upon the
request of the owner or holder of the Mortgage. 61. With respect to each
underlying Whole Loan over $20 million, the related special-form all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Program Reauthorization Act of 2007 (collectively
referred to as “TRIA”), from coverage, or if such coverage is excluded, it is
covered by a separate terrorism insurance policy. With respect to each other
underlying Whole Loan, the related special all-risk insurance policy and
business interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each underlying Whole Loan, the
related Purchased Asset Documents do not expressly waive or prohibit the
mortgagee from requiring coverage for Acts of Terrorism, as defined in TRIA, or
damages related thereto, except to the extent that any right to require such
coverage may be limited by availability on commercially reasonable terms. Sch.
1(c)-22



--------------------------------------------------------------------------------



 
[exhibit105a02178.jpg]
62. Each underlying Whole Loan requires the Mortgagor to be a Special Purpose
Entity for at least as long as the underlying Whole Loan is outstanding. Both
the Purchased Asset Documents and the organizational documents of the Mortgagor
with respect to each underlying Whole Loan with a Purchase Date principal
balance in excess of $5 million provide that the Mortgagor is a Special Purpose
Entity, and each underlying Whole Loan with a Purchase Date principal balance of
$50 million or more has a counsel’s opinion regarding non- consolidation of the
Mortgagor. For this purpose, a “Special Purpose Entity” means an entity, other
than an individual, whose organizational documents (or if the underlying Whole
Loan has a Purchase Date principal balance equal to $5 million or less, its
organizational documents or the related Purchased Asset Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the underlying Mortgaged
Properties securing the underlying Whole Loans and prohibit it from engaging in
any business unrelated to such underlying Mortgaged Property or Properties, and
whose organizational documents further provide, or which entity represented in
the related Purchased Asset Documents, substantially to the effect that it does
not have any assets other than those related to its interest in and operation of
such underlying Mortgaged Property or Properties, or any indebtedness other than
as permitted by the related Mortgage(s) or the other related Purchased Asset
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for an underlying Whole
Loan that is cross-collateralized and cross-defaulted with the related
underlying Whole Loan), and that it holds itself out as a legal entity, separate
and apart from any other person or entity. 63. Reserved. 64. The origination
practices of Seller (or the related originator if Seller was not the
originator), with respect to the Mezzanine Loan and each underlying Whole Loan,
complied in all material respects with the terms, conditions and requirements
of, as appropriate, all of Seller’s or such party’s origination, due diligence
standards and/or practices for similar mezzanine and commercial and multifamily
mortgage loans, as applicable, and, in each such case, otherwise complied with
all applicable laws and regulations. 65. Seller has obtained a rent roll (the
“Certified Rent Roll(s)”) other than with respect to hospitality properties
certified by the related Mortgagor or the related guarantor(s) as accurate and
complete in all material respects as of a date within 180 days of the date of
origination of the related underlying Whole Loan. Seller has obtained operating
histories (the “Certified Operating Histories”) with respect to each underlying
Mortgaged Property certified by the related Mortgagor or the related
guarantor(s) as accurate and complete in all material respects as of a date
within 180 days of the date of origination of the related underlying Whole Loan.
The Certified Operating Histories collectively report on operations for a period
equal to (a) at least a continuous three-year period or (b) in the event the
underlying Mortgaged Property was owned, operated or constructed by the
Mortgagor or an affiliate for less than three years then for such shorter period
of time. 66. Seller has obtained an organizational chart or other description of
each Mezzanine Borrower and related Mortgagor which identifies all beneficial
controlling owners of the Mortgagor (i.e., managing members, general partners or
similar controlling person for such Mortgagor) and all owners that hold a 10% or
greater direct ownership share (i.e., the “Major Sch. 1(c)-23



--------------------------------------------------------------------------------



 
[exhibit105a02179.jpg]
Sponsors”). Based solely on the searches performed by Seller in connection with
the related Mezzanine and the related underlying Whole Loan, no Major Sponsor or
guarantor (i) was in a state of federal bankruptcy or insolvency proceeding,
(ii) had a prior record of having been in a state of federal bankruptcy or
insolvency, or (iii) had been convicted of a felony. 67. With respect to each
underlying Whole Loan secured by retail, office or industrial properties, Seller
requested the related Mortgagor to obtain estoppels from each commercial tenant
with respect to the Certified Rent Roll. With respect to each underlying Whole
Loan predominantly secured by a retail, office or industrial property leased to
a single tenant, Seller reviewed such estoppel obtained from such tenant no
earlier than 90 days prior to the origination date of the related underlying
Whole Loan, and each such estoppel indicated (x) the related lease is in full
force and effect and (y) there exists no default under such lease, either by the
lessee thereunder or by the lessor subject, in each case, to customary
reservations of tenant’s rights, such as with respect to CAM and pass-through
audits and verification of landlord’s compliance with co-tenancy provisions.
With respect to each underlying Whole Loan predominantly secured by a retail,
office or industrial property, Seller has received lease estoppels executed
within 90 days of the origination date of the related underlying Whole Loan that
collectively account for at least 65% of the in-place base rent for the
underlying Mortgaged Property or set of cross-collateralized properties that
secure an underlying Whole Loan that is represented on the rent roll. Each rent
roll indicated that (x) each lease is in full force and effect and (y) there
exists no material default under any such related lease that represents 20% or
more of the in-place base rent for the underlying Mortgaged Property or set of
cross-collateralized properties either by the lessee thereunder or by the
related Mortgagor, subject, in each case, to customary reservations of tenant’s
rights, such as with respect to CAM and pass-through audits and verification of
landlord’s compliance with co-tenancy provisions. 68. Seller has complied with
all applicable anti-money laundering laws and regulations, including without
limitation the USA PATRIOT Act of 2001 with respect to the origination of the
Mezzanine Loan and, if applicable, the underlying Whole Loan. 69. No default or
event of default has occurred under any agreement pertaining to any lien or
other interest that ranks pari passu with or junior or senior to the interests
of the holder of such Mezzanine Loan or with respect to any underlying Whole
Loan or other indebtedness in respect of the related underlying Mortgaged
Property and there is no provision in any agreement related to any such lien,
interest or loan which would provide for any increase in the principal amount of
any such lien, other interest or loan. 70. The representations and warranties
made by the Mezzanine Borrower in the Purchased Asset Documents were true and
correct in all material respects as of the date such representations and
warranties were stated to be true therein, and there has been no adverse change
with respect to the Mezzanine Borrower that would render any such representation
or warranty not true or correct in any material respect as of the Purchase Date.
71. The collateral pledged in respect of such Mezzanine Loan is secured by a
pledge of equity ownership interests in the related borrower under the
underlying Whole Loan that is senior to the Mezzanine Loan or a direct or
indirect owner of the related borrower and the Sch. 1(c)-24



--------------------------------------------------------------------------------



 
[exhibit105a02180.jpg]
security interest created thereby has been fully perfected in favor of Seller as
the Mezzanine Lender. 72. Seller’s security interest in the Mezzanine Loan is
covered by a UCC-9 insurance policy (the “UCC-9 Policy”) in the maximum
principal amount of the Mezzanine Loan insuring that the related pledge is a
valid first priority lien on the collateral pledged in respect of such Mezzanine
Loan, subject only to the exceptions stated therein (or a pro forma title policy
or marked up title insurance commitment on which the required premium has been
paid exists which evidences that such UCC-9 Policy will be issued), such UCC-9
Policy (or, if it has yet to be issued, the coverage to be provided thereby) is
in full force and effect, no material claims have been made thereunder and no
claims have been paid thereunder, Seller has not done, by act or omission,
anything that would materially impair the coverage under the UCC-9 Policy, and
the UCC-9 Policy (or, if it has yet to be issued, the coverage to be provided
thereby) inures to the benefit of Buyer without the consent of or notice to the
insurer. To the extent Seller was granted a security interest with respect to
the Mezzanine Loan, such interest (i) was given for due consideration, (ii) has
attached, (iii) is perfected, (iv) is a first priority Lien, and (v) has been
appropriately assigned to Buyer by Seller. “Ground Lease”: A ground lease
containing the following terms and conditions: (a) a remaining term (exclusive
of any unexercised extension options) of thirty (30) years or more from the
Purchase Date of the related Asset, (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor
or with such consent given, (c) the obligation of the lessor to give the holder
of any mortgage lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so, (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease, and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease. “Ground Lease Asset”: An Asset the Mortgaged Property for which is
secured or supported in whole or in part by a Ground Lease. “REMIC”: A REMIC, as
that term is used in the REMIC Provisions. “REMIC Provisions”: Sections 860A
through 860G of the Code. “Servicing File:” A copy of the Underwriting Package
and documents and records not otherwise required to be contained in the
Underwriting Package that (i) relate to the origination and/or servicing and
administration of the Mezzanine Loan and underlying Whole Loan, (ii) are
reasonably necessary for the ongoing administration and/or servicing of the
Mezzanine Loan and underlying Whole Loan or for evidencing or enforcing any of
the rights of the holder of the Mezzanine Loan and underlying Whole Loan or
holders of interests therein and (iii) are in the possession or under the
control of Seller, provided that Seller shall not be required to deliver any
draft documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations. Sch. 1(c)-25



--------------------------------------------------------------------------------



 
[exhibit105a02181.jpg]
Schedule 2 NOTICE ADDRESS AND WIRE INSTRUCTIONS Address Information: Seller GP
Commercial WF LLC 601 Carlson Parkway Suite 1400 Minnetonka, Minnesota 55305
Wire Instructions for Seller Agent: Wells Fargo NA, San Francisco SWIFT:
WFBIUS6S ABA#: 121-000-248 Acct#: 4129235511 A/C Name: TH Commercial Mortgage
LLC Address Information: Buyer One Wells Fargo Center 301 South College Street
MAC D1053-053, 12th Floor Charlotte, North Carolina 28202 Attention: Karen
Whittlesey Wire Instructions for Buyer Wells Fargo Bank, National Association
ABA 121000248 Account Name: GP Commercial WF LLC Account # 4058067943 Sch. 2-1



--------------------------------------------------------------------------------



 
[exhibit105a02182.jpg]
EXHIBIT A FORM OF TRANSACTION REQUEST [ ] [ ], 20[__] Wells Fargo Bank, National
Association One Wells Fargo Center 301 South College Street MAC D1053-125, 12th
Floor Charlotte, North Carolina 28202 Attention: Karen Whittlesey Re: Amended
and Restated Master Repurchase Agreement and Securities Contract dated as of May
9, 2018 (as may be further amended, restated, supplemented or otherwise
modified, the “Agreement”) between GP Commercial WF LLC (“Seller”) and Wells
Fargo Bank, National Association (“Buyer”) Ladies and Gentlemen: This is a
Transaction Request (as this and other terms used but not defined herein are
defined in the Agreement) delivered pursuant to Section 3.01 of the Agreement.
Seller hereby requests that Buyer enter into a Transaction upon the proposed
terms set forth below. Core Purchased Asset or Low Cash Flow Purchased Asset:
____________________________ Recourse Percentage: _____________________________
Purchased Assets (including Class and Mortgaged Property): As described in
Appendix 1 [and Appendix 2]1 hereto Property Type: As described in Appendix 1
hereto 1 Applicable for Mezzanine Loans



--------------------------------------------------------------------------------



 
[exhibit105a02183.jpg]
Class Market Book Applicable Maximum Purchase Value Value Percentage Applicable
Price Percentage Whole Loan $[__] $[__] [__]% [__]% $[__] Mezzanine $[__] $[__]
[__]% [__]% $[__] Loan Purchased $[__] $[__] [__]% [__]% $[__] Asset2 [Book
Value: $_______________________ Market Value: $_______________________
Applicable Percentage: _____% Maximum Applicable Percentage: _____%]3 Pricing
Margin: _____% Future Funding Amount (if applicable): $_______________________
Seller’s total future funding obligations, if any: _________________________
Purchased Asset Documents: As described in Appendix 1 [and Appendix 2]4 hereto
Purchase Date: [ ] [ ], 201[ ] Repurchase Date: [ ] [ ], 201[ ] Purchase Price:
[$_______________________] Except as specified in [Appendix 2][Appendix 3]5
hereto, on the Purchase Date for each Asset described in this Transaction
Request, Seller will make all of the representations and warranties contained in
the 2 Chart is only applicable for Mezzanine Loans 3 Applicable for Whole Loans
and Senior Interests in lieu of the chart 4 Applicable for Mezzanine Loans 5
Applicable for Mezzanine Loans A-2



--------------------------------------------------------------------------------



 
[exhibit105a02184.jpg]
Agreement (including, without limitation, the representations and warranties
applicable to the class of such asset set forth in Schedule 1 to the Agreement).
Seller: GP COMMERCIAL WF LLC By:____________________________________ Name:
Title: A-3



--------------------------------------------------------------------------------



 
[exhibit105a02185.jpg]
Appendix 1 to Transaction Request List of Eligible Assets requested to be
purchased, to include, as applicable: (a) Transaction Name (b) Seller Loan
Number (c) Class (Whole Loan, Senior Interest or Mezzanine Loan) (d) Lien Type
(e) Property Type (f) Property Street Address (g) Property City, State, County,
Zip Code (h) Appraised Value (i) Appraisal Firm (j) Appraisal Date (k) Original
Balance (l) Seller Origination Balance as of Closing Date (m) Current Balance
(n) Amortization (o) Balloon Amount (p) [Current] Interest Rate (q) Spread (r)
Index (Ex: 1 mo LIBOR; [ ]%) (s) Next Interest Change Date (t) Next Payment
Change Date (u) Interest Rate cap (v) Current Principal and Interest (w) Note
Date (x) First Payment Due Date to Seller (y) Initial Maturity Date (z) Extended
Maturity Date (aa) Current delinquency status (bb) Payment Type (cc) Payment
Frequency (dd) Rate Change Frequency (ee) Original Principal and Interest (ff)
Sponsor Name (including first name, if any) (gg) Borrowing Entity Name (hh) Open
to Prepayment? (ii) Prepayment Penalty A-4



--------------------------------------------------------------------------------



 
[exhibit105a02186.jpg]
Appendix 2 to Transaction Request List of Purchased Assets, including, as
applicable: (a) Transaction Name (b) Seller Loan Number (c) Class (Whole Loan,
Senior Interest or Mezzanine Loan Mezzanine Loan) (d) Lien Type (e) Original
Balance (f) Seller Origination Balance as of Closing Date (g) Current Balance
(h) Amortization (i) Balloon Amount (j) [Current] Interest Rate (k) Spread (l)
Index (Ex: 1 mo LIBOR; [ ]%) (m) Next Interest Change Date (n) Next Payment
Change Date (o) Interest Rate cap (p) Current Principal and Interest (q) Note
Date (r) First Payment Due Date to Seller (s) Initial Maturity Date (t) Extended
Maturity Date (u) Current delinquency status (v) Payment Type (w) Payment
Frequency (x) Rate Change Frequency (y) Original Principal and Interest (z)
Sponsor Name (including first name, if any) (aa) Borrowing Entity Name (bb) Open
to Prepayment? (cc) Prepayment Penalty A-5



--------------------------------------------------------------------------------



 
[exhibit105a02187.jpg]
Appendix 2 [Appendix 3]6 to Transaction Request [Description of any exceptions
to representations and warranties to be made by Seller in the related
Confirmation] 6 Applicable for Mezzanine Loans A-6



--------------------------------------------------------------------------------



 
[exhibit105a02188.jpg]
EXHIBIT B FORM OF CONFIRMATION [ ] [ ], 201[ ] Wells Fargo Bank, National
Association One Wells Fargo Center 301 South College Street MAC D1053-125, 12th
Floor Charlotte, North Carolina 28202 Attention: Karen Whittlesey Re: Amended
and Restated Master Repurchase Agreement and Securities Contract, dated as of
May 9, 2018 (as may be further amended, restated, supplemented or otherwise
modified, the “Agreement”) between GP Commercial WF LLC (“Seller”) and Wells
Fargo Bank, National Association (“Buyer”) Ladies and Gentlemen: This is a
Confirmation (as this and other terms used but not defined herein are defined in
the Agreement) executed and delivered by Seller and Buyer pursuant to Section
3.01 of the Agreement. Seller and Buyer hereby confirm and agree that as of the
Purchase Date and upon the other terms specified below, Seller shall sell and
assign to Buyer, and Buyer shall purchase from Seller, all of Seller’s right,
title and interest in, to and under the Purchased Assets listed in Appendix 1
[and Appendix 2]7 hereto. Core Purchased Asset or Low Cash Flow Purchased Asset:
____________________________ Purchased Assets (including Class and Mortgaged
Property): As described in Appendix 1 [and Appendix 2]8 hereto Property Type: As
described in Appendix 1 hereto [Book Value: $_______________________ 7
Applicable for Mezzanine Loans 8 Applicable for Mezzanine Loans B-1



--------------------------------------------------------------------------------



 
[exhibit105a02189.jpg]
Market Value: $_______________________ Applicable Percentage: _____% Maximum
Applicable Percentage: _____%]9 Pricing Margin: _____% Future Funding Amount (if
applicable): $_______________________ Seller’s total future funding obligations,
if any: _________________________ Class Market Book Applicable Maximum Purchase
Value Value Percentage Applicable Price Percentage Whole Loan $[__] $[__] [__]%
[__]% $[__] Mezzanine $[__] $[__] [__]% [__]% $[__] Loan Purchased $[__] $[__]
[__]% [__]% $[__]10 Asset Purchased Asset Documents: As described in Appendix 1
[and Appendix 2]11 hereto Purchase Date: [ ] [ ], 201[ ] Repurchase Date: [ ] [
], 201[ ] Purchase Price: [$_______________________] Maximum Purchase Price:
[$_______________________] Additional Advance Availability:
[$_______________________] Additional Advance Amount: [$_______________________]
9 Applicable for Whole Loans and Senior Interests in lieu of chart 10 Applicable
for Mezzanine Loans 11 Applicable for Mezzanine Loans B-2



--------------------------------------------------------------------------------



 
[exhibit105a02190.jpg]
Seller hereby certifies as follows, on and as of the above Purchase Date with
respect to each Purchased Asset described in this Confirmation: 1. All of the
conditions precedent in Article 6 of the Agreement have been satisfied. 2.
Except as specified in Appendix 2 [Appendix 3]12 hereto, Seller will make all of
the representations and warranties contained in the Agreement (including,
without limitation, the representations and warranties applicable to the class
of such asset set forth in Schedule 1 to the Agreement). Seller and Buyer hereby
acknowledge and agree that notwithstanding anything to the contrary set forth in
the Agreement, the Whole Loan and the Mezzanine Loan referenced in this
Confirmation shall constitute a sole Purchased Asset for all purposes of the
Repurchase Documents. Seller hereby covenants and agrees that Seller shall not
(i) repurchase the Whole Loan without a simultaneous repurchase of the Mezzanine
Loan or (ii) repurchase the Mezzanine Loan without a simultaneous repurchase of
the Whole Loan, without the express prior written consent of Buyer in its sole
discretion. For the avoidance of doubt and notwithstanding anything to the
contrary contained in this Confirmation and/or the Agreement, the parties hereby
acknowledge and agree that the Mezzanine Loan subject to this Confirmation
includes any and all future funding amounts that may be advanced to the related
Underlying Obligor at any time by any Person, regardless of whether any
additional Purchase Price is paid by Buyer pursuant to a Future Funding
Transaction or otherwise. Seller: GP COMMERCIAL WF LLC
By:____________________________________ Name: Title: 12 Applicable to Mezzanine
Loans B-3



--------------------------------------------------------------------------------



 
[exhibit105a02191.jpg]
Buyer: Acknowledged and Agreed: WELLS FARGO BANK, NATIONAL ASSOCIATION
By:______________________________ Name: Title: B-4



--------------------------------------------------------------------------------



 
[exhibit105a02192.jpg]
Appendix 1 to Confirmation List of Purchased Assets, including, as applicable:
(a) Transaction Name (b) Seller Loan Number (c) Class (Whole Loan, Senior
Interest or Mezzanine Loan) (d) Lien Type (e) Property Type (f) Property Street
Address (g) Property City, State, County, Zip Code (h) Appraised Value (i)
Appraisal Firm (j) Appraisal Date (k) Original Balance (l) Seller Origination
Balance as of Closing Date (m) Current Balance (n) Amortization (o) Balloon
Amount (p) [Current] Interest Rate (q) Spread (r) Index (Ex: 1 mo LIBOR; [ ]%)
(s) Next Interest Change Date (t) Next Payment Change Date (u) Interest Rate cap
(v) Current Principal and Interest (w) Note Date (x) First Payment Due Date to
Seller (y) Initial Maturity Date (z) Extended Maturity Date (aa) Current
delinquency status (bb) Payment Type (cc) Payment Frequency (dd) Rate Change
Frequency (ee) Original Principal and Interest (ff) Sponsor Name (including
first name, if any) (gg) Borrowing Entity Name (hh) Open to Prepayment? (ii)
Prepayment Penalty B-5



--------------------------------------------------------------------------------



 
[exhibit105a02193.jpg]
Appendix 2 to Confirmation List of Purchased Assets, including, as applicable:
(a) Transaction Name (b) Seller Loan Number (c) Class (Whole Loan, Senior
Interest or Mezzanine Loan Mezzanine Loan) (d) Lien Type (e) Original Balance
(f) Seller Origination Balance as of Closing Date (g) Current Balance (h)
Amortization (i) Balloon Amount (j) [Current] Interest Rate (k) Spread (l) Index
(Ex: 1 mo LIBOR; [ ]%) (m) Next Interest Change Date (n) Next Payment Change
Date (o) Interest Rate cap (p) Current Principal and Interest (q) Note Date (r)
First Payment Due Date to Seller (s) Initial Maturity Date (t) Extended Maturity
Date (u) Current delinquency status (v) Payment Type (w) Payment Frequency (x)
Rate Change Frequency (y) Original Principal and Interest (z) Sponsor Name
(including first name, if any) (aa) Borrowing Entity Name (bb) Open to
Prepayment? (cc) Prepayment Penalty B-6



--------------------------------------------------------------------------------



 
[exhibit105a02194.jpg]
Appendix 2 [Appendix 3]13 to Confirmation [Description of any exceptions to
representations and warranties to be made by Seller in the Confirmation] 13
Applicable to Mezzanine Loans B-7



--------------------------------------------------------------------------------



 
[exhibit105a02195.jpg]
EXHIBIT C FORM OF POWER OF ATTORNEY POWER OF ATTORNEY Know All Men by These
Presents, GP COMMERCIAL WF LLC, a Delaware limited liability company (“Seller”),
does hereby appoint WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”), its attorney-in-fact to act in Seller’s name, place and
stead in any way that Seller could do with respect to the enforcement of
Seller’s rights under the Purchased Assets purchased by Buyer pursuant to the
Amended and Restated Master Repurchase Agreement and Securities Contract, dated
as of May 9, 2018, between Buyer and Seller, and to take such other steps as may
be necessary or desirable to enforce Buyer’s rights against such Purchased
Assets to the extent that Seller is permitted by law to act through an agent. TO
INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER, HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY
AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD
PARTY HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT. [SIGNATURE PAGE
FOLLOWS] C-1



--------------------------------------------------------------------------------



 
[exhibit105a02196.jpg]
IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed on the date first written above. GP COMMERCIAL WF LLC, a Delaware limited
liability company By:____________________________________ Name: Title: STATE OF
) ) COUNTY OF ) On this _____ of ____________, before me, the undersigned, a
Notary Public in and for said state, personally appeared
_______________________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the person,
or the entity upon behalf of which the person acted, executed the instrument.
_______________________________________ Notary Public (Seal) C-2



--------------------------------------------------------------------------------



 
[exhibit105a02197.jpg]
EXHIBIT D-1 FORM OF CLOSING CERTIFICATE [SELLER][GUARANTOR][PLEDGOR] CLOSING
CERTIFICATE [_________], 201__ Reference is made to that certain Amended and
Restated Master Repurchase Agreement and Securities Contract dated as of May 9,
2018 (as may be further amended, restated or otherwise modified, the
“Agreement”) by and between GP COMMERCIAL WF LLC, a Delaware limited liability
company ( “Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Buyer”). Capitalized terms used, but not defined herein,
shall have the meaning assigned thereto in the Agreement. Pursuant to Section
6.01(a) of the Agreement, I, _______________________, hereby certify that I am
the duly elected [INCLUDE TITLE] of [Seller][Guarantor][Pledgor], and I hereby
further certify that: 1. Attached hereto as Exhibit A is a true, correct and
complete copy of the Certificate of [Incorporation][Formation] of
[Seller][Guarantor][Pledgor] as certified by the Secretary of State of the State
of [______] and as in full force and effect on the date hereof. No amendment or
other document relating to or affecting the Certificate of
[Incorporation][Formation] has been filed in the office of the Secretary of
State of the State of [_______] and no action has been taken by
[Seller][Guarantor][Pledgor] or its shareholders, directors or officers in
contemplation of the filing of any such amendment or other documents and no
proceedings therefore have occurred, except for amendments included in the copy
attached hereto. 2. Attached hereto as Exhibit B is a true, correct and complete
copy of the [by-laws][operating agreement] of [Seller][Guarantor][Pledgor], as
in full force and effect on the date hereof, and such [by-laws][operating
agreement] have not been amended, except for amendments included in the copy
attached hereto. 3. Attached hereto as Exhibit C is a true, correct and complete
copy of the resolutions duly and validly adopted [at a regular meeting] [by
unanimous consent] that apply to the Agreement and the other Repurchase
Documents, and such resolutions have not been amended, modified or rescinded in
any respect and remain in full force and effect without modification or
amendment as of the date hereof. 4. Attached hereto as Exhibit D is a true,
correct and complete copy of the Certificate of Good Standing of
[Seller][Guarantor][Pledgor], issued by D-1-1



--------------------------------------------------------------------------------



 
[exhibit105a02198.jpg]
the Office of the Secretary of State of the State of [_____], the jurisdiction
of incorporation of [Seller][Guarantor][Pledgor]. To the extent of my knowledge,
no event has occurred which has adversely affected the standing of
[Seller][Guarantor][Pledgor] as reflected in such Certificate of Good Standing,
since the date of such certificate. 5. Each of the persons listed below has been
duly elected to and now holds the office of [Seller][Guarantor][Pledgor] set
forth opposite his or her name and is currently serving, in such capacity, is
duly authorized to execute and deliver the Agreement and the other Repurchase
Documents and the signature of each such person set forth opposite his or her
title is his or her true and genuine signature: Name Office Signature
________________________ ________________________ ________________________
________________________ ________________________ ________________________
________________________ ________________________ ________________________
________________________ ________________________ ________________________
By:______________________________ Name: Title: D-1-2



--------------------------------------------------------------------------------



 
[exhibit105a02199.jpg]
EXHIBIT A CERTIFICATE OF [INCORPORATION][FORMATION] D-1-3



--------------------------------------------------------------------------------



 
[exhibit105a02200.jpg]
EXHIBIT B [BY-LAWS][OPERATING AGREEMENT] D-1-4



--------------------------------------------------------------------------------



 
[exhibit105a02201.jpg]
EXHIBIT C RESOLUTIONS D-1-5



--------------------------------------------------------------------------------



 
[exhibit105a02202.jpg]
EXHIBIT D GOOD STANDING CERTIFICATE D-1-6



--------------------------------------------------------------------------------



 
[exhibit105a02203.jpg]
EXHIBIT D-2 FORM OF COMPLIANCE CERTIFICATE [ ] [ ], 201[ ] Wells Fargo Bank,
National Association One Wells Fargo Center 301 South College Street MAC
D1053-125, 12th Floor Charlotte, NC 28202 Attention: Karen Whittlesey Re:
Amended and Restated Master Repurchase Agreement and Securities Contract, dated
as of May 9, 2018 (as may be further amended, restated or otherwise modified,
the “Agreement”) between GP Commercial WF LLC (“Seller”) and Wells Fargo Bank,
National Association (“Buyer”) This Compliance Certificate is furnished pursuant
to the above Agreement. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the respective meanings ascribed thereto in
the Agreement. THE UNDERSIGNED, IN HIS OR HER CAPACITY AS AN OFFICER OF
GUARANTOR AND SELLER, HEREBY CERTIFIES THAT: I am a duly elected Responsible
Officer of Guarantor and Seller, as applicable. All of the financial statements,
calculations and other information set forth in this Compliance Certificate,
including in any exhibit or other attachment hereto, are true, complete and
correct as of the date hereof. I have reviewed the terms of the Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and financial condition of Guarantor and Seller during the
accounting period covered by the financial statements attached hereto (or most
recently delivered to Buyer if none are attached). The examinations described in
the preceding paragraph did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes an Event of Default or
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Compliance Certificate (including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below. Attached as Exhibit 1 hereto are: (A) the financial
statements required to be delivered pursuant to Section 8.08 (a) and (b) of the
Agreement or (B) if no financial statements are required to be delivered as of
the date of this Compliance Certificate, the financial statements most recently
delivered pursuant to Section 8.08 (a) and (b) of the Agreement, which financial
statements to the best of my knowledge after due inquiry, fairly and accurately
present in all material respects, the consolidated financial condition and
operations of Guarantor and the D-2-1



--------------------------------------------------------------------------------



 
[exhibit105a02204.jpg]
consolidated results of its operations as of the date or with respect to the
period therein specified, determined in accordance with GAAP. Attached as
Exhibit 2 hereto are the calculations demonstrating Guarantor’s compliance with
the financial covenants set forth in Section 9 of the Guarantee Agreement for
the immediately preceding fiscal quarter. To the best of Guarantor’s knowledge,
each of Seller and Guarantor has, and to the best of Seller’s knowledge, Seller
has, during the period since the delivery of the immediately preceding
Compliance Certificate, observed or performed all of its covenants and other
agreements in all material respects, and satisfied in all material respects
every condition, contained in the Agreement and the other Repurchase Documents
to be observed, performed or satisfied by it, and I have no knowledge of the
occurrence during such period, or present existence, of any condition or event
which constitutes an Event of Default or Default (including after giving effect
to any pending Transactions requested to be entered into), except as set forth
below. Described below are the exceptions, if any, to the above paragraphs,
setting forth in detail the nature of the condition or event, the period during
which it has existed and the action which Guarantor and/or Seller, as
applicable, has taken, is taking, or proposes to take with respect to such
condition or event: The foregoing certifications, together with the financial
statements, updates, reports, materials, calculations and other information set
forth in any exhibit or other attachment hereto, or otherwise covered by this
Compliance Certificate, are made and delivered as of ___________________, 20___.
GP Commercial WF LLC By:__________________________ Name: Title: Exhibit 1(A):
Financial Statements (Seller) Exhibit 1(B): Financial Statements (Guarantor)
Exhibit 2: Financial Covenant Compliance Calculations D-2-2



--------------------------------------------------------------------------------



 
[exhibit105a02205.jpg]
EXHIBIT E FORM OF PURCHASED ASSET DATA SUMMARY E-1



--------------------------------------------------------------------------------



 
[exhibit105a02206.jpg]
EXHIBIT F FORM OF ASSIGNMENT AND ACCEPTANCE 1. Reference is made to the Amended
and Restated Master Repurchase Agreement and Securities Contract, dated as of
May 9, 2018 (as may be further amended, restated or otherwise modified, the
“Agreement”) between GP Commercial WF LLC (“Seller”) and Wells Fargo Bank,
National Association (“Buyer”). 2. Wells Fargo Bank, National Association
(“Assignor”) and _______________________ (“Assignee”) hereby agree that Assignor
hereby sells and assigns and delegates, without recourse except as to the
representations and warranties made by it herein, to Assignee, and Assignee
hereby purchases and assumes from Assignor, an interest in and to Assignor’s
rights and obligations under the Agreement as of the Effective Date (as
hereinafter defined) equal to the percentage interest specified on Schedule I
hereto of all outstanding rights and obligations under the Agreement
(collectively, the “Assigned Interest”). 3. Assignor: (a) hereby represents and
warrants that its name set forth on Schedule I hereto is its legal name, that it
is the legal and beneficial owner of the Assigned Interest and that such
Assigned Interest is free and clear of any adverse claim; (b) other than as
provided herein, makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement or any of the other Repurchase
Documents, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, the
Agreement or any of the other Repurchase Documents, or any other instrument or
document furnished pursuant thereto; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of Seller
or the performance or observance by Seller of any of its obligations. 4.
Assignee: (a) confirms that it has received a copy of the Agreement, the other
Repurchase Documents and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon Buyer, and based on such documents and information as it shall
deem appropriate at the time, F-1



--------------------------------------------------------------------------------



 
[exhibit105a02207.jpg]
continue to make its own credit decisions in taking or not taking action under
the Agreement; (c) represents and warrants that its name set forth on Schedule I
hereto is its legal name; (d) agrees that, from and after the Effective Date, it
will be bound by the provisions of the Agreement and the other Repurchase
Documents and, to the extent of the Assigned Interest, it will perform in
accordance with their terms all of the obligations that by the terms of the
Agreement are required to be performed by it as a Buyer; and (e) The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
specified on Schedule I hereto. 5. As of the Effective Date, (a) Assignee shall
be a party to the Agreement and, to the extent of the Assigned Interest, shall
have the rights and obligations of Buyer thereunder and (b) Assignor shall, to
the extent that any rights and obligations under the Agreement have been
assigned and delegated by it pursuant to this Assignment and Acceptance,
relinquish its rights (other than provisions of the Agreement and the other
Repurchase Documents that are specified under the terms thereof to survive the
payment in full of the Obligations) and be released from its obligations under
the Agreement (and, if this Assignment and Acceptance covers all or the
remaining rights and obligations of such Assignor under the Agreement, such
Assignor shall cease to be a party thereto). 6. Assignor and Assignee shall make
all appropriate adjustments in payments under the Agreement for periods prior to
the Effective Date directly between themselves. 7. This Assignment and
Acceptance shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. 8. This Assignment and Acceptance shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of Schedule I hereto in Portable
Document Format (PDF) or by telecopier or facsimile transmission shall be
effective as delivery of an originally executed counterpart of this Assignment
and Acceptance. IN WITNESS WHEREOF, each of Assignor and Assignee have caused
Schedule I hereto to be executed by their respective officers thereunto duly
authorized, as of the date specified thereon. F-2 USActive 29468418.2



--------------------------------------------------------------------------------



 
[exhibit105a02208.jpg]
Schedule I to ASSIGNMENT AND ACCEPTANCE Assignor: Wells Fargo Bank, National
Association Assignee: Effective Date: ______________ ___, 20[ ]. Assigned
Purchase Price $ Aggregate Purchase Price $ Assigned Buyer Percentage %
Outstanding Aggregate Purchase Amount $ Outstanding Buyer Purchase Amount $
Assignor: Wells Fargo Bank, National Association, as Assignor By
____________________________________ Name: Title: Dated: ___________ __, 20__
Schedule I-1



--------------------------------------------------------------------------------



 
[exhibit105a02209.jpg]
Assignee: _______________________________, as Assignee [Type or print legal name
of Assignee] By:____________________________________ Name: Title: Dated:
________ __, 20__ Address for Notices: Schedule 1-2



--------------------------------------------------------------------------------



 
[exhibit105a02210.jpg]
EXHIBIT G FORM OF SERVICER NOTICE [DATE] Primary Borrower
«Mailing_address_line_1» «Mail_city», «Mail_state» «Mail_zip» RE: Transfer of
Loan Servicing Loan «Account_number» Dear Customer: [SERVICER] is the present
servicer of your mortgage loan. Effective [Date] the servicing of your mortgage
will be transferred to _______. This transfer does not affect the terms and
conditions of your mortgage, other than those directly related to servicing.
Because of the change in servicer, we are required to provide you with this
disclosure. [SERVICER] cannot accept any payments received after [Date].
Effective [Date], all payments are to be made to __________. Any payments
received by [SERVICER] after [Date] will be forwarded to _________________.
___________________ will be contacting you shortly with payment instructions.
Please make future payments to: ________________________ Attn: ___________
[Address] If you currently make payments by an automatic checking or savings
account deduction, that service will discontinue effective with the transfer
date. After the servicing transfer, you may request this service from
_____________. On [Date], you will receive a statement from [SERVICER]
reflecting the amount, if any, of the interest and taxes paid on your behalf in
20__. A similar statement will be sent __________________ for the period
beginning [Date] through year-end. Both statements must be added together for
income tax purposes. G-1



--------------------------------------------------------------------------------



 
[exhibit105a02211.jpg]
If you have any questions concerning your account through [Date], you should
continue to contact [SERVICER] , at <Servicer’s Phone Number>, <HOURS OF
OPERATION>. Questions after the transfer date should be directed to
___________________Customer Service Department at 1-800-_____________, Monday –
Friday, 7 a.m. – 7 p.m. EST. Sincerely, Loan Servicing Department [SERVICER] G-2



--------------------------------------------------------------------------------



 
[exhibit105a02212.jpg]
NOTICE OF SERVICING TRANSFER The servicing of your mortgage loan is being
transferred, effective [Date]. This means that after this date, a new servicer
will be collecting your mortgage loan payments from you. Nothing else about your
mortgage loan will change. [Name of present servicer] is now collecting your
payments. [Name of present servicer] will stop accepting payments received from
you after [Date]. [Name of new servicer] will collect your payments going
forward. Your new servicer will start accepting payments received from you on
[Date]. Send all payments due on or after [Date] to [Name of new servicer] at
this address: [New servicer address]. If you have any questions for either your
present servicer, [Name of present servicer] or your new servicer [Name of new
servicer], about your mortgage loan or this transfer, please contact them using
the information below: Current Servicer: New Servicer: [Name of present
servicer] [Name of new servicer] [Individual or Department] [Individual or
Department] [Telephone Number] [Telephone Number] [Address] [Address] [Use this
paragraph if appropriate; otherwise omit.] Important note about insurance: If
you have mortgage life or disability insurance or any other type of optional
insurance, the transfer of servicing rights may affect your insurance in the
following way: You should do the following to maintain coverage: Under Federal
law, during the 60-day period following the effective date of the transfer of
the loan servicing, a loan payment received by your old servicer on or before
its due date may not be treated by the new servicer as late, and a late fee may
not be imposed on you. [NAME OF PRESENT SERVICER] Date [and] [or] G-3



--------------------------------------------------------------------------------



 
[exhibit105a02213.jpg]
[NAME OF NEW SERVICER] Date G-4



--------------------------------------------------------------------------------



 
[exhibit105a02214.jpg]
EXHIBIT H FORM OF IRREVOCABLE REDIRECTION NOTICE IRREVOCABLE REDIRECTION NOTICE
As of _________________, _______ Ladies and Gentlemen: Please refer to: (a) that
certain Loan Agreement dated [____] [__], 20[_] by and between
[______________](the “Borrower”), as borrower, and [__________], as predecessor
in interest to GP COMMERCIAL WF LLC (the “Lender”), as lender; and (b) all
documents securing or relating to that certain $[_________] loan made by the
Lender to the Borrower on [____] [__], 20[_] (the “Loan”). You are advised as
follows, effective as of the date of this letter. Assignment of the Loan. The
Lender has entered into an Amended and Restated Master Repurchase Agreement and
Securities Contract, dated as of May 9, 2018 (as the same may be further amended
and/or restated from time to time, the “Repurchase Agreement”), with Wells Fargo
Bank, National Association (“Buyer”), having an address at One Wells Fargo
Center, 301 South College Street, MAC D1053-125, 12th Floor, Charlotte, North
Carolina 28202, and has assigned its rights and interests in the Loan (and all
of its rights and remedies in respect of the Loan) to Buyer, subject to the
terms of the Repurchase Agreement. This assignment shall remain in effect unless
and until Buyer has notified Borrower otherwise in writing. Direction of Funds.
In connection with Borrower’s obligations under the Loan, Lender hereby directs
Borrower to disburse, by wire transfer, any and all payments to be made under or
in respect of the Loan to the following account, for the benefit of Buyer: Wells
Fargo Bank, NA Account Name: Income Property Division Account Number:
______________________ ABA Number: 121000248 (Reference loan number and property
name/borrower name) This direction shall remain in effect unless and until Buyer
has notified Borrower otherwise in writing. H-1



--------------------------------------------------------------------------------



 
[exhibit105a02215.jpg]
Modifications, Waivers, Etc. Neither Seller nor Servicer shall make or agree to
any material extension, amendment, waiver, termination, rescission,
cancellation, release or any other material modification to the terms of, or any
collateral, guaranty or indemnity for, or the exercise of any material right or
remedy of a holder (including all lending, corporate rights, remedies, consents,
approvals and waivers) of, the Loan or any documents securing or relating to the
Loan, without first having given prior notice thereof to Buyer in each such
instance and receiving the prior written consent of Buyer. Please acknowledge
your acceptance of the terms and directions contained in this correspondence by
executing a counterpart of this correspondence and returning it to the
undersigned. [remainder of page intentionally left blank] H-2



--------------------------------------------------------------------------------



 
[exhibit105a02216.jpg]
Very truly yours, GP COMMERCIAL WF LLC By: ________________________________
Name: Title: Agreed and accepted this [____] day of [_________________],
[________] [_________], a [______________], as Borrower By:
____________________________ Name: Title: H-3



--------------------------------------------------------------------------------



 
[exhibit105a02217.jpg]
EXHIBIT I SERVICING AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit105a02218.jpg]
EXHIBIT J FORM OF AMENDED AND RESTATED CONFIRMATION [ ] [ ], 20[ ] Wells Fargo
Bank, National Association One Wells Fargo Center 301 South College Street MAC
D1053-125, 12th Floor Charlotte, North Carolina 28202 Attention: Karen
Whittlesey Re: Amended and Restated Master Repurchase Agreement and Securities
Contract, dated as of May 9, 2018 (as may be further amended, restated,
supplemented or otherwise modified, the “Agreement”) between GP Commercial WF
LLC (“Seller”) and Wells Fargo Bank, National Association (“Buyer”) Ladies and
Gentlemen: This is an Amended and Restated Confirmation (this “Confirmation”)
executed and delivered by Seller and Buyer pursuant to Article III of the
Agreement. Terms used but not defined herein are as defined in the Agreement.
Seller and Buyer hereby confirm and agree that as of the Purchase Date and upon
the other terms specified below, Seller shall sell and assign to Buyer, and
Buyer shall purchase from Seller, all of Seller’s right, title and interest in,
to and under the Purchased Assets listed in Appendix 1 [and Appendix 2]1 hereto.
Effective as of [____] [___], 20[__], this Confirmation amends, restates and
replaces in its entirety that certain Confirmation dated as of [____] [___],
20[__] relating to the Purchased Asset referenced on Appendix 1 [and Appendix
2]2 attached hereto. Core Purchased Asset or Low Cash Flow Purchased Asset:
____________________________ Recourse Percentage: _____________________________
Purchased Assets (including Class and 1 Applicable for Mezzanine Loans 2
Applicable for Mezzanine Loans J-1



--------------------------------------------------------------------------------



 
[exhibit105a02219.jpg]
Mortgaged Property): As described in Appendix 1 [and Appendix 2]3 hereto
Property Type: As described in Appendix 1 hereto Class Market Book Applicable
Maximum Purchase Value Value Percentage Applicable Price Percentage Whole Loan
$[__] $[__] [__]% [__]% $[__] Mezzanine $[__] $[__] [__]% [__]% $[__] Loan
Purchased $[__] $[__] [__]% [__]% $[__]4 Asset [Book Value:
$_______________________ Market Value: $_______________________ Applicable
Percentage: _____% Maximum Applicable Percentage: _____%]5 Pricing Margin:
_____% Future Funding Amount (if applicable): $_______________________ Seller’s
total future funding obligations, if any: _________________________ Purchased
Asset Documents: As described in Appendix 1 [and Appendix 2]6 hereto Purchase
Date: [ ] [ ], 20[ ] 3 Applicable for Mezzanine Loans 4 Applicable for Mezzanine
Loans 5 Applicable for Whole Loans and Senior Interests in lieu of the chart 6
Applicable for Mezzanine Loans J-2



--------------------------------------------------------------------------------



 
[exhibit105a02220.jpg]
Repurchase Date: [ ] [ ], 20[ ] Purchase Price: [$_______________________]
Maximum Purchase Price: [$_______________________] Additional Advance
Availability: [$_______________________] Additional Advance Amount:
[$_______________________] Seller hereby certifies as follows, on and as of the
above Purchase Date with respect to each Purchased Asset described in this
Confirmation: 1. All of the conditions precedent in Article 6 of the Agreement
have been satisfied. 2. Except as specified in Appendix 2 [Appendix 3]7 hereto,
Seller will make all of the representations and warranties contained in the
Agreement (including, without limitation, the representations and warranties
applicable to the class of such asset set forth in Schedule 1 to the Agreement).
Seller and Buyer hereby acknowledge and agree that notwithstanding anything to
the contrary set forth in the Agreement, the Whole Loan and the Mezzanine Loan
referenced in this Confirmation shall constitute a sole Purchased Asset for all
purposes of the Repurchase Documents. Seller hereby covenants and agrees that
Seller shall not (i) repurchase the Whole Loan without a simultaneous repurchase
of the Mezzanine Loan or (ii) repurchase the Mezzanine Loan without a
simultaneous repurchase of the Whole Loan, without the express prior written
consent of Buyer in its sole discretion. For the avoidance of doubt and
notwithstanding anything to the contrary contained in this Confirmation and/or
the Agreement, the parties hereby acknowledge and agree that the Mezzanine Loan
subject to this Confirmation includes any and all future funding amounts that
may be advanced to the related Underlying Obligor at any time by any Person,
regardless of whether any additional Purchase Price is paid by Buyer pursuant to
a Future Funding Transaction or otherwise. 7 Applicable for Mezzanine Loans J-3



--------------------------------------------------------------------------------



 
[exhibit105a02221.jpg]
Seller: GP COMMERCIAL WF LLC By:____________________________________ Name:
Title: Buyer: Acknowledged and Agreed: WELLS FARGO BANK, NATIONAL ASSOCIATION
By:______________________________ Name: Title: J-4



--------------------------------------------------------------------------------



 
[exhibit105a02222.jpg]
Appendix 1 to Confirmation List of Purchased Assets, including, as applicable:
(a) Transaction Name (b) Seller Loan Number (c) Class (Whole Loan, Senior
Interest or Mezzanine Loan) (d) Lien Type (e) Property Type (f) Property Street
Address (g) Property City, State, County, Zip Code (h) Appraised Value (i)
Appraisal Firm (j) Appraisal Date (k) Original Balance (l) Seller Origination
Balance as of Closing Date (m) Current Balance (n) Amortization (o) Balloon
Amount (p) [Current] Interest Rate (q) Spread (r) Index (Ex: 1 mo LIBOR; [ ]%)
(s) Next Interest Change Date (t) Next Payment Change Date (u) Interest Rate cap
(v) Current Principal and Interest (w) Note Date (x) First Payment Due Date to
Seller (y) Initial Maturity Date (z) Extended Maturity Date (aa) Current
delinquency status (bb) Payment Type (cc) Payment Frequency (dd) Rate Change
Frequency (ee) Original Principal and Interest (ff) Sponsor Name (including
first name, if any) (gg) Borrowing Entity Name (hh) Open to Prepayment? (ii)
Prepayment Penalty J-5



--------------------------------------------------------------------------------



 
[exhibit105a02223.jpg]
Appendix 2 to Confirmation List of Purchased Assets, including, as applicable:
(a) Transaction Name (b) Seller Loan Number (c) Class (Whole Loan, Senior
Interest or Mezzanine Loan Mezzanine Loan) (d) Lien Type (e) Original Balance
(f) Seller Origination Balance as of Closing Date (g) Current Balance (h)
Amortization (i) Balloon Amount (j) [Current] Interest Rate (k) Spread (l) Index
(Ex: 1 mo LIBOR; [ ]%) (m) Next Interest Change Date (n) Next Payment Change
Date (o) Interest Rate cap (p) Current Principal and Interest (q) Note Date (r)
First Payment Due Date to Seller (s) Initial Maturity Date (t) Extended Maturity
Date (u) Current delinquency status (v) Payment Type (w) Payment Frequency (x)
Rate Change Frequency (y) Original Principal and Interest (z) Sponsor Name
(including first name, if any) (aa) Borrowing Entity Name (bb) Open to
Prepayment? (cc) Prepayment Penalty J-6



--------------------------------------------------------------------------------



 
[exhibit105a02224.jpg]
Appendix 2 [Appendix 3]8 to Confirmation [Description of any exceptions to
representations and warranties to be made by Seller in the Confirmation] 8
Applicable to Mezzanine Loans J-7



--------------------------------------------------------------------------------



 
[exhibit105a02225.jpg]
EXHIBIT K WELLS FARGO BANK, NATIONAL ASSOCIATION One Wells Fargo Center 301
South College Street MAC D1053-125, 12th Floor Charlotte, North Carolina 28202
SERVICING AGREEMENT EXTENSION NOTICE [_______], 20[__] [SERVICER ADDRESS]
Reference is hereby made to (i) that certain Servicing Agreement, dated as of
[____] [____], 20[_] (as amended, restated or otherwise modified from time to
time, the “Servicing Agreement”) by and among [_______] (the “Servicer”), GP
Commercial WF LLC (the “Seller”) and other parties joined thereto from time to
time and (ii) that certain Amended and Restated Master Repurchase Agreement and
Securities Contract, dated as of May 9, 2018 (as may be further amended,
restated, supplemented or otherwise modified, the “Repurchase Agreement”), by
and between the Seller and Wells Fargo Bank, National Association (the “Buyer”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings given to such terms in the Repurchase Agreement. Pursuant to Section
17.01(b) of the Repurchase Agreement, the Buyer hereby notifies the Servicer and
the Seller that, solely with respect to the Purchased Assets, the term of the
Servicing Agreement is hereby extended for an additional calendar month term
until [__________], 20[__]. Sincerely, Wells Fargo Bank, National Association,
as Buyer By: _______________________________ Name: Karen Whittlesey Title:
Director K-1



--------------------------------------------------------------------------------



 